Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 1 of
                                      269




                     EXHIBIT 5
                      (redacted)
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 2 of
                                      269

                                                                       Page 1
                               UNITED STATES DISTRICT COURT

                          FOR THE SOUTHERN DISTRICT OF FLORIDA



             CONSUMER FINANCIAL            )
             PROTECTION BUREAU,            )
                                           )
                          PLAINTIFF,       )
                                           )          CASE NO.
                    VS.                    )          9:17-CV-80495
                                           )
             OCWEN FINANCIAL CORPORATION, )
             ET AL.,                       )
                                           )
                          DEFENDANTS.      )
             ______________________________)




                        CONFIDENTIAL VIDEOTAPED DEPOSITION OF

                             WILLIAM HAMM, PH.D., VOLUME I

                                 SAN FRANCISCO, CALIFORNIA

                                THURSDAY, FEBRUARY 6, 2020




             REPORTED BY:      LISA DAY, CSR NO. 12960
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 3 of
                                      269

                                                                       Page 2
        1                     UNITED STATES DISTRICT COURT

        2               FOR THE SOUTHERN DISTRICT OF FLORIDA

        3

        4    CONSUMER FINANCIAL            )
             PROTECTION BUREAU,            )
        5                                  )
                          PLAINTIFF,       )
        6                                  )         CASE NO.
                     VS.                   )         9:17-CV-80495
        7                                  )
             OCWEN FINANCIAL CORPORATION, )
        8    ET AL.,                       )
                                           )
        9                 DEFENDANTS.      )
             ______________________________)
       10

       11

       12

       13

       14

       15               VIDEOTAPED DEPOSITION OF WILLIAM G. HAMM,

       16    PH.D., TAKEN ON BEHALF OF THE PLAINTIFF, AT 301 HOWARD

       17    STREET, SUITE 1200, SAN FRANCISCO, CALIFORNIA,

       18    BEGINNING AT 9:06 A.M. AND ENDING AT 5:33 P.M., ON

       19    THURSDAY, FEBRUARY 6, 2020, BEFORE LISA DAY, CERTIFIED

       20    SHORTHAND REPORTER NO. 12960.

       21

       22

       23

       24

       25
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 4 of
                                      269

                                                                       Page 3
        1    APPEARANCES OF COUNSEL:

        2    FOR THE PLAINTIFF CONSUMER FINANCIAL PROTECTION BUREAU:

        3              CONSUMER FINANCIAL PROTECTION BUREAU
                       BY: ATUR DESAI, ESQ.
        4                   JEAN HEALEY, ESQ.
                            SHIRLEY CHIU, ESQ.
        5              1700 G STREET NW
                       WASHINGTON, CALIFORNIA 20552-0003
        6              (202) 435-7978
                       ATUR.DESAI@CFPB.GOVE
        7
                       THE BRATTLE GROUP
        8              BY: PABLO ROBLES, ESQ.
                       181 WEST MADISON STREET
        9              SUITE 3400
                       CHICAGO, CALIFORNIA 60602
       10              (872) 302-6112
                       PABLO.ROBLES@BRATTLE.COM
       11
             FOR THE PLAINTIFF OFFICE OF THE ATTORNEY GENERAL, THE
       12    STATE OF FLORIDA, DEPARTMENT OF LEGAL AFFAIRS:

       13              OFFICE OF THE ATTORNEY GENERAL,
                       STATE OF FLORIDA
       14              BY: JENNIFER HAYES PINDER, ESQ.
                            SASHA FUNK GRANAI, ESQ. (TELEPHONICALLY)
       15                   ELIZABETH MARTIN, ESQ. (TELEPHONICALLY)
                       3507 E. FRONTAGE ROAD
       16              SUITE 325
                       TAMPA, CALIFORNIA 33607
       17              (813) 287-7950
                       JENNIFER.PINDER@MYFLORIDALEGAL.COM
       18
             FOR THE DEFENDANTS:
       19
                       GOODWIN PROCTER LLP
       20              BY: SABRINA M. ROSE-SMITH, ESQ.
                       1900 N STREET NW
       21              WASHINGTON, CALIFORNIA 20036
                       (202) 346-4185
       22              SROSESMITH@GOODWINLAW.COM

       23

       24

       25    THE VIDEOGRAPHER:     HECTOR ALDANA
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 5 of
                                      269

                                                                       Page 4
        1                                 I N D E X

        2    WITNESS:                                                    PAGE

        3    WILLIAM HAMM, PH.D., VOLUME I

        4

        5                   BY MR. DESAI                                     7

        6                   BY MS. ROSE-SMITH                             237

        7                   BY MR. DESAI                                  248

        8

        9

       10

       11                                  EXHIBITS

       12    PLAINTIFF'S                                                 PAGE

       13    EXHIBIT 1      SUBPOENA TO TESTIFY AT A DEPOSITION              8
                            IN A CIVIL ACTION
       14
             EXHIBIT 2      EXPERT REPORT OF WILLIAM G. HAMM,               11
       15                   PH.D. REBUTTAL OF PROFESSOR DANIEL
                            MCFADDEN DATED OCTOBER 15, 2019
       16
             EXHIBIT 3      APPENDIX A: ESCROW ANALYSIS                     12
       17                   EXAMPLE FOR LOAN

       18    EXHIBIT 4      EXHIBITS TO THE EXPERT REPORT OF                12
                            WILLIAM G. HAMM, PH.D. REBUTTAL OF
       19                   PROFESSOR DANIEL MCFADDEN DATED
                            OCTOBER 15, 2019
       20
             EXHIBIT 5      THE HARRIS POLL 2019 CONSUMER                   44
       21                   FINANCIAL LITERACY SURVEY

       22    EXHIBIT 6      DOCUMENT ENTITLED "MINIMUM PAYMENTS             49
                            AND DEBT PAYDOWN IN CONSUMER CREDIT
       23                   CARDS"

       24    EXHIBIT 7      DOCUMENT ENTITLED "DR. WILLIAM HAMM           228
                            EXPERT SERVICES (AS OF JANUARY 19,
       25                   2020)"
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 6 of
                                      269

                                                                       Page 5
        1                            INDEX (CONTINUED)

        2

        3

        4                        INSTRUCTION NOT TO ANSWER

        5                                   (NONE)

        6

        7

        8

        9

       10                         INFORMATION REQUESTED

       11                                   (NONE)

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 7 of
                                      269

                                                                       Page 6
        1     SAN FRANCISCO, CALIFORNIA; THURSDAY, FEBRUARY 6, 2020

        2                               9:06 A.M.

        3                                 * * *

        4              THE REPORTER:     COUNSEL, PURSUANT TO FEDERAL

        5    RULE 30, I AM REQUIRED TO MAKE THE FOLLOWING STATEMENT

        6    FOR THE RECORD.

        7              MY NAME IS LISA DAY.       I AM A CERTIFIED

        8    SHORTHAND REPORTER WITH THE OFFICES OF HERITAGE COURT

        9    REPORTERS HEADQUARTERED IN WASHINGTON D.C.

       10              THE DATE IS FEBRUARY 6, 2020 AND THE TIME IS

       11    APPROXIMATELY 9:06 A.M.

       12              THE DEPOSITION IS TAKING PLACE AT 301 HOWARD

       13    STREET, SUITE 1200, SAN FRANCISCO, CALIFORNIA.

       14              PRESENT TODAY IS THE DEPONENT, WILLIAM HAMM,

       15    AS WELL AS COUNSEL MS. ROSE-SMITH, MR. DESAI,

       16    MS. HEALEY, MR. ROBLES, AND MS. CHIU.

       17              I WILL NOW ADMINISTER THE OATH.

       18              DO YOU SOLEMNLY SWEAR UNDER THE PENALTY OF

       19    PERJURY THAT THE TESTIMONY YOU WILL GIVE IN THIS MATTER

       20    WILL BE THE TRUTH, THE WHOLE TRUTH, AND NOTHING BUT THE

       21    TRUTH?

       22              THE WITNESS:     YES, I DO.

       23    ///

       24    ///

       25    ///
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 8 of
                                      269

                                                                       Page 7
        1                       WILLIAM G. HAMM, PH.D.,

        2    CALLED AS A WITNESS BY THE PLAINTIFF, AND HAVING BEEN

        3    FIRST ADMINISTERED AN OATH BY THE CERTIFIED SHORTHAND

        4    REPORTER, WAS EXAMINED AND TESTIFIED AS FOLLOWS:

        5               MS. HAYES PINDER:      MA'AM, COULD YOU JUST NOTE

        6    FOR THE RECORD THAT I'M HERE AS WELL.

        7               THE REPORTER:     MY APOLOGIES.     AS WELL AS

        8    MS. PINDER.

        9                               EXAMINATION

       10    BY MR. DESAI:

       11         Q     GOOD MORNING.     COULD YOU PLEASE STATE YOUR

       12    NAME AND SPELL IT FOR THE COURT REPORTER?

       13         A     YES.   IT'S WILLIAM GILES, G-I-L-E-S, HAMM,

       14    H-A-M-M.

       15         Q     THANK YOU, DR. HAMM.

       16               MY NAME IS ATUR DESAI AND I REPRESENT THE

       17    CONSUMER OF FINANCIAL PROTECTION BUREAU.

       18               WITH ME ARE MY COLLEAGUES, SHIRLEY CHIU AND

       19    JEAN HEALEY, ALSO FROM THE BUREAU.

       20               ALSO WITH ME IS PLAINTIFF -- IS WITH ME,

       21    COUNSEL FOR THE PLAINTIFF, THE FLORIDA ATTORNEY

       22    GENERAL, JENNIFER PINDER.

       23               ARE YOU REPRESENTED BY COUNSEL TODAY?

       24         A     YES.

       25               MR. DESAI:    COUNSEL, COULD YOU PLEASE STATE
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 9 of
                                      269

                                                                       Page 8
        1    YOUR NAME FOR THE RECORD?

        2              MS. ROSE-SMITH:      SURE.    SABRINA ROSE-SMITH

        3    WITH GOODWIN PROCTER ON BEHALF OF THE OCWEN DEFENDANTS

        4    AND THE WITNESS.

        5              MR. DESAI:     AND I'M HANDING THE COURT REPORTER

        6    TO BE MARKED AS EXHIBIT 1.

        7              (EXHIBIT 1 WAS MARKED FOR

        8              IDENTIFICATION AND WAS ATTACHED

        9              HERETO.)

       10              THE WITNESS:     THANK YOU.

       11    BY MR. DESAI:

       12        Q     AND THIS IS A COPY OF THE DEPOSITION SUBPOENA

       13    ISSUED BY THE BUREAU FOR YOU, DR. HAMM, TO TESTIFY.

       14              HAVE YOU REVIEWED EXHIBIT 1 BEFORE?

       15        A     I HAVE.

       16        Q     COULD YOU PLEASE TURN TO ATTACHMENT A?

       17        A     I'M THERE.

       18        Q     ATTACHMENT A ARE A SERIES OF DOCUMENT

       19    REQUESTS.

       20              DID YOU PRODUCE ALL MATERIALS THAT WERE

       21    RESPONSIVE TO THESE DOCUMENT REQUESTS?

       22        A     LET ME REFRESH MY MEMORY.

       23        Q     SURE.

       24        A     I THINK PROBABLY IT WOULD BE HELPFUL TO GO

       25    THROUGH THEM ONE BY ONE.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 10 of
                                      269

                                                                        Page 9
        1         Q     OKAY.   WELL, LET'S JUST -- LET ME JUST ASK YOU

        2    A SPECIFIC QUESTION.

        3               LOOKING AT REQUEST NUMBER 4, "ANY NOTES

        4    MEMORANDA OR OTHER WRITTEN DOCUMENTS MADE BY YOU, MADE

        5    AT YOUR DIRECTION, OR PROVIDED TO YOU REFLECTING THE

        6    SUBSTANCE OF CONVERSATIONS OR OTHER" --

        7               THE REPORTER:     I'M SORRY.    COULD YOU SLOW DOWN

        8    A LITTLE BIT.

        9               MR. DESAI:    I'M SORRY.

       10    BY MR. DESAI:

       11         Q     -- "MADE AT YOUR DIRECTION OR PROVIDED TO YOU

       12    REFLECTING THE SUBSTANCE OF CONVERSATIONS OR OTHER

       13    COMMUNICATIONS YOU HAD WITH OCWEN EMPLOYEES INCLUDING

       14    ANDREW COMBS THAT YOU RELIED ON IN FORMING THE OPINIONS

       15    IN YOUR REPORT"?

       16         A     THERE ARE NO SUCH NOTES.

       17         Q     AND, DR. HAMM, HAVE YOU EVER HAD YOUR

       18    DEPOSITION TAKEN BEFORE?

       19         A     YES.

       20         Q     ARE YOU PREPARED TO ANSWER MY QUESTIONS TODAY?

       21         A     I AM.

       22         Q     IS THERE ANYTHING THAT WILL PREVENT YOU FROM

       23    GIVING ME YOUR FULL ATTENTION?

       24         A     NO.

       25         Q     ARE YOU TAKING ANY MEDICATIONS THAT WILL
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 11 of
                                      269

                                                                      Page 10
        1    PREVENT YOU FROM GIVING ME YOUR FULL, COMPLETE, AND

        2    TRUTHFUL ANSWERS TO MY QUESTIONS?

        3          A    NOT THAT I KNOW OF.

        4          Q    I'M JUST GOING TO GO OVER SOME GENERAL GROUND

        5    RULES FOR TODAY'S DEPOSITIONS.        PLEASE MAKE SURE YOU

        6    PROVIDE VERBAL RESPONSES, THE COURT REPORTER CANNOT

        7    PICK UP NODS, SHRUGS, OR UH-HUHS.

        8               IF YOU DO NOT UNDERSTAND A QUESTION, PLEASE

        9    LET ME KNOW AND I'LL TRY TO REPHRASE IT, BUT IF YOU

       10    ANSWER MY QUESTION, I WILL ASSUME THAT YOU UNDERSTOOD

       11    IT.

       12               IS THAT FAIR?

       13          A    YES.

       14          Q    WE'LL TAKE BREAKS THROUGHOUT THE DAY, HOWEVER,

       15    IF YOU NEED TO TAKE A BREAK, PLEASE LET ME KNOW.            I MAY

       16    ASK YOU TO FINISH ANSWERING ANY PENDING QUESTIONS PRIOR

       17    TO TAKING THAT BREAK.

       18               IS THAT FAIR?

       19          A    YES.

       20          Q    HOW DID YOU PREPARE FOR TODAY'S DEPOSITION?

       21          A    I RE-READ MY EXPERT REPORT.        I REVIEWED SOME

       22    DOCUMENTS THAT WERE MENTIONED IN THE FOOTNOTES TO MY

       23    REPORT.    I MET YESTERDAY WITH COUNSEL.        THAT'S PRETTY

       24    MUCH IT.

       25          Q    AND DID YOU MEET WITH MS. ROSE-SMITH WHEN YOU
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 12 of
                                      269

                                                                      Page 11
        1    SAY YOU MET WITH COUNSEL?

        2         A     I DID.

        3               MS. ROSE-SMITH:     PATRICE HENDRIKSEN FROM

        4    GOODWIN WAS ALSO ON THE PHONE.

        5               MR. DESAI:     AND I'M HANDING TO THE COURT

        6    REPORTER TO MARK AS EXHIBIT 2 -- EXHIBIT 2 IS A --

        7               (EXHIBIT 2 WAS MARKED FOR

        8               IDENTIFICATION AND WAS ATTACHED

        9               HERETO.)

       10               THE WITNESS:     THANK YOU.

       11    BY MR. DESAI:

       12         Q     BEFORE MOVING ON TO EXHIBIT 2, ARE YOU AWARE

       13    THAT PROFESSOR MCFADDEN WAS DEPOSED THIS PAST TUESDAY?

       14         A     YES.

       15         Q     DID YOU REVIEW HIS ROUGH TRANSCRIPT?

       16         A     NO.

       17         Q     IN FRONT OF YOU IS EXHIBIT 2.        THIS IS A COPY

       18    OF THE EXPERT REPORT OF WILLIAM G. HAMM, PH.D.,

       19    REBUTTAL OF PROFESSOR DANIEL MCFADDEN.          IT'S A BIT OF A

       20    MOUTHFUL.

       21               CAN WE AGREE THAT FOR PURPOSES TODAY I'LL

       22    REFER TO THIS AS YOUR REBUTTAL REPORT?

       23         A     YES.

       24         Q     AND JUST TO GET THIS OUT OF THE WAY RIGHT NOW

       25    BECAUSE YOUR REBUTTAL REPORT ALSO INCLUDED A COUPLE
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 13 of
                                      269

                                                                      Page 12
        1    SEPARATE EXHIBITS, LET'S JUST ENTER THESE INTO THE

        2    RECORD.

        3               I'M HANDING THE COURT REPORTER TO MARK AS

        4    EXHIBIT 3.     EXHIBIT 3 IS APPENDIX A TO YOUR REBUTTAL

        5    REPORT.

        6               (EXHIBIT 3 WAS MARKED FOR

        7               IDENTIFICATION AND WAS ATTACHED

        8               HERETO.)

        9               MR. DESAI:     THEN FINALLY, JUST SO IT'S

       10    COMPLETE, HANDING TO THE COURT REPORTER TO MARK AS

       11    EXHIBIT 4.     AND EXHIBIT 4 ARE YOUR EXHIBITS TO YOUR

       12    EXPERT REPORT.

       13               (EXHIBIT 4 WAS MARKED FOR

       14               IDENTIFICATION AND WAS ATTACHED

       15               HERETO.)

       16    BY MR. DESAI:

       17         Q     SO STARTING WITH EXHIBIT 2, YOUR REBUTTAL

       18    REPORT, ARE YOU FAMILIAR WITH THIS REPORT?

       19         A     YES.

       20         Q     DID YOU WRITE THIS REBUTTAL REPORT?

       21         A     YES.

       22         Q     AND IF YOU PLEASE TURN TO WHAT I JUST HANDED

       23    YOU, EXHIBIT 4.

       24               I APOLOGIZE TO THE COURT REPORTER, THIS MIGHT

       25    BE A LITTLE CONFUSING, BUT EXHIBIT 1 OF EXHIBIT 4,
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 14 of
                                      269

                                                                      Page 13
        1    DOCUMENTS CONSIDERED.

        2               AND DOES YOUR REBUTTAL REPORT, EXHIBIT 1,

        3    CONTAIN ALL THE MATERIALS THAT YOU CONSIDERED IN

        4    FORMING YOUR OPINIONS?

        5         A     TO THE BEST OF MY KNOWLEDGE, YES.

        6         Q     AND SITTING HERE TODAY, YOU DON'T HAVE

        7    ANYTHING -- ANY OTHER MATERIALS THAT YOU WOULD ADD TO

        8    EXHIBIT 1?

        9         A     TO THE BEST OF MY KNOWLEDGE, I DO NOT.

       10         Q     AND IF YOU SCROLL ABOUT HALFWAY DOWN THE PAGE,

       11    IT SAYS "INTERVIEWS."

       12         A     YES.

       13         Q     AND I SEE AN INTERVIEW WITH ANDREW COMBS ON

       14    SEPTEMBER 13, 2019?

       15         A     YES.

       16         Q     DID YOU CONDUCT ANY OTHER INTERVIEWS FOR

       17    PURPOSES OF DEVELOPING YOUR EXPERT OPINIONS IN THIS

       18    CASE?

       19         A     I INTERPRET THE PREMISE OF YOUR QUESTION AS

       20    THAT I CONDUCTED THIS INTERVIEW.         I DID NOT CONDUCT

       21    THIS INTERVIEW, BUT I DID NOT CONDUCT ANY OTHER

       22    INTERVIEWS, NOR DID I CONDUCT THIS ONE.

       23         Q     WHO CONDUCTED THE INTERVIEW?

       24         A     GREG HALM, H-A-L-M.

       25         Q     AND WHO IS GREG HALM?
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 15 of
                                      269

                                                                      Page 14
        1         A     HE IS -- AT THE TIME HE WAS, I BELIEVE, A

        2    PRINCIPAL -- OR DIRECTOR, HE'S NOW MANAGING DIRECTOR AT

        3    BRG WHO WORKED UNDER -- AT MY DIRECTION AND UNDER MY

        4    SUPERVISION ON THIS MATTER.

        5         Q     AND YOU WERE NOT PRESENT FOR THIS --

        6         A     I WAS NOT PRESENT.

        7         Q     DO YOU KNOW WHO MR. COMBS IS?

        8         A     YES.   HE WAS A FACT WITNESS DESIGNATED BY

        9    OCWEN TO TESTIFY ON CERTAIN ISSUES.

       10         Q     ARE YOU FAMILIAR WITH MR. COMBS' TITLE?

       11         A     I'VE READ HIS DEPOSITION.       I CAN'T -- I CAN'T

       12    REMEMBER EXACTLY WHAT HIS TITLE WAS.

       13         Q     DO YOU HAVE AN UNDERSTANDING OF WHAT

       14    MR. COMBS' ROLE AT OCWEN WAS?

       15         A     HE WAS INVOLVED, A FAIRLY SENIOR PERSON IN

       16    LOAN SERVICE, BUT I DON'T RECALL EXACTLY WHAT HIS

       17    DUTIES WERE.

       18         Q     AND DO YOU KNOW HOW LONG MR. COMBS WAS

       19    EMPLOYED BY OCWEN?

       20         A     I DO NOT.    AGAIN, I READ HIS DEPOSITION.        I

       21    KNEW AT ONE TIME, BUT I HAVE FORGOTTEN.

       22         Q     DO YOU KNOW IF MR. HALM TOOK ANY NOTES OF HIS

       23    CONVERSATION WITH MR. COMBS?

       24         A     I DO KNOW.    HE DID NOT TAKE ANY NOTES.

       25         Q     DO YOU KNOW WHO ELSE WAS PRESENT FOR THIS
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 16 of
                                      269

                                                                      Page 15
        1    INTERVIEW WITH MR. COMBS?

        2          A    TO THE BEST OF MY KNOWLEDGE, HE WAS BY

        3    HIMSELF.    THERE WAS NO THIRD PARTIES.

        4          Q    AND DO YOU KNOW IF MR. HALM -- I APOLOGIZE IF

        5    I'M PRONOUNCING HIS NAME INCORRECTLY -- BUT DO YOU KNOW

        6    WHAT HE TALKED TO MR. COMBS ABOUT?

        7          A    YES.   GENERALLY, I THINK HE WANTED TO CONFIRM

        8    THE FACTS REGARDING HOW OCWEN DECIDED NOT TO SEND OR

        9    PREPARE ESCROW ANALYSES FOR CERTAIN BORROWERS.           THAT'S

       10    MY RECOLLECTION.      HE MAY HAVE TALKED ABOUT OTHER ISSUES

       11    AS WELL.

       12          Q    DO YOU KNOW WHY MR. HALM DECIDED TO TALK WITH

       13    MR. COMBS?

       14          A    I BELIEVE BECAUSE I ASKED HIM TO CONFIRM

       15    SOMETHING THAT I HAD READ IN HIS DEPOSITION OR THAT

       16    WASN'T CLEAR IN HIS DEPOSITION.         I WASN'T -- I CAN'T

       17    REMEMBER EXACTLY WHY, BUT THAT'S GENERALLY THE REASON.

       18          Q    AND DID YOUR STAFF TALK TO ANYONE ELSE AT

       19    OCWEN?

       20          A    NOT TO MY KNOWLEDGE.      I BELIEVE THE ANSWER IS

       21    NO.   NOT KNOWINGLY ANYWAY.

       22          Q    WHAT DID YOU DO TO PREPARE FOR YOUR INTERVIEW

       23    WITH MR. HALM -- SORRY.

       24               DID YOU DO ANYTHING TO HELP MR. HALM PREPARE

       25    FOR HIS INTERVIEW WITH MR. COMBS?
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 17 of
                                      269

                                                                      Page 16
        1         A     NO.

        2               MS. ROSE-SMITH:     ATUR, I'LL JUST NOTE SO THAT

        3    IT'S NOT CONFUSING LATER, COUNSEL WAS ALSO ON THE PHONE

        4    WITH MR. HALM, SO IT'S POSSIBLE IN PREPARING FOR THE

        5    DISCUSSION WITH ANDY COMBS, MR. HALM TALKED TO COUNSEL.

        6               MR. DESAI:    OKAY.    THANK YOU.

        7    BY MR. DESAI:

        8         Q     DID YOU PREPARE ANY SPECIFIC QUESTIONS IN

        9    ADVANCE OF YOUR STAFF'S INTERVIEW WITH MR. COMBS?

       10         A     NO.   AS I RECALL, I SIMPLY SAID, LET'S SEE IF

       11    WE CAN PIN A COUPLE OF THINGS DOWN AND I -- AS I SAY, I

       12    THINK THEY HAD TO DO WITH THE POLICY REGARDING WHEN

       13    LOANS WERE NOT -- DID NOT GET AN ESCROW ANALYSIS, BUT

       14    IT WAS QUITE A WHILE AGO.        I DON'T REMEMBER EXACTLY

       15    WHAT.

       16         Q     AND DO YOU RECALL WHAT SPECIFICALLY MR. COMBS

       17    TOLD YOU ABOUT OCWEN'S -- THE POLICIES REGARDING

       18    WHEN -- SORRY -- WHEN ESCROW -- WHEN OCWEN DID NOT

       19    PERFORM AN ESCROW ANALYSIS?

       20         A     WELL, FIRST OF ALL, HE DIDN'T TELL ME ANYTHING

       21    BECAUSE I DIDN'T SPEAK WITH HIM, BUT MY RECOLLECTION IS

       22    FROM MY CONVERSATION WITH MR. HALM, I COULD GO TO THAT

       23    SECTION OF THE REPORT WHERE HE -- THIS INTERVIEW IS

       24    CITED AND CONFIRM IT, BUT I BELIEVE THAT HE CONFIRMED

       25    OUR UNDERSTANDING OF WHAT THE POLICIES WERE THAT CAUSED
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 18 of
                                      269

                                                                      Page 17
        1    SOME BORROWERS NOT TO RECEIVE A TIMELY ESCROW ANALYSIS.

        2         Q     IS IT FAIR TO SAY THAT THE CONVERSATION THAT

        3    YOUR STAFF HAD WITH MR. HALM -- SORRY -- WITH MR. COMBS

        4    IS FULLY SUMMARIZED IN YOUR REPORT?

        5         A     CERTAINLY THE SUBSTANTIVE POINTS THAT WE WERE

        6    INTERESTED IN -- OR THAT I WAS INTERESTED IN ARE

        7    SUMMARIZED IN THE REPORT.

        8         Q     AND YOU RELIED ON THIS INTERVIEW WITH

        9    MR. COMBS; CORRECT?

       10         A     CORRECT.

       11         Q     DO YOU BELIEVE THE INFORMATION PROVIDED BY

       12    MR. COMBS TO BE RELIABLE?

       13         A     I HAVE NO REASON TO DOUBT THAT IT WAS

       14    RELIABLE.    IT'S CONSISTENT WITH HIS SWORN TESTIMONY.           I

       15    HAVE NO REASON TO DOUBT THE VERACITY OF THAT TESTIMONY.

       16         Q     AND DID YOU DO ANYTHING TO CONFIRM THE

       17    RELIABILITY OF MR. COMBS' STATEMENTS?

       18         A     YES.   WE RAN AN ANALYSIS OF THE DELINQUENCY

       19    STATUS OF LOANS THAT WERE ON THE LIST OF LOANS THAT DID

       20    NOT RECEIVE A TIMELY ESCROW ANALYSIS DURING 2014, AND

       21    AS I RECALL THAT CONFIRMED WHAT MR. COMBS HAD SAID.

       22         Q     OUTSIDE OF THIS ANALYSIS, DID YOU DO ANYTHING

       23    ELSE TO CONFIRM THE RELIABILITY OF MR. COMBS'

       24    STATEMENTS?

       25         A     NOT THAT I RECALL.      MR. HALM MAY HAVE, BUT I'M
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 19 of
                                      269

                                                                      Page 18
        1    NOT AWARE OF IT.

        2         Q     AND IS IT YOUR TESTIMONY THAT MR. COMBS

        3    CONFIRMED TO YOUR STAFF TO -- THE INFORMATION TO WHICH

        4    HE TESTIFIED AT HIS DEPOSITION?

        5         A     WELL, ONLY INSOFAR AS THE ITEMS THAT I WAS

        6    INTERESTED IN CONFIRMING, YES.         WE DIDN'T DETECT ANY

        7    INCONSISTENCY BETWEEN WHAT HE TOLD US AND WHAT HE

        8    TESTIFIED TO AT HIS DEPOSITION.

        9         Q     CAN WE TURN BACK TO EXHIBIT 2, PLEASE?

       10         A     I CAN.    SO I DON'T DROWN IN PAPER, I'LL PUT

       11    THE CLIPS BACK ON WHEN I'M NOT USING THESE BIG

       12    DOCUMENTS.

       13         Q     SURE.    I DON'T ANTICIPATE RETURNING TO

       14    EXHIBIT 4 FOR A WHILE, SO YOU CAN PUSH IT OFF TO THE

       15    SIDE.

       16         A     OKAY.

       17         Q     PLEASE TURN TO PARAGRAPH 5.

       18         A     I'M THERE.

       19         Q     PARAGRAPH -- YOU BEAT ME THERE.

       20               IN PARAGRAPH 5, YOU SAY THAT YOUR ANALYSIS IS

       21    ONGOING AND YOU RESERVE THE RIGHT TO SUPPLEMENT THIS

       22    REPORT, AND THE PARAGRAPH CONTINUES.

       23               MY QUESTION IS:      SITTING HERE TODAY, DO YOU

       24    CURRENTLY INTEND TO SUPPLEMENT YOUR REBUTTAL REPORT?

       25         A     WITH A PREPARED REPORT, NO, I DON'T.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 20 of
                                      269

                                                                      Page 19
        1         Q     ARE YOU CURRENTLY PERFORMING ANY ADDITIONAL

        2    WORK IN ORDER TO SUPPLEMENT YOUR OPINIONS?

        3         A     I HAVE -- AFTER READING PROFESSOR MCFADDEN'S

        4    SURREBUTTAL REPORT, I ASKED THE STAFF TO PERFORM SOME

        5    ANALYSES OR TO EXTRACT SOME INFORMATION FROM THE RUNS

        6    THAT WE'VE ALREADY TURNED OVER TO COUNSEL JUST TO

        7    CONFIRM SOME THINGS; BUT BEYOND THAT, NO.

        8         Q     AND FOR PURPOSES OF TESTIFYING TODAY, ARE YOU

        9    RELYING ON ANY OF THAT CONFIRMATORY WORK YOU AND YOUR

       10    STAFF PERFORMED?

       11         A     NO.

       12         Q     HAVE YOU BEEN ASKED TO PERFORM ANY ADDITIONAL

       13    WORK IN CONNECTION WITH PROFESSOR MCFADDEN'S OPINIONS

       14    IN THE FUTURE?

       15               MS. ROSE-SMITH:     ATUR, I'LL JUST NOTE FOR THE

       16    RECORD THAT A NUMBER OF PIECES OF INFORMATION THAT

       17    DR. HAMM SORT OF -- A NUMBER OF ANALYSES AND RESPONSES

       18    THAT HE HAD TO MCFADDEN'S SURREBUTTAL, HE HAS A COUPLE

       19    OF ONE-PAGERS THAT SORT OF SET FORTH INFORMATION ABOUT

       20    THOSE.    THEY ARE TO REFRESH HIS RECOLLECTION ABOUT HIS

       21    SPECIFIC THOUGHTS IN RESPONSE TO THE SURREBUTTAL.            AND

       22    SO I HAVE THEM HERE.      I HAVE COPIES OF THEM.       I'M HAPPY

       23    TO GIVE THEM TO YOU.

       24               THEY ARE NOT -- ALL THEY ARE IS IT STARTS WITH

       25    THE PARAGRAPH THAT MCFADDEN HAS IN HIS SURREBUTTAL AND
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 21 of
                                      269

                                                                      Page 20
        1    HAS NOTES FROM DR. HAMM ABOUT THE VARIOUS THOUGHTS HE

        2    HAD ABOUT THEM TO HELP HIM TESTIFY TODAY.

        3               MR. DESAI:    OKAY.    WHY DON'T WE TALK ABOUT

        4    THAT NEXT BREAK.

        5               MS. ROSE-SMITH:     OKAY.

        6    BY MR. DESAI:

        7         Q     IN PARAGRAPH 2 OF YOUR REBUTTAL REPORT, YOU

        8    IDENTIFY THREE OCWEN ENTITIES THAT RETAINED YOU:            OCWEN

        9    FINANCIAL CORPORATION, OCWEN MORTGAGE SERVICING, AND

       10    OCWEN LOAN SERVICING.       ARE YOUR OPINIONS THE SAME FOR

       11    ALL THREE ENTITIES?

       12         A     YES, TO THE EXTENT THERE -- IT'S RELEVANT TO

       13    THOSE ENTITIES.

       14         Q     DID YOU CONSIDER THE PRACTICES OF EACH ENTITY

       15    SEPARATELY?

       16         A     NO.

       17         Q     SO THROUGHOUT YOUR REPORT WHEN YOU REFER TO

       18    OCWEN, DID YOU INTEND TO REFER TO ALL THREE ENTITIES

       19    COLLECTIVELY?

       20         A     YES.

       21         Q     AND FOR PURPOSES OF TODAY, WILL YOU UNDERSTAND

       22    MY USE OF "OCWEN" TO REFER TO ALL THREE ENTITIES

       23    COLLECTIVELY?

       24         A     I WILL.

       25               MS. ROSE-SMITH:     OBJECTION.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 22 of
                                      269

                                                                      Page 21
        1    BY MR. DESAI:

        2         Q     IF ANY TIME DURING TODAY YOU THINK IT'S

        3    IMPORTANT TO DISTINGUISH ONE OF THE THREE OCWEN

        4    ENTITIES, PLEASE JUST LET ME KNOW.

        5         A     I WILL DO SO.

        6         Q     DOCTOR, PLEASE TURN TO SECTION 5 OF YOUR

        7    REPORT, WHICH BEGINS ON PAGE 51.

        8         A     I'M THERE.

        9         Q     IN PARAGRAPH 132, YOU HAVE A PARAGRAPH UNDER

       10    ASSIGNMENT.

       11               DOES PARAGRAPH 132 FULLY DESCRIBE YOUR

       12    ASSIGNMENT IN THIS CASE?

       13         A     YES.

       14         Q     AND IN PARAGRAPH 133, YOU WRITE THAT "OCWEN'S

       15    COUNSEL DIRECTED ME TO ASSUME ARGUENDO THAT THE COURT

       16    WILL FIND FOR THE BUREAU ON LIABILITY."

       17               DID I READ THAT CORRECTLY?

       18         A     YES.

       19         Q     WERE YOU ASKED TO MAKE ANY OF THE OTHER

       20    ASSUMPTIONS BY COUNSEL FOR PURPOSES OF THIS REBUTTAL

       21    REPORT?

       22         A     I WAS NOT.     IF I HAD BEEN, THEY WOULD HAVE

       23    APPEARED IN THIS SECTION OF MY REPORT.

       24         Q     AND FOR PURPOSES OF THIS REPORT, YOU ASSUMED

       25    THAT THE COURT WILL FIND FOR THE BUREAU ON LIABILITY.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 23 of
                                      269

                                                                      Page 22
        1               IN PARAGRAPH 62 OF YOUR REPORT, YOU ALSO STATE

        2    THAT YOU ASSUMED ARGUENDO LIABILITY FOR CERTAIN OF THE

        3    BUREAU'S CONCERN -- SORRY -- CERTAIN OF THE BUREAU'S

        4    ALLEGATIONS.

        5               ARE THE BUREAU'S ALLEGATIONS IN PARAGRAPH 62

        6    THE ONLY ALLEGATIONS FOR WHICH YOU ASSUMED LIABILITY?

        7         A     I'LL HAVE TO LOOK AT PARAGRAPH 62 BEFORE I

        8    COULD ANSWER.

        9         Q     APOLOGIZE.    THERE'S A LITTLE BIT OF FLIPPING

       10    AROUND.

       11         A     NO PROBLEM.

       12               MS. ROSE-SMITH:     PAGE 24.

       13               THE WITNESS:     THOSE ARE THE ONLY ALLEGATIONS

       14    FOR WHICH I'M ASSUMING ARGUENDO THAT THE COURT WILL

       15    FIND FOR THE BUREAU.

       16    BY MR. DESAI:

       17         Q     DO YOU OFFER ANY OPINIONS REGARDING LIABILITY

       18    FOR THE BUREAU'S ALLEGATIONS?

       19         A     NO.

       20         Q     ASSUMING LIABILITY, AS SUMMARIZED IN

       21    PARAGRAPH 15 OF YOUR REBUTTAL REPORT, DO YOU BELIEVE

       22    THAT FOR THE OPPORTUNITY COST DAMAGES THOSE ARE BETWEEN

       23    ZERO DOLLARS AND $141,143?

       24               THE REPORTER:     I'M SORRY.    CAN YOU KEEP YOUR

       25    VOICE UP.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 24 of
                                      269

                                                                      Page 23
        1               MR. DESAI:     SURE.   BETWEEN ZERO DOLLARS AND

        2    $141,143.

        3               THE WITNESS:     YES, THAT IS MY OPINION.

        4    BY MR. DESAI:

        5         Q     AS DETAILED IN TABLE 1 OF YOUR REBUTTAL

        6    REPORT, IS IT YOUR OPINION THAT THE MOST LIKELY AMOUNT

        7    OF OPPORTUNITY COST DAMAGES IS ACTUALLY ZERO?

        8         A     YES.

        9         Q     AND WHICH NUMBER DO YOU THINK IS MORE

       10    RELIABLE, THE ZERO DOLLARS OR THE UPPER BOUND OF

       11    $141,000 AND CHANGE?

       12         A     THE ZERO DOLLARS.

       13         Q     OKAY.    AND ALSO ASSUMING LIABILITY SUMMARIZED

       14    IN PARAGRAPH 17 OF YOUR REBUTTAL REPORT FOR ADDITIONAL

       15    FORECLOSURE DAMAGES, YOUR OPINION IS THAT DAMAGES ARE

       16    ZERO DOLLARS; IS THAT CORRECT?

       17         A     WELL, MY OPINION IS THAT THE DELAYS IN

       18    PREPARING ESCROW ANALYSES DID NOT RESULT IN ANY

       19    FORECLOSURE-RELATED DAMAGES BECAUSE THE AMOUNTS IN

       20    QUESTION ARE SIMPLY TOO SMALL IN ORDER TO CAUSE SUCH

       21    DAMAGES.

       22               MY PRIMARY CONCLUSION OR OPINION IS THAT

       23    PROFESSOR MCFADDEN HAS NOT DEMONSTRATED THAT EVEN A

       24    SINGLE LOAN OR A SINGLE BORROWER SUFFERED ANY

       25    FORECLOSURE-RELATED DAMAGES.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 25 of
                                      269

                                                                      Page 24
        1         Q     SO IS IT FAIR TO SAY THAT YOUR OPINION AS

        2    SUMMARIZED IN PARAGRAPH 17 IS THAT THE DAMAGES

        3    RESULTING FROM ADDITIONAL FORECLOSURES IS ZERO DOLLARS?

        4         A     THE DAMAGES THAT -- WELL, I DON'T BELIEVE THAT

        5    THERE IS ANY EVIDENCE IN THIS CASE THAT THE DELAYED

        6    ESCROW ANALYSIS, WHICH IS WHAT PROFESSOR MCFADDEN

        7    CLAIMS CAUSED ADDITIONAL FORECLOSURES TO HAPPEN -- OR I

        8    GUESS MORE PROPERLY INCREASED THE PROBABILITY THAT

        9    ADDITIONAL FORECLOSURES WOULD OCCUR.          I DON'T THINK

       10    THERE'S ANY EVIDENCE TO SUPPORT THAT.

       11               PERHAPS THERE ARE OTHER ALLEGATIONS THAT

       12    PROFESSOR -- NEITHER PROFESSOR MCFADDEN NOR I LOOKED AT

       13    THAT MIGHT HAVE RESULTED IN ADDITIONAL FORECLOSURES.             I

       14    WOULDN'T KNOW ABOUT THAT.

       15               BUT IN TERMS OF THE DELAYED ESCROW ANALYSES,

       16    NO, IT'S MY OPINION THAT THAT DID NOT CAUSE ANY

       17    ADDITIONAL FORECLOSURES.       ZERO.

       18         Q     AND TURNING BACK TO PARAGRAPH 132 UNDER

       19    "ASSIGNMENT" --

       20         A     I'M THERE.

       21         Q     -- YOU WRITE THAT YOU WERE ALSO ASKED TO

       22    EVALUATE THE EXTENT TO WHICH PROFESSOR MCFADDEN'S

       23    ASSUMPTIONS REGARDING LIABILITY ARE CONSISTENT WITH THE

       24    CLAIMS ARTICULATED BY THE --

       25               THE REPORTER:     I'M SORRY.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 26 of
                                      269

                                                                      Page 25
        1    BY MR. DESAI:

        2         Q     -- ARE CONSISTENT WITH THE CLAIMS ARTICULATED

        3    BY THE BUREAU AND THE INFORMATION THAT OCWEN PROVIDED

        4    DISCOVERY.

        5               AT A HIGH LEVEL, CAN YOU PLEASE EXPLAIN WHAT

        6    EVALUATION DR. MCFADDEN'S LIABILITY ASSUMPTION YOU

        7    PERFORMED?

        8               MS. ROSE-SMITH:     OBJECTION.

        9               THE WITNESS:     SORRY.

       10               I JUST LOOKED AT HIS ASSUMPTIONS REGARDING

       11    LIABILITY AND ATTEMPTED TO DETERMINED IF THEY WERE

       12    CONSISTENT WITH THE ALLEGATIONS IN THE BUREAU'S

       13    COMPLAINT.

       14    BY MR. DESAI:

       15         Q     AND IS THE EXTENT OF YOUR REVIEW CONTAINED IN

       16    YOUR REBUTTAL REPORT?

       17         A     IT IS.

       18         Q     PLEASE TURN TO PARAGRAPH 135 IN YOUR REBUTTAL

       19    REPORT.

       20         A     I'M THERE.

       21         Q     HERE YOU REFER TO DATA EXTRACTED FROM OCWEN'S

       22    SYSTEMS AS RAW TRANSACTIONAL DATA; IS THAT CORRECT?

       23         A     YES.

       24         Q     AND IT IS YOUR OPINION THAT RAW TRANSACTIONAL

       25    DATA IS, QUOTE, THE MOST RELIABLE DATA, END QUOTE, WHEN
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 27 of
                                      269

                                                                      Page 26
        1    ANALYZING LOAN SERVICING ACTIVITIES.          YOU IDENTIFY

        2    THREE REASONS.

        3               FIRST, IT IS COMPILED IN THE ORDINARY COURSE

        4    OF BUSINESS; SECOND, IS USED TO SERVICE THE LOANS; AND

        5    FINALLY, IT IS SUBJECT TO OCWEN'S INTERNAL CONTROL

        6    PROCESSES.

        7               IS THAT CORRECT?

        8         A     YES.

        9               MS. ROSE-SMITH:     OBJECTION.

       10    BY MR. DESAI:

       11         Q     ARE THERE ANY OTHER REASONS YOU BELIEVE RAW

       12    TRANSACTIONAL DATA TO BE THE MOST RELIABLE?

       13         A     LET ME THINK.     I WOULD SIMPLY ADD SOMETHING

       14    THAT IS IMPLICIT IN THE OTHER THREE -- OR CERTAINLY THE

       15    FIRST TWO -- AND THAT IS IT IS THE DEFINITIVE RECORD OF

       16    ALL CASH FLOWS INVOLVING THE LOAN, ALL DISBURSEMENTS ON

       17    BEHALF OF THE LOAN, ALL RECEIPTS FROM THE BORROWER OR

       18    ANY OTHER SOURCE.

       19               SO IT IS THE DEFINITIVE RECORD OF CASH FLOWS

       20    FOR THAT PARTICULAR LOAN.

       21         Q     AND FOCUSING ON THE LAST REASON YOU OFFER,

       22    OCWEN'S INTERNAL CONTROL PROCESSES.

       23               WHICH INTERNAL CONTROL PROCESSES ARE YOU

       24    REFERRING TO?

       25         A     A NUMBER OF THEM.      THE EDIT CHECKS THAT ARE
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 28 of
                                      269

                                                                      Page 27
        1    BUILT INTO A LOAN SERVICING SYSTEM THAT ARE DESIGNED TO

        2    SPOT ERRORS; THE INTERNAL AUDIT PROCESS THAT SAMPLES

        3    LOANS AND REVIEWS THE RECORDS FOR ACCURACY; THE

        4    SUPERVISORY LEVELS WITHIN ANY LOAN SERVICER, IN THIS

        5    CASE OCWEN, THAT IS, AMONG OTHER DUTIES, INTENDS TO

        6    ENSURE THAT THE INFORMATION IS ACCURATE.

        7               THERE MAY BE OTHERS.      THOSE ARE THE ONES THAT

        8    COME TO MIND AS I SIT HERE.

        9          Q    DID YOU REVIEW OCWEN'S SYSTEMS EDIT CHECKS

       10    PROCESSES?

       11          A    I DID NOT.

       12          Q    DID YOU REVIEW OCWEN'S INTERNAL AUDIT

       13    PROCESSES?

       14          A    NOT THE PROCESSES.      I SAW SOME RESULTS OF THE

       15    INTERNAL AUDIT -- INDIVIDUAL INTERNAL AUDITS, BUT NO, I

       16    DID NOT CONDUCT AN ANALYSIS OR REVIEW OF THE PROCESSES

       17    THEMSELVES.

       18          Q    AND DID YOU REVIEW OCWEN'S SUPERVISORY LEVELS

       19    AS YOU DESCRIBED IT?

       20          A    I DID NOT.

       21          Q    DID YOU PERFORM ANY ANALYSIS REGARDING THE

       22    SUFFICIENCY OF OCWEN'S INTERNAL CONTROL PROCESSES?

       23          A    NO.

       24               MS. ROSE-SMITH:     OBJECTION.

       25    ///
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 29 of
                                      269

                                                                      Page 28
        1    BY MR. DESAI:

        2         Q     ARE YOU OFFERING ANY OPINIONS REGARDING THE

        3    ADEQUACY OF OCWEN'S INTERNAL CONTROL PROCESSES?

        4         A     NO.

        5         Q     AND IN PARAGRAPH 136 AND 137 OF YOUR REBUTTAL

        6    REPORT, YOU DETAIL DATA YOU CATEGORIZED AS "REMEDIATION

        7    WORK PRODUCT."

        8               DO YOU SEE THAT?

        9         A     I DO.

       10         Q     IS IT YOUR OPINION THAT OCWEN'S REMEDIATION

       11    WORK PRODUCT IS RELIABLE?

       12         A     PUT IT THIS WAY:     I HAVE NO REASON TO BELIEVE

       13    THAT THE REMEDIATION WORK PRODUCT IS UNRELIABLE.

       14         Q     AND IN PARAGRAPH 137 YOU STATE THAT "GENERALLY

       15    SPEAKING THE ACTIVITIES REFLECTED IN REMEDIATION WORK

       16    PRODUCT CAN BE CORROBORATED BY RAW TRANSACTION DATA."

       17               WHAT DO YOU MEAN BY "GENERALLY SPEAKING" IN

       18    THIS SENTENCE?

       19         A     THERE MAY BE SOME INFORMATION IN A REMEDIATION

       20    WORK PRODUCT THAT IS DERIVED FROM SOURCES OTHER THAN

       21    THE RAW TRANSACTIONAL DATA COULD COME -- UNLESS YOU

       22    EXPAND THE DEFINITION OF THE DEFINITION OF RAW

       23    TRANSACTIONAL DATA TO INCLUDE COMMON FILES, FOR

       24    EXAMPLE, THAT THE LOAN SERVICERS PREPARE AS THEY TAKE

       25    ACTION ON INDIVIDUAL LOANS.        BUT THAT'S WHY I SAID
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 30 of
                                      269

                                                                      Page 29
        1    "GENERALLY SPEAKING."

        2         Q     AND WHAT REMEDIATION WORK PRODUCT ARE YOU

        3    SPECIFICALLY REFERRING TO?

        4         A     I CAN'T -- I CAN'T RECALL A SPECIFIC ROG OR

        5    DESIGNATION, BUT THERE WAS A PRODUCTION IN THIS CASE

        6    THAT SUMMARIZED OCWEN'S EFFORTS TO REMEDIATE ERRORS,

        7    FOR EXAMPLE, IN THE SERVICING OF ARM LOANS.           AND THAT'S

        8    WHAT I RECALL.

        9         Q     WOULD ANY REMEDIATION WORK PRODUCT YOU

       10    IDENTIFIED BE CONTAINED IN YOUR MATERIALS CONSIDERED?

       11         A     ANY REMEDIATION WORK PRODUCT THAT I'M AWARE OF

       12    FOR PURPOSES OF THE BUREAU'S CASE WOULD BE IN MY

       13    MATERIALS CONSIDERED.

       14         Q     AND HOW DID YOU CORROBORATE THAT THE

       15    ACTIVITIES REFLECTING THE REMEDIATION WORK PRODUCT

       16    MATCHED THOSE IN THE RAW TRANSACTION DATA?

       17         A     TO THE EXTENT IT WAS RELEVANT TO ANY ANALYSIS

       18    I CONDUCTED, I WOULD LOOK IN THE RAW TRANSACTIONAL DATA

       19    TO CONFIRM THAT THE INFORMATION MATCHED UP.           IF IT

       20    DIDN'T MATCH UP -- AND I CAN'T RECALL AS I SIT HERE

       21    WHETHER THERE WERE ANY SUCH INSTANCES -- THEN I WOULD

       22    ASK THE STAFF TO ATTEMPT A RECONCILIATION TO GET MORE

       23    INFORMATION, IF I COULDN'T RECONCILE THEM.           AND IT WAS

       24    THE TYPE OF INFORMATION FOR WHICH THE RAW TRANSACTIONAL

       25    DATA AS A DEFINITIVE SOURCE, I WOULD USE THAT.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 31 of
                                      269

                                                                      Page 30
        1         Q     AND WHEN YOU DISCUSS "RAW TRANSACTIONAL DATA,"

        2    WHAT DATA ARE YOU SPECIFICALLY REFERRING TO?

        3         A     SPECIFICALLY WHAT IS CALLED IN MOST LOAN

        4    SERVICE OPERATIONS THE FINANCIAL HISTORY DATA, DATASET.

        5         Q     AND FOR PURPOSES OF THIS LITIGATION, IS THIS

        6    OCWEN'S RESPONSES TO THE BUREAU'S FIFTH SET OF REQUEST

        7    FOR PRODUCTION OF DOCUMENTS NUMBER 22?

        8         A     CORRECT.

        9         Q     CAN WE JUST REFER TO THIS AS RFP 22 TODAY?

       10         A     SURE.

       11         Q     AND GENERALLY THROUGHOUT TODAY, IF I REFER TO

       12    RFP FOLLOWED BY A SPECIFIC NUMBER, WILL YOU UNDERSTAND

       13    THAT I'M REFERRING TO A SPECIFIC REQUEST NUMBER FROM

       14    THE BUREAU'S FIFTH SET OF PRODUCTION OF DOCUMENTS?

       15         A     I WILL.

       16         Q     AND YOU JUST MENTIONED THAT YOU ASKED YOUR

       17    STAFF TO PERFORM CERTAIN ANALYSES OF RECONCILIATION OF

       18    WORK -- OF REMEDIATED WORK PRODUCT TRANSACTIONAL DATA.

       19               DO YOU REMEMBER THAT?

       20         A     CORRECT.

       21         Q     DID YOU PRODUCE THESE RECONCILIATIONS?

       22         A     TO THE EXTENT THEY TOOK THE FORM OF A DOCUMENT

       23    OR ELECTRONIC DOCUMENT, YES.

       24         Q     AND THAT WOULD BE EITHER IN YOUR BACKUP

       25    MATERIALS OR SOMEWHERE WITHIN THE BODY OF YOUR REPORT?
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 32 of
                                      269

                                                                      Page 31
        1         A     CORRECT.

        2         Q     AND ARE YOU OFFERING ANY OPINIONS REGARDING

        3    REMEDIATION OCWEN CONTENDS WAS PROVIDED WAS, IN FACT,

        4    PROVIDED?

        5               MS. ROSE-SMITH:     OBJECTION.

        6               THE WITNESS:     COULD YOU REPEAT THE QUESTION,

        7    PLEASE?

        8    BY MR. DESAI:

        9         Q     SURE.

       10               ARE YOU OFFERING ANY OPINIONS REGARDING

       11    WHETHER REMEDIATION WHICH OCWEN CONTENDS WAS PROVIDED

       12    WAS, IN FACT, PROVIDED?

       13               MS. ROSE-SMITH:     SAME OBJECTION.

       14               THE WITNESS:     I WILL SIMPLY SAY THIS:      THAT IF

       15    THE REMEDIATION APPEARS AS A DISBURSEMENT TO THE

       16    BORROWER IN THE FINANCIAL HISTORY DATASET, I ASSUME

       17    THAT IT HAPPENED, BUT I DID NOTHING TO CONFIRM THAT A

       18    CHECK WAS ACTUALLY WRITTEN AND PROVIDED TO THE BORROWER

       19    OR THAT A CREDIT WAS GIVEN IN ONE OF THE BORROWER'S

       20    ACCOUNTS.

       21    BY MR. DESAI:

       22         Q     AND DID YOU PROVIDE -- OR SORRY.        STRIKE THAT.

       23               DID YOU, AS PART OF THIS CHECK THAT YOU

       24    PERFORMED, DID YOU ALSO INQUIRE AS TO WHETHER OR NOT

       25    THE DISBURSEMENT WAS OFFERED SPECIFICALLY FOR
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 33 of
                                      269

                                                                      Page 32
        1    REMEDIATION FOR A SPECIFIC SERVICING ERROR?

        2               MS. ROSE-SMITH:     OBJECTION.

        3               THE WITNESS:     NOT THAT I RECALL.

        4    BY MR. DESAI:

        5          Q    DO YOU RECALL ANY SPECIFIC POPULATIONS FOR

        6    WHICH YOU PERFORMED THIS CHECK OF REMEDIATION CREDITS

        7    TO DISBURSEMENTS?

        8          A    I DO NOT.

        9          Q    ARE YOU OFFERING ANY OPINIONS REGARDING THE

       10    SUFFICIENCY OF THE REMEDIATION OCWEN PROVIDED?

       11          A    NO.

       12          Q    AND IN PERFORMING YOUR CHECK OF REMEDIATION

       13    CREDITS TO DISBURSEMENTS, DID YOU COMPARE THE DATE OF

       14    THE CREDIT TO THE DATE OF THE SERVICING ERROR?

       15          A    AS I SIT HERE, I DON'T RECALL ONE WAY OR

       16    ANOTHER.

       17          Q    PLEASE TURN TO PAGE 56.

       18               SECTION 6 OF YOUR REBUTTAL REPORT IS TITLED

       19    "PROFESSOR MCFADDEN'S OPPORTUNITY COST DAMAGES."            I

       20    WANT TO FOCUS A LITTLE BIT ON THE SUBSECTION HERE WHICH

       21    IS MY AFFIRMATIVE OPINIONS ON DAMAGES.

       22               THE REPORTER:     WHICH IS?

       23               MR. DESAI:     MY AFFIRMATIVE OPINIONS ON

       24    DAMAGES.    I HAVE A SOFT VOICE.

       25    ///
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 34 of
                                      269

                                                                      Page 33
        1    BY MR. DESAI:

        2         Q     ARE YOUR OPINIONS SURROUNDING OPPORTUNITY COST

        3    DAMAGES LIMITED TO THE SAME THREE POPULATIONS AS THE

        4    ONES PROFESSOR MCFADDEN QUANTIFIED OPPORTUNITY COST

        5    DAMAGES FOR?

        6         A     YES.    I'M A REBUTTAL WITNESS.      AND SO I SIMPLY

        7    CONSIDERED PROFESSOR MCFADDEN'S OPINIONS ON OPPORTUNITY

        8    COST DAMAGE AND MY ANALYSIS WAS CONFINED TO THE SAME

        9    POPULATION GROUP THAT HE DEALT WITH.

       10         Q     AND THE FIRST POPULATION IS DELAYED ESCROW

       11    ANALYSIS; IS THAT CORRECT?

       12         A     IT'S ONE OF THE THREE, AND I THINK

       13    CHRONOLOGICALLY IT'S THE FIRST ONE I DISCUSSED IN MY

       14    REPORT.

       15         Q     I'M JUST GOING TO GO THROUGH ALL THREE JUST TO

       16    MAKE SURE WE'RE ON THE SAME PAGE.

       17         A     SURE.

       18         Q     AND THE SECOND POPULATION IS PMI OVERCHARGES;

       19    IS THAT CORRECT?

       20         A     YES.

       21         Q     AND THE FINAL AND THIRD POPULATION IS ARM LOAN

       22    SERVICING ERRORS; IS THAT CORRECT?

       23         A     YES.

       24         Q     AND CAN WE AGREE THAT UNLESS I REFER TO A

       25    SINGLE ONE OF THE SPECIFIC POPULATIONS, THAT WE'RE
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 35 of
                                      269

                                                                      Page 34
        1    REFERRING TO ALL THREE CUMULATIVELY AS OPPORTUNITY COST

        2    POPULATIONS FOR TODAY?

        3         A     WE CAN.

        4         Q     AND OF COURSE IF YOUR ANSWER IS LIMITED TO

        5    ONLY ONE OF THE THREE SUBPOPULATIONS, JUST PLEASE LET

        6    ME KNOW AND ANSWER APPROPRIATELY.

        7         A     I WILL DO SO.

        8         Q     IN PARAGRAPH 147 YOU WRITE THAT, "I FIND THAT

        9    THE OPPORTUNITY COST DAMAGES SUFFERED BY OCWEN'S

       10    BORROWERS IS NOT MATERIALLY DIFFERENT FROM ZERO"; IS

       11    THAT CORRECT?

       12         A     CORRECT.

       13         Q     WHEN YOU SAY "NOT MATERIALLY DIFFERENT FROM

       14    ZERO," WHAT DO YOU MEAN?

       15         A     I MEAN IT COULD BE IN SOME CASES LESS THAN A

       16    DOLLAR, BUT IT -- SO IT MAY NOT -- IN MANY CASES, IT

       17    WILL BE EXACTLY ZERO.       IN SOME CASES, IT MAY BE A

       18    NICKEL OR A DIME OR SOMETHING LIKE THAT, BUT NOT

       19    MATERIALLY DIFFERENT FROM ZERO.

       20         Q     AND AS WE TALKED A LITTLE BIT EARLIER, YOU DO

       21    BELIEVE THAT ACROSS ALL THREE POPULATIONS, THE SUM

       22    TOTAL OF OPPORTUNITY COST DAMAGES ARE ACTUALLY ZERO;

       23    CORRECT?

       24         A     WELL, AS I SAY IN MY REPORT, I BELIEVE THAT

       25    THE MOST LIKELY MEASURE OF DAMAGES IS ZERO AND I ALSO
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 36 of
                                      269

                                                                      Page 35
        1    INCLUDE A HIGH ESTIMATE THAT IS GREATER THAN ZERO.

        2         Q     AND IN PARAGRAPH 152 YOU WRITE, "THAT THE

        3    CONCEPT OF OPPORTUNITY COST IS OFTEN EMPLOYED IN

        4    DAMAGES ANALYSES"; IS THAT CORRECT?

        5         A     YES.

        6         Q     AND WHAT DO YOU MEAN BY THIS STATEMENT?

        7         A     THAT I HAVE BEEN INVOLVED IN LITIGATION

        8    MATTERS AS A TESTIFYING EXPERT IN WHICH PART OF THE

        9    CLAIM, IN SOME CASES PART OF THE AWARD, WAS AN EFFORT

       10    TO PUT THE AGGRIEVED PARTY BACK IN THE SAME ECONOMIC

       11    POSITION THE PARTY WOULD HAVE BEEN IN HAD THE DEFENDANT

       12    NOT ACTED IMPROPERLY AND WHERE THERE IS INFORMATION

       13    AVAILABLE ON WHAT THE OPPORTUNITY COSTS ARE THAT MAY BE

       14    -- THAT IS USED AS A MEASURE OF THE COMPENSATION NEEDED

       15    IN ORDER TO ACCOMPLISH THAT OBJECTIVE.

       16         Q     DO YOU BELIEVE THAT USING AN OPPORTUNITY COST

       17    MEASURE IS APPROPRIATE IN CASES WHERE THE CLAIM

       18    INVOLVES A PARTY BEING OVERCHARGED FOR SOMETHING?

       19         A     IF A PARTY WAS DENIED THE USE OF THEIR MONEY,

       20    THEN I THINK IT IS APPROPRIATE TO ASK AND ANSWER THE

       21    QUESTION WHAT WOULD THE AGGRIEVED PARTY, WHAT WOULD THE

       22    PLAINTIFF IN THIS CASE, HAVE DONE WITH THE MONEY AND

       23    WHAT WAS THE ECONOMIC LOSS AS A RESULT OF NOT BEING

       24    ABLE TO DO THAT WITH THEIR MONEY.

       25               THAT IS AN APPROPRIATE LINE OF INQUIRY FOR
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 37 of
                                      269

                                                                      Page 36
        1    DAMAGES, IN MY OPINION.

        2         Q     AND YOU WROTE IN PARAGRAPH 145 THAT YOU

        3    BELIEVE THAT PROFESSOR MCFADDEN'S OPPORTUNITY COST

        4    DAMAGES OVERSTATES THE HARM THAT BORROWERS EXPERIENCED

        5    DUE AND, QUOTE, PRIMARILY FROM THE ^ CK          ILLOGICAL AND

        6    INFLATED INTEREST RATES, END QUOTE, USED.

        7               IS THAT CORRECT?

        8         A     LET ME CATCH UP WITH YOU, PLEASE.

        9         Q     SURE.

       10         A     YES.

       11         Q     AND YOUR OPINIONS REGARDING THE APPROPRIATE

       12    INTEREST RATE IS THE SAME FOR ALL THREE OF THE

       13    OPPORTUNITY COST POPULATIONS; IS THAT CORRECT?

       14         A     THAT'S CORRECT.

       15         Q     AND IT'S YOUR AFFIRMATIVE OPINION THAT THE

       16    OPPORTUNITY COST DAMAGES TO BORROWERS IMPACTED BY

       17    OCWEN'S SERVICING FAILURES IS BEST MEASURED BY THE

       18    INTEREST RATE ON SAVINGS ACCOUNTS DURING THE RELEVANT

       19    TIME PERIOD; IS THAT CORRECT?

       20         A     I BELIEVE SO, YES.

       21         Q     WHY DID YOU SELECT THE INTEREST RATE ON

       22    SAVINGS ACCOUNTS DURING THE RELEVANT TIME PERIOD AS THE

       23    BEST MEASURE OF OPPORTUNITY COSTS?

       24         A     BECAUSE I THINK THE AVAILABLE EVIDENCE

       25    SUGGESTS THAT'S WHERE THE MONEY WOULD HAVE GONE IF IT
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 38 of
                                      269

                                                                      Page 37
        1    HAD -- IF IT HAD NOT BEEN HELD BY OCWEN AND HAD GONE TO

        2    THE BORROWER ON A TIMELY BASIS.

        3         Q     IS IT YOUR OPINION THAT THE BORROWERS

        4    SPECIFICALLY AT ISSUE IN THE THREE OPPORTUNITY COST

        5    POPULATIONS HAD EXTRA CASH ON HAND TO COVER THE

        6    OVERCHARGES?

        7               MS. ROSE-SMITH:     OBJECTION.

        8               THE WITNESS:     WELL, IN -- NO.     ACTUALLY, IN

        9    THE CASE OF, WHAT, 85 PERCENT OF THE CLAIMED DAMAGES OR

       10    THE DAMAGES THAT PROFESSOR MCFADDEN CLAIMS, THEY DIDN'T

       11    PAY ANYTHING.     THEY WERE -- THEY WERE DELINQUENT AND

       12    NOT PAYING.     AND MAYBE IT WASN'T 85 PERCENT.        BUT THEY

       13    HAD A SHORTAGE IN THEIR ACCOUNT MAINLY BECAUSE THEY

       14    WERE DELINQUENT SO THEY WERE NOT PAYING.          THEY WERE NOT

       15    ABLE TO PAY ANY PART OF THE MORTGAGE.

       16               THOSE BORROWERS THAT DID PAY IT, YES, THEY

       17    CERTAINLY HAD THE RESOURCES TO PAY IT AND THOSE

       18    RESOURCES UNDOUBTEDLY CAME, IN MOST CASES, NOT EVERY

       19    SINGLE CASE, BUT IN MOST CASES, FROM THE BORROWER'S

       20    LIQUID ASSETS, CHECKING ACCOUNT, SAVINGS ACCOUNT,

       21    SOMETHING LIKE THAT.      MONEY MARKET ACCOUNT.

       22    BY MR. DESAI:

       23         Q     AND YOU USED AN OUTWARD BOUND INTEREST RATE OF

       24    3.25 PERCENT FOR CALCULATING THE OPPORTUNITY COST; IS

       25    THAT CORRECT?
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 39 of
                                      269

                                                                      Page 38
        1         A     THAT IS CORRECT.

        2               MS. ROSE-SMITH:     OBJECTION.

        3    BY MR. DESAI:

        4         Q     AND YOU DESCRIBED THAT AS BEING GENEROUS; IS

        5    THAT CORRECT?

        6         A     YES.

        7         Q     WHY DO YOU BELIEVE IT'S GENEROUS?

        8         A     WELL, BECAUSE THE ORIGIN OF THE 3.25 PERCENT

        9    IS WHAT AN OCWEN DOCUMENT THAT I REVIEWED INDICATED WAS

       10    THE MAXIMUM INTEREST RATE THAT ANY STATE IN THE UNION

       11    REQUIRED A LOAN SERVICER TO PAY ON BALANCES IN AN

       12    ESCROW ACCOUNT.

       13               AND AS YOU KNOW FROM MY REPORT, I BELIEVE THAT

       14    THE -- WHEN THE DEMOCRATIC PROCESS ESTABLISHES A

       15    MINIMUM INTEREST RATE THAT MUST BE PAID ON AN ESCROW

       16    ACCOUNT, THAT THAT IS -- THAT THAT IS THE MAXIMUM THAT

       17    A DEFENDANT WOULD NEED TO PAY IN ORDER TO COMPENSATE

       18    THE BORROWER.     AND 3.25 PERCENT WAS THE HIGHEST.

       19               MY STATE, CALIFORNIA, AT THE TIME REQUIRED

       20    2 PERCENT, WHICH WAS ALSO GENEROUS, BUT NOT AS GENEROUS

       21    AS 3.25 PERCENT.      THE REASON I SAY IT WAS GENEROUS IS I

       22    WAS IN CALIFORNIA AT THE TIME.        THERE WAS NO BANK OR

       23    SAVINGS AND LOAN YOU COULD GO TO AND GET 2 PERCENT ON

       24    YOUR LIQUID ASSETS.      THOSE RATES AT THE TIME WERE --

       25    WELLS FARGO CHECKING ACCOUNT RATE, WHICH I KNOW
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 40 of
                                      269

                                                                      Page 39
        1    PAINFULLY VERY WELL, WAS .05 PERCENT DURING THIS

        2    PERIOD.    AGAIN, NOT MATERIALLY DIFFERENT FROM ZERO.          SO

        3    I THINK 3.25 PERCENT WAS PRETTY GENEROUS.

        4          Q    AND YOU OFFER A DEFINITION IN PARAGRAPH 150

        5    FOR OPPORTUNITY COST.       YOU WRITE THAT, "IT'S THE

        6    COST" -- "THE COST ASSOCIATED WITH OPPORTUNITIES THAT

        7    ARE FOREGONE WHEN RESOURCES ARE NOT PUT TO THEIR BEST

        8    ALTERNATIVE USE."

        9               DID I READ THAT CORRECTLY?

       10          A    YOU DID.

       11          Q    YOU WRITE IN PARAGRAPH 151 THAT THE CONCEPT OF

       12    OPPORTUNITY COST IS OFTEN APPLIED IN THE CONTEXT OF

       13    INVESTMENT DECISION-MAKING; IS THAT CORRECT?

       14          A    YES.

       15          Q    AND YOU BELIEVE THAT CONSUMER'S BEST

       16    ALTERNATIVE USE TO EXCESS CASH IS PUTTING IT IN A

       17    SAVINGS ACCOUNT; IS THAT RIGHT?

       18          A    FOR THESE CONSUMERS AT THIS TIME, YES.

       19          Q    ARE YOU FAMILIAR WITH RETIREMENT 401(K) FUNDS?

       20          A    I HAVE ONE.

       21          Q    SO IS THAT A YES?

       22               MS. ROSE-SMITH:     OBJECTION.

       23               THE WITNESS:     YES, I AM FAMILIAR WITH

       24    RETIREMENT 401(K) FUNDS.

       25    ///
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 41 of
                                      269

                                                                      Page 40
        1    BY MR. DESAI:

        2         Q     ARE YOU FAMILIAR WITH MUTUAL FUNDS?

        3         A     YES.

        4         Q     CONSUMERS WITH EXCESS CASH HAVE A CHOICE WITH

        5    HOW TO USE THAT EXCESS CASH; IS THAT CORRECT?

        6         A     THEY HAVE A CHOICE WITH HOW TO USE THAT EXCESS

        7    CASH.

        8         Q     IN YOUR OPINION, IS IT POSSIBLE THAT SOME

        9    CONSUMERS MIGHT SEE THE HIGHER RETURN POTENTIAL OF AN

       10    INVESTMENT AS THE BEST ALTERNATIVE USE OF CASH?

       11         A     I THINK WHEN YOU'RE TALKING ABOUT A POPULATION

       12    AS LARGE AS THIS, MIGHT YOU FIND ONE BORROWER, MAYBE

       13    SEVERAL BORROWERS WHO FELT THAT WAY.          YES, THAT'S

       14    POSSIBLE.

       15         Q     AND IS IT ALSO POSSIBLE THAT SOME CONSUMERS

       16    MIGHT USE THEIR EXCESS CASH IN PLACE IN THEIR

       17    RETIREMENT 401(K)?

       18         A     PROBABLY NOT BECAUSE THEY WOULD FUND THE

       19    401(K) OUT OF THEIR OTHER RESOURCES AND PROBABLY WOULD

       20    HAVE FULLY FUNDED IT.

       21               BUT, AGAIN, WHEN YOU'RE TALKING ABOUT A

       22    POPULATION THIS LARGE, COULD YOU FIND ONE BORROWER WHO

       23    MAY NOT HAVE -- WHO CAME WITHIN $15 OF MAXING OUT ON

       24    THEIR 401(K) AND JUST COULDN'T FIND THAT $15 BECAUSE

       25    THAT'S WHAT OCWEN -- THAT WAS THE ALLEGED OPPORTUNITY
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 42 of
                                      269

                                                                      Page 41
        1    COST THAT THEY BORE.      I SUPPOSE THAT IS REMOTELY

        2    POSSIBLE, BUT NOT VERY LIKELY.

        3         Q     AND IS IT SIMILARLY POSSIBLE THAT SOME

        4    CONSUMERS MIGHT USE THEIR EXCESS CASH AND BUY A MUTUAL

        5    FUND?

        6         A     IT IS POSSIBLE, AGAIN, BUT NOT LIKELY.          AGAIN,

        7    WHEN YOU'RE TALKING ABOUT A POPULATION THIS LARGE, I

        8    HAVE TO ACKNOWLEDGE THAT THERE MAY BE ONE BORROWER WHO

        9    SOUGHT AS AN ALTERNATIVE USE OF THE FUNDS IN QUESTION

       10    NOT BUILDING UP THEIR BANK ACCOUNT, BUT BUYING $15 ON

       11    AVERAGE OF ADDITIONAL SHARES IN A MUTUAL FUND, YEAH,

       12    THAT'S A POSSIBILITY.

       13         Q     AND WHAT ANALYSIS DID YOU PERFORM TO DETERMINE

       14    THAT CONSUMERS IN GENERAL PLACE EXCESS CASH IN A

       15    SAVINGS ACCOUNT AS OPPOSED TO SOME OTHER INVESTMENT

       16    OPPORTUNITY IN THIS TIME PERIOD?

       17               MS. ROSE-SMITH:     OBJECTION.

       18               THE WITNESS:     SO, AGAIN, WHAT I DID WAS I'M A

       19    REBUTTAL WITNESS AND I AM REBUTTING PROFESSOR MCFADDEN,

       20    WHO SELECTED NOT MUTUAL FUND BUT CREDIT CARD INTEREST

       21    RATES, AND I CITE A NUMBER OF DOCUMENTS WHY THAT IS

       22    WRONG AND HE VERY HELPFULLY IN HIS SURREBUTTAL REPORTS

       23    CITED SOME ADDITIONAL INFORMATION THAT ALSO SUPPORTS MY

       24    OPINION.

       25               SO I DIDN'T CONDUCT A SURVEY OF BORROWERS
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 43 of
                                      269

                                                                      Page 42
        1    BECAUSE IT WASN'T NECESSARY.        I'M A REBUTTAL WITNESS

        2    AND MY FOCUS WAS ON THE CREDIT CARD RATES THAT HE USED.

        3               I'VE ALSO INDICATED, MR. DESAI, THAT IN MY

        4    OPINION, WHEN THE DEMOCRATIC PROCESS ESTABLISHES A

        5    MINIMUM LEVEL OF RETURN FOR BALANCES IN ESCROW

        6    ACCOUNTS, WHICH IS WHERE ALL OF THIS MONEY WAS, THAT

        7    THAT IS A REASONABLE MEASURE OF WHAT AN APPROPRIATE

        8    RATE OF RETURN IS FOR THOSE INDIVIDUALS.

        9               BUT NO, I DIDN'T CONDUCT A SURVEY OF BORROWERS

       10    AND ASK EACH OF THEM WHAT THEIR NEXT BEST ALTERNATIVE

       11    WAS.

       12    BY MR. DESAI:

       13         Q     AND DID YOU PERFORM ANY ANALYSIS TO DETERMINE

       14    THAT OCWEN'S BORROWERS IN PARTICULAR PLACED EXCESS CASH

       15    IN SAVINGS ACCOUNTS AS OPPOSED TO SOME OTHER

       16    OPPORTUNITY?

       17         A     I DIDN'T CONDUCT ANY SURVEY OF OCWEN'S

       18    BORROWERS, NO.

       19         Q     AND DID YOU PERFORM ANY ANALYSIS TO DETERMINE

       20    THAT THE OCWEN BORROWERS IN THE THREE SPECIFIC

       21    OPPORTUNITY COST POPULATIONS PLACED EXCESS CASH IN A

       22    SAVINGS ACCOUNT AS OPPOSED TO SOME OTHER OPPORTUNITY?

       23               MS. ROSE-SMITH:     OBJECTION.

       24               THE WITNESS:     WELL, IF YOU'RE ASKING ME WHAT

       25    THEY WOULD HAVE DONE IF THEY DIDN'T PLACE THAT MONEY IN
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 44 of
                                      269

                                                                      Page 43
        1    AN ESCROW ACCOUNT, BECAUSE THEY HAD TO, WHAT THEY WOULD

        2    HAVE DONE WITH IT, NO, I DIDN'T CONDUCT A SURVEY, NOR

        3    DID PROFESSOR MCFADDEN FOR THAT MATTER CONDUCT A SURVEY

        4    OF WHAT -- WHAT THEY WOULD HAVE DONE WITH THE MONEY.

        5    BY MR. DESAI:

        6          Q    AND IN PARAGRAPH 154, YOU WRITE THAT, "MOST

        7    CREDIT CARD HOLDERS DO NOT CARRY BALANCES FROM ONE

        8    MONTH TO THE NEXT AND THEREFORE PAY NO INTEREST ON

        9    THEIR CARDS."

       10               YOUR SUPPORT FOR THIS STATEMENT IS BASED ON

       11    THE NATIONAL FOUNDATION OF CREDIT COUNSELING FINANCIAL

       12    LITERACY SURVEY.

       13               IS THAT CORRECT?

       14          A    WHERE ARE YOU?     I'M SORRY.

       15          Q    PARAGRAPH 154.

       16          A    ACTUALLY IN PARAGRAPH 155 I TALK ABOUT THE

       17    NATIONAL FOUNDATION FOR CREDIT COUNSELING'S FINANCIAL

       18    LITERACY SURVEY AND I DO CITE THAT AS EVIDENCE THAT A

       19    LARGE MAJORITY OF HOUSEHOLDS DO NOT INCUR INTEREST

       20    CHARGES ON THEIR CREDIT CARDS BECAUSE THEY DON'T CARRY

       21    BALANCES FROM MONTH TO MONTH.

       22               MR. DESAI:    I'M HANDING TO THE REPORTER TO

       23    MARK AS EXHIBIT 5.

       24    ///

       25    ///
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 45 of
                                      269

                                                                      Page 44
        1               (EXHIBIT 5 WAS MARKED FOR

        2               IDENTIFICATION AND WAS ATTACHED

        3               HERETO.)

        4    BY MR. DESAI:

        5         Q     AND EXHIBIT 5 IS THE 2019 CONSUMER FINANCIAL

        6    LITERACY SURVEY.

        7               IS THIS THE SAME SURVEY THAT YOU RELIED ON,

        8    SIR?

        9         A     I THINK SO, BUT I'M NOT SURE.        THE ONE THAT --

       10    LET ME CHECK MY DOCUMENTS CONSIDERED LIST BEFORE I

       11    ANSWER.

       12         Q     I THINK THE NOTE 100 MIGHT ALSO HELP.

       13         A     AGAIN, I JUST WANT TO MAKE SURE -- I MEAN, I

       14    THINK IT WAS DEFINITELY THE 2019 SURVEY.

       15         Q     SURE.

       16         A     I BELIEVE THIS IS THE ONE.       LET ME JUST LOOK

       17    THROUGH AND SEE IF IT COMES BACK TO ME.

       18               YES, THIS LOOKS LIKE THE ONE THAT I RELIED ON.

       19         Q     GREAT.

       20               IF YOU TURN TO PAGE 2 UNDER -- OF THE SURVEY

       21    UNDER "SURVEY METHODOLOGY," IT STATES -- IT READS

       22    RATHER, "RESPONDENTS FOR THE SURVEY WERE SELECTED FROM

       23    AMONG THOSE WHO HAVE AGREED TO PARTICIPATE IN THE

       24    HARRIS POLL SURVEYS.      THE DATA HAD BEEN WEIGHTED TO

       25    REFLECT THE COMPOSITION OF ADULT POPULATION.           BECAUSE
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 46 of
                                      269

                                                                      Page 45
        1    THE SAMPLE IS BASED ON THOSE WHO AGREED TO PARTICIPATE

        2    IN THE HARRIS POLL PANEL, NO ESTIMATES OF THEORETICAL

        3    SAMPLING ERROR CAN BE CALCULATED."

        4               DID I READ THAT CORRECTLY?

        5         A     YOU DID.

        6         Q     SO MY QUESTION IS:      IS THIS A SURVEY OF

        7    RESPONDENTS ACROSS THE ENTIRE U.S.?

        8         A     WELL, THEY ARE -- THE RESPONDENTS ARE, AS FAR

        9    AS I KNOW, FROM ACROSS THE U.S.         THEN WHAT THIS

       10    PARAGRAPH SAYS IS THAT THE HARRIS ORGANIZATION

       11    RE-WEIGHTS THE RESPONSES SO THAT IT IS INDICATIVE OF

       12    THE COMPOSITION OF THE U.S. POPULATION OR U.S.

       13    HOUSEHOLDS.

       14               I HAVE NO REASON TO BELIEVE THAT IT ISN'T A

       15    NATIONWIDE SURVEY.

       16         Q     AND THE SURVEY'S ALSO LIMITED TO ONLY THOSE

       17    BORROWERS WHO CHOSE TO RESPOND; IS THAT RIGHT?

       18         A     THAT'S CORRECT.

       19         Q     THE SURVEY IS NOT LIMITED TO JUST HOMEOWNERS;

       20    IS THAT CORRECT?

       21         A     NO, IT'S -- I BELIEVE IT'S HOUSEHOLDS, BUT LET

       22    ME SEE.

       23               YES, IT'S -- I BELIEVE IT'S HOUSEHOLDS.

       24         Q     AND BASED ON THIS SURVEY IN PARAGRAPH 156, YOU

       25    WRITE THAT "61 TO 69 PERCENT OF ALL HOUSEHOLDS DO NOT
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 47 of
                                      269

                                                                      Page 46
        1    PAY INTEREST ON THEIR CREDIT CARDS."

        2               AND A LITTLE BIT LOWER IN PARAGRAPH 156, YOU

        3    CONCLUDE THAT "ASSUMING THE PERCENTAGES FOR HOMEOWNERS

        4    ARE SIMILAR."

        5               DO YOU SEE THAT?

        6         A     I DO.

        7         Q     WHAT ANALYSIS DID YOU PERFORM TO TEST WHETHER

        8    YOUR ASSUMPTION THAT THE SURVEY RESULTS WERE

        9    APPROPRIATELY EXTRAPOLATED TO HOMEOWNERS GENERALLY?

       10         A     WELL, I DIDN'T PERFORM ANY ANALYSIS, BUT I

       11    RECOGNIZE THAT AS A GROUP, HOMEOWNERS ARE FINANCIALLY

       12    BETTER OFF -- THE AVERAGE HOMEOWNER IS FINANCIALLY

       13    BETTER OFF THAN THE AVERAGE HOUSEHOLD BECAUSE

       14    HOUSEHOLDS INCLUDE A LOT OF PEOPLE WHO CAN'T AFFORD TO

       15    BE HOMEOWNERS, THEY'RE NOT ABLE TO GET CREDIT, SO THEY

       16    ARE GENERALLY BETTER OFF THAN THE AVERAGE HOUSEHOLD.

       17               SO TO THE EXTENT YOU HAVE DATA ON HOUSEHOLDS

       18    HERE, IT IS MY OPINION THAT IF YOU WERE ABLE TO JUST

       19    PULL THE HOMEOWNERS OUT OF THAT, BECAUSE THEY ARE

       20    GENERALLY BETTER OFF FINANCIALLY, THE NUMBERS WOULD BE

       21    EVEN -- SHOW EVEN LESS MONTH-TO-MONTH CARRYOVER FOR

       22    THOSE HOMEOWNERS.      BUT I DID NOT DO ANYTHING TO TRY TO

       23    RECONCILE OR TO TRY TO EXTRACT THE HOMEOWNERS FROM THIS

       24    SURVEY OF HOUSEHOLDS.

       25         Q     AND WHAT ANALYSIS DID YOU PERFORM TO TEST
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 48 of
                                      269

                                                                      Page 47
        1    WHETHER YOUR ASSUMPTION THAT THE SURVEY RESULTS WERE

        2    APPROPRIATELY EXTRAPOLATED TO OCWEN'S HOMEOWNERS IN

        3    PARTICULAR?

        4         A     I DIDN'T DO ANYTHING IN ORDER TO MAKE THAT

        5    DETERMINATION.

        6         Q     AND DID YOU PERFORM ANY ANALYSIS TO DETERMINE

        7    WHETHER THE SAMPLE UNDERLYING THE CONSUMER FINANCIAL

        8    LITERACY SURVEY WERE REPRESENTATIVE OF THE BORROWERS IN

        9    OCWEN'S LOAN PORTFOLIO?

       10         A     I DIDN'T DO ANYTHING TO TRY TO MATCH UP THE

       11    RESPONDENTS WHO WERE NOT KNOWN TO ME WITH OCWEN'S

       12    BORROWERS.

       13         Q     AND DID YOU PERFORM ANY ANALYSIS TO DETERMINE

       14    WHETHER THE SAMPLE UNDERLYING THE CONSUMER FINANCIAL

       15    LITERACY SURVEY WERE REPRESENTATIVE OF THE BORROWERS AT

       16    ISSUE IN THE THREE OPPORTUNITY COST POPULATIONS?

       17         A     NO.

       18         Q     DR. HAMM, IT'S BEEN ABOUT AN HOUR.

       19               DO YOU WANT -- DO YOU WANT A BREAK?

       20         A     THAT WOULD BE FINE.

       21               MR. DESAI:    CAN WE GO OFF THE RECORD?

       22               THE VIDEOGRAPHER:      GOING OFF THE RECORD AT

       23    10:04 A.M.

       24               (RECESS TAKEN.)

       25               THE VIDEOGRAPHER:      GOING BACK ON THE RECORD
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 49 of
                                      269

                                                                      Page 48
        1    10:18 A.M.

        2    BY MR. DESAI:

        3         Q     DR. HAMM, CAN YOU PLEASE TURN TO

        4    PARAGRAPH 167?

        5         A     I CAN AND WILL.

        6         Q     THAT'S NOT THE RIGHT PARAGRAPH THOUGH.

        7               THE REPORTER:     I'M SORRY?

        8               MR. DESAI:     I SAID THAT'S NOT THE RIGHT

        9    PARAGRAPH.

       10    BY MR. DESAI:

       11         Q     LET ME GET YOU TO THE RIGHT ONE.

       12               MS. ROSE-SMITH:     WHAT PARAGRAPH NUMBER ARE YOU

       13    LOOKING FOR?

       14               MR. DESAI:    I THINK IT'S 167.      ONE SECOND.    I

       15    APOLOGIZE.    157.

       16               THE WITNESS:     I'M THERE.

       17    BY MR. DESAI:

       18         Q     AND IN PARAGRAPH 157 YOU WRITE, "THAT A STUDY

       19    PUBLISHED BY THE NATIONAL BUREAU OF ECONOMIC RESEARCH

       20    USING CREDIT CARD DATA FOUND THAT 29 PERCENT OF

       21    ACCOUNTS REGULARLY MAKE PAYMENTS NEAR" -- "AT OR NEAR

       22    THE MINIMUM"; IS THAT CORRECT?

       23         A     YES.

       24               THE REPORTER:     AT OR NEAR THE?

       25               MR. DESAI:    THE MINIMUM.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 50 of
                                      269

                                                                      Page 49
        1               I'M HANDING THE COURT REPORTER TO MARK AS

        2    EXHIBIT 6.

        3               (EXHIBIT 6 WAS MARKED FOR

        4               IDENTIFICATION AND WAS ATTACHED

        5               HERETO.)

        6    BY MR. DESAI:

        7         Q     EXHIBIT 6 IS THE SOURCE FOR THIS QUOTE, WHICH

        8    IS FULLY CITED IN FOOTNOTE 1 OF 2, WHICH IS THE KEYS

        9    AND WANG MINIMUM PAYMENTS --

       10               THE REPORTER:     KEYS AND WANG?

       11               MR. DESAI:    YEP.

       12               THE REPORTER:     SPELL IT FOR ME, PLEASE.

       13               MR. DESAI:    KEYS, LIKE CAR KEYS; AND WANG

       14    W-A-N-G.

       15               -- MINIMUM PAYMENT AND DEBT PAYDOWN ON

       16    CONSUMER CREDIT CARDS.

       17    BY MR. DESAI:

       18         Q     ARE YOU FAMILIAR WITH THIS PAPER?

       19         A     I AM.

       20         Q     AND I'LL DIRECT YOUR ATTENTION TO THE ABSTRACT

       21    ON PAGE 1.

       22         A     I'M THERE.

       23         Q     AND THE ABSTRACT BEGINS WITH, "USING A DATASET

       24    COVERING ONE QUARTER OF THE U.S. GENERAL-PURPOSE CREDIT

       25    CARD MARKET."
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 51 of
                                      269

                                                                      Page 50
        1               SO MY QUESTION IS:      DOES THE SAMPLE IN THE

        2    STUDY INCLUDE ALL CONSUMERS WHO PARTICIPATE IN THE

        3    CREDIT CARD MARKET GENERALLY?

        4         A     IT'S REPRESENTATIVE OF ALL CONSUMERS WHO

        5    PARTICIPATE IN THE GENERAL-PURPOSE CREDIT CARD MARKET

        6    GENERALLY.

        7         Q     SO IT IS NOT LIMITED TO JUST HOMEOWNERS;

        8    CORRECT?

        9         A     CORRECT.

       10         Q     AND YOU WRITE IN THIS PARAGRAPH THAT, "MAKING

       11    THE MINIMUM PAYMENTS DUE TO ANCHORING IMPLIES THAT SOME

       12    CREDIT CARD HOLDERS PAY THE MINIMUM BY CHOICE NOT

       13    BECAUSE THEY'RE UNABLE TO PAY MORE"; IS THAT RIGHT?

       14         A     THAT'S RIGHT.     THAT'S A CONCLUSION I DREW FROM

       15    THIS WORKING PAPER.

       16         Q     SURE.

       17               CAN YOU DEFINE HOW YOU'RE USING THE TERM

       18    "ANCHORING" IN THIS PARAGRAPH?

       19         A     ANCHORING IS A TERM THAT I BELIEVE WAS FIRST

       20    USED BY KAHNEMAN AND TVERSKY.

       21               THE REPORTER:     SPELL, PLEASE.

       22               THE WITNESS:     THAT'S GOING TO BE TOUGH.

       23    K-A-N-N-E-M-A-N-N [SIC] IS MY BEST GUESS, AND TVERSKY

       24    IS T-V-E-R-S-K-Y, BUT I COULD BE WRONG.

       25               AT ANY EVENT, I -- THAT'S THE FIRST USE OF THE
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 52 of
                                      269

                                                                      Page 51
        1    TERM "ANCHORING" IN THIS CONTEXT THAT I'M AWARE OF,

        2    WHICH IS NOT TO SAY IT'S THE FIRST TERM -- FIRST TIME

        3    THAT TERM WAS USED, BUT MY INTERPRETATION OF WHAT THEY

        4    MEAN BY ANCHORING IS THAT BECAUSE THE CREDIT CARD

        5    STATEMENT SAYS HERE IS THE MINIMUM AMOUNT THAT YOU NEED

        6    TO PAY, MANY BORROWERS ARE KIND OF ANCHORED TO THAT

        7    MINIMUM AND SIMPLY PAY IT EVEN THOUGH THEY COULD PAY

        8    MORE AND THEY USE ANY AVAILABLE FUNDS FOR CONSUMPTION

        9    PURPOSES OR FOR TRAVEL OR FOR SOMETHING ELSE.           THEY

       10    DON'T USE IT TO PAY DOWN CREDIT CARD DEBT.           SO IT'S AN

       11    INDICATION THAT EVEN FOR THE MINORITY OF HOUSEHOLDS

       12    THAT CARRY DEBT FROM MONTH TO MONTH, A SIGNIFICANT

       13    FRACTION OF THOSE HOUSEHOLDS, THE HOUSEHOLDS IN THE

       14    MINORITY, DO NOT USE THE MARGINAL DOLLAR TO PAY DOWN

       15    DEBT.     THEY USE IT FOR SOME OTHER PURPOSE.        THAT'S MY

       16    INTERPRETATION OF THE RESULTS HERE.

       17    BY MR. DESAI:

       18          Q    I SEE.   AND YOU JUST MENTIONED THAT SOME OF

       19    THE OPTIONS THAT A CONSUMER WHO IS ANCHORED TO PAY THE

       20    MINIMUM AMOUNT MIGHT USE THAT -- THEIR ADDITIONAL FUNDS

       21    TO -- AS CONSUMPTION OR TRAVELING, IS THAT RIGHT, OR

       22    OTHER SIMILAR EXPENSES?

       23               MS. ROSE-SMITH:     OBJECTION.

       24               THE WITNESS:     THAT'S WHAT I SAID.

       25    ///
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 53 of
                                      269

                                                                      Page 52
        1    BY MR. DESAI:

        2         Q     AND IS ONE OTHER POTENTIAL EXPENDITURE PAYING

        3    FOR OTHER DEBT?

        4         A     IT'S A POSSIBILITY.      IT'S A POSSIBILITY.      TO

        5    THE EXTENT THEY HAVE OTHER DEBT AND DON'T JUST HAVE

        6    CREDIT CARD DEBT.

        7         Q     AND IS IT YOUR OPINION THAT SOME OF THE CREDIT

        8    CARD HOLDERS WHO YOU BELIEVE PAY THE MINIMUM BY CHOICE

        9    COULD ACTUALLY ALSO PAY THE FULL BALANCE ON THEIR

       10    CREDIT CARD ACCOUNT?

       11         A     NO.   IT'S SIMPLY MY OPINION THAT THEY COULD

       12    PAY MORE THAN THE MINIMUM.        SOME OF THEM UNDOUBTEDLY

       13    COULD PAY THE FULL AMOUNT, BUT CHOOSE TO SPEND IT ON

       14    CONSUMPTION ITEMS.

       15               BUT I'M NOT MAKING ANY SUCH CLAIM THAT THOSE

       16    WHO PAY THE MINIMUM BY CHOICE COULD PAY THE FULL

       17    AMOUNT.    I'M SIMPLY SAYING THAT IF THEY'RE PAYING THE

       18    MINIMUM BY CHOICE, THEY COULD PAY MORE BUT INSTEAD

       19    THE -- THEY'RE -- WHAT THEY REGARD AS THE OPTIMAL USE

       20    OF THE FUNDS IN QUESTION IS NOT TO PAY DOWN CREDIT CARD

       21    DEBT, BUT TO -- FOR OTHER PURPOSES, MANY OF WHICH

       22    INVOLVE CONSUMPTION THAT DOES NOT YIELD AN INTEREST

       23    RETURN.

       24         Q     AND IS IT ALSO YOUR OPINION THAT SOME

       25    CONSUMERS MAY PAY THE MINIMUM BY CHOICE AS OPPOSED TO
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 54 of
                                      269

                                                                      Page 53
        1    BEING ANCHORED?

        2               MS. ROSE-SMITH:     OBJECTION.

        3               THE WITNESS:     YES, IT IS, THAT SOME -- I MEAN,

        4    I DON'T KNOW.     YOU'D HAVE TO ASK INDIVIDUAL CONSUMERS

        5    WHETHER THEY'RE PAYING THE MINIMUM BECAUSE THEY'RE

        6    ANCHORED TO IT BECAUSE OF THE PSYCHOLOGICAL FACTORS

        7    THAT KAHNEMAN AND TVERSKY DISCUSS IN THEIR WRITINGS,

        8    BUT SOME OF THEM UNDOUBTEDLY MAKE THE DECISION THAT

        9    YES, I CAN PAY MORE, BUT I'M GOING TO USE THIS MONEY TO

       10    TAKE MY WIFE OUT FOR VALENTINE'S DAY.          AND TO ME THAT'S

       11    A HIGHER AND BETTER USE OF THE FUNDS THAN PAYING DOWN

       12    THE DEBT.

       13    BY MR. DESAI:

       14         Q     WOULD A HIGHER AND BETTER USE OF THE FUNDS

       15    ALSO INCLUDE PAYING DOWN MORE EXPENSIVE DEBT?

       16               MS. ROSE-SMITH:     OBJECTION.

       17               THE WITNESS:     IS IT POSSIBLE THAT THERE IS A

       18    CONSUMER WHO WAS SURVEYED FOR PURPOSES OF THIS WORKING

       19    PAPER WHO WAS IN THOSE CIRCUMSTANCES, YES, IT IS

       20    POSSIBLE.

       21    BY MR. DESAI:

       22         Q     IF A CONSUMER PAID ANYTHING OTHER THAN THE

       23    FULL BALANCE, THEN THEY WOULD CARRY A CREDIT CARD

       24    BALANCE FROM ONE MONTH INTO THE NEXT; IS THAT CORRECT?

       25         A     THAT'S CORRECT.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 55 of
                                      269

                                                                      Page 54
        1               MR. DESAI:    CAN WE GO OFF THE RECORD FOR JUST

        2    A SECOND?

        3               THE VIDEOGRAPHER:      GOING OFF THE RECORD

        4    10:26 A.M.

        5               (RECESS TAKEN.)

        6               THE VIDEOGRAPHER:      GOING BACK ON THE RECORD

        7    10:27 A.M.

        8    BY MR. DESAI:

        9         Q     DR. HAMM, COULD YOU PLEASE TURN TO PAGE 14 OF

       10    THIS EXHIBIT?

       11         A     WE'RE DONE WITH THE KEYS WANG?

       12         Q     OF THIS EXHIBIT.     WE'RE STICKING WITH THE KEYS

       13    AND WANG?

       14         A     PAGE 14?

       15         Q     UH-HUH.

       16         A     I'M THERE.

       17         Q     AND YOU'LL SEE IN THE LAST FULL PARAGRAPH, THE

       18    ONE THAT BEGINS, "FINALLY THE BOTTOM RIGHT FIGURE."

       19    THE SECOND FULL SENTENCE READS, "CONSUMERS WITH FICO

       20    SCORES LESS THAN 700 MAKE LOW PAYMENTS MORE THAN

       21    67 PERCENT OF THE TIMES WHILE THOSE WITH SCORES ABOVE

       22    800 MAKE LOW PAYMENTS ONLY 18 PERCENT OF THE TIME."

       23               DID I READ THAT CORRECT?

       24         A     YES, YOU DID.

       25         Q     DID YOU PERFORM ANY ANALYSIS TO DETERMINE
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 56 of
                                      269

                                                                      Page 55
        1    WHETHER THE 27 PERCENT AVERAGE ACROSS ALL CREDIT CARD

        2    CONSUMERS YOU CITE TO IN PARAGRAPH 157 IS APPROPRIATELY

        3    EXTRAPOLATED TO THE OCWEN CONSUMERS?

        4               MS. ROSE-SMITH:     OBJECTION.

        5               THE WITNESS:     I ACTUALLY CITE, USE THE FIGURE

        6    29 PERCENT, WHICH IS WHAT CAME OUT OF THE SURVEY.

        7    BY MR. DESAI:

        8         Q     APOLOGIZE.    CORRECT.    CORRECT.    CORRECT.

        9         A     DID I DO ANY ANALYSIS TO COMPARE -- IF YOUR

       10    QUESTION IS DO I DO ANY ANALYSIS TO COMPARE THE

       11    POPULATION THAT WAS SURVEYED FOR PURPOSES OF THE KEYS

       12    WANG PAPER, COMPARE THAT TO ANY OTHER POPULATION,

       13    BORROWERS, FOR EXAMPLE, I DID NOT.

       14               EXCEPT I WILL REPEAT WHAT I SAID EARLIER, THAT

       15    HOUSEHOLDS AS A GROUP ARE GENERALLY NOT AS WELL OFF AS

       16    BORROWERS AS A GROUP BECAUSE BORROWERS HAVE

       17    DEMONSTRATED THAT THEY HAVE ACCESS TO CREDIT AND CAN

       18    AFFORD THE RESPONSIBILITIES OF HOMEOWNERSHIP, MOST OF

       19    THEM, WHEREAS HOUSEHOLDS INCLUDE MANY PEOPLE WHO WOULD

       20    LIKE TO BE HOMEOWNERS, BUT CAN'T AFFORD TO BE.

       21               SO GENERALLY SPEAKING, BORROWERS ARE BETTER

       22    OFF FINANCIALLY THAN HOUSEHOLDS GENERALLY.

       23         Q     AND IS YOUR OPINION THE SAME FOR BORROWERS WHO

       24    ARE DELINQUENT?

       25         A     FOR BORROWERS WHO ARE DELINQUENT?
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 57 of
                                      269

                                                                      Page 56
        1         Q     CORRECT.

        2         A     WELL, BORROWERS WHO ARE DELINQUENT ARE LIKELY

        3    TO BE WORSE OFF FINANCIALLY THAN BORROWERS WHO ARE

        4    CURRENT.

        5               WHETHER BORROWERS WHO ARE DELINQUENT, HOW THEY

        6    COMPARE TO HOUSEHOLDS GENERALLY, I HAVEN'T SEEN ANY

        7    DATA ON THAT THAT WOULD ALLOW ME TO REACH A CONCLUSION.

        8         Q     YOU CAN PUT THE KEYS AND WANG STUDY TO THE

        9    SIDE.

       10               CAN YOU PLEASE TURN TO PAGE 71 OF YOUR

       11    REBUTTAL REPORT, WHICH IS EXHIBIT 2?

       12         A     I AM THERE.

       13         Q     YOU WRITE UNDER SUBHEADING E, "THAT PROFESSOR

       14    MCFADDEN RELIES ON OCWEN'S LITIGATION WORK PRODUCT WHEN

       15    HE SHOULD HAVE RELIED ON THE TRANSACTION DATA."

       16               DO YOU SEE THAT?

       17         A     I DO.

       18         Q     AND YOU IDENTIFY TWO SPECIFIC PIECES OF WHAT

       19    YOU CALL LITIGATION WORK PRODUCT IN PARAGRAPH 188.

       20               DO YOU SEE THAT?

       21         A     I DO.

       22         Q     AND BOTH OF THESE PIECES OF WHAT YOU LABEL

       23    "LITIGATION WORK PRODUCT" ARE OCWEN'S VERIFIED

       24    RESPONSES AND OBJECTIONS TO PLAINTIFF'S FIRST SET OF

       25    INTERROGATORIES; IS THAT RIGHT?
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 58 of
                                      269

                                                                      Page 57
        1         A     THAT'S CORRECT.

        2         Q     IS IT YOUR OPINION THAT OCWEN'S VERIFIED

        3    INTERROGATORY RESPONSES ARE UNRELIABLE?

        4         A     I HAVE NO OPINION --

        5               MS. ROSE-SMITH:     OBJECTION.

        6               THE WITNESS:     -- ON WHETHER THEY'RE UNRELIABLE

        7    OR NOT BECAUSE THAT WOULD -- THAT WOULD DEPEND ON HOW

        8    THE BUREAU ASKED ITS QUESTION, HOW OCWEN INTERPRETED

        9    THE QUESTION, HOW THEIR -- HOW THEY DEVELOPED THE MODEL

       10    TO EXTRACT THE DATA, AND HOW THE BUREAU AND ITS

       11    CONSULTANTS INTERPRETED THE RESPONSE.          AND I CAN'T -- I

       12    CAN'T REALLY SPEAK TO THAT.

       13               IF THE QUESTION IS, IS THE INFORMATION IN

       14    THESE LITIGATION WORK PRODUCT RELIABLE FOR THE PURPOSES

       15    THAT PROFESSOR MCFADDEN PUT THEM TO, THE ANSWER IS NOT

       16    AS RELIABLE AS THE FINANCIAL HISTORY DATABASE THAT I

       17    THINK WE'VE AGREED TO REFER TO AS WHAT, ROD 22?

       18    BY MR. DESAI:

       19         Q     RFP.

       20         A     I'M SORRY.    RFP 22.

       21               THIS IS NOT TO CONDEMN THESE EXHIBITS.          THEY

       22    MAY BE PERFECTLY RELIABLE FROM THE STANDPOINT OF WHAT

       23    OCWEN THOUGHT IT WAS ASKED OR WHAT OCWEN THOUGHT IT

       24    PROVIDED, BUT THEY ARE NOT AS RELIABLE AS RFP 22 FOR

       25    THE PURPOSES PROFESSOR MCFADDEN PUT THE INFORMATION TO.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 59 of
                                      269

                                                                      Page 58
        1         Q     AND IS IT YOUR OPINION THAT PROFESSOR

        2    MCFADDEN'S OPINIONS ARE UNRELIABLE BECAUSE THEY

        3    UTILIZED OCWEN'S VERIFIED INTERROGATORY RESPONSES?

        4         A     HIS OPINIONS AS TO WHO WAS OVERCHARGED, WHO

        5    WAS UNDERCHARGED, WHO WAS SUBJECT TO A PAYMENT SHOCK,

        6    YES, HIS OPINIONS WITH RESPECT TO THOSE ISSUES ARE

        7    UNRELIABLE AND THAT'S HIS OPINIONS WITH RESPECT TO

        8    OPPORTUNITY COST DAMAGES FOR THE ESCROW -- LATE ESCROW

        9    ANALYSIS POPULATION ARE UNRELIABLE BECAUSE, AS A

       10    REBUTTAL WITNESS, I TESTED HIS OPINIONS USING THE

       11    FINANCIAL HISTORY DATABASE AND DEMONSTRATED IN MY

       12    REPORT THAT HE REACHED THE WRONG CONCLUSIONS.

       13         Q     AND IN PARAGRAPH 189 YOU STATE THAT THESE

       14    RESPONSES -- REFERRING TO OCWEN'S VERIFIED

       15    INTERROGATORY RESPONSES -- ARE NOT RECORDS MAINTAINED

       16    AND USED IN THE NORMAL COURSE OF BUSINESS.

       17               WHAT IS YOUR BASIS FOR THAT OPINION?

       18         A     I THINK MR. COMBS' TESTIMONY OR SOME OTHER

       19    FACT WITNESS' TESTIMONY.

       20               MY UNDERSTANDING IS THAT OCWEN HAD TO WRITE

       21    CODE IN ORDER TO EXTRACT THE INFORMATION THAT THE

       22    BUREAU WAS SEEKING OR AT LEAST WHAT IT INTERPRETED THE

       23    BUREAU'S REQUEST TO BE SEEKING.         IT COULDN'T JUST TAKE

       24    AN EXISTING DATABASE THAT IT USED IN A NORMAL COURSE OF

       25    BUSINESS AND SHARE THAT WITH THE BUREAU.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 60 of
                                      269

                                                                      Page 59
        1         Q     AND I BELIEVE YOU JUST ANSWERED THIS, BUT YOU

        2    REVIEWED THE CORPORATE TESTIMONY OF ANDREW COMBS;

        3    CORRECT?

        4         A     I BELIEVE SO, YES.

        5         Q     AND YOU UNDERSTAND THAT THE CORPORATE

        6    TESTIMONY OF ANDREW COMBS IS ACTUALLY ANDREW COMBS

        7    TESTIFYING ON BEHALF OF OCWEN; CORRECT?

        8               MS. ROSE-SMITH:     OBJECTION.

        9               THE WITNESS:     THAT'S MY UNDERSTANDING OF HIS

       10    TESTIMONY.

       11    BY MR. DESAI:

       12         Q     AND DID YOU ASK COUNSEL FOR OCWEN HOW THE

       13    VERIFIED INTERROGATORY RESPONSES WERE CREATED?

       14         A     I DIDN'T ASK COUNSEL.      I -- I REVIEWED THE

       15    TESTIMONY OF MR. COMBS AND GOT ENOUGH OUT OF THAT TO

       16    SATISFY ANY CURIOSITY I HAD.        I WAS MUCH MORE

       17    INTERESTED IN GETTING THE FACTS RIGHT THAN I WAS TRYING

       18    TO EXPLAIN THE PROCESS OF HOW OCWEN INTERPRETED THE

       19    BUREAU'S REQUEST, HOW IT WENT ABOUT TRYING TO ANSWER IT

       20    THAN I WAS GETTING THE FACTS RIGHT.

       21               AND SO MY FOCUS WAS ON RFP 22, WHICH IS, AS

       22    I'VE SAID ALL ALONG, THE DEFINITIVE SOURCE OF

       23    INFORMATION ON THESE PARTICULAR ISSUES.

       24         Q     DO YOU HAVE ANY OPINION OF WHETHER THE

       25    INTERROGATORIES WERE RELIABLY CREATED?
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 61 of
                                      269

                                                                      Page 60
        1               MS. ROSE-SMITH:     OBJECTION.

        2               THE WITNESS:     I DIDN'T CONDUCT AN ANALYSIS OR

        3    REVIEW OF THE CODE.      I UNDERSTAND THAT THE CODE RUNS TO

        4    700, 800 LINES.     I DIDN'T ANALYZE THAT, NOR DID I

        5    INTERVIEW EITHER THE BUREAU TO SEE HOW THEY

        6    INTERPRETED -- HOW IT INTERPRETED ITS REQUEST OR

        7    INTERVIEWED OCWEN TO UNDERSTAND HOW IT INTERPRETED THE

        8    REQUEST.    SO NO, I DIDN'T DO THAT.

        9    BY MR. DESAI:

       10         Q     JUST TO CONFIRM, YOUR BASIS OF YOUR

       11    UNDERSTANDING OF THE CREATION OF THE RESPONSES -- THE

       12    VERIFIED RESPONSES TO THE BUREAU'S INTERROGATORIES IS

       13    YOUR REVIEW OF MR. COMBS' CORPORATE TESTIMONY; IS THAT

       14    CORRECT?

       15         A     YES, PERHAPS SUPPLEMENTED BY MR. HALM'S

       16    INTERVIEW WITH MR. COMBS.       I'D HAVE TO REFRESH MY

       17    MEMORY ON THAT.     BUT I PRIMARILY RELIED ON HIS

       18    TESTIMONY IN THIS MATTER.

       19               BUT, AGAIN, MY INTEREST IS IN MAKING SURE THAT

       20    THE COURT HAS THE RIGHT FACTS; THAT IT UNDERSTANDS

       21    WHICH BORROWERS WERE OVERCHARGED, WHICH BORROWERS WERE

       22    UNDERCHARGED.

       23               AND IN ORDER TO MAKE THAT DETERMINATION, YOU

       24    GO TO RFP 22 BECAUSE THAT IS THE DEFINITIVE SOURCE OF

       25    CERTAINLY WHAT THE STATUS OF THE ESCROW ACCOUNTS WERE.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 62 of
                                      269

                                                                      Page 61
        1    YOU DO NEED THE VERIFIED RESPONSES THAT YOU CITED

        2    EARLIER, AT LEAST TO GET THE DATES OF THE ESCROW

        3    ANALYSES.    BUT AS FAR AS THE CASH FLOWS ARE CONCERNED,

        4    THEY COME OUT OF RFP 22.

        5         Q     AND IN YOUR ANSWER YOU SAID, WHEN I ASKED YOU

        6    IF YOUR BASIS WAS YOUR REVIEW OF -- THE BASIS FOR YOUR

        7    UNDERSTANDING OF HOW THESE VERIFIED INTERROGATORIES

        8    RESPONSES WERE CREATED WAS YOUR REVIEW OF MR. COMBS'

        9    CORPORATE TESTIMONY AND YOU SAID YES, BUT PERHAPS

       10    SUPPLEMENTED BY REFRESHING YOUR RECOLLECTION OF

       11    MR. HALM'S INTERVIEW WITH MR. COMBS; IS THAT CORRECT?

       12         A     THAT'S WHAT I SAID.      I JUST -- I CAN'T

       13    REMEMBER AS I SIT HERE.

       14         Q     AND I BELIEVE YOU TESTIFIED EARLIER, YOU DID

       15    NOT TAKE ANY -- YOU PERSONALLY DIDN'T, OBVIOUSLY, TAKE

       16    ANY NOTES OF YOUR CONVERSATION WITH MR. HALMS ABOUT HIS

       17    INTERVIEW WITH MR. COMBS, DID YOU?

       18         A     I DID NOT.

       19         Q     AND MR. HALMS DID NOT TAKE ANY NOTES OF HIS

       20    INTERVIEW WITH MR. COMBS?

       21         A     THAT IS MY UNDERSTANDING.

       22         Q     ARE YOU AWARE OF ANY NOTES EXISTING?

       23         A     I CAN'T SPEAK FOR COUNSEL WHO I JUST LEARNED

       24    THIS MORNING WAS ON THE PHONE DURING THAT INTERVIEW,

       25    BUT MR. HALM TOLD ME THAT HE TOOK NO NOTES.           I BELIEVE
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 63 of
                                      269

                                                                      Page 62
        1    HIM.

        2               AND SO I'M NOT AWARE OF ANYBODY TAKING NOTES

        3    OTHER THAN PERHAPS COUNSEL, BUT I HAVEN'T SEEN THOSE

        4    NOTES AND I'M NOT AWARE OF THEM IF THEY EXIST.

        5         Q     DID YOU ASK MR. HALM TO ASK MR. COMBS ABOUT

        6    THE CREATION OF THESE INTERROGATORY RESPONSES?

        7         A     IT'S SO LONG AGO, I JUST DON'T REMEMBER WHAT

        8    HE -- WHAT I ASKED HIM TO ASK.        I JUST -- I JUST

        9    REMEMBER THAT I WANTED TO PIN DOWN SOME FACTS ABOUT THE

       10    PROCESS OF ASSIGNING BORROWER -- OR HOW BORROWERS --

       11    HOW IT WAS DETERMINED THAT A BORROWER WOULD NOT GET A

       12    TIMELY ESCROW STATEMENT.

       13               AND BEYOND THAT, JUST -- I CAN'T REMEMBER WHAT

       14    ELSE HE MAY HAVE COVERED.

       15         Q     AND DID YOU DOCUMENT IN ANY FORM THE QUESTIONS

       16    OR TOPICS THAT YOU ASKED MR. HALM TO DISCUSS WITH

       17    MR. COMBS?

       18         A     I DID NOT.    THIS WAS AN ORAL EXCHANGE BETWEEN

       19    MR. HALM AND ME.

       20         Q     AND DID MR. HALM SEND YOU ANY DOCUMENTATION OF

       21    HIS INTERVIEW WITH MR. COMBS, INCLUDING FOR EXAMPLE BY

       22    EMAIL?

       23         A     NO, HE DIDN'T.

       24         Q     IS THAT ORAL AS WELL?

       25         A     YES.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 64 of
                                      269

                                                                      Page 63
        1         Q      AND -- SO SITTING HERE TODAY, YOU HAVE NO

        2    SPECIFIC KNOWLEDGE ABOUT WHAT MR. COMBS MAY HAVE TOLD

        3    MR. HALMS ABOUT THE VERIFIED INTERROGATORY RESPONSES.

        4                IS THAT CORRECT?

        5                MS. ROSE-SMITH:     OBJECTION.

        6                THE WITNESS:    I CAN'T REMEMBER THE

        7    CONVERSATION IN DETAIL.        I REMEMBER THE CONVERSATION,

        8    BUT I CAN'T REMEMBER IN DETAIL WHAT EXACTLY HE TOLD ME

        9    AND SO I CAN'T TELL YOU ANY MORE THAN I ALREADY HAVE.

       10    BY MR. DESAI:

       11         Q     WHAT DO YOU REMEMBER OF THE CONVERSATION?

       12         A     MR. HALM SAYING, I SPOKE TO COMBS AND HERE'S

       13    WHAT I LEARNED.

       14               IT WAS A VERY SHORT CONVERSATION AND I JUST

       15    DON'T REMEMBER THE DETAILS.        I'VE HAD SO MANY

       16    CONVERSATIONS WITH MR. HALM, IT'S DIFFICULT TO

       17    DIFFERENTIATE ONE FROM ANOTHER.

       18         Q     BUT THIS IS THE ONLY CONVERSATION WITH

       19    MR. HALM ON WHICH YOU RELIED; IS THAT CORRECT?

       20         A     YES.

       21         Q     AND APPROXIMATELY HOW LONG WAS THIS SPECIFIC

       22    CONVERSATION WITH MR. HALM, IF YOU REMEMBER?            WAS IT

       23    FIVE MINUTES?

       24         A     I DON'T THINK IT WAS THAT LONG, BUT I DON'T

       25    REMEMBER.     I THINK IT WAS MORE LIKE A MINUTE OR TWO.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 65 of
                                      269

                                                                      Page 64
        1         Q     OKAY.   IN PARAGRAPH 190 YOU WRITE THAT, "WHILE

        2    I DID NOT ATTEMPT TO FULLY AUDIT OCWEN'S EXHIBIT A

        3    LITIGATION WORK PRODUCT, I NOTED SEEMING

        4    INCONSISTENCIES BETWEEN THE DATA REPORTED AT EXHIBIT A

        5    AND THE UNDERLYING TRANSACTION DATA."

        6               DID I READ THAT CORRECT?

        7         A     YOU DID.

        8         Q     WHAT WAS YOUR METHODOLOGY FOR IDENTIFYING

        9    ESCROW ANALYSES USING THE DATA IN RFP 22?

       10         A     WELL, AS I RECALL, WE HAD A LOAN NUMBER AND WE

       11    HAD A DATE.     AND FROM THAT INFORMATION, YOU CAN GET

       12    TRANSACTIONS THAT OCCURRED AROUND THAT DATE.           SO YOU

       13    CAN FIND A PAYMENT CHANGE, FOR EXAMPLE.

       14               I BELIEVE I TALK ABOUT A LOAN IN MY REPORT

       15    THAT APPEARED ON THE LIST OF THE LATE ESCROW ANALYSES.

       16    THIS IS THE ONE YOU MAY RECALL THAT HAD A $5,000

       17    OVERPAYMENT OR ALLEGED $5,000 OVERPAYMENT.           I WAS ABLE

       18    TO ESTABLISH FROM THE TRANSACTIONS -- THE FINANCIAL

       19    HISTORY FILE THAT THERE WERE MULTIPLE ESCROW PAYMENT

       20    CHANGES DURING THE INTERVAL DURING WHICH THIS LOAN

       21    ALLEGEDLY WAS OVERCHARGED OR UNDERCHARGED.           AS I SIT

       22    HERE, I CAN'T REMEMBER WHICH IT WAS.          I THINK IT WAS

       23    OVERCHARGED.

       24               BUT SO THERE'S AN EXAMPLE OF A DISCREPANCY

       25    BETWEEN WHAT THE VERIFIED RESPONSE SEEMINGLY TELLS US
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 66 of
                                      269

                                                                      Page 65
        1    AND WHAT THE FINANCIAL HISTORY TELLS US.

        2          Q    SO IN RFP 22, YOU LOOKED FOR ESCROW PAYMENT

        3    CHANGES AS EVIDENCE THAT AN ESCROW ANALYSIS TOOK PLACE;

        4    IS THAT CORRECT?

        5          A    WELL, I LOOKED FOR ESCROW PAYMENT CHANGES, AND

        6    THEN I ASKED MYSELF BASED ON MY EXPERIENCE AS A LOAN

        7    SERVICE MANAGER WHAT COULD CAUSE AN ESCROW PAYMENT

        8    CHANGE.    AND THE ONLY THING I'VE BEEN ABLE TO COME UP

        9    WITH IS AN ESCROW ANALYSIS.        I CAN'T RECALL ANY OTHER

       10    CIRCUMSTANCES WHEN AT WORLD SAVINGS WE WOULD CHANGE AN

       11    ESCROW PAYMENT OTHER THAN BASED ON AN ANALYSIS.

       12               SO I CONCLUDED, WITH THE APPROPRIATE CAVEATS,

       13    THAT GIVEN THESE CHANGES, IT WOULD APPEAR TO ME THAT

       14    THERE WERE INTERVENING ESCROW ANALYSES THAT SOMEHOW

       15    DIDN'T GET PICKED UP IN THE VERIFIED RESPONSE.

       16          Q    AND IN THIS AUDIT, DID YOU IDENTIFY SOME LOANS

       17    FOR WHICH OCWEN DID NOT PERFORM A TIMELY ESCROW

       18    ANALYSIS?

       19               MS. ROSE-SMITH:     OBJECTION.

       20               THE WITNESS:     NO.

       21               DID I -- I MEAN, OTHER THAN THE ONES THAT

       22    APPEARED ON THE LIST -- MAYBE I BETTER START AGAIN.

       23               CAN YOU REPHRASE YOUR QUESTION BECAUSE I'M NOT

       24    SURE I UNDERSTAND IT.

       25    ///
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 67 of
                                      269

                                                                      Page 66
        1    BY MR. DESAI:

        2          Q    SURE.   SO I BELIEVE YOU USED AN ALTERNATIVE

        3    METHODOLOGY TO DETERMINE WHEN ESCROW ANALYSES WERE

        4    TAKING PLACE; CORRECT?

        5               MS. ROSE-SMITH:     OBJECTION.

        6    BY MR. DESAI:

        7          Q    RELYING ON THE TRANSACTION DATA.

        8          A    FOR THOSE LOANS THAT APPEARED ON EITHER

        9    EXHIBIT A OR EXHIBIT C, FOR THOSE LOANS, YES, I -- I

       10    SOUGHT TO DETERMINE WHAT THE STATE OF THE ESCROW

       11    ACCOUNT BALANCE WAS AND WHETHER THERE WERE PAYMENT

       12    CHANGES, BUT I DON'T RECALL LOOKING BEYOND THAT, AT

       13    LEAST FOR PURPOSES OF THIS -- LET'S CALL IT A PARTIAL

       14    RECONCILIATION.     AS I SAY, IT WAS NOT A FULL AUDIT, BUT

       15    IT'S A PARTIAL RECONCILIATION.        THAT'S WHAT I LOOKED

       16    AT.

       17          Q    AND YOUR PARTIAL RECONCILIATION USING RFP 22,

       18    YOUR CONCLUSION FROM THAT WAS THAT EXHIBIT A HAD

       19    IDENTIFIED UNTIMELY ESCROW ANALYSES THAT YOU BELIEVE

       20    WERE NOT, IN FACT, UNTIMELY; IS THAT CORRECT?

       21          A    I THINK THAT -- I WILL SAY WHAT I BELIEVE I

       22    SAID IN THE REPORT.      I CAN GO TO THAT PAGE AND CONFIRM

       23    IT, BUT MY RECOLLECTION OF WHAT I SAID IS THERE ARE

       24    ABOUT 3,000 LOANS THAT WERE ON THE LIST OF UNTIMELY

       25    ESCROW ANALYSES WHERE -- I THINK I'VE GOT THIS NUMBER
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 68 of
                                      269

                                                                      Page 67
        1    RIGHT -- WHERE IT APPEARS THAT THERE WAS AN ESCROW

        2    PAYMENT CHANGE BETWEEN THE DATE OF THE SO-CALLED "BUT

        3    FOR ANALYSIS" AND THE DATE OF THE ACTUAL ANALYSIS.

        4               AND MY CONCLUSION FROM THAT DISCREPANCY OR

        5    THOSE ADDITIONAL PAYMENT CHANGES IS THERE MUST HAVE

        6    BEEN ANOTHER ANALYSIS BECAUSE OTHERWISE I CAN'T THINK

        7    OF A REASON WHY THE PAYMENT WOULD HAVE CHANGED.

        8    PERHAPS IN SOME CASES THERE WAS A MODIFICATION, BUT I

        9    DON'T THINK THAT WOULD EXPLAIN IT.

       10         Q     AND I BELIEVE IN PARAGRAPH 190 YOU DESCRIBE

       11    WHAT YOU JUST SUMMARIZED, SO LET ME JUST READ WHAT YOU

       12    WROTE AND ASK YOU SOME QUESTIONS.

       13         A     OKAY.

       14         Q     "BECAUSE AN ESCROW PAYMENT NORMALLY IS CHANGED

       15    ONLY AS A RESULT OF AN ESCROW ANALYSIS, I CANNOT RULE

       16    OUT THE POSSIBILITY THAT EXHIBIT A IS AN OVERINCLUSIVE

       17    LISTING OF DELAYED ANALYSES"; IS THAT CORRECT?

       18         A     THAT'S CORRECT, THAT'S WHAT I SAY.

       19         Q     AND YOU BELIEVE IT'S OVERINCLUSIVE AROUND THE

       20    MAGNITUDE OF 3000 OR SO; IS THAT CORRECT?

       21         A     I HAVE THAT NUMBER IN MY REPORT AS I RECALL.

       22    LET ME SEE IF I CAN FIND IT.

       23               OH, 3,000 -- I HAVE IDENTIFIED 3,082 INSTANCES

       24    WHERE THE ESCROW PAYMENT CHANGED.

       25         Q     AND DID YOU LOOK FOR INDICIA THAT OCWEN'S
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 69 of
                                      269

                                                                      Page 68
        1    EXHIBIT A WAS UNDER INCLUSIVE, THAT IS THAT THERE WERE

        2    DELAYED ESCROW ANALYSES THAT WERE NOT IDENTIFIED BY

        3    EXHIBIT A?

        4          A    NO.   I FIGURED THAT THE PARTY WITH THE BURDEN

        5    OF PROOF WOULD HAVE PRODUCED THAT, BUT I DID NOT -- I

        6    DID NOT LOOK FOR THAT.

        7          Q    SO YOU ONLY LOOKED IN THE DIRECTION OF IT

        8    BEING OVERINCLUSIVE; IS THAT CORRECT?

        9          A    I WAS -- AGAIN, I'M A REBUTTAL WITNESS.          SO I

       10    TOOK PROFESSOR MCFADDEN'S MODEL OF OPPORTUNITY COST

       11    DAMAGES AND I DEALT WITH THOSE LOANS, THE LOANS HE

       12    DEALT WITH, AND I TESTED HIS CONCLUSIONS AGAINST RFP

       13    22.   AND AS YOU KNOW FROM MY REPORT, IN MOST CASES HE

       14    FAILED THE TEST.

       15               BUT I DIDN'T -- I DIDN'T TRY TO DO MY OWN

       16    ANALYSIS AND TRY TO DUPLICATE WHAT OCWEN DID.           I SIMPLY

       17    DEALT -- AS A REBUTTAL WITNESS, I DEALT WITH PROFESSOR

       18    MCFADDEN'S UNIVERSE OF LOANS AND THEN CORRECTED HIS

       19    MISTAKES.

       20          Q    JUST SO IT'S CLEAN, YOU DID NOT LOOK FOR

       21    INSTANCES IN THE TRANSACTION DATA THAT WOULD SUGGEST

       22    THAT EXHIBIT A WAS UNDER INCLUSIVE; IS THAT CORRECT?

       23          A    I DIDN'T.

       24               MS. ROSE-SMITH:     OBJECTION.

       25               THE WITNESS:     I WASN'T ASKED TO DO IT AND I
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 70 of
                                      269

                                                                      Page 69
        1    DIDN'T DO IT.

        2    BY MR. DESAI:

        3         Q     AND RFP TRANSACTION DATA -- RFP 22 TRANSACTION

        4    DATA, DO YOU RECALL HOW THE DATE COVERAGE -- HOW FAR

        5    BACK IN TIME RFP 22 GOES BACK?

        6         A     I THINK IT GOES BACK -- IN SOME CASES TO 2013.

        7    DOESN'T GO BACK BEFORE THAT.        AND I DON'T THINK THE

        8    DATA IN 2013 IS COMPLETE ACTUALLY.         I THINK WE -- WE

        9    WERE STYMIED A COUPLE TIMES IN TRYING TO GET THE PRIOR

       10    ESCROW ANALYSIS DATE FOR SOME OF THESE LOANS AND

       11    COULDN'T FIND IT IN THE DATA.

       12         Q     WHEN YOU SAY YOU WERE STYMIED, DO YOU MEAN IN

       13    YOUR ANALYSIS OF THE DATA THAT WAS PRODUCED IN RFP 22?

       14         A     WHAT I'M SAYING IS THAT IN SOME CASES IT WOULD

       15    HAVE BEEN HELPFUL TO KNOW THE DATE OF THE ANALYSIS

       16    PRIOR TO THE ALLEGEDLY -- THE DATE OF THE ALLEGED

       17    BUT-FOR ANALYSIS.      AND AS I RECALL, WE COULDN'T ALWAYS

       18    FIND THOSE DATES.

       19               SO I COULDN'T CONFIRM, FOR EXAMPLE, THAT IN

       20    ALL CASES THE BUT-FOR DATE WAS ACTUALLY THE BUT-FOR

       21    DATE.    IF I'D HAD THE DATE OF THE PREVIOUS ANALYSIS, IT

       22    WOULD BE 365 PLUS 30 AND YOU WOULD GET THE BUT-FOR

       23    DATE, BUT I COULDN'T ALWAYS GET THOSE.          MAYBE SOME OF

       24    THEM WERE 2012 AND LATE IN THE YEAR AND EXTENDED INTO

       25    2014.    I DON'T KNOW.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 71 of
                                      269

                                                                      Page 70
        1          Q    AND THIS IS JUST A QUICK DEFINITIONAL QUESTION

        2    JUST TO MAKE SURE WE'RE ON THE SAME PAGE.

        3               THROUGHOUT TODAY AND IN FOOTNOTE 118, YOU

        4    REFER TO TRANSACTION HISTORY DATA SIMULTANEOUSLY

        5    REFERRED TO IT AS RAW TRANSACTION DATA.

        6               IN BOTH INSTANCES, ARE YOU JUST REFERRING TO

        7    RFP 22?

        8          A    YES.   I WILL TRY TO USE THAT TERM TO MAKE THE

        9    RECORD CLEANER.

       10          Q    IT'S OKAY.    AS LONG AS WE ALL ARE ON THE SAME

       11    PAGE, I THINK WE'RE OKAY.

       12               AND SO YOU USED -- DID YOU ONLY USE RFP 22 TO

       13    IDENTIFY WHETHER A ESCROW ANALYSIS WAS PERFORMED?

       14               MS. ROSE-SMITH:     OBJECTION.

       15               THE WITNESS:     WELL, I THINK THAT CERTAINLY I

       16    USED RFP 22 TO DETERMINE THE STATUS OF THE BORROWER'S

       17    ESCROW ACCOUNT FOR THE LOANS IN QUESTION.          I USED IT TO

       18    IDENTIFY THE EFFECTIVE DATE OF PAYMENT CHANGES.            I --

       19    AS I RECALL, I NEEDED TO SUPPLEMENT THE INFORMATION IN

       20    RFP 22 TO GET THE ANALYSIS DATES, BOTH THE BUT-FOR AND

       21    THE ACTUALLY.

       22               MIGHT HAVE BEEN ABLE TO DETERMINE THOSE FROM

       23    RFP 22, BUT I BELIEVE THAT I USED EITHER EXHIBIT C OR

       24    EXHIBIT A, I DON'T REMEMBER WHICH, TO GET THOSE DATES.

       25    ///
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 72 of
                                      269

                                                                      Page 71
        1    BY MR. DESAI:

        2         Q     BUT YOU WOULD HAVE USED THE INTERROGATORY

        3    RESPONSES FOR THE DATES OF THE ESCROW ANALYSES; IS THAT

        4    CORRECT?

        5         A     CORRECT.    I HAVE NO ALTERNATIVE SOURCE FOR

        6    THOSE DATES.

        7         Q     AND RFP 22 DOES NOT CONTAIN THE ESCROW

        8    ANALYSIS DUE DATE; CORRECT?

        9               MS. ROSE-SMITH:     OBJECTION.

       10               THE WITNESS:     AS I RECALL, THAT IS CORRECT.

       11    BY MR. DESAI:

       12         Q     AND DOES RFP 22 CONTAIN THE DATE THAT AN

       13    ESCROW ANALYSIS WAS COMPLETED?

       14               MS. ROSE-SMITH:     OBJECTION.

       15               THE WITNESS:     I BELIEVE IT HAS THE EFFECTIVE

       16    DATE OF THE ESCROW ANALYSIS, BUT I DON'T THINK IT HAS

       17    THE DATE THAT THE ESCROW ANALYSIS WAS COMPLETED.            I

       18    COULD BE WRONG ON THAT, BUT I DON'T THINK IT HAS THAT

       19    DATE.

       20    BY MR. DESAI:

       21         Q     AND DID YOU COMPARE RFP 22 TO RFP 29, WHICH IS

       22    THE DATA OCWEN PRODUCED AS CONTAINING THE INFORMATION

       23    THAT POPULATES ESCROW STATEMENTS IN YOUR AUDIT?

       24         A     NOT THAT I RECALL.

       25         Q     AND DID YOU COMPARE --
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 73 of
                                      269

                                                                      Page 72
        1         A     AND REMEMBER, I DID NOT PERFORM -- I DID NOT

        2    ATTEMPT TO FULLY AUDIT THE DATA, SO I DID SOME

        3    COMPARISONS --

        4         Q     SURE.

        5         A     -- BUT I DON'T WANT TO LEAVE THE IMPRESSION I

        6    DID A FULL AUDIT BECAUSE I DIDN'T.

        7         Q     AND DID YOU COMPARE RFP 22 TO RFP 19, WHICH IS

        8    THE DATA THAT OCWEN PRODUCED AS CONTAINING SYSTEM

        9    COMMENT CODES AND FLAGS IN YOUR AUDIT?

       10               MS. ROSE-SMITH:     OBJECTION.

       11               THE WITNESS:     I CAN'T REMEMBER IF WE -- IF I

       12    NEEDED ANY OF THE DATA IN RFP 19 TO CONDUCT MY

       13    ANALYSIS.    I THINK THE COMMENT CODES WERE USED.          I DID

       14    USE THEM IN CERTAIN CASES, BUT I DIDN'T DO A COMPARISON

       15    OR, QUOTE, AN AUDIT, THAT COMPARED RFP 22 TO RFP 19.

       16    BY MR. DESAI:

       17         Q     AND TO THE EXTENT YOU USED ANY ADDITIONAL

       18    DATA, THAT WOULD BE DISCLOSED IN EITHER YOUR BACKUP

       19    MATERIALS OR YOUR EXPERT REPORT; IS THAT CORRECT?

       20         A     YES.

       21         Q     AND DID YOU COMPARE RFP 22 TO RFP 24, WHICH

       22    CONTAINS THE DATA THAT OCWEN PRODUCED AS CONTAINING

       23    THEIR APPENDING CHANGE INFORMATION IN YOUR AUDIT?

       24               MS. ROSE-SMITH:     OBJECTION.

       25               THE WITNESS:     AGAIN, WITH THE CLARIFICATION
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 74 of
                                      269

                                                                      Page 73
        1    THAT I DON'T REGARD MY ACTIONS AS HAVING AMOUNTED TO A

        2    FULL AUDIT, I DON'T -- I DON'T BELIEVE WE DID ANY

        3    CONSISTENCY CHECK OF THOSE TWO SOURCES.           OR THAT I DID

        4    THAT.

        5    BY MR. DESAI:

        6         Q     DID YOU ASK MR. HALM TO ASK MR. COMBS ABOUT

        7    THE DISCREPANCIES THAT YOU SAW BETWEEN RFP 22 AND THE

        8    INTERROGATORY RESPONSES?

        9         A     NO.

       10               MS. ROSE-SMITH:      OBJECTION.

       11    BY MR. DESAI:

       12         Q     DO YOU RECALL -- DID MR. HALM DISCUSS THE

       13    INCONSISTENCIES THAT YOU IDENTIFIED BETWEEN RFP 22 AND

       14    THE INTERROGATORY RESPONSES WITH MR. COMBS?

       15               MS. ROSE-SMITH:      OBJECTION.

       16               THE WITNESS:     NOT THAT I RECALL OR NOT THAT

       17    I'M AWARE OF, LET'S PUT IT THAT WAY.

       18    BY MR. DESAI:

       19         Q     AND DO YOU RECALL, ROUGHLY, WHEN IN YOUR --

       20    WHEN IN THE CALENDAR YEAR YOU IDENTIFIED THESE

       21    DISCREPANCIES?

       22         A     NO.

       23         Q     DR. HAMM, YOU'VE SERVED AS AN EXPERT WITNESS

       24    IN MANY CASES; CORRECT?

       25               MS. ROSE-SMITH:      OBJECTION.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 75 of
                                      269

                                                                      Page 74
        1               THE WITNESS:     YES.

        2    BY MR. DESAI:

        3         Q     AND IN ANY OF THE CASES IN WHICH YOU'VE SERVED

        4    AS AN EXPERT, HAVE YOU EVER RELIED ON VERIFIED

        5    INTERROGATORY RESPONSES IN FORMING YOUR OPINIONS?

        6         A     YE- -- UNDOUBTEDLY, BECAUSE IN THIS CASE I

        7    RELIED ON THE BUT-FOR AND ACTUAL ESCROW ANALYSES DATES,

        8    WHICH APPEAR IN VERIFIED RESPONSES TO INTERROGATORIES.

        9               WHERE THERE IS NO MORE RELIABLE DATA

       10    AVAILABLE, WHEN IT'S ALL YOU HAVE, THEN PERHAPS I WOULD

       11    HAVE NO OTHER PLACE TO GET DATA, I WOULD BE FORCED TO

       12    RELY ON THOSE.

       13               WHENEVER THERE IS MORE RELIABLE DATA

       14    AVAILABLE, THAT'S WHAT I WOULD USE.         I'M SURE THAT IN

       15    OTHER CASES WHERE THERE WAS A FINANCIAL HISTORY FILE

       16    AND VERIFIED INTERROGATORY RESPONSES THAT OVERLAPPED,

       17    I'M SURE I WOULD TAKE THE SAME APPROACH AND USE THE

       18    FINANCIAL HISTORY FILE.

       19         Q     AND YOU ALSO USED RFP 22 FOR IDENTIFYING

       20    WHETHER A LOAN WAS DELINQUENT OR NOT; IS THAT CORRECT?

       21         A     CORRECT.

       22         Q     WHY DID YOU USE THE DATA THAT OCWEN PRODUCED

       23    IN RESPONSE TO RFP 22 INSTEAD OF THE SPECIFIC

       24    DELINQUENCY DATA OCWEN PRODUCED IN RESPONSE TO RFP 5

       25    FOR IDENTIFIED DELINQUENCY?
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 76 of
                                      269

                                                                      Page 75
        1               MS. ROSE-SMITH:     OBJECTION.

        2               THE WITNESS:     BECAUSE IN MY OPINION AS A

        3    FORMER LOAN SERVICE MANAGER, RFP 22 IS THE DEFINITIVE

        4    SOURCE OF THAT INFORMATION.        IT SHOWS THE PAID TO DATE,

        5    IT SHOWS THE DUE DATE.       YOU CAN EASILY DETERMINE

        6    WHETHER ANY LOAN IS CURRENT OR IN ARREARS.           AND JUST

        7    BASED ON MY OWN EXPERIENCE, IF I WERE ASKED BY A COURT

        8    OF LAW OR THE OTHER SIDE IN LITIGATION TO PROVIDE

        9    INFORMATION ON DELINQUENCY, THAT'S WHERE I WOULD HAVE

       10    TO GO.    THAT'S A DEFINITIVE RECORD.

       11               I MIGHT EXTRACT THAT DATA AND PUT IT IN

       12    ANOTHER DOCUMENT, BUT IT WOULD COME FROM THE LOAN

       13    HISTORY FILE.     THAT'S HOW YOU KNOW.      THAT'S HOW YOU

       14    SERVICE A LOAN.     THAT'S WHAT THE COLLECTION DEPARTMENT

       15    DOES EVERY MORNING, GET A LIST OF LOANS THAT ARE IN

       16    ARREARS THAT ARE DRAWN FROM THE FINANCIAL HISTORY FILE

       17    AND THEY BEGIN MAKING THEIR CALLS.          THAT'S HOW YOU

       18    SERVICE A LOAN.

       19    BY MR. DESAI:

       20         Q     AND ARE YOU AWARE THAT THE BUREAU SPECIFICALLY

       21    REQUESTED THE DELINQUENCY DATA THAT OCWEN ITSELF USED

       22    TO SERVICE ITS LOANS IN RFP 5?

       23               MS. ROSE-SMITH:     OBJECTION.

       24               THE WITNESS:     I HAVE READ THE INTERROGATORIES.

       25    I HAVEN'T COMMITTED THEM TO MEMORY.         I DON'T REMEMBER
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 77 of
                                      269

                                                                      Page 76
        1    EXACTLY HOW YOU WORDED THAT.         AND I DON'T KNOW HOW

        2    OCWEN INTERPRETED YOUR REQUEST, WHAT IT DID.

        3    BY MR. DESAI:

        4         Q     AND IN FOOTNOTE 93, WHICH APPEARS ON PAGE 53,

        5    YOU WRITE THAT "RFP 5 CAN BE CALCULATED USING RFP 22";

        6    IS THAT CORRECT?

        7         A     LET ME GO TO -- PAGE 53 YOU SAID?

        8         Q     CORRECT.    FOOTNOTE 93.

        9         A     YES, THAT IS A TRUE STATEMENT.         I BELIEVE IT

       10    TO BE TRUE.

       11         Q     IS IT YOUR OPINION THAT RFP 22 DATA IS THE

       12    SAME AS RFP 5 DATA?

       13               MS. ROSE-SMITH:      OBJECTION.

       14               THE WITNESS:     I AM NOT OFFERING THAT OPINION.

       15    BY MR. DESAI:

       16         Q     ARE YOU OFFERING ANY OPINION AS TO WHETHER OR

       17    NOT RFP 22 IS MORE RELIABLE THAN RFP 5 DATA?

       18               MS. ROSE-SMITH:      OBJECTION.

       19               THE WITNESS:     I WOULD SAY THAT RFP -- RFP

       20    NUMBER 22 IS THE MOST RELIABLE SOURCE; AND IF IT IS

       21    IDENTICAL WITH RESPECT TO DELINQUENCIES AS TO RFP

       22    NUMBER 5, THEN BOTH ARE RELIABLE.

       23               TO THE EXTENT THERE ARE ANY DISCREPANCIES, I

       24    WOULD GO WITH RFP NUMBER 22 BECAUSE I BELIEVE THAT TO

       25    BE THE DEFINITIVE SOURCE OF INFORMATION ON THE
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 78 of
                                      269

                                                                      Page 77
        1    DELINQUENCY STATUS OF THE LOAN, AND PERHAPS THE

        2    INTERPRETATION OF THE REQUEST FOR PRODUCTION NUMBER 5

        3    WAS SUCH THAT IT PRODUCED DIFFERENT DATA.          I DON'T KNOW

        4    ABOUT THAT.

        5               RFP 22 -- IF YOU WANT TO KNOW WHETHER A LOAN

        6    IS DELINQUENT, YOU GO TO RFP 22.

        7    BY MR. DESAI:

        8         Q     AND DID YOU COMPARE RFP 5 AND RFP 22?

        9               MS. ROSE-SMITH:     OBJECTION.

       10               THE WITNESS:     NOT FORMALLY, BUT I'M CERTAINLY

       11    AWARE THAT THERE ARE SOME LOANS THAT SHOW UP AS

       12    DELINQUENT ON RFP 22 THAT DO NOT APPEAR ON SOME OF THE

       13    OTHER RESPONSES TO THE INTERROGATORIES THAT THE BUREAU

       14    SERVED ON OCWEN.

       15    BY MR. DESAI:

       16         Q     AND A NUMBER OF TIMES TODAY YOU SAID YOU

       17    BELIEVE THAT RFP 22 IS THE DEFINITIVE SOURCE OF DATA;

       18    IS THAT CORRECT?

       19         A     YES.

       20         Q     WHAT IS THE BASIS FOR MAKING THIS STATEMENT --

       21    YOUR STATEMENT?

       22         A     WELL, FIRST, MY EXPERIENCE AS A LOAN SERVICE

       23    MANAGER AND MY FAMILIARITY WITH LOAN SERVICE AND LOAN

       24    SERVICING SYSTEMS; AND ALSO MY UNDERSTANDING FROM THE

       25    DOCUMENTS I'VE REVIEWED AND TESTIMONY I'VE REVIEWED
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 79 of
                                      269

                                                                      Page 78
        1    THAT OCWEN USES OR DUTIFULLY ENTERS ALL OF THE

        2    FINANCIAL TRANSACTIONS AND DUE DATES INTO ITS FINANCIAL

        3    HISTORY FILE.

        4               AND IF IT DOES THAT, IT MAY BE RIGHT, IT MAY

        5    BE WRONG, BUT IT IS THE MOST RELIABLE SOURCE OF

        6    INFORMATION AND IN MOST CASES, IT IS LIKELY TO BE

        7    RIGHT.    AND I THINK IT IS THE BEST SOURCE THAT AN

        8    EXPERT CAN GO TO IN ORDER TO UNDERSTAND THE STATUS OF

        9    LOANS AND THE PAYMENT FLOWS THAT INVOLVE THOSE LOANS.

       10         Q     AND DO YOU RECALL WHAT SPECIFIC DOCUMENT OR

       11    TESTIMONY YOU REVIEWED TO FORM YOUR UNDERSTANDING THAT

       12    OCWEN DUTIFULLY ENTERED ALL OF THE FINANCIAL

       13    TRANSACTIONS AND DUE DATES INTO ITS FINANCIAL HISTORY

       14    FILE?

       15         A     NO.

       16         Q     AND IF OCWEN DID NOT, IN FACT, DUTIFULLY ENTER

       17    ALL OF THE FINANCIAL TRANSACTIONS AND DUE DATES INTO

       18    ITS FINANCIAL HISTORY FILE, WOULD IT STILL BE YOUR

       19    OPINION THAT IT IS THE MOST RELIABLE SOURCE OF

       20    INFORMATION?

       21               MS. ROSE-SMITH:     OBJECTION.

       22               THE WITNESS:     RELATIVE TO ANY OTHER SOURCE,

       23    YES, BECAUSE ESSENTIALLY THERE IS NO OTHER SOURCE THAT,

       24    FOR EXAMPLE, RFP 5 WOULD BE DRAWN IN SOME WAY FROM RFP

       25    22 AND, THUS, IF THERE WERE DEFICIENCIES IN RFP 22,
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 80 of
                                      269

                                                                      Page 79
        1    THEY WOULD BE SHARED BY RFP 5.

        2               AGAIN, I DON'T KNOW HOW THE BUREAU -- HOW THE

        3    OCWEN INTERPRETED THE INTERROGATORY REQUEST, AND SO I

        4    CAN'T HELP YOU IN REC -- IN RECONCILING THE

        5    DISCREPANCIES BETWEEN RFP 22 AND RFP 5.

        6               I CAN SAY THAT RFP 22 IS THE -- IS THE SET OF

        7    RECORDS THAT IS AT THE CORE OF LOAN SERVICING.           IT'S

        8    WHAT ALL LOAN SERVICERS RELY ON.         EVERY PERSON INVOLVED

        9    IN SERVICING A LOAN HAS A PC ON THEIR DESK THAT HAS

       10    ACCESS TO THE FINANCIAL HISTORY.         IT'S ESSENTIAL TO

       11    HAVE THAT INFORMATION.

       12               SO, AGAIN, I HAVE NO REASON TO BELIEVE THAT

       13    THE INFORMATION IN THERE IS ANYTHING BUT ACCURATE, BUT

       14    TO THE EXTENT IT IS NOT ACCURATE, THAT INACCURACY IS

       15    GOING TO SHOW UP IN ANY CHILD OF THAT DATASET THAT IS

       16    CREATED BASED ON IT.      SO IT IS THE MOST RELIABLE.

       17    BY MR. DESAI:

       18         Q     IS IT YOUR OPINION THAT RFP 22 CAPTURES EVERY

       19    DATA ELEMENT THAT OCWEN MAINTAINS ON A BORROWER'S LOAN

       20    FILE?

       21         A     NO.

       22               MS. ROSE-SMITH:     OBJECTION.

       23    BY MR. DESAI:

       24         Q     DOES RFP 22 MAINTAIN ALL THE SAME DATA

       25    ELEMENTS AS RFP 5?
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 81 of
                                      269

                                                                      Page 80
        1               MS. ROSE-SMITH:     OBJECTION.

        2               THE WITNESS:     I CAN'T ANSWER THE QUESTION AS I

        3    SIT HERE.

        4    BY MR. DESAI:

        5          Q    DO YOU KNOW IF RFP 22 CONTAINS, FOR EXAMPLE,

        6    THE DELINQUENCY CURE DATE?

        7          A    THE DELINQUENCY CURE DATE?

        8          Q    CORRECT.

        9               MS. ROSE-SMITH:     OBJECTION.

       10               THE WITNESS:     WHETHER THERE IS A FIELD CALLED

       11    "CURE DATE," I DON'T KNOW, BUT IT IS SOMETHING THAT YOU

       12    COULD DERIVE FROM THE DATE BECAUSE YOU COULD SEE WHEN

       13    THE PAID-THROUGH DATE CHANGED AND REVIEW THE FINANCIAL

       14    HISTORY TO SHOW THE PAYMENT THAT BROUGHT THE LOAN

       15    CURRENT.

       16               SO YES, YOU COULD -- YOU COULD ESTABLISH --

       17    WHEN -- AT LEAST WHEN THE PAYMENT WAS ENTERED INTO THE

       18    RECORD THAT BROUGHT THE LOAN CURRENT.

       19    BY MR. DESAI:

       20          Q    AND DO YOU KNOW IF RFP 22 HAS A DATA ELEMENT

       21    FOR REINSTATEMENT DATE?

       22               MS. ROSE-SMITH:     OBJECTION.

       23               THE WITNESS:     I DON'T KNOW WHETHER THERE IS A

       24    SEPARATE FIELD FOR REINSTATEMENT DATE, NO.

       25    ///
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 82 of
                                      269

                                                                      Page 81
        1    BY MR. DESAI:

        2         Q     IN YOUR OPINION, IS THE CURE DATE THAT OCWEN

        3    MAINTAINS THE SAME AS THE REINSTATEMENT DATE?

        4               MS. ROSE-SMITH:     OBJECTION.

        5               THE WITNESS:     I'D HAVE TO TAKE A LOOK AT THEIR

        6    DATA DICTIONARY IN ORDER TO TELL YOU.          I DON'T KNOW OFF

        7    THE TOP OF MY HEAD.

        8    BY MR. DESAI:

        9         Q     IS IT YOUR OPINION THAT IN RFP 22 YOU CAN

       10    DISTINGUISH BETWEEN A CURE DATE AND A REINSTATEMENT

       11    DATE?

       12               MS. ROSE-SMITH:     OBJECTION.

       13               THE WITNESS:     I DON'T HAVE AN OPINION BECAUSE

       14    I DON'T KNOW AS I SIT HERE -- OR I DON'T RECALL JUST

       15    HOW OCWEN USES THOSE TERMS.

       16               I MEAN, I KNOW WHAT "CURE DATE" MEANS AND

       17    HOW -- HOW OCWEN DIFFERENTIATES THAT FROM A

       18    REINSTATEMENT DATE, I DON'T KNOW.

       19    BY MR. DESAI:

       20         Q     IS YOUR UNDERSTANDING THAT THE CURE DATE IS

       21    THE SAME AS THE REINSTATEMENT DATE?

       22               MS. ROSE-SMITH:     OBJECTION.

       23               THE WITNESS:     TO MANY LOAN SERVICERS, THE

       24    ANSWER WOULD BE YES, BUT I CAN'T SAY FOR OCWEN.

       25               I THINK "REINSTATEMENT" IS A BROADER TERM THAN
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 83 of
                                      269

                                                                      Page 82
        1    "CURE" AND INCLUDES SOME ACTIONS THAT WOULD NOT BE

        2    DEEMED TO BE A CURE.      SO I THINK THE TERM IS BROADER AS

        3    I THINK ABOUT IT.

        4    BY MR. DESAI:

        5         Q     DR. HAMM, CAN YOU PLEASE TURN TO PAGE 77 OF

        6    YOUR EXPERT REPORT?

        7         A     I CAN.

        8         Q     TALK TO YOU ABOUT PARAGRAPH 204.

        9               AND IN PARAGRAPH 204 YOU CALCULATE A TARGET

       10    PAYMENT ABOUT -- EXCUSE ME -- A TARGET PAYMENT AMOUNT

       11    BY TAKING THE TRAILING 12-MONTH ESCROW DISBURSEMENTS

       12    AND DIVIDING BY 12; IS THAT CORRECT?

       13         A     YES.

       14         Q     AND THIS IS ALL USED -- THIS IS ALL DONE USING

       15    THE DATA IN RFP 22; IS THAT CORRECT?

       16         A     CORRECT.

       17         Q     AND IN THIS PARAGRAPH YOU COMPARE YOUR

       18    CALCULATED TARGET PAYMENT DATE -- OR PAYMENT AMOUNT TO

       19    THE ACTUAL MONTHLY ESCROW PAYMENT; IS THAT CORRECT?

       20         A     YES.

       21         Q     AND THE ACTUAL MONTHLY ESCROW PAYMENT IS THE

       22    PAYMENT THAT YOU OBSERVED IN RFP 22?

       23         A     YES.

       24         Q     AND THE ACTUAL MONTHLY ESCROW PAYMENT IS THE

       25    SAME THING AS THE TOTAL MONTHLY PAYMENT; IS THAT
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 84 of
                                      269

                                                                      Page 83
        1    CORRECT?

        2         A     LET ME SEE HOW OCWEN USES THAT TERM BY LOOKING

        3    QUICKLY AT APPENDIX A.

        4         Q     PLEASE DO SO.

        5         A     YES.

        6         Q     AND ARE YOU FAMILIAR WITH THE TERM "ESCROW

        7    CUSHION"?

        8         A     YES.

        9         Q     AND DOES THE ACTUAL MONTHLY ESCROW AMOUNT

       10    INCLUDE ANY APPROPRIATE CUSHION AMOUNT?

       11         A     DOES THE AMOUNT THAT THE BORROWER PAYS PER

       12    MONTH, YES, IT -- WELL, IT INCLUDES -- IT MAY INCLUDE A

       13    CUSHION AMOUNT.     IT ALL DEPENDS ON WHAT THE STATUS OF

       14    THE ESCROW ACCOUNT IS AT THE TIME THAT THE ESCROW

       15    ANALYSIS IS DONE.      OR ACTUALLY, TECHNICALLY SPEAKING,

       16    NOT AT THE TIME IT IS DONE, BUT AT THE TIME THE NEW

       17    ESCROW PAYMENT IS INTENDED TO GO INTO EFFECT.

       18         Q     CORRECT.    BUT THE TOTAL MONTHLY AMOUNT BEING

       19    REPRESENTED HERE, IF THERE WERE A CUSHION AMOUNT, THAT

       20    WOULD BE REFLECTED IN THE TOTAL MONTHLY ESCROW AMOUNT;

       21    CORRECT?

       22         A     CORRECT.

       23               MS. ROSE-SMITH:     OBJECTION.

       24    BY MR. DESAI:

       25         Q     AND DOES THE ACTUAL MONTHLY ESCROW PAYMENT,
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 85 of
                                      269

                                                                      Page 84
        1    WOULD THAT ALSO INCLUDE ANY SHORTAGE SPREAD BEING

        2    ASSESSED?

        3         A     WELL, IT'S -- THE CUSHION AMOUNT AND THE --

        4    ANY AMOUNT TO RECOUP A SHORTAGE WOULD KIND OF BE DONE

        5    SIMULTANEOUSLY.       IT'S REALLY THE SAME CALCULATION.       YOU

        6    WANT TO MAKE SURE THAT IN THE MONTH WITH THE MINIMUM

        7    ESCROW BALANCE, THE MINIMUM ESCROW BALANCE IS EQUAL TO

        8    THE CUSHION.

        9               IF YOU PROJECT IT TO BE SHORT OF THE CUSHION,

       10    THEN THERE'S A SHORTAGE AND YOU WOULD CALCULATE THE

       11    SHORTAGE AND YOU WOULD ADD ONE-TWELFTH OF THAT TO THE

       12    TARGET ESCROW PAYMENT.

       13               IF IT'S AN OVERAGE, YOU REFUND THE MONEY TO

       14    THE BORROWER.

       15               SO IT'S NOT -- AS I UNDERSTAND, IT'S NOT TWO

       16    DIFFERENT PROCESSES.      IT'S THE SAME PROCESS.

       17         Q     CORRECT.    I'M JUST -- IF THERE WAS A SHORTAGE

       18    AMOUNT BEING COLLECTED, ONE-TWELFTH -- ONE-TWELFTH OF

       19    THE TOTAL SHORTAGE IN A MONTH, THAT SHORTAGE AMOUNT

       20    WOULD APPEAR IN THE TOTAL MONTHLY ESCROW AMOUNTS; IS

       21    THAT CORRECT?

       22         A     CORRECT.

       23         Q     AND USING EXAMPLE IN PARAGRAPH 204, YOU CLAIM

       24    THAT A BORROWER'S ACTUAL ESCROW PAYMENT IS $211;

       25    CORRECT?
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 86 of
                                      269

                                                                      Page 85
        1         A     YES.    HOW ABOUT IF YOU JUST GIVE ME A MINUTE

        2    TO REFRESH MY --

        3         Q     YES.

        4         A     BECAUSE THIS IS A SPECIFIC LOAN, LET ME JUST

        5    REFRESH MY MEMORY.

        6         Q     I THINK YOU DISCUSS THIS LOAN IN PARAGRAPH

        7    202.

        8         A     I DO.    OKAY.   COULD YOU ASK ME YOUR QUESTION

        9    AGAIN?

       10         Q     THIS IS WHY REALTIME IS HELPFUL.

       11               USING THE EXAMPLE IN PARAGRAPH 204, YOU CLAIM

       12    THAT A BORROWER'S ACTUAL ESCROW PAYMENT IS $211; IS

       13    THAT CORRECT?

       14         A     AS OF THE ALLEGED ANALYSIS DUE DATE -- AS OF

       15    THIS DATE, THE TARGET PAYMENT AMOUNT WOULD BE $211.07.

       16         Q     THAT IS YOUR CALCULATED TARGET PAYMENT; IS

       17    THAT CORRECT?

       18         A     CORRECT.

       19         Q     AND THE ACTUAL AMOUNT THAT WAS BEING CHARGED

       20    WAS $211; CORRECT?

       21         A     NO.    THE BORROWER'S ESCROW PAYMENT PRIOR TO

       22    THE ANALYSIS WAS $200.77.

       23         Q     OKAY.    SO THE ACTUAL ESCROW PAYMENT WAS

       24    $200.77; CORRECT?

       25         A     CORRECT.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 87 of
                                      269

                                                                      Page 86
        1         Q     AND YOU CALCULATE THE TARGET PAYMENT AT $211;

        2    IS THAT CORRECT?

        3         A     AGAIN, USING THE ALLEGED ANALYSIS DUE DATE, IT

        4    WAS -- THE CALCULATED PAYMENT IS $211.07.

        5         Q     AND YOU COMPARE THE ACTUAL MONTHLY ESCROW

        6    PAYMENT TO YOUR TARGET PAYMENT; IS THAT CORRECT?

        7         A     YES.

        8         Q     AND DOES YOUR TARGET PAYMENT INCLUDE ANY

        9    ESCROW CUSHION AMOUNT, IF ONE WAS BEING ASSESSED I

       10    SHOULD SAY?

       11               MS. ROSE-SMITH:     OBJECTION.

       12               THE WITNESS:     WELL, THE -- I CAN'T TELL FROM

       13    THE DATA IN THIS PARAGRAPH IF WHAT YOU'RE SAYING IS

       14    THAT THE AMOUNT MIGHT BE HIGHER IN ORDER TO RECOUP THE

       15    SHORTAGE, I DON'T HAVE THE INFORMATION I NEED.           BUT

       16    THAT WOULD JUST REENFORCE MY POINT, THAT THE ACCOUNT

       17    WAS NOT BEING OVERCHARGED AS PROFESSOR MCFADDEN

       18    ALLEGES.    IT WAS BEING UNDERCHARGED BY EVEN MORE THAN

       19    THE $10 PER MONTH THAT I TALK ABOUT HERE, BUT I CAN'T

       20    TELL WITH THE INFORMATION AVAILABLE TO ME.

       21    BY MR. DESAI:

       22         Q     I THINK MY QUESTION IS -- LET ME SEE IF I CAN

       23    MAKE A SIMPLER QUESTION.

       24               YOU'RE COMPARING THE ACTUAL MONTHLY AMOUNT

       25    THAT OCWEN WAS CHARGING THE CONSUMER; CORRECT?
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 88 of
                                      269

                                                                      Page 87
        1          A    CORRECT.

        2          Q    AND YOU COMPARED THAT TO YOUR CALCULATED

        3    TARGET PAYMENT; CORRECT?

        4          A    CORRECT.

        5          Q    AND WE JUST DISCUSSED THAT AN ACTUAL ESCROW

        6    PAYMENT MAY INCLUDE A CUSHION AMOUNT; CORRECT?

        7          A    IT MAY.    IF -- AS NEEDED TO BRING THE CUSHION

        8    UP.

        9          Q    CORRECT.    AND IT COULD ALSO INCLUDE A

       10    SHORTAGE; CORRECT?

       11          A    WELL, AS I SAID BEFORE, MR. DESAI, I REGARD

       12    THAT AS PRETTY MUCH THE SAME CALCULATION BECAUSE THE

       13    SHORTAGE AMOUNT, IF THERE IS A SHORTAGE, THE SHORTAGE

       14    AMOUNT IS WHAT IS NEEDED IN ADDITION TO THE TARGET

       15    PAYMENT TO ACHIEVE THE CUSHION AND NOT A PENNY MORE.

       16    AND SO THERE'S NOT -- YOU CAN THINK OF THIS AS

       17    RESTORING THE CUSHION IF YOU WANT TO, OR YOU CAN THINK

       18    OF IT AS A RECOUPING OF A SHORTAGE THAT BUILT UP IN THE

       19    ACCOUNT, BUT IT'S ONE AND THE SAME THING.

       20          Q    I UNDERSTAND, BUT --

       21          A    OKAY.

       22          Q    THE TARGET PAYMENT'S NOT THE SAME AS THE

       23    ACTUAL PAYMENT; CORRECT?

       24          A    WELL, I -- I DON'T KNOW WHAT THE -- FOR

       25    EXAMPLE, THE -- WE KNOW WHAT THE ACTUAL PAYMENT IS --
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 89 of
                                      269

                                                                      Page 88
        1         Q     CORRECT?

        2         A     -- AND THAT $200.77 INCLUDES -- EITHER

        3    INCLUDES THE TARGET PAYMENT AND PERHAPS -- ALTHOUGH NOT

        4    NECESSARILY -- AN ADDITIONAL AMOUNT TO ESTABLISH THE

        5    CUSHION.

        6               THE TARGET PAYMENT WE'RE TALKING ABOUT EARLIER

        7    IN THIS PARAGRAPH IS SIMPLY THE TARGET PAYMENT.            IT

        8    DOESN'T INCLUDE ANYTHING TO ESTABLISH OR RE-ESTABLISH

        9    THE CUSHION.

       10         Q     AND I BELIEVE EARLIER YOU TESTIFIED THAT YOU

       11    IDENTIFIED ESCROW ANALYSES BY LOOKING AT THE RFP 22

       12    TRANSACTION DATE -- DATA FOR CERTAIN CHANGES IN ESCROW

       13    PAYMENT AMOUNTS; IS THAT CORRECT?

       14         A     YES.

       15         Q     AND TURNING TO PARAGRAPH 214 OF YOUR REPORT,

       16    YOU WRITE THAT, "I AM NOT AWARE OF ANY REASON THAT

       17    WOULD CAUSE AN ESCROW PAYMENT TO CHANGE OTHER THAN AN

       18    ESCROW ANALYSIS PERFORMED BY THE SERVICERS."

       19               DO YOU SEE THAT?

       20         A     I DO.

       21         Q     I BELIEVE EARLIER YOU ALSO SAID SOMETHING

       22    SIMILAR.

       23               DO YOU RECALL THAT?

       24         A     I DO.

       25         Q     AND CAN YOU EXPLAIN FOR ME WHAT THE BASIS OF
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 90 of
                                      269

                                                                      Page 89
        1    YOUR STATEMENT IS?

        2               MS. ROSE-SMITH:     OBJECTION.

        3               THE WITNESS:     MY EXPERIENCE AS A LOAN SERVICE

        4    MANAGER, MY INVOLVEMENT IN THE PROCESS OF ENSURING THAT

        5    ESCROW ACCOUNTS ARE PROPERLY FUNDED.          LOAN SERVICERS DO

        6    NOT MAKE ARBITRARY CHANGES IN THE PAYMENT OF ESCROW.

        7    THEY MAKE IT AS A RESULT OF ANALYSIS THAT SHOWS THE

        8    PAYMENT EITHER NEEDS TO GO UP OR DOWN.          AND AS A

        9    CONSEQUENCE -- I THOUGHT LONG AND HARD WHEN I BECAME

       10    AWARE OF THE FACT THAT THERE ARE 3,000-PLUS LOANS WITH

       11    PAYMENT CHANGES DURING WHAT PROFESSOR MCFADDEN WOULD, I

       12    BELIEVE WRONGLY, CHARACTERIZE AS THE PERIOD OF HARM.

       13    AND I CAN'T THINK OF ANOTHER REASON, AS I SAY HERE,

       14    THAT WOULD ACCOUNT FOR THAT PAYMENT CHANGE OTHER THAN

       15    THE PREPARATION OF AN ESCROW ANALYSIS.

       16               MAY NOT HAVE BEEN SENT TO THE BORROWER SINCE

       17    OCWEN IS NOT REQUIRED TO SEND ESCROW ANALYSES TO

       18    CERTAIN BORROWERS, BUT I CAN'T THINK OF A REASON WHERE

       19    OCWEN WOULD HAVE CHANGED THE AMOUNT OUT OF CYCLE; IN

       20    OTHER WORDS, NOT AS A RESULT OF AN ESCROW ANALYSIS.

       21               I MAY BE OVERLOOKING SOMETHING, BUT I CAN'T

       22    THINK OF ANOTHER REASON FOR IT.

       23    BY MR. DESAI:

       24         Q     AND DID YOU REVIEW ANY OCWEN-SPECIFIC

       25    DOCUMENTS TO ARRIVE AT THAT CONCLUSION?
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 91 of
                                      269

                                                                      Page 90
        1         A     I DID NOT.

        2         Q     DO YOU KNOW WHETHER OCWEN WOULD CHANGE AN

        3    ESCROW PAYMENT AFTER THE ESCROW YEAR HAD BEGAN --

        4    BEGUN, RATHER, IF THE BORROWER PAID OFF AN ENTIRE

        5    SHORTAGE AMOUNT?

        6         A     PAID OFF A SHORTAGE AMOUNT?        IF THE BORROWER

        7    REQUESTED IT, YES, IT WOULD.        IT WOULD PREPARE A NEW

        8    ANALYSES -- ANALYSIS AND MAKE A PAYMENT CHANGE

        9    ACCORDINGLY.     AGAIN, THE PAYMENT CHANGE WOULD FOLLOW

       10    THE ANALYSIS.

       11         Q     DO YOU KNOW IF OCWEN WOULD PERFORM AN ESCROW

       12    ANALYSIS AFTER THE BORROWER PAID THE FULL SHORTAGE

       13    AMOUNT AFTER THE ESCROW YEAR HAD ALREADY BEGUN?

       14         A     AS I SIT HERE, I DON'T KNOW WHETHER THEY WOULD

       15    PERFORM A NEW ANALYSIS AS A RESULT OF THAT IF THEY WERE

       16    NOT REQUESTED TO DO SO BY THE BORROWER.          I CAN'T RECALL

       17    WHAT THE REGULATIONS SAY, IF THEY ADDRESS THESE

       18    CIRCUMSTANCES.

       19         Q     DID YOU ASK OCWEN TO IDENTIFY WHETHER OR NOT

       20    THERE WERE ESCROW PAYMENT CHANGES UNRELATED TO AN

       21    ESCROW ACCOUNT ANALYSIS?

       22         A     I DID NOT.

       23         Q     WHY NOT?

       24         A     BECAUSE AS A FORMER LOAN SERVICE MANAGER WHO'S

       25    VERY FAMILIAR WITH THE PROCESS, I CAN'T THINK OF A
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 92 of
                                      269

                                                                      Page 91
        1    REASON WHY SUCH A PAYMENT CHANGE WOULD BE MADE, HOW

        2    OCWEN COULD DERIVE THE AMOUNT OF THE NEW PAYMENT --

        3    WHAT THE PAYMENT SHOULD BE WITHOUT PERFORMING THE KIND

        4    OF ANALYSIS THAT WE TERM "AN ESCROW ANALYSIS."

        5               I MEAN, CAN I RULE OUT THE POSSIBILITY THAT

        6    OCWEN JUST RANDOMLY MADE CHANGES IN ESCROW PAYMENTS

        7    WITHOUT PERFORMING AN ANALYSIS?          WELL, I THINK IT'S

        8    HIGHLY UNLIKELY AND WOULD BE FLABBERGASTED REALLY IF

        9    THAT WERE THE CASE.       BUT BECAUSE I HAVEN'T CONFIRMED

       10    THE VALIDITY OF EACH ONE OF THESE ESCROW PAYMENT

       11    CHANGES, I REALLY CAN'T SAY ANYMORE EXCEPT IN ORDER TO

       12    GET THAT NUMBER THAT IS THE NEW PAYMENT AMOUNT, YOU

       13    HAVE TO PERFORM AN ANALYSIS.        AND I CAN'T THINK OF ANY

       14    OTHER PROCESS THAT WOULD LEAD TO THE PAYMENT CHANGE

       15    OTHER THAN AN ESCROW ANALYSIS, AS I SAY IN

       16    PARAGRAPH 214.

       17         Q     BUT YOU DIDN'T SPECIFICALLY ASK OCWEN?

       18               MS. ROSE-SMITH:     OBJECTION.

       19               THE WITNESS:     I DID NOT.

       20    BY MR. DESAI:

       21         Q     DO YOU KNOW WHETHER OCWEN DISCLOSED TO STATE

       22    BANKING REGULATORS THAT CERTAIN ESCROW BALANCES HAD

       23    NONCASH TRANSACTIONS RELATING TO PRINCIPAL AMOUNTS

       24    RELATING TO THE PROCESSING OF THEIR SHARED APPRECIATION

       25    LOAN MODIFICATIONS?
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 93 of
                                      269

                                                                      Page 92
        1               MS. ROSE-SMITH:     OBJECTION.

        2               THE WITNESS:     I DON'T KNOW WHAT COMMUNICATIONS

        3    THEY MAY HAVE HAD WITH REGULATORS, ALTHOUGH I'M VERY

        4    FAMILIAR WITH THE FACT THAT IN CONNECTION WITH EVERY

        5    MODIFICATION THAT I'M AWARE OF, YOU PERFORM AN ESCROW

        6    ANALYSIS.    BUT I DON'T KNOW WHAT THEY COMMUNICATED TO

        7    THE BANKER -- TO THE REGULATORS.

        8    BY MR. DESAI:

        9         Q     DO YOU KNOW WHETHER OCWEN HAD TO PERFORM

       10    CERTAIN CORRECTIONS TO ESCROW ACCOUNTS AS A RESULT OF

       11    THE -- THIS ISSUE?

       12               MS. ROSE-SMITH:     OBJECTION.

       13               THE WITNESS:     I AM GENERALLY AWARE THAT THEY

       14    HAVE HAD TO MAKE SOME CORRECTIONS TO ESCROW ACCOUNTS AS

       15    A RESULT OF ANALYSIS OF SOME SORT THAT WOULD TELL THEM

       16    WHAT THE CORRECT PAYMENT WAS NEEDED TO BE.

       17    BY MR. DESAI:

       18         Q     AND DO YOU KNOW HOW MANY ACCOUNTS OCWEN HAD TO

       19    MAKE CORRECTIONS TO?

       20         A     NO.

       21         Q     DID YOU HAVE A SENSE OF WHETHER OR NOT IT WAS

       22    IN THE THOUSANDS?

       23         A     I HAVE NO IDEA WHAT IT IS.

       24               MR. DESAI, WHEN WE GET TO A STOPPING POINT

       25    THAT'S CONVENIENT FOR YOU, IF WE COULD HAVE A BREAK.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 94 of
                                      269

                                                                      Page 93
        1         Q     ABSOLUTELY.    JUST ONE MORE QUESTION FOR YOU.

        2         A     SURE.

        3         Q     DID YOU ASK OCWEN IF THE VERIFIED

        4    INTERROGATORY -- IF THEIR VERIFIED INTERROGATORY

        5    RESPONSES, IN FACT, EXCLUDED ESCROW PAYMENT CHANGES

        6    RELATING TO THE SHARED APPRECIATION MODIFICATION CHANGE

        7    ISSUE WE JUST DISCUSSED?

        8               MR. DESAI:    NO.

        9               MS. ROSE-SMITH:     OBJECTION.

       10               MR. DESAI:    WE CAN GO OFF THE RECORD.

       11               THE WITNESS:     GOING OFF THE RECORD 11:29 A.M.

       12               (RECESS TAKEN.)

       13               THE VIDEOGRAPHER:      GOING ON THE RECORD

       14    11:43 A.M.

       15    BY MR. DESAI:

       16         Q     DR. HAMM, CAN YOU PLEASE TURN TO PAGE 97 OF

       17    YOUR REBUTTAL REPORT?

       18         A     I'M THERE.

       19         Q     GREAT.   IN PARAGRAPH 253, WHICH IS UNDER THE

       20    HEADING "AFFIRMATIVE OPINIONS ON DAMAGES," YOU WRITE

       21    THAT "BASED ON MY EXPERIENCE, I WOULD NOT EXPECT THE

       22    ALLEGED ESCROW ANALYSIS TO HAVE A MATERIAL IMPACT ON

       23    THE PROBABILITY OF FORECLOSURE."

       24               DO YOU SEE THAT?

       25         A     I DO.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 95 of
                                      269

                                                                      Page 94
        1         Q     WHAT DO YOU MEAN BY "A MATERIAL IMPACT"?

        2         A     WELL, IN THIS CASE, ANY IMPACT.

        3         Q     SO YOU WOULD EXPECT THE ALLEGED ESCROW

        4    ANALYSIS TO HAVE ZERO IMPACT ON THE PROBABILITY OF

        5    FORECLOSURE; IS THAT CORRECT?

        6         A     EXACTLY.

        7         Q     AND YOU WRITE IN PARAGRAPH 54 THAT, "IT IS

        8    INCONCEIVABLE TO ME THAT DURING THE PERIOD SINCE 2013 A

        9    RELATIVELY SMALL CHANGE IN THE MONTHLY PAYMENT ON A

       10    LOAN THAT THE BORROWER COULD OTHERWISE AFFORD WOULD

       11    CAUSE THE LOAN TO GO INTO FORECLOSURE."

       12               DID I READ THAT CORRECTLY?

       13         A     YOU DID.

       14         Q     AND IS YOUR OPINION RELATED ONLY TO THE TIME

       15    PERIOD SINCE 2013?

       16         A     NO.   ACTUALLY THAT -- IF WE'RE TALKING ABOUT

       17    THE OVERCHARGES AND UNDERCHARGES OF THE MAGNITUDE THAT

       18    ARE ALLEGED TO HAVE OCCURRED IN THIS CASE, IT WOULD BE

       19    MY OPINION THAT THOSE OVERCHARGES OR UNDERCHARGES WOULD

       20    NEVER RESULT IN A FORECLOSURE.        NEVER.    AND I'D BE

       21    HAPPY TO EXPLAIN WHY THAT IS THE CASE.

       22         Q     WELL, LET ME -- WE'LL PROBABLY GET THERE, SO

       23    LET ME SEE IF MY QUESTIONS NATURALLY BRING THAT OUT.

       24               IN PARAGRAPH 254 YOU STATE THAT "THE" -- "THAT

       25    REAL ESTATE LOANS GENERALLY PROCEED TO FORECLOSURE SALE
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 96 of
                                      269

                                                                      Page 95
        1    ONLY WHEN," AND YOU OFFER A SERIES OF THREE CONDITIONS.

        2               "THE FIRST IS THE BORROWER IS FUNDAMENTALLY

        3    UNABLE TO AFFORD THE LOAN.

        4               "THE SECOND IS ALL OTHER LOSS MITIGATION

        5    OPTIONS SUCH AS FORECLOSURE [SIC] AND LOAN MODIFICATION

        6    HAVE BEEN EXHAUSTED" --

        7               THE REPORTER:     SUCH AS...

        8               MR. DESAI:    -- "SUCH AS FORBEARANCE AND LOAN

        9    MODIFICATION HAVE BEEN EXHAUSTED.

       10               "AND, LASTLY, THE BORROWER LACKS SUFFICIENT

       11    EQUITY IN HIS" -- "HIS OR HER HOME TO MAKE A SALE

       12    ECONOMICALLY ADVANTAGEOUS."

       13               IS THAT CORRECT?

       14         A     YOU HAVE CORRECTLY READ WHAT I WROTE IN

       15    PARAGRAPH 254.

       16         Q     WHEN YOU SAY "GENERALLY," WHAT DO YOU MEAN?

       17         A     IT'S SIMPLY ALLOWING FOR SOME RARE, RARE

       18    CIRCUMSTANCE WHEN THESE THREE RULES WOULD NOT APPLY.

       19    IT'D BE MY OPINION THAT THEY APPLY IN THE VAST

       20    OVERWHELMING MAJORITY OF CASES BASED ON MY EXPERIENCE

       21    AND THE SCHOLARLY LITERATURE.

       22         Q     JUST FOR CLARITY, IS YOUR OPINION THAT ALL

       23    THREE CONDITIONS APPLY; CORRECT?

       24         A     NOT NECESSARILY.     THE LITERATURE HAS CERTAINLY

       25    DOCUMENTED, AND MY PERSONAL EXPERIENCE HAS CERTAINLY
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 97 of
                                      269

                                                                      Page 96
        1    DOCUMENTED, THAT IF THE DEFICIENCY IN C -- OR PUT IN

        2    ENGLISH, IF THE BORROWER OWES SIGNIFICANTLY MORE ON THE

        3    MORTGAGE THAN THE HOUSE IS WORTH, EVEN IF THE BORROWER

        4    IS ABLE TO AFFORD THE LOAN AND EVEN IF THAT LOAN MIGHT

        5    QUALIFY FOR LOSS MITIGATION, THE BORROWER STILL MAY

        6    DEEM IT IN HIS OR HER ECONOMIC INTEREST TO DEFAULT AND

        7    LET THE LENDER, OR THE OWNER, FORECLOSE ON THE

        8    COLLATERAL BECAUSE AS A MATTER OF ECONOMICS, IT

        9    WOULDN'T MAKE SENSE FOR THE BORROWER TO, IN EFFECT, BUY

       10    HOUSE FOR MORE THAN IT'S WORTH.

       11         Q     OKAY.   I BELIEVE YOU TESTIFIED, THOUGH, THAT

       12    IT WOULD BE -- LET ME ASK.

       13               IS IT YOUR TESTIMONY THAT IT WOULD BE RARE FOR

       14    AT LEAST THE FIRST TWO CONDITIONS, THE FIRST BEING THE

       15    BORROWER IS FUNDAMENTALLY UNABLE TO AFFORD THE LOAN;

       16    AND THE SECOND, ALL OTHER LOSS MITIGATION OPTIONS SUCH

       17    AS FORECLOSURE AND LOAN MODIFICATIONS HAVE BEEN

       18    EXHAUSTED --

       19               THE REPORTER:     AH...

       20               MR. DESAI:    -- SUCH AS FORBEARANCE AND LOAN

       21    MODIFICATION HAVE BEEN EXHAUSTED.

       22               MS. ROSE-SMITH:     OBJECTION.

       23               MR. DESAI:    I DIDN'T EVEN FINISH MY QUESTION.

       24               MS. ROSE-SMITH:     I THOUGHT YOU WERE READING.

       25    YOU DID FINISH YOUR QUESTION.        YOU SAID IS IT YOUR
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 98 of
                                      269

                                                                      Page 97
        1    TESTIMONY AND YOU READ THAT STATEMENT AND I SAID

        2    OBJECTION.

        3               MR. DESAI:    I WAS SUMMARIZING -- IT'S OKAY.

        4    LET ME START OVER.

        5    BY MR. DESAI:

        6          Q    YOU TESTIFIED EARLIER THAT YOU THOUGHT THAT IT

        7    WOULD BE RARE FOR A REAL ESTATE LOAN TO PROCEED TO

        8    FORECLOSURE SALE OUTSIDE OF THESE THREE RULES; CORRECT?

        9          A    VERY RARE, YES.

       10          Q    AND DO YOU HAVE -- WHEN YOU SAY "VERY RARE,"

       11    DO YOU QUANTIFY THAT IN ANY -- IN ANY WAY?

       12          A    VANISHINGLY SMALL, BUT I CAN'T PUT A NUMBER ON

       13    IT.

       14          Q    WOULD YOU SAY LESS THAN 1 PERCENT?

       15          A    I BELIEVE THAT WOULD BE TRUE.

       16          Q    AND THE FIRST COMPONENT OF YOUR RULES, I

       17    SHOULD SAY, IS THE BORROWER IS FUNDAMENTALLY UNABLE TO

       18    AFFORD THE LOAN.

       19               WHAT DO YOU MEAN BY "FUNDAMENTALLY UNABLE TO

       20    AFFORD THE LOAN"?

       21          A    THE BORROWER DOES NOT HAVE THE FINANCIAL

       22    CAPACITY TO PAY THE PRINCIPAL, INTEREST, PROPERTY

       23    TAX -- TAXES, AND INSURANCE PREMIUMS THAT THE LOAN

       24    REQUIRES.

       25               DOES NOT HAVE THAT FINANCIAL CAPACITY.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 99 of
                                      269

                                                                      Page 98
        1         Q     AND IS THERE A CERTAIN POINT WHEN A BORROWER

        2    BECOMES UNABLE TO AFFORD THE LOAN?

        3         A     I'M SURE IN EVERY CASE THERE IS.        MAY BE

        4    DIFFERENT FOR DIFFERENT BORROWERS.         BORROWER MAY LOSE

        5    HIS JOB, LOSE HER JOB, AND NO LONGER HAVE A SOURCE OF

        6    INCOME TO MAKE THE MONTHLY PAYMENTS.

        7               BORROWER MAY KEEP HIS OR HER JOB AND MAY HAVE

        8    A MEDICAL EMERGENCY THAT IMPOSES A ADDITIONAL FINANCIAL

        9    BURDEN ON THE BORROWER, AND THE BORROWER CAN'T CARRY

       10    THAT BURDEN AND MAKE THE PAYMENTS ON THE LOAN.

       11               THE BORROWER MAY BE INCARCERATED AND PREVENTED

       12    FROM WORKING IN ORDER TO GENERATE THE INCOME NEEDED TO

       13    MAKE THE MONTHLY PAYMENTS.

       14               IT COULD BE ANY NUMBER OF EVENTS THAT TRIGGER

       15    THE LACK OF FINANCIAL CAPACITY TO MAKE THE PAYMENT.            IT

       16    WILL NOT BE AN OVERCHARGE THAT HAS AN ECONOMIC VALUE

       17    AVERAGING, IF YOU BELIEVE ME, NO MORE THAN $1.26, OR IF

       18    YOU BELIEVE PROFESSOR MCFADDEN, NO MORE THAN $15.24.

       19    BUT IT WILL -- IT'LL BE DIFFERENT FOR DIFFERENT

       20    BORROWERS.

       21         Q     DR. HAMM, DO YOU HAVE ANY EXPERIENCE WITH

       22    ASSISTING HOMEOWNERS WHO ARE STRUGGLING TO PAY THEIR

       23    MORTGAGE?

       24         A     YES.

       25         Q     WHAT IS THAT EXPERIENCE?
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 100 of
                                      269

                                                                       Page 99
         1        A     BECAUSE I RAN LOAN SERVICE AT WORLD SAVINGS

         2    AND WE DIDN'T HAVE A LOT OF BORROWERS THAT WEREN'T ABLE

         3    TO PAY THEIR MORTGAGE BECAUSE WE WERE PRETTY GOOD

         4    UNDERWRITERS IN THOSE DAYS, BUT WE DID HAVE SOME AND WE

         5    WOULD TRY TO WORK OUT THE TERMS SO THAT THEY COULD KEEP

         6    THE HOUSE AND WE COULD KEEP THE LOAN.

         7              SO SOME EXPERIENCE -- HAVE SOME EXPERIENCE

         8    WITH CREDIT COUNSELING AGENCIES THAT WE WOULD REFER

         9    BORROWERS TO IN ORDER TO HELP THEM GET A HANDLE ON

        10    THEIR FINANCES AND ENABLE THEM TO KEEP THEIR MORTGAGE.

        11        Q     AND HAVE YOU PERSONALLY EVER INTERVIEWED A

        12    BORROWER WHO WAS STRUGGLING TO MAKE -- STRUGGLING TO

        13    PAY HIS OR HER MORTGAGE?

        14        A     YES.

        15        Q     YOU HAVE.     OKAY.   WHEN?

        16        A     WHEN I WAS LOAN SERVICE MANAGER.         I WON'T SAY

        17    I FREQUENTLY DID IT, BUT I DID IT FROM TIME TO TIME.            I

        18    HAVE VERY VIVID MEMORIES OF ONE SUCH CONVERSATION.

        19        Q     HAVE YOU EVER PROVIDED EXPERT OPINIONS ON

        20    BEHALF OF A BORROWER WHO IS STRUGGLING TO PAY HIS OR

        21    HER MORTGAGE?

        22        A     NO.

        23        Q     HAVE YOU EVER STUDIED THE BEHAVIORS OF

        24    BORROWERS WHO ARE FINANCIALLY DISTRESSED?

        25        A     I'VE STUDIED THE SCHOLARLY LITERATURE THAT
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 101 of
                                      269

                                                                      Page 100
         1    TALKS ABOUT THE TRIGGERS FOR DEFAULT AND THAT LEAD TO

         2    FORECLOSURE, SO I'M FAMILIAR WITH THAT.

         3              I'VE REVIEWED, FOR EXAMPLE, THE REASONS THAT

         4    BORROWERS GAVE FOR DEFAULTING ON THE LOANS IN QUESTION.

         5        Q     HAVE YOU PUBLISHED ANY ARTICLES REGARDING THE

         6    BEHAVIORS OF BORROWERS WHO ARE FINANCIALLY DISTRESSED?

         7        A     NO.

         8        Q     HAVE YOU STUDIED FINANCIAL DECISION -- THE

         9    FINANCIAL DECISION-MAKING OF BORROWERS WHO ARE

        10    FINANCIALLY DISTRESSED?

        11        A     TO SOME DEGREE.      THE SCHOLARLY LITERATURE

        12    DEALS WITH THAT.     IT'S GENERALLY CALLED "OPTION

        13    THEORY," BUT YES.

        14        Q     AND HAVE YOU PUBLISHED ANY ARTICLES REGARDING

        15    THE FINANCIAL DECISION-MAKING OF BORROWERS WHO ARE

        16    FINANCIALLY DISTRESSED?

        17        A     NO.

        18        Q     AND, DR. HAMM, YOU DID NOT DEVELOP YOUR OWN

        19    AFFIRMATIVE MODEL TO TEST WHAT IMPACT THE ALLEGED

        20    ESCROW ANALYSES WOULD HAVE HAD ON THE PROBABILITY OF

        21    FORECLOSURE; IS THAT CORRECT?

        22        A     I WASN'T -- THAT IS CORRECT.        I WASN'T ASKED

        23    TO DO THAT AND AS A REBUTTAL WITNESS, OR EXPERT, I WAS

        24    NOT -- IT'S NOT SOMETHING I HAD TO DO.

        25              MY ASSIGNMENT WAS TO CONSIDER DR. -- OR
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 102 of
                                      269

                                                                      Page 101
         1    PROFESSOR MCFADDEN'S OPINIONS AND ADVISE THE COURT TO

         2    THE EXTENT TO WHICH THEY WERE SOUND.         BUT I WAS NOT

         3    ASKED TO DO THE PLAINTIFF'S WORK AND DEVELOP AN

         4    AFFIRMATIVE OPINION.

         5        Q     IS IT YOUR OPINION THAT A SERVICER'S FAILURE

         6    TO PERFORM AN ESCROW ANALYSIS NEVER HARMS A BORROWER?

         7        A     NO.

         8        Q     WHAT SITUATIONS MIGHT A SERVICER'S FAILURE TO

         9    PERFORM AN ESCROW ANALYSIS HARM A BORROWER?

        10        A     IF THE -- YOU HAD A CIRCUMSTANCE WHERE THE

        11    BORROWER -- THE FAILURE TO PERFORM AN ESCROW ANALYSIS

        12    RESULTED IN THE PAYMENT BEING TOO HIGH FOR A CERTAIN

        13    PERIOD OF TIME, DENYING THE BORROWER THE OPPORTUNITY TO

        14    USE THE MONEY, AND IT WAS 1981 OR 1979 AND INTEREST

        15    RATES ON MONEY MARKET ACCOUNTS AND SAVINGS ACCOUNTS --

        16    WELL, SAY MONEY MARKET ACCOUNTS, NOT SAVINGS ACCOUNTS,

        17    WERE 8 OR 9 PERCENT, THE DELAY IN THAT PARTICULAR CASE

        18    WOULD HARM A BORROWER.

        19              AND THERE MAY BE OTHER CIRCUMSTANCES AS WELL.

        20        Q     SITTING HERE TODAY, CAN YOU THINK OF ANY OTHER

        21    CIRCUMSTANCES?

        22        A     I HAVEN'T REALLY THOUGHT ABOUT IT.         IF I GAVE

        23    IT ENOUGH THOUGHT, I'M SURE I COULD COME UP WITH MORE.

        24        Q     AND DO THOSE -- STRIKE THAT.

        25              IS IT YOUR OPINION THAT FAILING TO PERFORM AN
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 103 of
                                      269

                                                                      Page 102
         1    ESCROW ANALYSIS ON TIME DOES NOT INCREASE THE RISK THAT

         2    A BORROWER HAVE A FORECLOSURE BEING INITIATED?

         3        A     CORRECT, THAT IS MY OPINION.        CERTAINLY GIVEN

         4    THE FACTS IN THIS CASE.      THERE MIGHT BE CIRCUMSTANCES

         5    WHERE MY OPINION WOULD BE DIFFERENT.         I CAN'T

         6    REALISTICALLY IMAGINE THAT THAT WOULD BE THE CASE.            BUT

         7    WHEN YOU'RE TALKING ABOUT THE KINDS OF DELAYS THAT

         8    WE'RE TALKING ABOUT HERE, MY OPINION IS THAT THE DELAY

         9    IN THE ESCROW ANALYSIS COULD NOT CAUSE A FORECLOSURE.

        10        Q     LET ME ASK YOU THE MORE GENERAL QUESTION, NOT

        11    RELATED NECESSARILY TO THE FACTS OF THIS CASE.           BUT IS

        12    IT YOUR OPINION THAT FAILING TO PERFORM AN ESCROW

        13    ANALYSIS ON TIME CAN NEVER INCREASE THE RISK THAT A

        14    BORROWER HAVE A FORECLOSURE BE INITIATED?

        15              MS. ROSE-SMITH:      OBJECTION.

        16              THE WITNESS:     COULD I -- COULD I, IF GIVEN

        17    ENOUGH TIME, COME UP WITH A COMPLETELY REMOTE

        18    POSSIBILITY WHERE THAT COULD HAPPEN?         YES, PROBABLY I

        19    COULD.   BUT WE WOULD BE TALKING ABOUT SOMETHING

        20    VANISHINGLY REMOTE.

        21    BY MR. DESAI:

        22        Q     AND WHEN YOU SAY "VANISHING REMOTE," ARE YOU

        23    USING THAT SIMILAR TO BEFORE, LESS THAN 1 PERCENT BE

        24    APPROPRIATE?

        25        A     FAR LESS THAN 1 PERCENT.       FAR LESS.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 104 of
                                      269

                                                                      Page 103
         1        Q     TURNING TO PARAGRAPH 260 ON PAGE 9 OF YOUR

         2    REBUTTAL REPORT.

         3        A     I'M THERE.

         4        Q     YOU WRITE THAT, "YOU KNOW" -- I'M SORRY.          IT'S

         5    WEIRD WHEN I TRY TO QUOTE YOU AND I SAY "I" WHEN IT'S

         6    NOT ME, BUT ME IS DR. HAMM.

         7              NO, YOU WRITE THAT, "YOU KNOW OF NO STUDY THAT

         8    CHARACTERIZES NORMAL ESCROW PAYMENT CHANGES AS A SOURCE

         9    OF PAYMENT SHOCK."

        10              DID I READ THAT CORRECTLY?

        11        A     I'M TRYING TO FIND WHERE YOU ARE.         OH, OKAY.

        12              YES, THAT'S CORRECT.

        13        Q     WHY DO YOU DESCRIBE THE PAYMENT CHANGE BEING

        14    THE RESULT OF A, QUOTE, NORMAL ESCROW PAYMENT CHANGE,

        15    END QUOTE?

        16        A     WELL, I WANTED TO DIFFERENTIATE THE PAYMENT

        17    CHANGE THAT RESULTS FROM AN INCREASE IN PROPERTY TAXES

        18    OR AN INCREASE IN INSURANCE PAYMENTS FROM THE PAYMENT

        19    CHANGE THAT RESULTS FROM A PERIOD OF UNDERCHARGE FOR A

        20    BORROWER THAT DOES NOT HAVE A SURPLUS IN HIS OR HER

        21    ACCOUNT BECAUSE THE FORMER, THE PAYMENT CHANGE THAT

        22    RESULTS FROM AN INCREASE IN PROPERTY TAXES OR HAZARD

        23    INSURANCE PREMIUMS IS A SHOCK COMMON -- WHETHER IT'S A

        24    SHOCK OR NOT OR JUST A CHANGE, I'LL LEAVE TO THE

        25    DIALECTICIANS.     BUT AS FAR AS I'M CONCERNED, THAT
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 105 of
                                      269

                                                                      Page 104
         1    CHANGE IS COMMON TO BOTH THE ACTUAL WORLD AND THE

         2    BUT-FOR WORLD.     IT DOESN'T MATTER WHEN THE ESCROW

         3    PAYMENT -- ESCROW ANALYSIS IS CONDUCTED.          THE BORROWER

         4    IS ON THE HOOK TO PAY THE PROPERTY TAXES AND HAZARD

         5    INSURANCE.

         6              AND TO THE EXTENT THAT WERE THE STRAW THAT

         7    BROKE THE CAMEL'S BACK AND SENT THE BORROWER INTO

         8    FORECLOSURE, THAT WOULD -- THE LATE ESCROW ANALYSIS

         9    WOULD HAVE NOTHING TO DO WITH IT BECAUSE THE BORROWER

        10    IS OBLIGATED TO PAY THE PROPERTY TAXES AND HAZARD

        11    INSURANCE PREMIUM.      THAT'S IN THE NOTE, THAT EVERY

        12    BORROWER, NO EXCEPTIONS, SIGNS.

        13              THE ONLY THING THAT'S DIFFERENT ABOUT A LATE

        14    ESCROW ANALYSIS IS IF THE BORROWER IS UNDERCHARGED FOR

        15    A PERIOD, THAT WILL CAUSE THE BALANCE IN THE ESCROW

        16    ACCOUNT TO BE LESS THAN IT SHOULD BE AND WILL REQUIRE

        17    AN INCREMENT TO THE TARGET ESCROW PAYMENT OVER THE NEXT

        18    12 TO 60 MONTHS TO COMPENSATE FOR THAT UNDERCHARGE.

        19    THAT'S WHAT WE SHOULD BE FOCUSING ON BECAUSE THAT'S THE

        20    ONLY PAYMENT CHANGE THAT CAN BE ATTRIBUTED TO A LATE

        21    ESCROW ANALYSIS, A POINT THAT I BELIEVE YOUR EXPERT

        22    OFTEN OVERLOOKS.

        23        Q     AND YOU SAY YOU KNOW OF NO STUDY.

        24              DID YOU PERFORM A LITERATURE REVIEW

        25    SURROUNDING PAYMENT SHOCK?
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 106 of
                                      269

                                                                      Page 105
         1               MS. ROSE-SMITH:     OBJECTION.

         2               THE WITNESS:    YES.

         3    BY MR. DESAI:

         4        Q      AND IS THE EXTENT OF YOUR LITERATURE REVIEW

         5    SUMMARIZED IN YOUR REBUTTAL REPORT?

         6        A      WELL, YES, BECAUSE IT SAYS HERE, "I KNOW OF NO

         7    STUDY THAT CHARACTERIZES NORMAL ESCROW PAYMENT

         8    CHANGES."    I THINK WE DID A SEARCH AND CAME UP EMPTY.

         9               SO YES, IT'S SUMMARIZED HERE.

        10        Q      WAS YOUR SEARCH LIMITED JUST TO ESCROW PAYMENT

        11    CHANGES?

        12        A      YES.

        13        Q      SO IT WAS --

        14        A      IF WE HAD -- IF WE HAD FOUND A STUDY, I

        15    CAN'T -- I WOULDN'T BET MY ENTIRE NET WORTH THAT THERE

        16    ISN'T A DOCTORAL DISSERTATION SOMEWHERE THAT DIDN'T

        17    MAKE IT ONTO MY -- DIDN'T COME UP IN MY SEARCH, BUT

        18    EVEN IF ONE HAD COME UP, THEN THE NEXT THING I WANT TO

        19    KNOW IS HOW DID THEY DEFINE PAYMENT CHANGE AND HOW DID

        20    THEY DEAL WITH THIS LITTLE STUB THAT YOU ADD TO THE

        21    PAYMENT CHANGE IN ORDER TO COMPENSATE FOR A PERIOD OF

        22    UNDERCHARGE.

        23               WELL, WE MADE A GOOD FAITH EFFORT TO IDENTIFY

        24    SUCH A STUDY AND WE COULDN'T FIND ONE.         AND ALTHOUGH I

        25    SOMETIMES HAVE PEOPLE ASK ME FOR IDEAS FOR A DOCTORAL
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 107 of
                                      269

                                                                      Page 106
         1    DISSERTATION, I'M NOT GOING TO SUGGEST THAT THEY STUDY

         2    THIS BECAUSE I THINK IT'S A BLIND ALLEY.          I DON'T

         3    THINK -- I THINK IT MAKES MUCH MORE SENSE TO STUDY

         4    THINGS LIKE THE END OF THE LITERATURE SOMETIMES REFERS

         5    TO IT AS A TEASER RATE.      MY BOSSES AT WORLD SAVINGS

         6    WOULD CUT MY TONGUE OFF IF I SAID "TEASER RATE" RATHER

         7    THAN INTRODUCTORY RATE --

         8              (INTERRUPTION IN PROCEEDINGS.)

         9              THE WITNESS:     -- OR THE END OF A DRAW PERIOD

        10    FOR HOME EQUITY LINE OF CREDIT.        THOSE ARE -- THOSE ARE

        11    REAL SHOCKS.

        12              OR IF YOU WANT TO STUDY THE IMPACT OF A

        13    SIGNIFICANT INCREASE IN INSURANCE PREMIUMS SUCH AS

        14    WE'VE HAD HERE IN CALIFORNIA UNDER THE COVERED

        15    CALIFORNIA PROGRAM, THAT'S WORTH STUDYING.          BUT I DON'T

        16    THINK AN INCREASE IN PROPERTY TAXES AND INSURANCE

        17    PREMIUMS IS A PRODUCTIVE PLACE TO STUDY THE IMPACT OF

        18    PAYMENT SHOCK.     BUT -- AND I CERTAINLY DON'T THINK

        19    STUDYING THE IMPACT OF THAT LITTLE STUB ON BORROWERS

        20    THAT HAS TO BE ADDED TO THE TARGET PAYMENT AMOUNT IN

        21    ORDER TO RECOVER A SHORTAGE DURING THE DELAYED ESCROW

        22    PERIOD.   THAT'S DEFINITELY A BLIND ALLEY IN MY OPINION.

        23              MS. ROSE-SMITH:      DO YOU WANT TO DO SOMETHING

        24    ABOUT THAT OR NO?

        25              MS. HAYES PINDER:      I JUST COMMUNICATED WITH MY
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 108 of
                                      269

                                                                      Page 107
         1    PEOPLE.   THEY ALL SAID ON A BREAK IS FINE.

         2              MR. DESAI:     YEAH, WHY DON'T WE GO FOR A FEW

         3    MORE MINUTES AND THEN WE'LL BREAK FOR LUNCH AND WE'LL

         4    DEAL WITH IT THEN.

         5              MS. ROSE-SMITH:      THAT'S FINE.

         6    BY MR. DESAI:

         7        Q     IN PARAGRAPH 262, DR. HAMM, YOU WRITE THAT,

         8    "IN THE PRESENT MATTER, HOWEVER, EACH PAYMENT CHANGE

         9    WAS INEVITABLE AND WOULD HAVE OCCURRED IN THE ABSENCE

        10    OF ALLEGED DELAY."

        11              WHAT DO YOU MEAN BY "EACH PAYMENT CHANGE WAS

        12    INEVITABLE"?

        13        A     LET ME CATCH UP WITH YOU HERE.

        14        Q     SURE.

        15        A     FIRST OF ALL, I SAY "MOST OF EACH PAYMENT

        16    CHANGE WAS INEVITABLE."

        17              WHAT I MEAN BY THAT IS LET'S ASSUME OCWEN HAD

        18    PERFORMED THE ESCROW ANALYSIS ON THE BUT-FOR DATE AND

        19    WHATEVER YOU WANT TO CALL IT, THE DATE THAT ACCORDING

        20    TO THE REGULATIONS THEY SHOULD HAVE PERFORMED THE

        21    ANALYSIS BY.

        22              OKAY.    IF PROPERTY TAX PAYMENTS WENT UP IN THE

        23    12 PRECEDING MONTHS OR IF THE HAZARD INSURANCE PAYMENT

        24    WENT UP DURING THE 12 PRECEDING MONTHS, THE PAYMENT TO

        25    ESCROW AND, THEREFORE, THE MONTHLY PAYMENT, ASSUMING
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 109 of
                                      269

                                                                      Page 108
         1    IT'S NOT AN ARM IN A DECLINING INTEREST RATE

         2    ENVIRONMENT, THE PAYMENT IS GOING TO GO UP.          YOU CAN

         3    CALL THAT A PAYMENT SHOCK IF YOU WANT, BUT IT'S NOT A

         4    PAYMENT SHOCK THAT WOULD -- IT'S A PAYMENT SHOCK THAT'S

         5    GOING TO OCCUR REGARDLESS OF WHETHER OCWEN IS ON TIME

         6    WITH THE ESCROW ANALYSIS OR NOT.

         7              THAT'S WHAT I MEAN BY THE INEVITABILITY OF

         8    THAT PORTION OF THE PAYMENT CHANGE.

         9              THE PORTION OF THE PAYMENT CHANGE THAT

        10    ARGUABLY IS NOT INEVITABLE IS THE PORTION THAT IS DUE

        11    TO THE FACT -- OR TO THE ALLEGATION THAT OCWEN WAS LATE

        12    IN PERFORMING THE ANALYSIS, THEY ENDED UP UNDERCHARGING

        13    THE BORROWER DURING THIS INTERIM PERIOD AND THE

        14    BORROWER DID NOT HAVE A SURPLUS IN THEIR ESCROW

        15    ACCOUNT, AND THEREFORE OCWEN NEEDED TO RECOUP THE

        16    SHORTAGE DUE TO THE LATE ESCROW ANALYSIS OVER A PERIOD

        17    OF TIME RANGING FROM 12 TO 60 MONTHS.

        18              THAT PORTION OF THE PAYMENT CHANGE WAS NOT

        19    INEVITABLE.    IT WAS DUE TO -- IF WE ASSUME THAT OCWEN

        20    WAS LATE WITH ITS ANALYSIS, IT WAS DUE TO OCWEN'S

        21    BEHAVIOR.

        22              BUT IT HAS TO BE DISTINGUISHED FROM THE PART

        23    OF THE PAYMENT CHANGE -- THE ESCROW PAYMENT CHANGE THAT

        24    WAS GOING TO HAPPEN ANYWAY REGARDLESS OF WHEN THAT

        25    ESCROW ANALYSIS IS PREPARED.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 110 of
                                      269

                                                                      Page 109
         1          Q    IN YOUR OPINION DOES THE TIMING OF WHEN THE

         2    CHANGE, IN FACT, HAPPENS MATTER IN ASSESSING THE

         3    EFFECTS OF PAYMENT SHOCK?

         4               MS. ROSE-SMITH:     OBJECTION.

         5               THE WITNESS:    THE -- DOES THE TIMING OF THE

         6    CHANGE OF -- NO, I THINK WHAT MATTERS IS -- IF THERE IS

         7    ANYTHING TO THE IDEA THAT PAYMENT CHANGE PUTS BORROWERS

         8    IN A FINANCIAL HOLE AND MAKES IT MORE DIFFICULT FOR

         9    THEM TO CARRY THEIR MORTGAGE, THE MORE IMPORTANT PART

        10    IS WHAT IS THE AMOUNT AND NOT NECESSARILY WHAT THE

        11    TIMING IS.

        12              I MEAN, AGAIN, YOU COULD PROBABLY CONSTRUCT

        13    SOME HYPOTHETICAL WHERE TIMING WOULD BE IMPORTANT, BUT

        14    THE MOST IMPORTANT THING IS THE AMOUNT.

        15              AND IF YOU HAD A SITUATION WHERE THE TARGET

        16    PAYMENT AMOUNT TO ESCROW WAS GOING TO GO UP BY 100 --

        17    BY $120 AND THE ESCROW PAYMENT WAS DELAYED BY TWO

        18    MONTHS SO THAT YOU WERE $20 SHORT, OKAY, REGARDLESS OF

        19    WHEN YOU DO THAT ESCROW ANALYSIS, THE PAYMENT IS GOING

        20    TO GO UP BY $120, BUT IF THE ESCROW ANALYSIS IS LATE BY

        21    TWO MONTHS, IT'S GOING TO GO UP BY 120 PLUS 20 DIVIDED

        22    BY 12.    AND IT'S THE 20 DIVIDED BY 12 THAT IS THE NON

        23    INEVITABLE PORTION OF THE PAYMENT CHANGE.          THE 120 IS

        24    THE INEVITABLE PORTION.      I HOPE THAT HELPS.

        25    ///
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 111 of
                                      269

                                                                      Page 110
         1    BY MR. DESAI:

         2        Q     LOOK AT PARAGRAPH 263 OF YOUR REPORT.

         3        A     I'M THERE.

         4        Q     YOU COMPARE THE PAYMENT INCREASES FOR

         5    NONDELAYED ESCROW ANALYSES WITH THAT FOR DELAYED ESCROW

         6    ANALYSES; IS THAT CORRECT?

         7              MS. ROSE-SMITH:      OBJECTION.

         8              THE WITNESS:     LET ME REFRESH MY MEMORY HERE.

         9              YES, I DID COMPARE USING THE RFP 22 DATA, THE

        10    SIZE -- THE PERCENTAGE INCREASE IN THE MONTHLY MORTGAGE

        11    PAYMENT FOR THE BORROWERS WHOSE -- THE UNDERCHARGED

        12    BORROWERS WHOSE PAYMENT -- THE UNDERCHARGED BORROWERS

        13    TO THE PERCENTAGE INCREASE IN THE MONTHLY PAYMENT FOR

        14    THE BORROWERS IN THE CONTROL GROUP.         AND THE DIFFERENCE

        15    IS .8 PERCENT OF THE PAYMENT WHICH INTERESTINGLY IS

        16    60 PERCENT GREATER THAN THE PERCENTAGE INCREASE THAT

        17    PROFESSOR MCFADDEN FOUND -- WOULD FIND IN HIS

        18    SURREBUTTAL REPORT IF ONLY HE HAD REMEMBERED THAT THE

        19    SHORTAGE IS SPREAD OVER A 12- TO 60-MONTH PERIOD AND

        20    NOT PAID AS A LUMP SUM IN THE FIRST MONTH.

        21              HE -- WHEN YOU DIVIDE HIS --

        22    BY MR. DESAI:

        23        Q     DR. HAMM --

        24        A     LET ME JUST FINISH THE SENTENCE.

        25              IF YOU DIVIDE IT BY 12, IT'S .5 PERCENT RATHER
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 112 of
                                      269

                                                                      Page 111
         1    THAN .8 PERCENT.     I JUST THOUGHT THAT WAS INTERESTING

         2    CONTEXT.

         3        Q      AND .8 PERCENT IS JUST THE DIFFERENCE BETWEEN

         4    YOUR 6.7 PERCENT AVERAGE AND YOUR 5.9 PERCENT AVERAGE?

         5        A      THAT IS CORRECT.

         6        Q      MATHEMATICALLY, ISN'T A CHANGE FROM

         7    5.9 PERCENT TO 6.7 PERCENT AN ACTUAL CHANGE OF

         8    13.6 PERCENT INCREASE?

         9        A      WE'RE ONLY -- PAYMENT SHOCK IS WHAT IS THE

        10    INCREASE IN THE PAYMENT RELATIVE TO THE OLD PAYMENT?

        11    AND THE INCREASE IN THE PAYMENT RELATIVE TO THE OLD

        12    PAYMENT IS .8 PERCENT.

        13        Q      YOU CONCLUDE THAT YOU KNOW OF NO PRECEDENT FOR

        14    LABELING A MARGINAL INCREASE TO -- STRIKE THAT.

        15               LET ME ASK YOU A QUESTION.       EARLIER YOU MADE A

        16    DISTINCTION BETWEEN PAYMENT INCREASES THAT HAPPEN AS A

        17    RESULT OF ESCROW -- OF A DELAYED ESCROW ANALYSIS AND

        18    PAYMENT CHANGES THAT HAPPEN AT THE END OF A HELOC DRAW

        19    PERIOD.

        20               DO YOU RECALL THAT?

        21        A      YES.

        22        Q      CAN YOU EXPLAIN TO ME WHY YOU THINK THAT

        23    DISTINCTION IS RELEVANT?

        24        A      YES, BECAUSE THE PAYMENT INCREASES RESULTING

        25    FROM A DELAYED ESCROW ANALYSIS ARE TINY, .8 PERCENT BY
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 113 of
                                      269

                                                                      Page 112
         1    THE CALCULATION IN PARAGRAPH 263, .5 PERCENT IF YOU USE

         2    PROFESSOR MCFADDEN'S DATA IN HIS SURREBUTTAL REPORT.

         3    THE PAYMENT INCREASES FOR A BORROWER WHO GETS TO THE

         4    END OF THE DRAW PERIOD FOR HELOC, 25 PERCENT,

         5    50 PERCENT.     THAT'S A -- THAT'S A SIGNIFICANT CHANGE,

         6    FAR MORE SIGNIFICANT THAN .5 OR .8 PERCENT.

         7        Q     AND IN PARAGRAPH 266 YOU WRITE, "THAT

         8    PROFESSOR MCFADDEN FAILS TO ARTICULATE A PLAUSIBLE

         9    THEORY AS TO HOW TEMPORARY OVERCHARGE THAT WAS FULLY

        10    REPAID COULD HAVE CAUSED PERMANENT DEFAULT AND

        11    FORECLOSURE."

        12              YOU REFER TO THE RESULT OF A FAILURE TO

        13    PERFORM AN ESCROW ANALYSIS CAUSING A TEMPORARY CHANGE.

        14              WHAT DO YOU MEAN BY "TEMPORARY"?

        15        A     WELL, THE -- I'M JUST PUTTING THAT THERE

        16    BECAUSE IT'S UNCOMFORTABLE IN MY POCKET.

        17        Q     OH, SURE.

        18        A     IF THERE IS AN OVERCHARGE, EVERY PENNY OF THAT

        19    OVERCHARGE IS GOING TO BE REFUNDED TO THE BORROWER.

        20    EVERY PENNY.    THAT'S THE WAY THE ESCROW ACCOUNT

        21    ANALYSIS WORKS.     THAT'S WHY I REPEATEDLY SAY IN MY

        22    REPORT THAT WE'RE TALKING ABOUT SMALL TEMPORARY AND

        23    SELF-CORRECTING OVERCHARGES.

        24              SO THAT IS -- THAT IS THE REASON THAT I SAY

        25    "TEMPORARY."
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 114 of
                                      269

                                                                      Page 113
         1               THE ONLY THING THAT IS PERMANENT HERE IS THE

         2    OPPORTUNITY COST HARM IF THERE IS OPPORTUNITY COST

         3    HARM, YOU KNOW THAT MY OPINION IS THAT THE OPPORTUNITY

         4    COST HARM ROUNDS TO ZERO BECAUSE OF THE INTEREST RATE

         5    ENVIRONMENT THAT PREVAILED DURING THE RELEVANT TIME

         6    PERIOD.

         7               BUT EVEN IF WE USE PROFESSOR MCFADDEN'S

         8    GROSSLY INFLATED OPPORTUNITY COST RATES, THE CREDIT

         9    CARD RATES, THE AVERAGE OVERCHARGE, AND THUS THE

        10    AVERAGE PERMANENT DAMAGE IS $15.24.         $15.24 IS NOT

        11    ENOUGH TO HAVE THE CONSEQUENCES THAT HE POSTULATES FROM

        12    THIS OVERCHARGE.     IT DOESN'T WORK THAT WAY IN THE REAL

        13    WORLD.

        14        Q      DR. HAMM, YOU JUST OPINE -- YOU JUST

        15    TESTIFIED, RATHER, THAT A BORROWER WHO IS OVERCHARGED

        16    WILL HAVE EVERY PENNY OF A SURPLUS RETURNED TO THEM AS

        17    SOON AS OCWEN DOES THAT ESCROW ANALYSIS; IS THAT

        18    CORRECT?

        19        A      WELL, WHAT I SAID WAS THEY WILL GET ALL OF THE

        20    MONEY BACK.    AND IT ALL DEPENDS ON -- I MEAN, THEY WILL

        21    GET A CHECK FOR THE -- THE EXCESS SURPLUS IN THEIR

        22    ESCROW ACCOUNT AS SOON AS THE ANALYSIS IS PERFORMED.

        23        Q      WHAT IF A BORROWER FALLS DELINQUENT, WOULD

        24    THEY STILL RECEIVE THEIR ESCROW SURPLUS CHECK?

        25        A      A BORROWER -- PROBABLY NOT.       THE CHECK WOULD
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 115 of
                                      269

                                                                      Page 114
         1    BE USED -- THEY WOULD RECEIVE THE EFFECTIVE USE OF THE

         2    FUNDS BECAUSE THAT CHECK WOULD BE USED TO MAKE UP FOR

         3    WHAT THEY DIDN'T PAY INTO THEIR ESCROW ACCOUNT AND THUS

         4    IT WOULD HAVE THE VERY SAME EFFECT.

         5              THEY'RE -- THEY'RE -- THEY'RE OBLIGATED EACH

         6    MONTH TO MAKE PAYMENTS TO THE ESCROW ACCOUNT.           IF THEY

         7    DON'T MAKE THOSE PAYMENTS, YOU CAN THINK OF THE REFUND

         8    OF THE OVERAGE AS OCWEN USING THE MONEY TO MAKE THE

         9    BORROWER'S PAYMENT, BUT THE BORROWER STILL GETS

        10    EFFECTIVE USE OF THE MONEY.

        11        Q     IS IT YOUR OPINION, DR. HAMM, THAT HAVING CASH

        12    IN HAND IS THE FUNCTIONAL EQUIVALENT OF HAVING THAT

        13    MONEY IN A BORROWER'S ESCROW ACCOUNT?

        14        A     IN THIS PARTICULAR --

        15              MS. ROSE-SMITH:      OBJECTION.

        16              THE WITNESS:     I'M SORRY.    IN THIS PARTICULAR

        17    CASE, YES.

        18    BY MR. DESAI:

        19        Q     INCLUDING IF THAT BORROWER IS DELINQUENT?

        20        A     WELL, WHEN DID THE BORROWER BECOME DELINQUENT

        21    IN YOUR HYPOTHETICAL?

        22        Q     IN MY HYPOTHETICAL, IT'S AFTER THE DATE THAT

        23    HAD OCWEN DONE THE ESCROW ANALYSIS, A SURPLUS CHECK

        24    WOULD HAVE BEEN RETURNED.

        25        A     OKAY.    SO OCWEN -- SO THE BORROWER IS CURRENT
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 116 of
                                      269

                                                                      Page 115
         1    ON THE BUT-FOR --

         2        Q     CORRECT.

         3        A     -- DATE, BECOMES DELINQUENT, AND ON THE ACTUAL

         4    DATE, OCWEN DOES THE ANALYSIS, FINDS OUT THAT THERE WAS

         5    TOO MUCH MONEY IN THE ESCROW ACCOUNT, AND USES THE

         6    EXCESS TO, IN EFFECT, MAKE A PAYMENT INTO THE ESCROW

         7    ACCOUNT TO COMPENSATE FOR THE FACT THAT THE BORROWER

         8    DID NOT FEED HIS ESCROW ACCOUNT AS HE WAS OBLIGATED BY

         9    THE PROMISSORY NOTE TO DO.

        10              SO YES, I THINK EFFECTIVELY THE BORROWER HAS

        11    THE USE OF THE MONEY AS IF IT WERE CASH BECAUSE THAT'S

        12    HIS OBLIGATION OR HER OBLIGATION TO MAKE THAT PAYMENT.

        13        Q     AND IN YOUR OPINION, DR. HAMM, HOW LONG WAS

        14    THE PAYMENT CHANGE BE IN EFFECT FOR IT TO INCREASE THE

        15    PROBABILITY THAT -- SORRY.

        16              HOW MUCH -- HOW LONG MUST THE OVERPAYMENT BE

        17    IN EFFECT FOR IT TO INCREASE THE PROBABILITY THAT A

        18    BORROWER DEFAULT?

        19        A     I DON'T THINK THE KIND OF OVERPAYMENTS WE'RE

        20    TALKING ABOUT IN THIS CASE ARE GOING TO HAVE ANY IMPACT

        21    ON THE RATE OF FORECLOSURE INITIATION, AND I'D BE HAPPY

        22    TO EXPLAIN WHY.

        23        Q     THAT'S OKAY.

        24              IS IT POSSIBLE THAT A SINGLE PAYMENT INCREASE

        25    MIGHT INCREASE THE PROBABILITY THAT A BORROWER DEFAULT?
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 117 of
                                      269

                                                                      Page 116
         1        A     NO.    YOU MEAN -- WHAT PAYMENT INCREASE ARE WE

         2    TALKING ABOUT?     STRIKE MY ANSWER.

         3        Q     ANY SINGLE PAYMENT INCREASE.

         4        A     YES.

         5        Q     IS IT YOUR OPINION --

         6        A     I THINK THE SCHOLARLY LITERATURE SHOWS THAT IF

         7    YOU HAVE A 25 OR 50 PERCENT PAYMENT INCREASE BECAUSE A

         8    BORROWER HAS GOTTEN TO THE END OF A HOME EQUITY LINE OF

         9    CREDIT, THAT THAT CAN INCREASE THE CHANCES OF THAT

        10    BORROWER GOING INTO FORECLOSURE.        I BELIEVE THAT'S BEEN

        11    PRETTY WELL ESTABLISHED.

        12        Q     AND WITH THE MAGNITUDE OF THEIR REQUIRED

        13    PAYMENT INCREASE IN TERMS OF INCREASING THEIR

        14    PROBABILITY OF DEFAULT, WOULD THAT MATTER BASED ON WHO

        15    THE BORROWER IS?     THEIR FINANCIAL CONDITION, I SHOULD

        16    SAY.

        17        A     AS A GENERAL RULE, NO, BECAUSE THE BORROWER IS

        18    GETTING EVERY PENNY OF THE OVERAGE BACK, AND SO THAT,

        19    COUPLED WITH THE REALITIES OF LOAN SERVICING AND THE

        20    POWERFUL ECONOMIC INTEREST THAT THE SERVICER HAS IN

        21    KEEPING THAT LOAN ON THE BOOKS AND PERFORMING, IS --

        22    MAKES IT ALMOST IMPOSSIBLE, I WILL SAY, FOR THAT

        23    OVERCHARGE TO HAVE ANY EFFECT ON THE RATE OF

        24    FORECLOSURE.     JUST DOESN'T WORK THAT WAY IN THE REAL

        25    WORLD.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 118 of
                                      269

                                                                      Page 117
         1              MR. DESAI:     WHY DON'T WE GO OFF THE RECORD?

         2              THE VIDEOGRAPHER:      GOING OFF THE RECORD

         3    12:20 P.M.

         4              (LUNCH RECESS TAKEN.)

         5              THE VIDEOGRAPHER:      GOING BACK ON THE RECORD.

         6    IT'S 1:16 P.M.

         7              MR. DESAI:     THANK YOU.

         8    BY MR. DESAI:

         9        Q     DR. HAMM, IN PARAGRAPH 271, YOU WRITE THAT

        10    "PROFESSOR MCFADDEN, QUOTE, DOES NOT CITE ANY MORTGAGE

        11    FINANCE LITERATURE REGARDING, END QUOTE, EITHER HIS

        12    ECONOMETRIC MODEL OR INDEPENDENT VARIABLE CHOICES."

        13              DO YOU SEE THAT?

        14        A     NOT YET.

        15        Q     OKAY.    SORRY.

        16        A     YES, I DO.

        17        Q     DO YOU BELIEVE PROFESSOR MCFADDEN SHOULD HAVE

        18    USED A DIFFERENT ECONOMETRIC MODEL SPECIFICATION OTHER

        19    THAN THE PROPORTIONAL HAZARD MODEL?

        20        A     WELL, I CAN'T ADVISE HIM ON WHICH MODEL TO USE

        21    EXCEPT IF HE IS GOING TO USE A PROPORTIONAL HAZARDS

        22    MODEL, HE HAS TO CONSIDER COMPETING RISK.          HE DIDN'T DO

        23    THAT.

        24              HE'S OBVIOUSLY AWARE OF THE FACT THAT WHERE

        25    THERE ARE COMPETING RISK, THE ACCEPTED PRACTICE IS TO
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 119 of
                                      269

                                                                      Page 118
         1    USE A PROPORTIONAL HAZARD MODEL WITH COMPETING RISK.

         2    AND THAT'S WHAT I MEANT WHEN I SAID "DECISION TO USE A

         3    PROPORTIONATE HAZARD MODEL OF THIS TYPE."

         4        Q     AND HOW IS IT THAT YOU BELIEVE THAT THE

         5    PROPORTIONAL HAZARD MODEL THAT PROFESSOR MCFADDEN USED

         6    DIFFERS FROM THE COMPETING RISKS MODEL THAT YOU THINK

         7    IS MORE APPROPRIATE?

         8        A     WELL, BECAUSE PROFESSOR MCFADDEN'S

         9    PROPORTIONAL HAZARDS MODEL CONSIDERS TWO POSSIBLE

        10    OUTCOMES, SURVIVAL OR FORECLOSURE INITIATION; BUT IN

        11    THE MORG- -- IN LOAN SERVICING, THERE ARE MORE POSSIBLE

        12    OUTCOMES THAT NEED TO BE MODELED IN A MODEL OF THIS

        13    TYPE.

        14              THERE IS -- THERE ARE MODIFICATIONS, THERE ARE

        15    PAYOFFS, THERE ARE -- THERE'S FORBEARANCE, OBVIOUSLY

        16    LESS IMPORTANT, BUT YOU HAVE TO TAKE INTO ACCOUNT THESE

        17    OTHER POSSIBLE OUTCOMES IN ORDER TO AVOID DISTORTING

        18    THE COEFFICIENTS ON THE PARAMETERS THAT YOU THINK ARE

        19    IMPORTANT.

        20        Q     AND DID YOU PERFORM AN ANALYSIS TO DETERMINE

        21    WHAT THE EFFECT OF NOT USING A COMPETING RISK MODEL ARE

        22    ON PROFESSOR MCFADDEN'S MODEL RESULTS?

        23        A     DID I PERFORM AN ANALYSIS AS TO SHOWING WHAT

        24    THE EFFECT OF USING THE WRONG SPECIFICATION WAS?           NO, I

        25    DIDN'T.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 120 of
                                      269

                                                                      Page 119
         1        Q     DID YOU -- STRIKE THAT.

         2              DID YOU IMPLEMENT PROFESSOR MCFADDEN'S MODEL

         3    BUT INSTEAD USING YOUR -- THE COMPETING CHOICE

         4    SPECIFICATION THAT YOU SUGGEST IS MORE APPROPRIATE?

         5              MS. ROSE-SMITH:      OBJECTION.

         6              THE WITNESS:     I'VE ALREADY TESTIFIED THAT I

         7    WAS NOT ASKED TO CREATE A MODEL AND RUN THE MODEL TO

         8    ATTEMPT TO ESTIMATE WHAT EFFECT, IF ANY, THE DELAY IN

         9    ESCROW ANALYSIS HAD.      SO NO, I DIDN'T DO THAT.

        10    BY MR. DESAI:

        11        Q     SO HOW DO YOU KNOW THAT YOUR PREFERRED

        12    ECONOMETRIC MODEL SPECIFICATION OF COMPETING RISKS IS

        13    SUPERIOR TO PROFESSOR MCFADDEN'S CHOICE?

        14        A     BECAUSE THE LITERATURE ON PROPORTIONAL HAZARD

        15    MODELS SAYS THAT WHEN THERE ARE COMPETING RISKS, YOU

        16    NEED TO ACCOUNT FOR THEM IN THE MODEL.

        17        Q     BUT YOU YOURSELF DIDN'T ACTUALLY ATTEMPT TO

        18    IMPLEMENT YOUR COMPETING RISK MODEL; IS THAT CORRECT?

        19        A     I WASN'T ASKED TO DO THAT.        IT WASN'T MY JOB.

        20    I SIMPLY OBSERVED THAT PROFESSOR MCFADDEN'S CHOICE OF A

        21    MODEL -- AND I'M NOT SAYING THIS IS THE PREFERRED

        22    MODEL.   THERE ARE OTHER MODELS, OTHER TYPES OF MODELS

        23    HE COULD HAVE USED.      BUT IF HE'S GOING TO USE A

        24    PROPORTIONAL HAZARD MODEL, HE HAS TO TAKE INTO ACCOUNT

        25    COMPETING RISK; AND IF HE DOESN'T DO THAT, THE RESULTS
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 121 of
                                      269

                                                                      Page 120
         1    ARE UNRELIABLE.

         2               BUT I DIDN'T ATTEMPT TO CREATE A MODEL OF MY

         3    OPINION TO SHOW WHY THE RESULTS ARE UNRELIABLE.

         4        Q      SO SITTING HERE TODAY, YOU DON'T KNOW IF THE

         5    RESULTS WOULD BE ANY DIFFERENT; IS THAT CORRECT?

         6               MS. ROSE-SMITH:     OBJECTION.

         7               THE WITNESS:    I KNOW HIS MODEL IS INCOMPLETE.

         8    I CAN'T TELL YOU WHAT THE SIGNIFICANCE WOULD BE.           JUST

         9    WHAT WOULD CHANGE, WHAT WOULDN'T CHANGE.          I DON'T KNOW

        10    THAT WITHOUT ACTUALLY RUNNING A PROPORTIONAL HAZARDS

        11    MODEL WITH COMPETING RISK, AND I HAVEN'T DONE THAT.

        12    BY MR. DESAI:

        13        Q      TURN TO PARAGRAPH 287.

        14        A      287.

        15        Q      LET ME GIVE YOU A MINUTE TO GET THERE RATHER

        16    THAN JUST DIVING IN.

        17        A      I AM THERE.

        18        Q      OKAY.   IN PARAGRAPH 287, YOU CRITIQUE

        19    PROFESSOR MCFADDEN'S CONTROL GROUP BY SAYING THAT "HIS

        20    CONTROL GROUP HAS LOANS THAT WERE NOT ESCROW"; IS THAT

        21    CORRECT?

        22        A      THAT'S CORRECT.

        23        Q      HOW DID YOU IDENTIFY WHETHER A BORROWER HAD AN

        24    ESCROW ACCOUNT OR NOT?

        25        A      IT'S REVEALED IN THE FINANCIAL HISTORY DATASET
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 122 of
                                      269

                                                                      Page 121
         1    THAT -- I CAN'T REMEMBER WHAT THE ACRONYM IS, BUT IT'S

         2    AN ABBREVIATION OF ESCROW BALANCE.         AND WHEN IT IS

         3    ZERO, AS FAR AS THE EYE CAN SEE, THAT'S A PRETTY GOOD

         4    INDICATION THERE'S NOT AN ESCROW ACCOUNT.

         5        Q      SO YOU USED THE ESCROW BALANCE FIELD IN

         6    RFP 22; IS THAT CORRECT?

         7        A      YES.

         8        Q      RFP 22 DOES NOT HAVE A SEPARATE DATA ELEMENT

         9    STATING WHETHER OR NOT THE ESCROW ACCOUNT IS --

        10    SORRY -- WHETHER OR NOT A LOAN IS ESCROWED; IS THAT

        11    CORRECT?

        12               MS. ROSE-SMITH:     OBJECTION.

        13               THE WITNESS:    AS FAR AS I'M CONCERNED, THE

        14    ESCROW BALANCE FIELD IN THE DATABASE PROVIDES AN

        15    EQUIVALENT ANSWER TO THAT QUESTION.         IT TELLS YOU

        16    WHETHER OR NOT THERE IS AN ESCROW ACCOUNT.          IF THERE

        17    ARE POSITIVE BALANCES OR NEGATIVE BALANCES, THEN

        18    THERE'S AN ESCROW ACCOUNT.       IF THERE'S NO INTEGER,

        19    POSITIVE OR NEGATIVE ALL THE WAY THROUGH, THEN THERE'S

        20    NO ESCROW ACCOUNT.

        21    BY MR. DESAI:

        22        Q      AND YOU WRITE FURTHER DOWN THIS PARAGRAPH THAT

        23    YOU BELIEVE THAT THIS FAILURE RENDERS PROFESSOR

        24    MCFADDEN'S OPINIONS UNRELIABLE AND INVALID; IS THAT

        25    CORRECT?
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 123 of
                                      269

                                                                      Page 122
         1        A      BY ITSELF, YES.

         2        Q      AND WHAT DO YOU MEAN BY "UNRELIABLE" AS USED

         3    IN THIS SENTENCE?

         4        A      WELL, BECAUSE IT IS NOT INFORMATIVE TO THE

         5    COURT TO COMPARE THE -- PARTICULARLY GIVEN HIS

         6    CAUSATION THEORY, TO COMPARE THE PERFORMANCE OF LOANS

         7    THAT DO NOT HAVE AN ESCROW PAYMENT -- ESCROW ACCOUNT

         8    AND THUS CAN'T HAVE AN OVERAGE OR UNDERAGE WITH LOANS

         9    THAT DO.

        10               I MEAN, THIS IS HIS CRITERIA, NOT MINE.         HIS

        11    CRITERIA IS THAT A LOAN MUST HAVE AN EQUAL CHANCE OF

        12    WINDING UP IN EITHER THE TREATMENT GROUP OR THE CONTROL

        13    GROUP.   CLEARLY A LOAN WITHOUT AN ESCROW ACCOUNT

        14    DOESN'T HAVE ANY CHANCE OF GETTING INTO THE TREATMENT

        15    GROUP.

        16        Q      DR. HAMM, PROFESSOR MCFADDEN WAS DEPOSED ON

        17    TUESDAY.    I MEAN, I'D APPRECIATE IF YOU WOULD JUST

        18    LIMIT YOUR ANSWERS TO YOUR OPINIONS AND NOT

        19    RECHARACTERIZING PROFESSOR MCFADDEN'S.

        20        A      WELL, I DON'T KNOW HOW I COULD ANSWER THE

        21    QUESTION WITHOUT BRINGING IN THE PROBABILITY QUESTION

        22    THAT HE HAS IN HIS REPORT, BUT I WILL TRY TO RESPECT

        23    YOUR REQUEST.

        24        Q      THANK YOU.

        25               DID YOU RUN PROFESSOR MCFADDEN'S ECONOMETRIC
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 124 of
                                      269

                                                                      Page 123
         1    MODEL AFTER REMOVING THE LOANS THAT YOU BELIEVED SHOULD

         2    BE REMOVED FROM THE CONTROL GROUP?

         3        A      NO.

         4        Q      AND YOU WRITE IN PARAGRAPH 289 THAT PROFESSOR

         5    MCFADDEN HAD SUFFICIENT DATA TO PERFORM THIS ANALYSIS;

         6    CORRECT?

         7        A      YES.

         8        Q      BUT YOU YOURSELF DID NOT IMPLEMENT PROFESSOR

         9    MCFADDEN'S MODEL BY EXCLUDING THE LOANS THAT YOU

        10    BELIEVE SHOULD HAVE BEEN EXCLUDED; CORRECT?

        11        A      I DID NOT.

        12        Q      AND IN PARAGRAPH 288, YOU OFFER CERTAIN

        13    REASONS WHY BORROWERS WITH AN ESCROW ACCOUNT ARE

        14    DIFFERENT THAN THOSE WITHOUT AN ESCROW ACCOUNT;

        15    CORRECT?

        16        A      YES.

        17        Q      AND YOU BELIEVE THAT THOSE WITH AN ESCROW

        18    ACCOUNT ARE LESS LIKELY TO DEFAULT ON THEIR LOAN; IS

        19    THAT CORRECT?

        20        A      AS A GROUP, THOSE WITHOUT AN ESCROW ACCOUNT

        21    ARE LESS LIKELY TO -- ARE HIGHER -- LOWER RISK THAN

        22    THOSE WITH ESCROW ACCOUNTS.

        23        Q      AS AN ECONOMIST, ONE COULD TEST WHETHER OCWEN

        24    BORROWERS WITHOUT AN ESCROW ACCOUNT ARE LESS LIKELY TO

        25    DEFAULT ON THEIR LOANS THAN THOSE WITH AN ESCROW
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 125 of
                                      269

                                                                      Page 124
         1    ACCOUNT; CORRECT?

         2        A      ONE COULD.

         3        Q      DID YOU PERFORM THIS ANALYSIS?

         4        A      NO.

         5        Q      PLEASE TURN TO PARAGRAPH 294.

         6        A      294.

         7        Q      APOLOGIZE.    BEFORE MOVING ON TO PARAGRAPH 294,

         8    IN THE PRECEDING THREE PARAGRAPHS, 290 AND 293,

         9    DR. HAMM, YOU OPINED THAT "THE PERCENTAGE OF THE

        10    DELINQUENT LOANS IN THE TREATMENT GROUP WAS MUCH LARGER

        11    THAN THE CORRESPONDING PERCENTAGE FOR THE CONTROL

        12    GROUPS."

        13               DID I READ THAT CORRECTLY?

        14        A      YES.

        15        Q      IS IT YOUR OPINION THAT PROFESSOR MCFADDEN DID

        16    NOT CONTROL FOR PREEXISTING DELINQUENCY IN HIS

        17    ECONOMETRIC MODEL?

        18        A      HE DID NOT CONTROL FOR IT PROPERLY.

        19        Q      IS IT YOUR OPINION THAT HE DID NOT CONTROL FOR

        20    IT AT ALL?

        21        A      HE SAYS HE CONTROLLED FOR IT, BUT HE DIDN'T,

        22    IN FACT, CONTROL FOR IT.

        23               AND, IN FACT, IF I RECALL HIS REPORT

        24    CORRECTLY, HE SAYS THAT IT -- YOU CAN'T CONTROL FOR

        25    PREEXISTING CREDIT EVENTS LIKE DELINQUENCY, BUT IN ANY
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 126 of
                                      269

                                                                      Page 125
         1    EVENT, HE DID NOT CONTROL FOR IT PROPERLY FOR SEVERAL

         2    REASONS.

         3        Q      I THINK WE'RE ALL -- THOSE REASONS ARE

         4    DETAILED IN YOUR REBUTTAL REPORT; CORRECT?

         5        A      AS I SIT HERE, I CAN'T REMEMBER EXACTLY -- I'M

         6    SURE WE'LL GET TO THE FACT THAT THE DELINQUENT LOANS IN

         7    THE CONTROL GROUP ARE FUNDAMENTALLY DIFFERENT FROM THE

         8    DELINQUENT LOANS IN THE TREATMENT GROUP.          BUT WE CAN

         9    WAIT UNTIL WE GET THERE.

        10        Q      AND I BELIEVE WE JUST -- STRIKE THAT.

        11               IN PARAGRAPH 294 YOU IDENTIFY TWO REASONS FOR

        12    WHY YOU BELIEVE THE MAJORITY OF LOANS THAT, QUOTE,

        13    ALLEGEDLY EXPERIENCE ESCROW ANALYSIS DELAYS FALL INTO

        14    ONE OF TWO CATEGORIES.

        15               AND I WANT TO FOCUS YOUR ATTENTION ON THE

        16    SECOND REASON YOU IDENTIFIED IN THIS PARAGRAPH WHICH

        17    IS, "LOANS THAT HIT THEIR DUE DATE DURING THE PERIOD OF

        18    DECEMBER 2014 TO MARCH 2015 WHEN OCWEN WAS TEMPORARILY

        19    NOT PERFORMING ESCROW ANALYSIS BECAUSE OF A SYSTEM

        20    CHANGE."

        21               DO YOU SEE THAT?

        22        A      I DO.

        23        Q      IS YOUR SEPTEMBER 2019 INTERVIEW THE BASIS FOR

        24    YOUR UNDERSTANDING REGARDING WHY OCWEN WAS NOT

        25    PERFORMING ESCROW ANALYSES DURING THE TIME PERIOD OF
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 127 of
                                      269

                                                                      Page 126
         1    DECEMBER 2014 TO MARCH 2015 -- YOUR SEPTEMBER 29TH

         2    INTERVIEW WITH MR. COMBS?

         3        A     I DON'T BELIEVE SO.      I BELIEVE THIS IS

         4    MR. COMBS'S TESTIMONY AT DEPOSITION, BUT I COULD BE

         5    MISTAKEN.

         6        Q     BUT OUTSIDE OF MR. COMBS, IT'S EITHER THE

         7    INTERVIEW WITH MR. COMBS OR WHAT YOU BELIEVE YOU MAY

         8    HAVE READ IN HIS TESTIMONY?       YOU DON'T HAVE ANY OTHER

         9    BASIS FOR THIS BELIEF; IS THAT CORRECT?

        10              MS. ROSE-SMITH:      OBJECTION.

        11              THE WITNESS:     ANY -- JUST TO MAKE SURE I'M ON

        12    THE SAME PAGE AS YOU ARE, ANY OTHER BASIS FOR SAYING

        13    THAT LOANS THAT HIT THEIR DUE DATE DURING THE PERIOD

        14    DECEMBER 2014 TO MARCH 2015 DID NOT RECEIVE A TIMELY

        15    ESCROW ANALYSIS BECAUSE OCWEN WAS ENGAGED IN A SYSTEM

        16    CHANGE AND WASN'T PERFORMING --

        17    BY MR. DESAI:

        18        Q     CORRECT.

        19        A     -- ESCROW ANALYSES, YES, AS I SAY, I THINK MY

        20    BASIS IS THE TESTIMONY OF MR. COMBS AS I RECALL.

        21        Q     SORRY.    I'M JUST TRYING TO SEE IF I CAN FIND A

        22    FOOTNOTE THAT MIGHT HELP REFRESH YOUR RECOLLECTION.

        23    AND IF YOU -- APOLOGIZE.

        24              IF YOU TURN TO PARAGRAPH 96 AND FOOTNOTE 34,

        25    THIS IS ON PAGE 37, IF THAT'S HELPFUL.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 128 of
                                      269

                                                                      Page 127
         1        A     IT IS.

         2        Q     THERE YOU WRITE THAT, "IN CONTRAST, THE VAST

         3    MAJORITY OF THE DELAYS FOR PERFORMING LOANS WERE THE

         4    RESULT OF OCWEN'S TEMPORARY INABILITY TO PERFORM ESCROW

         5    ANALYSES DURING LATE 2014 AND EARLY 2015 WHILE IT WAS

         6    UPGRADING ITS LOAN SERVICING SYSTEM."

         7              DO YOU SEE THAT?

         8        A     I DO.

         9        Q     AND FOOTNOTE 34 IS THE BRG INTERVIEW OF ANDREW

        10    COMBS?

        11        A     CORRECT.

        12        Q     SO IT'S YOUR BASIS FOR UNDERSTANDING WHY OCWEN

        13    WAS NOT PERFORMING ESCROW ANALYSES DURING THE TIME

        14    PERIOD OF DECEMBER 2014 THROUGH MARCH OF 2015, THIS

        15    INTERVIEW WITH MR. COMBS?

        16        A     YES.    AND, AGAIN, MY MEMORY MAY BE FAULTY, BUT

        17    I THOUGHT THAT HE TOUCHED ON THAT DURING HIS

        18    DEPOSITION.

        19              BUT IN ANY EVENT, YES, I CITE THE INTERVIEW AS

        20    A SOURCE OF THAT UNDERSTANDING.

        21        Q     AND -- BUT THERE ARE -- OUTSIDE OF THAT

        22    INTERVIEW OR PERHAPS YOUR RECOLLECTION BASED ON THE

        23    DEPOSITION TESTIMONY OF MR. COMBS, YOU DON'T HAVE

        24    ANOTHER SOURCE; IS THAT CORRECT?

        25        A     I DON'T.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 129 of
                                      269

                                                                      Page 128
         1              MS. ROSE-SMITH:      OBJECTION.

         2    BY MR. DESAI:

         3        Q     AND DO YOU RECALL WHAT SYSTEM MR. COMBS SAID

         4    THEY WERE CHANGING FROM?

         5        A     I -- I KNEW AT ONE TIME.       I CAN'T REMEMBER.

         6        Q     DO YOU RECALL WHAT SYSTEM MR. COMBS STATED

         7    THEY WERE CHANGING TO?

         8        A     AS I SAY, I KNEW AT ONE TIME.        I HAVE

         9    FORGOTTEN.

        10        Q     AND YOU WRITE THAT OCWEN WAS TEMPORARILY NOT

        11    PERFORMING ESCROW ANALYSES DUE TO THE SYSTEM CHANGE.

        12              IS IT YOUR UNDERSTANDING THAT OCWEN WAS NOT

        13    PERFORMING -- WAS NOT PERFORMING ESCROW ANALYSES FOR

        14    THIS ENTIRE TIME PERIOD?

        15        A     THAT'S MY UNDERSTANDING.

        16        Q     AND THAT INCLUDES ALL OF DECEMBER 2014; IS

        17    THAT CORRECT?

        18        A     OH, I DON'T KNOW WHAT DATE IN DECEMBER OR WHAT

        19    DATE IN MARCH.     I -- I JUST REMEMBER THAT IT WAS DURING

        20    THAT FOUR-MONTH INTERVAL THAT THEY WERE NOT PERFORMING

        21    ESCROW ANALYSES.

        22        Q     WAS OCWEN NOT PERFORMING ESCROW ANALYSES FOR

        23    ANY PARTICULAR TYPE OF LOAN?

        24              DO YOU KNOW?

        25              MS. ROSE-SMITH:      OBJECTION.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 130 of
                                      269

                                                                      Page 129
         1              THE WITNESS:     IT IS MY UNDERSTANDING THAT THEY

         2    WEREN'T PERFORMING ESCROW ANALYSES FOR ANY LOAN.

         3    PERHAPS THEY WERE PERFORMING THEM FOR MODIFICATIONS

         4    BECAUSE IT'S DIFFICULT TO MAKE A DECISION ON A

         5    MODIFICATION WITHOUT AN ESCROW ANALYSIS -- OR NOT TO

         6    MAKE A DECISION, BUT TO STRUCTURE THE MONTHLY PAYMENT

         7    THAT THE BORROWER CAN AFFORD IF YOU DON'T HAVE THAT

         8    INFORMATION.

         9              BUT IT'S MY UNDERSTANDING THAT THAT APPLIED

        10    EQUALLY, FOR EXAMPLE, TO DELINQUENT AND NON DELINQUENT

        11    LOANS.

        12    BY MR. DESAI:

        13        Q     WAS MR. COMBS AN EMPLOYEE OF OCWEN DURING THE

        14    TIME PERIOD OF DECEMBER 2014 THROUGH MARCH 2015?

        15        A     I CAN'T RECALL.

        16        Q     DO YOU RECALL HOW MR. COMBS LEARNED OF THIS

        17    SYSTEM CHANGE?

        18        A     ACTUALLY I THINK HE TESTIFIED THAT HE WAS TOLD

        19    ABOUT IT, BUT I CAN'T REMEMBER.

        20        Q     AND DO YOU KNOW WHO TOLD MR. COMBS?

        21        A     NO.

        22        Q     AND YOUR CRITIQUE IN PARAGRAPH 294 IS "THE

        23    BORROWERS IN THE PRE-DECEMBER 2014 TIME PERIOD HAVE

        24    DIFFERENT CHARACTERISTICS THAN THOSE IN THE

        25    DECEMBER 2014 THROUGH MARCH 2015 TIME PERIOD"; IS THAT
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 131 of
                                      269

                                                                      Page 130
         1    CORRECT?

         2          A    YES.

         3          Q    AND THE MAIN DIFFERENCE THAT YOU BELIEVE

         4    EXISTS IS THAT THE BORROWERS IN DECEMBER 2014 THROUGH

         5    FEBRUARY 2015 GROUP WERE MOSTLY NON DELINQUENT

         6    BORROWERS, UNLIKE THE PRE-DECEMBER 2014 GROUP?

         7               MS. ROSE-SMITH:     OBJECTION.

         8               THE WITNESS:    YES, THAT'S CORRECT.

         9    BY MR. DESAI:

        10          Q    AND YOU BELIEVE THAT BECAUSE OF THIS

        11    DIFFERENCE, THE TWO GROUPS OF LOANS SHOULD HAVE BEEN

        12    ANALYZED SEPARATELY; IS THAT CORRECT?

        13          A    YES.

        14          Q    DID YOU PERFORM ANY ANALYSIS TO DETERMINE THE

        15    IMPACT TO PROFESSOR MCFADDEN'S ECONOMETRIC MODEL IN

        16    SEPARATELY STUDYING BOTH GROUPS OF LOANS?

        17          A    NO, YOU COULDN'T PREPARE -- YOU COULDN'T

        18    PERFORM THAT ANALYSES -- ANALYSIS BECAUSE OF ALL OF THE

        19    OTHER PROBLEMS WITH HIS MODEL THAT I'M SURE WE'LL GET

        20    TO.   BUT I DID NOT ATTEMPT TO CORRECT ALL OF THOSE

        21    PROBLEMS AND PERFORM SUCH AN ANALYSIS.

        22          Q    LIMITED TO THIS -- THE CRITIQUE YOU IDENTIFY

        23    HERE, DID YOU PERFORM AN ANALYSIS TO DETERMINE THE

        24    IMPACT OF PROFESSOR MCFADDEN'S ECONOMETRIC MODEL IN

        25    SEPARATELY STUDYING BOTH GROUPS OF LOANS?
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 132 of
                                      269

                                                                      Page 131
         1        A     I DID NOT.

         2              MS. ROSE-SMITH:      OBJECTION.

         3    BY MR. DESAI:

         4        Q     DO YOU HAVE AN AFFIRMATIVE STATISTICAL OPINION

         5    REGARDING THE IMPACT OF IMPLEMENTING YOUR CRITIQUE THAT

         6    YOU IDENTIFY IN PARAGRAPHS 294 AND 295 ON THE RESULTS

         7    OF PROFESSOR MCFADDEN'S MODEL?

         8        A     WELL, PROFESSOR MCFADDEN IN THE SURREBUTTAL

         9    REPORT CLAIMS TO HAVE DONE THAT VERY TASK, AND SO I

        10    KNOW WHAT HE PURPORTS TO HAVE FOUND.         WOULD YOU LIKE ME

        11    TO --

        12        Q     NO.   I'M CURIOUS IF -- YOU DIDN'T PERFORM THE

        13    ANALYSIS YOURSELF, THOUGH, CORRECT?

        14              MS. ROSE-SMITH:      OBJECTION.

        15              THE WITNESS:     I DID NOT PERFORM THE ANALYSIS

        16    MYSELF.

        17    BY MR. DESAI:

        18        Q     AND IN PARAGRAPH 300 YOU WRITE THAT, "NO

        19    SERVICER, INCLUDING OCWEN, POSSESSES DATA FOR ALL

        20    IMPORTANT CONFOUNDING FACTORS."

        21              DID I READ THAT CORRECTLY?

        22        A     THAT'S A PARTIAL READING, A CORRECT READING OF

        23    PART OF THAT SENTENCE, YES.

        24        Q     AND OVER THE NEXT SEVERAL PAGES, SPECIFICALLY

        25    PAGES 114 THROUGH 122, YOU IDENTIFY SIX SPECIFIC
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 133 of
                                      269

                                                                      Page 132
         1    VARIABLES THAT YOU BELIEVE PROFESSOR MCFADDEN OMITTED

         2    FROM HIS ECONOMETRIC MODEL; IS THAT CORRECT?

         3        A     YES.

         4        Q     I'M JUST GOING TO LIST OFF THESE VARIABLES ONE

         5    BY ONE AND LET ME KNOW IF I MISSED ANY.

         6              THE FIRST IS EQUITY?

         7              MS. ROSE-SMITH:      IS THAT A QUESTION?      OH,

         8    OBJECTION.

         9    BY MR. DESAI:

        10        Q     CORRECT?

        11        A     EQUITY IS ONE OF THE CONFOUNDING VARIABLES

        12    THAT HE OMITTED.

        13        Q     AND THE SECOND CONFOUNDING VARIABLE THAT YOU

        14    BELIEVE HE OMITTED HERE IS CREDIT SCORE?

        15        A     CURRENT CREDIT SCORE.       AND I SHOULD HAVE SAID

        16    AS I BELIEVE I EXPLAINED IN HERE, THE CURRENT EQUITY

        17    IN -- THAT THE BORROWER HAS IN THE PROPERTY.

        18              YES, CURRENT CREDIT SCORE WOULD BE A SECOND

        19    ONE.

        20        Q     AND THE THIRD COMPOUNDING -- OR CONFOUNDING

        21    VARIABLE THAT YOU BELIEVE PROFESSOR MCFADDEN OMITTED IS

        22    PAYMENT CAPACITY; IS THAT CORRECT?

        23        A     PAYMENT CAPACITY.      CURRENT PAYMENT CAPACITY IS

        24    MEASURED BY EITHER THE FRONT-END DTI OR THE REAR-END

        25    DTI.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 134 of
                                      269

                                                                      Page 133
         1         Q     AND THE FOURTH CONFOUNDING FACTOR THAT YOU

         2    BELIEVE PROFESSOR MCFADDEN EXCLUDED IS ACTIONS OVER

         3    PRIOR SERVICER?

         4         A     CORRECT.

         5         Q     AND THE FIFTH CONFOUNDING FACTOR THAT YOU

         6    BELIEVE PROFESSOR MCFADDEN OMITTED IS OTHER PAYMENT

         7    CHANGES; IS THAT CORRECT?

         8         A     CORRECT.

         9         Q     AND THE LAST CONFOUNDING FACTOR THAT YOU

        10    BELIEVE PROFESSOR MCFADDEN OMITTED IS INVESTOR

        11    REQUIREMENTS; IS THAT RIGHT?

        12         A     IF YOU'RE ASKING ME AS I SIT HERE TODAY IF

        13    THIS IS THE LAST THAT I BELIEVE HE OMITTED, THE ANSWER

        14    WOULD BE NO.

        15               HE HAS ALSO REMINDED ME THAT HE OMITTED

        16    FORECLOSURE CONTAGION, THAT IS FORECLOSURES IN THE

        17    GENERAL AREA OF THE AREA IN QUESTION.          HE SHOULD HAVE

        18    INCLUDED THOSE AS WELL.

        19         Q     AND FORECLOSURE CONTAGION, THIS IS A NEW

        20    OPINION; CORRECT?

        21         A     YES, IT'S A NEW OPINION IN RESPONDING TO

        22    PROFESSOR MCFADDEN'S SURREBUTTAL REPORT.

        23         Q     IT'S NOT DISCLOSED IN YOUR REBUTTAL REPORT;

        24    CORRECT?

        25         A     IT'S NOT, I THINK I MENTIONED IT IN MY
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 135 of
                                      269

                                                                      Page 134
         1    REBUTTAL REPORT, CORRECT.

         2              MS. ROSE-SMITH:      I'LL JUST NOTE FOR THE RECORD

         3    THAT THAT'S NOT POSSIBLE IN THAT THE REBUTTAL REPORT

         4    WAS ISSUED BEFORE THE SURREBUTTAL.         IT'S NOT AN ACTUAL

         5    POSSIBLE THING.

         6    BY MR. DESAI:

         7        Q     AND, DR. HAMM, WHAT DO YOU MEAN BY

         8    "CONFOUNDING FACTORS"?

         9        A     I MEAN VARIABLES THAT ARE CORRELATED WITH BOTH

        10    THE PROBABILITY OF GETTING A LATE ESCROW ANALYSIS AND

        11    THE PROBABILITY OF A FORECLOSURE INITIATION THAT HAS

        12    THE EFFECT OF UNDERMINING THE CREDIBILITY OF THE

        13    COEFFICIENTS THAT ARE CALCULATED IN THE MODEL OF ANY

        14    KIND.

        15        Q     WHAT VARIABLE IN PARTICULAR DO YOU BELIEVE IS

        16    BEING CONFOUNDED BY THE OMISSION IN THE VARIABLES YOU

        17    JUST SAID FOR ME?

        18        A     AS I SAID THE -- THERE IS A CORRELATION

        19    BETWEEN THESE FACTORS AND THE OVERCHARGE OR UNDERCHARGE

        20    AFTER BUT-FOR ANALYSIS DATE AND THE INITIATION OF

        21    FORECLOSURE, THE DEPENDENT VARIABLE.

        22        Q     DR. HAMM, ARE YOU FAMILIAR WITH THE TERM

        23    "OMITTED VARIABLE BIAS"?

        24        A     YES.

        25        Q     HOW DO YOU DEFINE OMITTED VARIABLE BIAS?
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 136 of
                                      269

                                                                      Page 135
         1        A     A BIAS IN THE RESULTS OF AN ECONOMETRIC OR

         2    OTHER QUANTITATIVE MODEL THAT ARISES BECAUSE OF THE

         3    FACT THAT A INSTRUMENTAL VARIABLE IS NOT INCLUDED IN

         4    THE MODEL SPECIFICATION.

         5        Q     AND IS IT YOUR OPINION THAT THE OMISSION OF

         6    THE SIX VARIABLES, NOW SEVEN VARIABLES, WHICH YOU

         7    IDENTIFIED CAUSES AN OMITTED VARIABLE BIAS IN PROFESSOR

         8    MCFADDEN'S ECONOMETRIC MODEL?

         9        A     IT IS MY OPINION THAT IT UNDERMINES A

        10    RELIABILITY OF HIS OPINION, FOR WHATEVER TERM YOU WANT

        11    TO HANG ON THAT.     BUT WHERE YOU HAVE THAT KIND OF

        12    CORRELATION BETWEEN THE VARIABLE OF INTEREST AND THE

        13    DEPENDENT VARIABLE, YOU CAN'T DRAW ANY MEANINGFUL

        14    CONCLUSIONS ABOUT THE COEFFICIENT OF THE VARIABLE OF

        15    INTEREST BECAUSE OF THAT FACT THAT THEY'RE CONFOUNDING.

        16        Q     LET'S GO THROUGH YOUR VARIABLES ONE BY ONE.

        17        A     OKAY.

        18        Q     LET'S START WITH CURRENT EQUITY.

        19        A     OKAY.

        20        Q     STARTING WITH CURRENT EQUITY.

        21              IS IT YOUR OPINION THAT OCWEN CHOSE WHETHER OR

        22    NOT TO PERFORM A TIMELY ESCROW ANALYSIS FOR BORROWER'S

        23    BASED ON THAT BORROWER'S CURRENT EQUITY?

        24              MS. ROSE-SMITH:      OBJECTION.

        25              THE WITNESS:     SORRY, INDIRECTLY, PERHAPS, AND
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 137 of
                                      269

                                                                      Page 136
         1    DEFINITELY IN SOME CASES, YES.

         2    BY MR. DESAI:

         3          Q   DO YOU BELIEVE THAT OCWEN DIRECTLY CHOSE

         4    WHETHER OR NOT TO PERFORM A TIMELY ESCROW ANALYSIS

         5    BASED ON A BORROWER'S CURRENT EQUITY?

         6              MS. ROSE-SMITH:      OBJECTION.

         7              THE WITNESS:     WELL, DURING THE PERIOD JANUARY

         8    TO NOVEMBER 2014, OCWEN'S POLICY WAS NOT TO PERFORM AN

         9    ANALYSIS -- AN ESCROW ANALYSIS FOR LOANS THAT WERE

        10    DELINQUENT, AND SOME OF THOSE LOANS THAT WERE

        11    DELINQUENT WERE DELINQUENT, UNDOUBTEDLY, BECAUSE THE

        12    BUYER REALIZED THAT HE OR SHE HAD NO EQUITY IN THE

        13    PROPERTY AND, IN EFFECT, WAS BUYING THE PROPERTY FOR

        14    MORE THAN IT WAS WORTH AND SO DEFAULTED ON THE LOAN.

        15    AND THAT'S WHY IT WAS DELINQUENT.        THAT'S WHY IT DIDN'T

        16    GET AN ESCROW ANALYSIS.

        17              SO THE THOUGHT PROCESS WAS NOT THIS LOAN

        18    DOESN'T HAVE ANY POSITIVE EQUITY, THEREFORE WE'RE NOT

        19    GOING TO DO AN ESCROW ANALYSIS.        THE LOAN WAS

        20    DELINQUENT AND DIDN'T GET AN ESCROW ANALYSIS, BUT WHY

        21    WAS IT DELINQUENT?      IT WAS DELINQUENT BECAUSE THE

        22    BORROWER REALIZED THAT HE OR SHE OWED MORE ON THE LOAN

        23    THAN THE PROPERTY WAS WORTH.       SO THERE IS CLEARLY A

        24    CORRELATION BETWEEN THE TWO.

        25    ///
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 138 of
                                      269

                                                                      Page 137
         1    BY MR. DESAI:

         2        Q     ONCE YOU CONDITION OUT DELINQUENCY, THERE'S

         3    NO -- STRIKE THAT.

         4              I BELIEVE YOU JUST TESTIFIED THAT OCWEN WAS

         5    MAKING THE DECISION TO PERFORM AN ESCROW ANALYSIS ON

         6    WHETHER OR NOT THE BORROWER WAS DELINQUENT; CORRECT?

         7              MS. ROSE-SMITH:      OBJECTION.

         8              THE WITNESS:     MY UNDERSTANDING OF THEIR

         9    POLICY, BASED ON THE TESTIMONY IN THIS MATTER, IS THAT

        10    OCWEN RIGHTLY OR WRONGLY DID NOT BELIEVE IT WAS

        11    REQUIRED TO PERFORM AN ESCROW ANALYSIS FOR A LOAN THAT

        12    WAS DELINQUENT.

        13              I'M NOT A LAWYER.      I DIDN'T REVIEW THE

        14    REGULATION, BUT NOT AN UNREASONABLE UNDERSTANDING OR

        15    ASSUMPTION GIVEN THE FACT THAT THEY WERE NOT REQUIRED

        16    TO SEND AN ESCROW ANALYSIS TO SUCH BORROWERS BY THE

        17    REGULATIONS AND THE BORROWERS WEREN'T PAYING, SO IT WAS

        18    KIND OF ACADEMIC.

        19              BUT IN ANY EVENT, THAT WAS THEIR

        20    INTERPRETATION OF THE REGULATIONS.         AND ACCORDINGLY,

        21    THEY ADOPTED A POLICY THEY WERE NOT GOING TO PERFORM

        22    THOSE ANALYSES FOR DELINQUENT BORROWERS.          THAT'S WHAT I

        23    UNDERSTAND TO BE THE FACTS OF THE CASE.

        24    BY MR. DESAI:

        25        Q     AND IS -- SO IT'S YOUR UNDERSTANDING THAT
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 139 of
                                      269

                                                                      Page 138
         1    OCWEN'S DECISION WHETHER OR NOT TO PERFORM A TIMELY

         2    ESCROW ANALYSIS ON THE DELINQUENCY STATUS OF THE

         3    BORROWER AT THIS TIME PERIOD; IS THAT CORRECT?

         4        A      THAT IS CORRECT.

         5        Q      SO IT'S NOT YOUR OPINION THAT OCWEN WAS

         6    DECIDING WHETHER OR NOT TO PERFORM A TIMELY ESCROW

         7    ANALYSIS DURING THIS TIME PERIOD BASED EXPLICITLY ON

         8    THEIR CURRENT EQUITY; IS THAT CORRECT?

         9        A      I BELIEVE I'VE ALREADY TESTIFIED TO THAT, THAT

        10    THEY DID NOT BASE THEIR DECISION ON WHAT THE EQUITY

        11    RATIO WAS OR THE CLTV WAS, BUT MY CRITICISM IS ABOUT A

        12    CORRELATION BETWEEN THESE TWO VARIABLES, NOT HOW OCWEN

        13    MADE THE DECISION.

        14               BUT IN ANY EVENT, NO, I DON'T THINK THEY MADE

        15    THE DECISION BASED ON THE LTV RATIO.         THEY MADE IT

        16    BASED ON THE DELINQUENCY STATUS OF THE LOAN.

        17        Q      AND YOU DID NOT IMPLEMENT PROFESSOR MCFADDEN'S

        18    ECONOMETRIC MODEL USING A VARIABLE FOR CURRENT EQUITY,

        19    DID YOU?

        20        A      I DID NOT.

        21        Q      SO SITTING HERE TODAY, YOU DO NOT KNOW WHAT

        22    THE IMPACT OF PROFESSOR MCFADDEN'S ECONOMETRIC MODEL

        23    WOULD BE, HAD YOU INCORPORATED A VARIABLE FOR CURRENT

        24    EQUITY; IS THAT CORRECT?

        25        A      I JUST KNOW THAT THE MODEL IS INVALID BECAUSE
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 140 of
                                      269

                                                                      Page 139
         1    IT DOESN'T HAVE THAT VARIABLE, BUT I DON'T KNOW THE

         2    EXTENT TO WHICH IT WOULD CHANGE THE OUTPUT.

         3        Q      AND DO YOU BELIEVE THAT OCWEN HAD THE CURRENT

         4    EQUITY DATA THAT YOU BELIEVE PROFESSOR MCFADDEN SHOULD

         5    HAVE INCLUDED IN HIS ECONOMETRIC MODEL?

         6               MS. ROSE-SMITH:     OBJECTION.

         7               THE WITNESS:    PROBABLY FOR MANY OF THE

         8    DELINQUENT LOANS.     UNFORTUNATELY, IT DIDN'T HAVE ANY OF

         9    THAT INFORMATION FOR THE NON DELINQUENT LOANS AND IT

        10    WOULD NEED THEM FOR ALL LOANS IN ORDER TO RUN THE

        11    MODEL.

        12    BY MR. DESAI:

        13        Q      AND IN YOUR REPORT, YOU DO NOT OFFER AN

        14    ALTERNATIVE DATA SOURCE THAT PROFESSOR MCFADDEN SHOULD

        15    HAVE USED TO CONTROL FOR CURRENT EQUITY; IS THAT

        16    CORRECT?

        17        A      THAT'S CORRECT.     NOT MY JOB.

        18        Q      LET'S MOVE ON TO PAGE 117 AND CURRENT CREDIT

        19    SCORE.

        20               DR. HAMM, IS IT YOUR OPINION THAT OCWEN

        21    SPECIFICALLY CHOSE DURING THIS TIME PERIOD WHETHER OR

        22    NOT TO PERFORM A TIMELY ESCROW ANALYSIS FOR A BORROWER

        23    BASED ON THAT BORROWER'S CURRENT CREDIT SCORE?

        24        A      SIMILAR TO MY ANSWER TO YOUR QUESTION ABOUT

        25    THE CURRENT LTV, NO, I DON'T BELIEVE THAT THEY BASED
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 141 of
                                      269

                                                                      Page 140
         1    THEIR DECISION NOT TO PREPARE AN ESCROW ANALYSIS FOR A

         2    LOAN BASED ON THE BORROWER'S FICO -- CURRENT FICO

         3    SCORE.

         4              BUT, AGAIN, MY CRITICISM, WHICH IS DESCRIBED

         5    ON PAGE 117, HAS TO DO WITH CORRELATION BETWEEN THE

         6    INDEPENDENT VARIABLE OF INTEREST AND THE DEPENDENT

         7    VARIABLE, WHICH IS SO OCWEN'S MOTIVATION OR THOUGHT

         8    PROCESS IS IRRELEVANT.

         9        Q     DID OCWEN HAVE CURRENT CREDIT SCORE -- STRIKE

        10    THAT.

        11              (DISCUSSION HELD OFF THE RECORD.)

        12    BY MR. DESAI:

        13        Q     DID OCWEN HAVE THE CURRENT CREDIT SCORE DATA

        14    THAT YOU BELIEVE PROFESSOR MCFADDEN SHOULD HAVE

        15    INCLUDED IN HIS ECONOMETRIC MODEL?

        16        A     I KNOW THAT OCWEN PERIODICALLY RUNS CREDIT

        17    SCORES ON ITS BORROWERS, BUT WHETHER OR NOT IT HAD

        18    CURRENT CREDIT SCORES CLOSE ENOUGH IN TIME FOR THE

        19    ENTIRE POPULATION OF LOANS THAT WE'RE CONCERNED WITH

        20    HERE, I DON'T KNOW.

        21        Q     AND YOU DO NOT OFFER AN ALTERNATIVE DATA

        22    SOURCE THAT PROFESSOR MCFADDEN SHOULD HAVE USED; IS

        23    THAT CORRECT?

        24        A     NO.   I'M SIMPLY POINTING OUT A WEAKNESS IN HIS

        25    MODEL.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 142 of
                                      269

                                                                      Page 141
         1        Q     AND, DR. HAMM, YOU DID NOT IMPLEMENT PROFESSOR

         2    MCFADDEN'S ECONOMETRIC MODEL INCLUDING A VARIABLE FOR

         3    CURRENT CREDIT STORE; IS THAT CORRECT?

         4        A     I DID NOT.

         5        Q     SO SITTING HERE TODAY, YOU DO NOT KNOW WHAT

         6    IMPACT ON PROFESSOR MCFADDEN'S ECONOMETRIC MODEL WOULD

         7    BE HAD HE INCORPORATED A VARIABLE FOR A CURRENT CREDIT

         8    SCORE; IS THAT CORRECT?

         9        A     I KNOW THE IMPACT OF NOT INCLUDING IT IS TO

        10    UNDERMINE THE RELIABILITY OF THE MODEL, BUT I DON'T

        11    KNOW TO WHAT EXTENT IT UNDERMINES THE RELIABILITY

        12    BECAUSE I DIDN'T RERUN HIS MODEL WITH THE NEEDED DATA.

        13        Q     AND THE NEXT OMITTED VARIABLE YOU IDENTIFY IS

        14    CURRENT PAYMENT CAPACITY ON PAGE 118; IS THAT CORRECT?

        15        A     IT IS.

        16        Q     IS IT YOUR OPINION THAT DURING THE RELEVANT

        17    TIME PERIOD, OCWEN CHOSE SPECIFICALLY WHETHER OR NOT TO

        18    PERFORM A TIMELY ESCROW ANALYSIS AS FAR BASED ON THAT

        19    BORROWER'S CURRENT PAYMENT CAPACITY?

        20        A     AS I'VE ANSWERED THE QUESTIONS ABOUT THE TWO

        21    PREVIOUS CONFOUNDING VARIABLES, IT DID NOT MAKE ITS

        22    DECISION TO WITHHOLD AN ESCROW ANALYSIS BASED ON ITS

        23    PERCEPTION OF THE BORROWER'S PAYMENT CAPACITY.           BUT AS

        24    I SAY, MY CRITICISM HERE IS ABOUT THE CORRELATION

        25    BETWEEN THE INDEPENDENT VARIABLE OF INTEREST AND THE
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 143 of
                                      269

                                                                      Page 142
         1    DEPENDENT VARIABLE, WHICH DOES NOT DEPEND IN ANY WAY,

         2    SHAPE, OR FORM ON OCWEN'S THOUGHT PROCESS.

         3        Q     DID OCWEN HAVE CURRENT PAYMENT CAPACITY DATA

         4    THAT YOU BELIEVE PROFESSOR MCFADDEN SHOULD HAVE

         5    INCLUDED IN HIS ECONOMETRIC MODEL?

         6              MS. ROSE-SMITH:      OBJECTION.

         7              THE WITNESS:     I DON'T BELIEVE THAT OCWEN HAD

         8    THAT DATA AT THE TIME THAT PROFESSOR MCFADDEN -- OR AT

         9    THE RELEVANT -- DURING THE RELEVANT TIME PERIOD.

        10    BY MR. DESAI:

        11        Q     AND IN YOUR REPORT, YOU DID NOT OFFER ANY

        12    ALTERNATIVE DATA SOURCE THAT PROFESSOR MCFADDEN SHOULD

        13    HAVE USED; IS THAT CORRECT?

        14        A     THAT'S CORRECT.

        15        Q     AND YOU DID NOT IMPLEMENT PROFESSOR MCFADDEN'S

        16    ECONOMETRIC MODEL INCLUDING A VARIABLE FOR CURRENT

        17    PAYMENT CAPACITY; IS THAT CORRECT?

        18        A     THAT IS CORRECT.

        19        Q     SO SITTING HERE TODAY, YOU DO NOT KNOW WHAT

        20    THE IMPACT -- THE IMPACT OF PROFESSOR MCFADDEN'S

        21    ECONOMETRIC MODEL WOULD BE HAD HE INCORPORATED A

        22    VARIABLE FOR CURRENT PAYMENT CAPACITY; IS THAT CORRECT?

        23              MS. ROSE-SMITH:      OBJECTION.

        24              THE WITNESS:     I KNOW THE IMPACT OF NOT

        25    ACCOUNTING FOR THIS CONFOUNDING VARIABLE IS TO
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 144 of
                                      269

                                                                      Page 143
         1    UNDERMINE THE RELIABILITY OF PROFESSOR MCFADDEN'S

         2    OPINIONS AND THE RESULT OF HIS MODEL, BUT I DON'T KNOW

         3    TO WHAT EXTENT.

         4    BY MR. DESAI:

         5        Q     AND MOVING TO THE FOURTH OMITTED VARIABLE YOU

         6    IDENTIFY, WHICH IS ON PAGE 119, ACTIONS OF A PRIOR

         7    SERVICER.

         8              IS IT YOUR OPINION THAT DURING THE RELEVANT

         9    TIME PERIOD, OCWEN SPECIFICALLY DECIDED WHETHER OR NOT

        10    TO PERFORM A TIMELY ESCROW ANALYSIS FOR BORROWERS BASED

        11    ON THAT BORROWER'S PRIOR SERVICER?

        12              MS. ROSE-SMITH:      OBJECTION.

        13              THE WITNESS:     NO.

        14    BY MR. DESAI:

        15        Q     YOU DID NOT IMPLEMENT PROFESSOR MCFADDEN'S

        16    ECONOMETRIC MODEL INCLUDING A VARIABLE FOR THE ACTIONS

        17    OF A PRIOR SERVICER; IS THAT CORRECT?

        18        A     THAT IS CORRECT.

        19        Q     SO SITTING HERE TODAY, YOU DON'T KNOW WHAT

        20    IMPACT, IF ANY, THERE WOULD BE ON PROFESSOR MCFADDEN'S

        21    ECONOMETRIC MODEL HAD HE INCORPORATED A VARIABLE FOR

        22    PRIOR SERVICER; IS THAT CORRECT?

        23              MS. ROSE-SMITH:      OBJECTION.

        24              THE WITNESS:     IF THERE IS ANYTHING TO

        25    PROFESSOR MCFADDEN'S HYPOTHESIS THAT THE ACTIONS OF A
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 145 of
                                      269

                                                                      Page 144
         1    LOAN SERVICER CAN AFFECT THE PROPENSITY FOR A

         2    FORECLOSURE, THEN YES, I KNOW THE IMPACT, NOT INCLUDING

         3    THIS VARIABLE, IS TO UNDERMINE THE RELIABILITY OF HIS

         4    MODEL.   BUT I DON'T KNOW TO WHAT EXTENT.

         5    BY MR. DESAI:

         6        Q     TURNING TO PAGE 120.       YOU IDENTIFY THE FIFTH

         7    OMITTED VARIABLE, OTHER PAYMENT CHANGES.

         8              IS IT YOUR OPINION THAT OCWEN, DURING THE

         9    RELEVANT TIME PERIOD, SPECIFICALLY DECIDED WHETHER OR

        10    NOT TO PERFORM A TIMELY ESCROW ANALYSIS FOR BORROWERS

        11    BASED ON THAT BORROWER'S OTHER PAYMENT CHANGES?

        12        A     AS I'VE ANSWERED PREVIOUS QUESTIONS, I DO NOT

        13    BELIEVE OCWEN'S THOUGHT PROCESS TOOK INTO ACCOUNT OTHER

        14    PAYMENT CHANGES WHEN IT MADE ITS DECISION TO WITHHOLD A

        15    TIMELY ESCROW ANALYSIS.      BUT, OF COURSE, MY CRITICISM

        16    HERE IS ABOUT THE CORRELATION BETWEEN A VARIABLE THAT

        17    PROFESSOR MCFADDEN AND I BOTH BELIEVE CAN HAVE AN

        18    IMPACT ON FORECLOSURES AND THE -- THE INDEPENDENT

        19    VARIABLE OF INTEREST AND THE DEPENDENT VARIABLE.

        20        Q     DR. HAMM, YOU DID NOT IMPLEMENT PROFESSOR

        21    MCFADDEN'S ECONOMETRIC MODEL INCLUDING A VARIABLE FOR

        22    PAYMENT CHANGES; IS THAT CORRECT?

        23        A     THAT'S CORRECT.

        24        Q     SO SITTING HERE TODAY, YOU DO NOT KNOW WHAT

        25    IMPACT, IF ANY, THERE WOULD BE ON PROFESSOR MCFADDEN'S
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 146 of
                                      269

                                                                      Page 145
         1    ECONOMETRIC MODEL HAD HE INCORPORATED VARIABLE FOR

         2    OTHER PAYMENT CHANGES; IS THAT CORRECT?

         3               MS. ROSE-SMITH:     OBJECTION.

         4               THE WITNESS:    I DO KNOW THAT THE OMISSION OF

         5    THIS VARIABLE THAT BOTH HE AND I BELIEVE IS CORRELATED

         6    WITH FORECLOSURES UNDERMINES THE RELIABILITY OF HIS

         7    MODEL AND HIS OPINIONS, BUT I DON'T KNOW TO WHAT EXTENT

         8    IT DOES.

         9    BY MR. DESAI:

        10        Q      AND WHAT SPECIFIC DATA IS IT THAT YOU BELIEVE

        11    PROFESSOR MCFADDEN SHOULD HAVE CONSIDERED TO ACCOUNT

        12    FOR YOUR OMITTED VARIABLE OF PAYMENT CHANGES?

        13        A      WELL, SINCE HIS ENTIRE THEORY OF CAUSATION FOR

        14    THE UNDERCHARGED LOANS IS PAYMENT SHOCK, HE SHOULD HAVE

        15    CONSIDERED ALL OTHER POSSIBLE SOURCES OF PAYMENT SHOCK

        16    WHICH INVARIABLY ARE LARGER, SUCH AS AN INCREASE IN THE

        17    INTEREST RATE FOR ARM LOANS, AN INCREASE IN HEALTH

        18    INSURANCE PREMIUMS FOR THE BORROWER, AN INCREASE IN

        19    MEDICAL COSTS FOR THE BORROWER.        ANYTHING ELSE THAT

        20    WOULD HAVE A MATERIAL IMPACT ON THE BORROWER'S ABILITY

        21    TO AFFORD THE MORTGAGE.

        22               AGAIN, THIS IS HIS THEORY.       HE SHOULD HAVE

        23    TAKEN THAT INTO ACCOUNT.       INSTEAD HE ONLY CONSIDERED

        24    THE SMALLEST OF ALL OF THESE POSSIBLE PAYMENT SHOCKS.

        25        Q      AND TURNING TO PAGE 122, YOUR SIXTH -- THE
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 147 of
                                      269

                                                                      Page 146
         1    SIXTH OMITTED VARIABLE THAT YOU IDENTIFY IS INVESTOR

         2    REQUIREMENTS; IS THAT CORRECT?

         3        A     THAT'S CORRECT.

         4        Q     IS IT YOUR OPINION THAT DURING THE RELEVANT

         5    TIME PERIOD, OCWEN SPECIFICALLY CHOSE WHETHER OR NOT TO

         6    PERFORM A TIMELY ESCROW ANALYSIS FOR A BORROWER BASED

         7    ON THAT BORROWER'S INVESTOR REQUIREMENTS?

         8        A     NO.

         9        Q     AND YOU DID NOT IMPLEMENT PROFESSOR

        10    MCFADDEN'S -- STRIKE THAT.

        11              YOU DID NOT IMPLEMENT PROFESSOR MCFADDEN'S

        12    ECONOMETRIC MODEL INCLUDING A VARIABLE FOR INVESTOR

        13    REQUIREMENTS; IS THAT CORRECT?

        14        A     I DID NOT.

        15        Q     SO SITTING HERE TODAY, YOU DON'T KNOW WHAT

        16    IMPACT, IF ANY, THERE WOULD BE ON PROFESSOR MCFADDEN'S

        17    ECONOMETRIC MODEL HAD HE INCORPORATED A VARIABLE FOR

        18    INVESTOR REQUIREMENTS; IS THAT CORRECT?

        19              MS. ROSE-SMITH:      OBJECTION.

        20              THE WITNESS:     I KNOW THAT THE ABSENCE OF THIS

        21    CONFOUNDING VARIABLE FROM HIS MODEL UNDERMINES A

        22    RELIABILITY OF THE MODEL'S OUTPUT AND UNDERMINES THE

        23    RELIABILITY OF HIS OPINIONS, BUT I CAN'T TELL YOU WHAT

        24    WITH THE MAGNITUDE OF THE PROBLEM IS CAUSED BY THE

        25    OMISSION OF THIS VARIABLE.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 148 of
                                      269

                                                                      Page 147
         1    BY MR. DESAI:

         2        Q     AND EARLIER TODAY YOU IDENTIFIED ONE

         3    ADDITIONAL OMITTED VARIABLE THAT YOU BELIEVE PROFESSOR

         4    MCFADDEN SHOULD HAVE CONTROLLED FOR, FORECLOSURE

         5    CONTAGION; IS THAT CORRECT?

         6        A     CORRECT.

         7        Q     IS IT YOUR OPINION THAT OCWEN CHOSE WHETHER OR

         8    NOT TO PERFORM A TIMELY ESCROW ANALYSIS DURING THE

         9    RELEVANT TIME PERIOD FOR A BORROWER SPECIFICALLY BASED

        10    ON THEIR FORECLOSURE CONTAGION?

        11        A     I DON'T BELIEVE OCWEN'S THOUGHT PROCESS WORKED

        12    IN THAT WAY, BUT OF COURSE MY CRITICISM IS THAT THERE

        13    IS A CORRELATION BETWEEN NEARBY FORECLOSURES AND THE

        14    LIKELIHOOD THAT A PARTICULAR LOAN WILL GO INTO

        15    FORECLOSURE AND THAT CORRELATION UNDERMINES THE

        16    RELIABILITY OF ANY COEFFICIENT ASSIGNED TO THE

        17    INDEPENDENT VARIABLE OF INTEREST.

        18        Q     AND YOU DID NOT IMPLEMENT PROFESSOR MCFADDEN'S

        19    ECONOMETRIC MODEL INCLUDING A VARIABLE FOR FORECLOSURE

        20    CONTAGION; IS THAT CORRECT?

        21              MS. ROSE-SMITH:      OBJECTION.

        22              THE WITNESS:     THAT IS CORRECT.

        23    BY MR. DESAI:

        24        Q     SO SITTING HERE TODAY, YOU DO NOT KNOW WHAT

        25    IMPACT, IF ANY, THERE WOULD BE ON PROFESSOR MCFADDEN'S
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 149 of
                                      269

                                                                      Page 148
         1    ECONOMETRIC MODEL HAD HE INCORPORATED A VARIABLE FOR

         2    FORECLOSURE CONTAGION; IS THAT CORRECT?

         3               MS. ROSE-SMITH:     OBJECTION.

         4               THE WITNESS:    WELL, I -- I DO KNOW THAT THE

         5    ABSENCE OF THIS VARIABLE TENDS TO UNDERMINE THE

         6    RELIABILITY OF HIS -- THE OUTPUT FROM HIS MODEL AND THE

         7    OPINIONS HE DRAWS FROM THAT OUTPUT, BUT I CAN'T TELL

         8    YOU WHAT THE MAGNITUDE OF THE PROBLEM IS.

         9    BY MR. DESAI:

        10        Q      AND YOU DID NOT IMPLEMENT PROFESSOR MCFADDEN'S

        11    ECONOMETRIC MODEL TO INCLUDE ALL THE OMITTED -- ALL THE

        12    VARIABLES THAT YOU BELIEVE WERE OMITTED; IS THAT

        13    CORRECT?

        14        A      GIVEN MY ANSWER TO PREVIOUS QUESTIONS, I THINK

        15    IT PRETTY APPARENT THAT I DID NOT.

        16        Q      SO SITTING HERE TODAY, YOU DO NOT KNOW WHAT

        17    IMPACT, IF ANY, THERE WOULD BE TO PROFESSOR MCFADDEN'S

        18    ECONOMETRIC MODEL HAD HE INCORPORATED ALL THE VARIABLES

        19    YOU BELIEVE HE OMITTED; CORRECT?

        20               MS. ROSE-SMITH:     OBJECTION.

        21               THE WITNESS:    I DO KNOW THAT THE ABSENCE OF

        22    SUCH IMPORTANT AND WIDELY RECOGNIZED VARIABLES FROM HIS

        23    MODEL RENDERS HIS MODEL OF NO VALUE IN TELLING US

        24    ANYTHING ABOUT THE EXPERIENCE OF THE OVERCHARGED AND

        25    UNDERCHARGED BORROWERS, BUT I CAN'T TELL YOU THE
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 150 of
                                      269

                                                                      Page 149
         1    MAGNITUDE OF THE DIFFERENCE.

         2              MR. DESAI:     WHY DON'T WE GO OFF THE RECORD.

         3              THE VIDEOGRAPHER:      GOING OFF THE RECORD

         4    2:00 P.M.

         5              (RECESS TAKEN.)

         6              THE VIDEOGRAPHER:      GOING BACK ON THE RECORD

         7    2:20 P.M.

         8    BY MR. DESAI:

         9        Q     DR. HAMM, DIRECT YOUR ATTENTION TO

        10    PARAGRAPH 327, WHICH IS ALSO ON PAGE 122.

        11        A     I'M THERE.

        12        Q     YOU WRITE IN PARAGRAPH 327 THAT, "THE MOST

        13    IMPORTANT VARIABLE THAT A PROPORTIONAL HAZARD MODEL

        14    MUST SPECIFY CORRECTLY IS THE MODEL'S DEPENDENT

        15    VARIABLE."

        16              WHAT IS IT YOU BELIEVE THAT THE DEPENDENT

        17    VARIABLE IN PROFESSOR MCFADDEN'S ECONOMETRIC MODEL IS?

        18        A     THE INITIATION OF FORECLOSURE.

        19        Q     AND IN THE -- I'M SORRY.       JUST THE INITIATION

        20    OF FORECLOSURE OR IS IT THE INCREASED -- IS IT THE

        21    PROBABILITY OF THE INITIATION OF FORECLOSURE?

        22        A     THE PROBABILITY OF THE INITIATION OF

        23    FORECLOSURE.

        24        Q     JUST WANT TO MAKE SURE WE'RE ON THE SAME PAGE.

        25        A     OKAY.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 151 of
                                      269

                                                                      Page 150
         1        Q     AND IN -- YOU BELIEVE THAT -- AND THIS IS ON

         2    PAGE 123 RIGHT ABOVE PARAGRAPH 130 -- THAT PROFESSOR

         3    MCFADDEN HAS MISSPECIFIED HIS DEPENDENT VARIABLES; IS

         4    THAT CORRECT?

         5        A     YES.    WELL, IN A SENSE, THAT HE USES HIS MODEL

         6    TO PREDICT THE PROBABILITY -- WELL, HE TREATS AN

         7    INITIATION OF FORECLOSURE THE SAME AS AN ACTUAL

         8    FORECLOSURE UNLESS THE FORECLOSURE IS RESCINDED.           AND

         9    THAT'S HOW HE CALCULATES DAMAGES.

        10              SO FOR ALL INTENTS AND PURPOSES, HE MIGHT HAVE

        11    DESCRIBED THE DEPENDENT VARIABLE AS THE PROBABILITY OF

        12    A FORECLOSURE SALE BECAUSE THAT'S HOW HE USES THE

        13    RESULTS IN CALCULATING DAMAGES.

        14              SO HE -- HE TREATS THE INITIATION OF

        15    FORECLOSURE AS LEADING TO A FORECLOSURE UNLESS THERE IS

        16    A RESCISSION.     AND THAT'S NOT TRUE.

        17        Q     AND IF WE TURN TO PARAGRAPH 332, YOU REFERENCE

        18    32,190 ALLEGEDLY HARMED FORECLOSED LOANS.

        19              DO YOU SEE THAT?

        20        A     NOT YET.    YES, I SEE IT.

        21        Q     AND WHAT ARE THESE 32,190 LOANS?

        22        A     THESE ARE LOANS THAT RECEIVED A LATE ESCROW

        23    ANALYSIS AND, BASED ON THE RESULTS OF HIS MODEL, HE

        24    ESTIMATES WERE HARMED.

        25        Q     AND JUST SO WE'RE CLEAR, THE 32,190
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 152 of
                                      269

                                                                      Page 151
         1    FORECLOSURE INITIATIONS, THESE ARE ACTUALLY ACTUAL

         2    FORECLOSURES THAT WERE INITIATED AS OPPOSED TO BEING

         3    ECONOMETRICALLY MODELED; IS THAT CORRECT?

         4        A     YES.

         5        Q     AND -- AND YOUR -- IS IT -- I BELIEVE YOU JUST

         6    TESTIFIED, AND I'M GOING TO PARAPHRASE A LITTLE BIT, SO

         7    PLEASE CORRECT ME, THAT YOU BELIEVE THAT PROFESSOR

         8    MCFADDEN TREATS ALL OF THE 32,190 INITIATED

         9    FORECLOSURES AS IF THEY WERE COMPLETED FORECLOSURE

        10    SALES UNLESS THEY WERE RESCINDED; IS THAT CORRECT?

        11        A     THAT'S MY UNDERSTANDING, YES.

        12        Q     AND IS THAT THE NATURE -- THE MAIN CORE OF

        13    YOUR DISPUTE WITH HIS USE OF THESE 32,190 INITIATED

        14    FORECLOSURES?

        15        A     WELL, I DON'T KNOW THAT I HAVE A MAIN BASIS

        16    FOR DISPUTE.     I HAVE MANY DISPUTES.      BUT YES, AS YOU

        17    CAN SEE FROM TABLE 10, THERE ARE NOT 32,190 ACTUAL

        18    FORECLOSURES.     THERE ARE ONLY 24,171 ACTUAL

        19    FORECLOSURES.     BUT IN CALCULATING DAMAGES, HE ASSUMES

        20    THAT THERE ARE 32,190 FORECLOSURES.         THAT'S WRONG.

        21        Q     AND THE DIFFERENCE BETWEEN THE 24,171 ACTUAL

        22    FORECLOSURES AND WHAT YOU HAVE LISTED HERE, THE TOTAL

        23    PER MCFADDEN THAT YOU HAVE LISTED HERE, THE 32,190 IS

        24    8,019; IS THAT CORRECT?

        25        A     YES.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 153 of
                                      269

                                                                      Page 152
         1        Q      AND 8,019 ARE THE ONES YOU BELIEVE ARE

         2    MISSPECIFIED; IS THAT CORRECT?

         3        A      CORRECT.   THEY'RE CERTAINLY MISSPECIFIED FROM

         4    A DAMAGES STANDPOINT, YES.

         5        Q      AND JUST BREAKING DOWN THE COMPOSITION OF THE

         6    8,019, YOU BELIEVE THAT 7,417 OF THOSE WERE

         7    REINSTATED/MODIFIED; CORRECT?

         8        A      THAT'S WHAT THE DATA SHOWS.

         9        Q      AND WHEN YOU SAY "THAT'S WHAT THE DATA SHOWS,"

        10    YOU'RE USING RFP 22; IS THAT CORRECT?

        11        A      YES.

        12        Q      SO YOU'RE USING RFP 22 TO IDENTIFY THAT THESE

        13    7,417 LOANS WERE EITHER REINSTATED OR MODIFIED;

        14    CORRECT?

        15        A      CORRECT.

        16        Q      AND OF THE 7,417 LOANS IDENTIFIED IN THE

        17    REINSTATED/MODIFIED CATEGORY, DO YOU HAVE AN OPINION ON

        18    HOW MANY OF THESE WERE REINSTATED?

        19        A      I DON'T.

        20        Q      DO YOU HAVE AN OPINION ON HOW MANY OF THESE

        21    WERE MODIFIED?

        22        A      I DON'T.   IF I KNEW EITHER ONE, I COULD TELL

        23    YOU THE OTHER.     I'M SURE IT'S IN THE MATERIAL THAT WE

        24    PRODUCED ALONG WITH MY REPORT, BUT I DON'T REMEMBER THE

        25    NUMBERS OFF THE TOP OF MY HEAD.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 154 of
                                      269

                                                                      Page 153
         1           Q      SO IF YOU HAD DISTINGUISHED BETWEEN REINSTATED

         2    AND MODIFIED, IT WOULD BE IN EITHER YOUR REPORT OR IN

         3    THE BACK MATERIALS TO YOUR REPORT; IS THAT CORRECT?

         4           A      YES.

         5           Q      BUT THIS TABLE ITSELF JUST AGGREGATES THE TWO;

         6    IS THAT CORRECT?

         7           A      WELL, NO.   IT TELLS YOU HOW MANY ARE

         8    REINSTATED AND HOW MANY ARE PAID OFF, BUT --

         9           Q      SORRY.   WHEN I SAY "AGGREGATED THE TWO," I

        10    MEAN, HOW MANY ARE REINSTATED -- THAT AGGREGATES THE

        11    NUMBER OF LOANS THAT EITHER YOU BELIEVE REINSTATED OR

        12    MODIFIED; CORRECT?

        13        A         YES.   SO THE TABLE SHOWS THAT 7,417 LOANS WERE

        14    REINSTATED AND 602 LOANS WERE PAID OFF.

        15        Q         IT SHOWS THAT 7,417 WERE EITHER REINSTATED OR

        16    MODIFIED; CORRECT?

        17        A         RIGHT.   BUT I CAN'T BREAK THAT DOWN BETWEEN

        18    THOSE TWO.

        19        Q         AND YOUR BACKUP MATERIALS DO NOT BREAK DOWN

        20    BETWEEN THE TWO, DO THEY, TO THE BEST OF YOUR

        21    KNOWLEDGE?

        22        A         I DON'T REMEMBER OFF THE TOP OF MY HEAD.      THEY

        23    MAY.       I JUST DON'T REMEMBER.

        24        Q         AND WHEN YOU SAY "MODIFIED," DO YOU KNOW HOW

        25    MANY OF THE 7,417 ARE TRIAL MODIFICATIONS?
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 155 of
                                      269

                                                                      Page 154
         1        A     I DO NOT.

         2        Q     AND DO YOU KNOW HOW MANY OF THE 7,417 ARE

         3    PERMANENT MODIFICATIONS?

         4        A     I DO NOT.     NOT OFF THE TOP OF MY HEAD.

         5        Q     DO YOU KNOW HOW MANY OF THE BORROWERS IN THE

         6    7,417 PAID FORECLOSURE FEES?

         7        A     I WOULD BE SURPRISED IF VERY MANY PAID THEM,

         8    BUT I DON'T KNOW OFF THE TOP OF MY HEAD.

         9        Q     AND DO YOU KNOW IF OCWEN STOPPED A PENDING

        10    FORECLOSURE FOR ANY OF THESE 7,417 BORROWERS?

        11        A     WHEN YOU SAY "PENDING FORECLOSURE," IT'S MY

        12    UNDERSTANDING THAT A FORECLOSURE WAS INITIATED FOR EACH

        13    OF THOSE LOANS.

        14        Q     UH-HUH.

        15        A     DID YOU MEAN A FORECLOSURE SALE WHERE A --

        16        Q     CORRECT.

        17        A     OKAY.    YES, IT MAY HAVE BEEN.      I'M SURE SOME

        18    FORECLOSURE SALES WERE SCHEDULED AND THEN CANCELLED

        19    EITHER BECAUSE A LOAN WAS MODIFIED OR BECAUSE IT WAS

        20    FOR SOME OTHER REASON REINSTATED.

        21        Q     AND DO YOU BELIEVE THAT SOME WERE SCHEDULED

        22    AND -- SOME FORECLOSURE SCALES -- SALES WERE SCHEDULED

        23    FOR THIS POPULATION OF 7,417 AND COMPLETED?

        24        A     ONLY AFTER THEY WERE BROUGHT CURRENT AFTER THE

        25    ALLEGED HARM WAS INFLICTED EITHER BY AN OVERCHARGE OR
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 156 of
                                      269

                                                                      Page 155
         1    AN UNDERCHARGE.     SO THE LOAN WAS BROUGHT BACK TO

         2    CURRENT.    THE BORROWER HAD SQUARED ACCOUNTS WITH OCWEN.

         3    OBVIOUSLY IF IT FAILS AT THAT POINT, IT CAN'T POSSIBLY

         4    BE DUE TO THE LATE ESCROW ANALYSIS.

         5        Q      AND DID YOU PERFORM AN ANALYSIS TO DETERMINE

         6    WHETHER OR NOT THAT FACT PATTERN INDEED OCCURRED?

         7        A      I THINK ONE OR MORE OF THE EIGHT LOANS THAT WE

         8    ANALYZED IN THE REPORT FITS THAT FACT PATTERN, BUT I'D

         9    HAVE TO REVIEW THEM TO BE SURE.

        10        Q      DID YOU PERFORM A SYSTEMATIC ANALYSIS OF ALL

        11    7,417 LOANS?

        12        A      I DID NOT.

        13        Q      OF THE 24,171 LOANS, THESE ARE LOANS THAT BOTH

        14    HAD A FORECLOSURE INITIATED AND INDEED HAD A

        15    FORECLOSURE SALE; IS THAT CORRECT?

        16        A      YES.

        17        Q      AND OF THE BORROWERS WHO HAD A FORECLOSURE

        18    SALE COMPLETED, DO YOU KNOW HOW MANY HAD A

        19    REINSTATEMENT PRIOR TO THE DATE OF THE FORECLOSURE

        20    SALE?

        21        A      I DO NOT.    I DO NOT KNOW.     BUT CLEARLY UNDER

        22    THOSE CIRCUMSTANCE, THE LATE ESCROW ANALYSIS WOULD BE

        23    IRRELEVANT.

        24        Q      AND OF THE BORROWERS WHO HAD A FORECLOSURE

        25    SALE COMPLETED, DO YOU KNOW HOW MANY HAD A LOAN
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 157 of
                                      269

                                                                      Page 156
         1    MODIFICATION PRIOR TO THE FORECLOSURE DATE?

         2        A       SAME ANSWER.    I DON'T KNOW WHAT THE NUMBER IS

         3    BUT OBVIOUSLY IF IT HAD BEEN MODIFIED AND BROUGHT

         4    CURRENT UNDER THOSE CIRCUMSTANCES, A LATE ESCROW

         5    ANALYSIS WOULD BE IRRELEVANT.

         6        Q       ON MOVING BACK TO THE 7,417 IN THE

         7    REINSTATED/MODIFIED, DO YOU KNOW HOW MANY OF THESE

         8    BORROWERS HAD A REINSTATEMENT DATE PRIOR TO THE

         9    FORECLOSURE BEING INITIATED?

        10        A     I DON'T THINK -- I DON'T BELIEVE ANY OF THEM,

        11    BUT I'D HAVE TO GO BACK AND CHECK MY WORK PAPERS TO BE

        12    SURE.

        13        Q     AND JUST SO WE'RE ON THE SAME PAGE, RFP --

        14    RFP 22 DOES NOT HAVE A SEPARATE DATA ELEMENT FOR A

        15    PERMANENT LOAN MODIFICATION DATE, DOES IT?

        16        A     NO.    YOU HAVE TO GO TO THE MODIFICATION FILE,

        17    WHICH I DON'T THINK HAS BEEN PRODUCED IN THIS CASE, OR

        18    MAYBE IT HAS -- BUT IT -- IT'S -- THE TERMS ARE NOT IN

        19    THE RFP 22.

        20        Q     AND YOU ARE SIMPLY -- I SHOULDN'T SAY

        21    "SIMPLY."    STRIKE THAT.

        22              YOU'RE REVIEWING RFP 22 AND INTERPRETING IT TO

        23    IDENTIFY THE 7,417 LOANS THAT YOU BELIEVE WERE EITHER

        24    REINSTATED OR MODIFIED; IS THAT CORRECT?

        25        A     YES.    THAT'S WHAT THE DATA SHOWS.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 158 of
                                      269

                                                                      Page 157
         1        Q      JUST TO BE CLEAR, THE DATA AT RFP 22, CORRECT?

         2        A      YES.

         3        Q      AND IN TABLE 10 YOU ALSO IDENTIFY 602 LOANS

         4    THAT YOU BELIEVE WERE PAID OFF; IS THAT RIGHT?

         5        A      THAT'S WHAT THE DATE SHOWS.

         6        Q      AGAIN, JUST FOR THE RECORD, WHEN YOU SAY

         7    "THAT'S WHAT THE DATA SHOWS," YOU MEAN RFP 22; IS THAT

         8    CORRECT?

         9        A      CORRECT.

        10        Q      AND DO YOU KNOW HOW MANY, IF ANY, OF THESE

        11    LOANS WERE SHORT SALES?

        12        A      I DO NOT KNOW.

        13        Q      DO YOU KNOW HOW MANY, IF ANY, OF THESE LOANS

        14    WERE DEED IN LIEU -- DEED IN LIEU OF FORECLOSURE?

        15        A      LET ME SEE IF THE FOOTNOTE WILL INFORM --

        16        Q      SURE.

        17        A      -- ME ON THIS.

        18               PAID OFF IN FULL, THEREBY ENDING THE

        19    FORECLOSURE PROCESS.      SO THEY WERE PAID OFF IN FULL,

        20    THEY WOULD NOT HAVE BEEN A DEED IN LIEU OR A SHORT

        21    SALE.

        22        Q      AND YOU'RE IDENTIFYING, AGAIN, PAID OFF IN

        23    FULL BASED ON YOUR REVIEW OF RFP 22; IS THAT CORRECT?

        24        A      THAT'S RIGHT.    SPECIFICALLY THERE WOULD NOT BE

        25    A PYC ENTRY, WHICH IS THE CHARGE; BUT THERE WOULD BE A
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 159 of
                                      269

                                                                      Page 158
         1    PYF ENTRY, WHICH IS THE PAYOFF.

         2        Q     AND, DR. HAMM, HOW DID YOU COME TO YOUR

         3    UNDERSTANDING OF THE RELEVANT TRANSACTION CODES THAT

         4    YOU JUST IDENTIFIED, THE PYF AND THE PYC?

         5        A     I'M FAMILIAR WITH OCWEN'S DATA SYSTEM.          I

         6    HAVE, AS YOU NO DOUBT SAW IN MY CV, I HAVE BEEN

         7    RETAINED IN ANOTHER OCWEN CASE, AND IN CONNECTION WITH

         8    MY ASSIGNMENT IN THAT CASE, I HAD TO BECOME FAMILIAR

         9    WITH THE VARIOUS DATASETS THAT OCWEN USES TO SERVICE A

        10    LOAN.   AND I KNOW THAT PYC AND PYF ALLOW YOU TO

        11    DETERMINE WHETHER THE BORROWER FULLY PAID OFF THE LOAN

        12    OR WHETHER THE INVESTOR HAD TO TAKE A LOSS IN THE FORM

        13    OF A CHARGE-OFF.     I DON'T KNOW WHERE I ACQUIRED THIS

        14    INFORMATION.     IT WAS LONG BEFORE I EVER HEARD OF THIS

        15    CASE, SO...

        16        Q     AND JUST FOR THE RECORD, CAN YOU DEFINE WHAT A

        17    PYC TRANSACTION CODE IS?

        18        A     YES.    IT STANDS FOR A LOAN WHERE THERE WAS A

        19    PAYOFF THAT WAS LESS THAN IN FULL; AND, THUS, THERE WAS

        20    A CHARGE-OFF IN THE AMOUNT OWED.

        21              OCWEN DID NOT COLLECT ON THE INVESTOR'S BEHALF

        22    THE FULL AMOUNT OWED BY THE BORROWER.         SOME HAD TO BE

        23    CHARGED OFF.     AND IN MOST CASES, THAT WOULD BE A LOSS

        24    TO THE INVESTOR.

        25        Q     AND CAN YOU ALSO DEFINE WHAT A PYF TRANSACTION
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 160 of
                                      269

                                                                      Page 159
         1    IS?

         2          A   PYF IS A PAYOFF, IF I'VE GOT THE CODE

         3    CORRECTLY.    THERE ARE 30 PAGES WORTH OF CODES AND I

         4    DON'T REMEMBER THEM ALL, BUT I BELIEVE PYF IS THE CODE

         5    THAT THEY USE THAT WILL APPEAR FOR ANY LOAN WHERE THERE

         6    IS A PAYOFF, EVEN A PARTIAL PAYOFF AND THE RECEIPT OF

         7    SOME FUNDS.    THERE WILL ALWAYS BE A PYF.        THERE MAY OR

         8    MAY NOT BE A PYC DEPENDING ON WHETHER IT'S PAID IN FULL

         9    OR NOT.

        10          Q   DO YOU KNOW WHETHER OCWEN TREATS A DEED IN

        11    LIEU AS A FULL PAYOFF?

        12          A   I DON'T BELIEVE SO BECAUSE -- THE BORROWER IS

        13    RELEASED FROM ITS OBLIGATION, SO FROM THE BORROWER'S

        14    STANDPOINT IT MAY BE TREATED -- IT MAY BE VIEWED AS A

        15    FULL PAYOFF, BUT FROM OCWEN'S STANDPOINT OR MORE

        16    IMPORTANTLY FROM THE INVESTOR'S STANDPOINT, A DEED IN

        17    LIEU IS NOT A FULL PAYOFF UNLESS THE PROPERTY YIELDS

        18    THE AMOUNT THAT IS OWED ON THE LOAN, AT LEAST THAT

        19    AMOUNT.

        20          Q   DO YOU SPECIFICALLY KNOW THAT FOR PURPOSES OF

        21    MAINTAINING TRANSACTION DATA THAT OCWEN DOES NOT TREAT

        22    A DEED IN LIEU OF FORECLOSURE THE SAME AS A FULL

        23    PAYOFF?

        24          A   I DON'T KNOW IF THERE IS NO ENTRY FOR PYC,

        25    THEN IT DOESN'T MATTER HOW THEY TREAT IT.          THERE IS NO
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 161 of
                                      269

                                                                      Page 160
         1    CHARGE-OFF AND THEREFORE IT IS THE EQUIVALENT OF A FULL

         2    PAYOFF.

         3               IF THERE IS A PYC, DOESN'T MATTER WHAT THEY

         4    CALL IT, THERE IS A LOSS TO SOMEBODY, INVARIABLY THE

         5    INVESTOR, AND IN A FEW CASES OCWEN ITSELF, BUT NOT TO

         6    THE BORROWER.

         7        Q      SO IF THERE IS ONLY A PYF, THEN IT IS A PAYOFF

         8    IN FULL ACCORDING TO YOUR UNDERSTANDING OF OCWEN'S

         9    TRANSACTION RECORDS --

        10        A     YES.    THAT'S CORRECT.

        11        Q     -- IS THAT CORRECT?

        12              AND DO YOU KNOW IF OCWEN USES THE PYF WITHOUT

        13    THE PYC TO ACCOUNT FOR ANY OTHER OPTIONS OTHER THAN A

        14    PAID IN FULL?

        15        A     I HAVE NEVER -- I'VE NEVER ENCOUNTERED A

        16    SITUATION WHERE THERE'S NO PYC AND THERE'S LESS THAN

        17    FULL PAY, BUT AT ANY RATE, I'VE NEVER SEEN ONE.

        18        Q     AND DID YOU COMPARE THE FAIR MARKET VALUE OF

        19    THE PROPERTY TO THE PAYOFF AMOUNT?

        20        A     WELL, DID I MAKE A COMPARISON?         NO, I DID NOT

        21    MAKE A COMPARISON OF THE FAIR MARKET VALUE TO THE

        22    PAYOFF AMOUNT.

        23              IF IT WAS A PAYOFF THAT WAS ENABLED BY THE

        24    SALE OF THE PROPERTY, THEN IT SOLD AT ITS FAIR MARKET

        25    VALUE.    THAT'S THE NATURE OF AN ARM'S LENGTH
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 162 of
                                      269

                                                                      Page 161
         1    TRANSACTION.      IF IT WAS SOME OTHER TRANSACTION, THEN MY

         2    ANSWER MIGHT BE DIFFERENT.

         3        Q     DO YOU KNOW IF ANY OF THE PYF WITHOUT A PYC

         4    WERE FORECLOSURE SALES?

         5              MS. ROSE-SMITH:      OBJECTION.

         6              THE WITNESS:     I'M NOT SURE AS I SIT HERE.        I'D

         7    HAVE TO GO BACK AND CHECK.       I'M JUST NOT SURE.

         8    BY MR. DESAI:

         9        Q     DR. HAMM, PARAGRAPH 334 IN YOUR REBUTTAL

        10    REPORT, YOU OPINE THAT "PROFESSOR MCFADDEN STATES THAT

        11    LOANS WITH A DELINQUENCY OR FORECLOSURE PRIOR TO THE

        12    ALLEGED ANALYSIS THAT SHOULD BE EXCLUDED."

        13              IS THAT RIGHT?

        14        A     WELL, LET ME REFRESH MY MEMORY.

        15        Q     SURE.

        16        A     OKAY.    COULD YOU ASK YOUR QUESTION AGAIN?

        17    I'VE FORGOTTEN.

        18        Q     SURE.

        19              IN PARAGRAPH 334 OF YOUR REBUTTAL REPORT --

        20        A     YES.

        21        Q     -- YOU OPINE THAT "PROFESSOR MCFADDEN STATES

        22    THAT LOANS WITH A DELINQUENCY OR FORECLOSURE PRIOR TO

        23    ALLEGED ANALYSIS SHOULD" -- "SHOULD BE EXCLUDED"; IS

        24    THAT RIGHT?

        25        A     YES, THAT'S WHAT I SAY.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 163 of
                                      269

                                                                      Page 162
         1        Q     AND TURNING TO PARAGRAPH 335 --

         2        A     YES.

         3        Q     -- YOU REFER TO PROFESSOR MCFADDEN'S REPORT

         4    AND YOU BEGIN TO QUOTE FROM IT AND YOU WRITE, "I AM

         5    ABLE TO" -- AND THEN YOU INCLUDE THREE ELLIPSIS --

         6    "EXCLUDE SUBPOPULATIONS OF LOANS WITH POSSIBLY

         7    CONFOUNDING FACTORS SUCH AS PREEXISTING BANKRUPTCIES OR

         8    DELINQUENCIES WHOSE INFLUENCES CANNOT BE FULLY

         9    CONTROLLED SO THAT I HAVE HIGH CONFIDENCE THAT THE

        10    ELEVATED RISKS THAT I MEASURE FOLLOWING SERVICE

        11    FAILURES ARE CAUSED BY THESE FAILURES."

        12              DID I READ YOUR QUOTATION CORRECTLY?

        13        A     YOU DID.

        14        Q     I'M GOING TO READ YOU WHAT WAS MISSING FROM

        15    THE THREE ELLIPSIS.

        16        A     OKAY.

        17        Q     PROFESSOR MCFADDEN'S FULL QUOTE IS, "IN THE

        18    SURVIVAL ANALYSIS I HAVE DONE IN THIS CASE, I AM ABLE

        19    TO CONTROL FOR OR RULE OUT THESE CONFOUNDING FACTORS

        20    AND EXCLUDE SUBPOPULATIONS OF LOANS WITH POSSIBLE

        21    CONFOUNDING FACTORS SUCH AS PREEXISTING BANKRUPTCIES OR

        22    DELINQUENCIES WHOSE INFLUENCE CANNOT BE FULLY

        23    CONTROLLED."

        24              YOU EXCLUDE FROM YOUR QUOTE THE CONTROL FOR OR

        25    RULE-OUT LANGUAGE.      WHY DID YOU EXCLUDE THIS LANGUAGE
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 164 of
                                      269

                                                                      Page 163
         1    FROM YOUR QUOTE IN PARAGRAPH 335?

         2              MS. ROSE-SMITH:      OBJECTION.

         3              THE WITNESS:     VERY SIMPLE, BECAUSE PROFESSOR

         4    MCFADDEN SAID HIMSELF YOU CANNOT FULLY CONTROL FROM

         5    PREEXISTING BANKRUPTCIES OR DELINQUENCIES.          HIS WORDS,

         6    NOT MINE.

         7              SO THE FACT THAT HE TALKS ABOUT CONTROL IN THE

         8    OMITTED PORTION IS IRRELEVANT TO THE POINT I'M MAKING.

         9    NO LESS THAN INDIVIDUAL THAT PROFESSOR MCFADDEN SAYS

        10    "THE INFLUENCE OF PREEXISTING BANKRUPTCIES AND

        11    DELINQUENCIES CANNOT BE FULLY CONTROLLED."          SO YOU

        12    CAN'T DO IT.

        13    BY MR. DESAI:

        14        Q     AND PROFESSOR MCFADDEN INCLUDES A RIGHT-HAND

        15    SIDE VARIABLE TO CONTROL FOR PREEXISTING

        16    DELINQUENCIES --

        17              THE REPORTER:     HOLD ON.    I CAN'T HEAR YOU.

        18    BY MR. DESAI:

        19        Q     PROFESSOR MCFADDEN INCLUDES A INDEPENDENT

        20    VARIABLE TO CONTROL FOR PREEXISTING DELINQUENCIES; IS

        21    THAT CORRECT?

        22        A     WELL, HE INCLUDES AN INDEPENDENT VARIABLE THAT

        23    HE CLAIMS CONTROLS FOR WHAT HE SAYS IN HIS REPORT HE

        24    CAN'T FULLY CONTROL FOR.       SO YES, THAT'S MY ANSWER.

        25        Q     AND IT'S -- IS IT YOUR OPINION THAT YOU NEED
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 165 of
                                      269

                                                                      Page 164
         1    TO, IN FACT, EXCLUDE ANY BORROWER WITH A PREEXISTING

         2    DELINQUENCY FROM THE POPULATION OF BORROWERS WHO

         3    SUFFERED A HARM?

         4        A     WELL, SINCE YOU CAN'T FULLY CONTROL FOR THE

         5    EFFECTS OF THE PREEXISTING DELINQUENCY ON THE VARIABLE

         6    OF INTEREST, YES, YOU SHOULD DO THAT.

         7        Q     AND WHAT IS THE BASIS FOR YOUR OPINION?

         8        A     WELL, I DON'T KNOW THAT I CAN ADD TO IT.          IF

         9    YOU'RE UNABLE TO CONTROL FOR SOMETHING THAT HAS A HIGH

        10    CORRELATION WITH BOTH THE INDEPENDENT VARIABLE OF

        11    INTEREST, THE INITIATION OF FORECLOSURE -- OR THE --

        12    I'M SORRY -- THE LATE ESCROW ANALYSIS, AND THE

        13    DEPENDENT VARIABLE, WHICH IS THE INITIATION OF

        14    FORECLOSURE WHICH WE ESTABLISHED BEFORE THE PROBABILITY

        15    OF INITIATION OF FORECLOSURE, IF YOU CAN'T FULLY

        16    CONTROL FOR THAT INFLUENCE, THAT CORRELATION, THEN

        17    WHAT'S THE POINT OF PRETENDING LIKE YOU CAN DO THAT IN

        18    PUTTING IN A CONTROL VARIABLE THAT YOU YOURSELF HAVE

        19    SAID DOES NOT CONTROL?

        20              I DON'T KNOW THAT I HAVE ANYTHING BEYOND THAT,

        21    BUT THAT SHOULD BE ENOUGH.       THOSE ARE HIS WORDS, NOT

        22    MINE, BUT I AGREE WITH HIM.

        23        Q     SO, DR. HAMM, OUTSIDE OF YOUR INTERPRETATION

        24    OF WHAT MR. -- WHAT PROFESSOR MCFADDEN SAYS, WHAT IS

        25    YOUR BASIS FOR YOUR OPINION?
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 166 of
                                      269

                                                                      Page 165
         1        A     THE BASIS FOR MY OPINION IS THAT IN

         2    ECONOMETRICS, YOU NEED TO INCLUDE ALL RELEVANT

         3    VARIABLES.    IF YOU'RE MISSING VARIABLES, THEN YOU HAVE

         4    MISSPECIFIED YOUR MODEL AND YOU CAN'T DRAW ANY

         5    MEANINGFUL CONCLUSIONS FROM IT.

         6              IF YOU CAN'T CONTROL FOR A VARIABLE THAT IS

         7    CORRELATED WITH BOTH THE INDEPENDENT VARIABLE OF

         8    INTEREST AND THE DEPENDENT VARIABLE, IF YOU CAN'T

         9    CONTROL FOR THAT, THEN YOUR RESULTS ARE INVALID.

        10    I'M -- I WOULDN'T THINK THAT ANYONE WOULD DISAGREE WITH

        11    THAT, BUT IF THEY DO, SO BE IT.        BUT THAT IS -- THAT IS

        12    MY UNDERSTANDING OF BEST PRACTICES IN ECONOMETRICS.

        13        Q     AND WHERE DID YOUR UNDERSTANDING OF BEST

        14    PRACTICES IN ECONOMETRICS, WHERE WAS THAT FORMED?

        15        A     IT WAS FORMED OVER THE LAST 57 YEARS SINCE I

        16    HAVE BEEN EITHER A STUDENT OF OR A PRACTITIONER OF

        17    ECONOMICS.

        18        Q     AND WHY DO YOU BELIEVE YOU CAN'T CONTROL FOR

        19    PREEXISTING DELINQUENCIES?

        20        A     WELL, THERE ARE A LOT OF REASONS, BUT I THINK

        21    THE MOST IMPORTANT IS ONE THAT I DEAL WITH FURTHER DOWN

        22    HERE AND THAT IS THE CONTROL GROUP -- WE KNOW -- WE

        23    KNOW THAT OCWEN'S POLICY WAS NOT TO PREPARE ESCROW

        24    ANALYSES FOR LOANS THAT WERE DELINQUENT DURING MOST OF

        25    2014.   AND YET THE CONTROL GROUP HAS DELINQUENT LOANS
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 167 of
                                      269

                                                                      Page 166
         1    THAT PURPORTEDLY DID NOT RECEIVE A LATE ESCROW

         2    ANALYSIS, NOTWITHSTANDING THE POLICY.

         3              ALL RIGHT.     LET'S ASSUME THAT THAT IS RIGHT

         4    AND THAT THOSE LOANS IN THE CONTROL GROUP DID NOT HAVE

         5    A LATE ESCROW ANALYSIS.      THEN THE QUESTION IS:       WHY DID

         6    THEY -- WHY DID THEY GET AN ESCROW ANALYSIS WHEREAS THE

         7    DELINQUENT LOANS IN THE TREATMENT GROUP DID NOT GET

         8    ONE?    SOMETHING ABOUT THOSE DELINQUENT LOANS IN THE

         9    CONTROL GROUP IS FUNDAMENTALLY DIFFERENT FROM THE

        10    DELINQUENT LOANS IN THE TREATMENT GROUP.

        11              AND AS A CONSEQUENCE, YOU CAN'T DRAW ANY

        12    REASONABLE CONCLUSIONS FROM ANY DIFFERENCE BETWEEN THE

        13    PERFORMANCE OF THE LOANS IN THE CONTROL GROUP AND THE

        14    PERFORMANCE OF THE LOANS IN THE TREATMENT GROUP.

        15              THE CONTROL GROUP IS SUPPOSED TO MIMIC THE

        16    TREATMENT GROUP IN ALL RESPECTS EXCEPT THE LATE ESCROW

        17    ANALYSIS.

        18              BUT CLEARLY THESE ARE TWO DIFFERENT GROUPS OF

        19    DELINQUENT LOANS, AND THAT BY ITSELF, WITHOUT REGARD TO

        20    ANYTHING ELSE I SAY IN THIS REPORT, INVALIDATES

        21    PROFESSOR MCFADDEN'S RESULTS.

        22        Q     DR. HAMM, DID YOU IMPLEMENT PROFESSOR

        23    MCFADDEN'S ECONOMETRIC MODEL WITH THESE BORROWER'S

        24    EXCLUDED?

        25        A     I DID NOT.     "THESE BORROWERS," BEING
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 168 of
                                      269

                                                                      Page 167
         1    DELINQUENT BORROWERS?

         2        Q     BORROWERS WITH A PREEXISTING DELINQUENCY THAT

         3    YOU BELIEVE SHOULD HAVE BEEN EXCLUDED.

         4        A     I DID NOT RUN HIS MODEL WITH THOSE LOANS

         5    EXCLUDED.    I DID COMPARE THE RATE OF FORECLOSURES FOR

         6    THE NON DELINQUENT LOANS IN THE CONTROL GROUP AND THE

         7    NON DELINQUENT LOANS IN THE TREATMENT GROUP AND I FOUND

         8    THE RATE OF FORECLOSURE WAS VIRTUALLY THE SAME, AS I

         9    WOULD EXPECT IT TO BE.

        10              ACTUALLY IT WAS A LITTLE HIGHER FOR THE

        11    CONTROL GROUP THAN FOR THE TREATMENT GROUP, WHICH

        12    SURPRISED ME, BUT, I WOULD SIMPLY SUMMARIZE THAT

        13    COMPARISON AS NO -- NO SIGNIFICANT DIFFERENCE, WHICH IS

        14    EXACTLY WHAT I WOULD EXPECT.

        15        Q     AND DR. HAMM, DO YOU KNOW IF PROFESSOR

        16    MCFADDEN CONTROLS FOR PREEXISTING DELINQUENCY IN BOTH

        17    HIS CONTROL AND TREATMENT GROUP?

        18        A     AS I SAID, HE PURPORTS TO, BUT HE DOESN'T --

        19    HE DOESN'T CONTROL FOR THEM.       AND IT'S NOT SURPRISING

        20    THAT HE DOESN'T SINCE HE ACKNOWLEDGES IN HIS REPORT

        21    THAT YOU CANNOT FULLY CONTROL FOR DELINQUENCIES AND

        22    BANKRUPTCIES.

        23              BUT IN ANY EVENT, HE DOESN'T.        HE DOESN'T TAKE

        24    INTO ACCOUNT THIS FUNDAMENTAL DIFFERENCE BETWEEN THE

        25    DELINQUENCIES IN TWO GROUPS.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 169 of
                                      269

                                                                      Page 168
         1               HE DOESN'T PROPERLY IDENTIFY DELINQUENT LOANS

         2    IN THE TREATMENT GROUP AS WE ESTABLISHED EARLIER.

         3    MAYBE WE DIDN'T, I CAN'T REMEMBER.

         4               BUT HE COMES UP 29,000 SHORT IN TERMS OF

         5    IDENTIFYING DELINQUENT LOANS.

         6               SO WHATEVER HE THINKS HE'S DONE, HE CERTAINLY

         7    HASN'T CONTROLLED FOR THE INFLUENCE OF DELINQUENCY ON

         8    THE COEFFICIENT OF THE OVERCHARGE OR UNDERCHARGE FLAG.

         9         Q     DR. HAMM, I THINK WHAT YOU'RE REFERRING TO IS

        10    YOU USED RFP 22 TO IDENTIFY WHETHER OR NOT BORROWERS

        11    WERE DELINQUENT; IS THAT CORRECT?

        12         A     CORRECT.

        13         Q     NOT OCWEN'S DELINQUENCY DATA AS PRODUCED IN

        14    RFP 5; IS THAT CORRECT?

        15         A     NO.   I WENT TO THE DEFINITIVE SOURCE -- AND I

        16    THINK OCWEN IN THEIR LETTER OF TRANSMITTAL TO THE

        17    BUREAU INDICATED THAT RFP 22 WAS THE -- I DON'T KNOW

        18    THAT HE USED THE WORD "DEFINITIVE SOURCE," -- BUT THE

        19    MOST RELIABLE SOURCE OF INFORMATION ON THESE LOANS.

        20    THAT'S WHAT I USED.

        21         Q     DO YOU KNOW THE IMPACT -- SITTING HERE TODAY,

        22    DO YOU KNOW THE IMPACT OF EXCLUDING BORROWERS WITH A

        23    PREEXISTING DELINQUENCY FROM PROFESSOR MCFADDEN'S

        24    ECONOMETRIC MODEL?

        25               MS. ROSE-SMITH:     OBJECTION.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 170 of
                                      269

                                                                      Page 169
         1              THE WITNESS:     I THINK I DO FOR THE REASON THAT

         2    I JUST GAVE, IN THAT THE FORECLOSURE RATE FOR NON

         3    DELINQUENT LOANS IN A CONTROL GROUP AND NON DELINQUENT

         4    LOANS IN THE TREATMENT GROUP IS, ESSENTIALLY, THE SAME

         5    WITH THE CONTROL GROUP'S FORECLOSURE RATE BEING A

         6    LITTLE BIT HIGHER.

         7              I DON'T SUGGEST THAT THAT PROVES THAT A

         8    DELAYED ESCROW ANALYSIS REDUCES THE RISK OF

         9    FORECLOSURE.

        10              AS I SAY, I CHARACTERIZE IT -- THE FORECLOSURE

        11    RATE AS BEING THE SAME FOR THE TWO GROUPS, WHICH IS

        12    WHAT I WOULD EXPECT IT TO BE.

        13    BY MR. DESAI:

        14        Q     DR. HAMM, I BELIEVE YOU TESTIFIED EARLIER THAT

        15    YOU DID NOT IMPLEMENT PROFESSOR MCFADDEN'S ECONOMETRIC

        16    MODEL WITH THE BORROWER'S -- WITH THE PREEXISTING

        17    DELINQUENCY EXCLUDED; CORRECT?

        18        A     I DID.

        19        Q     SO SITTING HERE TODAY, YOU DO NOT KNOW THE

        20    IMPACT OF EXCLUDING BORROWERS WITH A PREEXISTING

        21    DELINQUENCY FROM PROFESSOR MCFADDEN'S ECONOMETRIC

        22    MODEL; IS THAT CORRECT?

        23              MS. ROSE-SMITH:      OBJECTION.

        24              THE WITNESS:     I DON'T KNOW FOR SURE, BUT AS I

        25    SAY, BASED ON THE FORECLOSURE RATES FOR THE TWO GROUPS,
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 171 of
                                      269

                                                                      Page 170
         1    I WOULD CERTAINLY EXPECT THAT HIS MODEL, IF PROPERLY

         2    SPECIFIED, IF IT INCLUDES THE APPROPRIATE VARIABLES, IF

         3    IT IS OTHERWISE PROPERLY SPECIFIED AND HAS A VALID

         4    CONTROL GROUP IS GOING TO PRODUCE RESULTS ALONG THE

         5    LINES OF WHAT I JUST DESCRIBED.

         6              IN OTHER WORDS, ESSENTIALLY NO DIFFERENCE.

         7    BY MR. DESAI:

         8        Q     DR. HAMM, PLEASE TURN TO PAGE 128 OF YOUR

         9    REPORT AND THE SECTION TITLED "PROFESSOR MCFADDEN

        10    IGNORES OTHER DATA PRODUCED BY OCWEN RELEVANT TO

        11    CAUSATION."

        12        A     I'M THERE.

        13        Q     AND THE DATA YOU BELIEVE PROFESSOR MCFADDEN

        14    IGNORED ARE OCWEN'S IDENTIFIED REASONS FOR BORROWER

        15    DEFAULTS?

        16        A     CORRECT.

        17              THE REPORTER:     FOR WHAT DEFAULTS?

        18              MR. DESAI:     OCWEN'S IDENTIFIED REASONS FOR

        19    BORROWER DEFAULTS.

        20    BY MR. DESAI:

        21        Q     AND YOU WRITE IN PARAGRAPH 338, YOU BELIEVE

        22    THAT "THERE IS NO MYSTERY AS TO WHY THESE LOANS ENDED

        23    UP IN FORECLOSURE.      THEY SHOULD HAVE BEEN EXCLUDED FROM

        24    BOTH PROFESSOR MCFADDEN'S PROPORTIONAL HAZARD MODEL AND

        25    HIS DAMAGES CALCULATION"; IS THAT RIGHT?
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 172 of
                                      269

                                                                      Page 171
         1        A      CORRECT.

         2        Q      IS IT YOUR OPINION THAT OCWEN'S CAPTURED

         3    REASON FOR DEFAULT EXPLAINS WHY THESE LOANS ENDED UP IN

         4    FORECLOSURE?

         5        A      IT IS THE BEST INFORMATION AVAILABLE TO OCWEN

         6    ON WHY THEY DID, AND I HAVE NO REASON TO DISAGREE WITH

         7    WHAT OCWEN CONSIDERS THE BEST INFORMATION UPON THE

         8    FORECLOSURE.

         9        Q      WHAT IS YOUR -- THE BASIS OF YOUR KNOWLEDGE

        10    FOR OCWEN CONSIDERING THIS IS THE BEST INFORMATION FOR

        11    THE REASON FOR DEFAULT?

        12               MS. ROSE-SMITH:     OBJECTION.

        13               THE WITNESS:    BECAUSE THE SYSTEM IS DESIGNED

        14    TO CAPTURE WHAT THE BORROWER SAYS AS THE REASON FOR THE

        15    DEFAULT.    AND IT DOES ASSUME THAT THE BORROWER IS IN

        16    THE BEST POSITION TO EXPLAIN WHY THE BORROWER CAN'T

        17    MAKE THE PAYMENTS THAT THE BORROWER PROMISED TO MAKE

        18    WHEN HE OR SHE SIGNED THE PROMISSORY NOTE, BUT THAT'S

        19    MY REASON.

        20    BY MR. DESAI:

        21        Q      AND DO YOU KNOW WHO CREATED THE REASONS FOR

        22    DEFAULT IN OCWEN'S REASONS FOR DEFAULT?

        23        A      SOMEONE FROM OCWEN'S COLLECTION DEPARTMENT

        24    UNDOUBTEDLY CALLED -- THIS IS MY UNDERSTANDING --

        25    CALLED THE BORROWER AS SOMEONE FROM THE COLLECTION
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 173 of
                                      269

                                                                      Page 172
         1    DEPARTMENT DID NUMEROUS TIMES IN AN EFFORT TO BRING THE

         2    LOAN CURRENT, AND AT SOME POINT ASKED THE BORROWER

         3    TO -- FOR ONE OR MORE REASONS WHY THE BORROWER WAS NOT

         4    ABLE TO MAKE THE PAYMENTS AND WAS IN DEFAULT.

         5        Q      AND OCWEN ENTERS THE REASON FOR DEFAULT;

         6    CORRECT?

         7        A      THE BORROWER COMMUNICATES TO OCWEN AND OCWEN

         8    ACTUALLY TYPES IT INTO THE SYSTEM.

         9        Q      AND DOES OCWEN SELECT A PRESPECIFIED REASON

        10    FOR DEFAULT?

        11        A      NOT TO MY KNOWLEDGE.

        12               MS. ROSE-SMITH:     OBJECTION.

        13    BY MR. DESAI:

        14        Q      SO THEY -- IS IT YOUR UNDERSTANDING THAT THEY

        15    CAPTURE VERBATIM WHATEVER IT IS THE BORROWER TELLS THEM

        16    IS THE REASON FOR DEFAULT?

        17               MS. ROSE-SMITH:     OBJECTION.

        18               THE WITNESS:    I THINK THEY HAVE A NUMBER OF

        19    CATEGORIES THAT RUNS TO SEVERAL PAGES AND THEY TRY TO

        20    FIND A CATEGORY -- AN EXISTING CATEGORY THAT IS CLOSEST

        21    TO WHAT THE BORROWER ARTICULATED.

        22               AND IF YOU'VE LOOKED AT THESE -- THE FREQUENCY

        23    DISTRIBUTION, YOU KNOW THAT MOST OF THE REASONS FALL

        24    INTO A RELATIVELY SMALL NUMBER OF CATEGORIES, BUT YES,

        25    THAT'S THE WAY IT WORKS.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 174 of
                                      269

                                                                      Page 173
         1    BY MR. DESAI:

         2         Q     AND ARE YOU AWARE OF THE ORIGIN OF THESE

         3    PREEXISTING DEFAULT REASONS?

         4         A     I THINK THEY ARE BASED ON THE COMMON REASONS

         5    THAT ARE GIVEN BY BORROWERS FOR THEIR FAILURE TO

         6    PERFORM AS PROMISED.

         7         Q     CAN A LOAN HAVE MORE THAN ONE DEFAULT REASON?

         8         A     YES.

         9         Q     DOES EVERY LOAN WITH A DEFAULT REASON END UP

        10    IN FORECLOSURE?

        11         A     NO.

        12         Q     IS IT YOUR OPINION THAT THE DEFAULT REASON IS

        13    THE DISPOSITIVE REASON FOR WHY A BORROWER ENDS UP IN

        14    FORECLOSURE?

        15               MS. ROSE-SMITH:     OBJECTION.

        16               THE WITNESS:     I THINK IT IS THE MOST LIKELY

        17    REASON.    IT'S THE BEST INFORMATION THAT EXISTS ON THE

        18    REASON FOR THAT DEFAULT.

        19    BY MR. DESAI:

        20         Q     SO IS YOUR OPINION THAT IS THE MOST LIKELY

        21    REASON BUT NOT THE DISPOSITIVE REASON; IS THAT RIGHT?

        22               MS. ROSE-SMITH:     OBJECTION.

        23               THE WITNESS:     IF BY "DISPOSITIVE REASON" YOU

        24    MEAN A REASON THAT IS 100 PERCENT CERTAIN TO BE TRUE

        25    BECAUSE THERE IS NO AUDIT OF THE BORROWER'S THINKING,
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 175 of
                                      269

                                                                      Page 174
         1    THE BORROWERS DO NOT HAVE TO JUSTIFY THEIR ANSWERS BY

         2    SHOWING CHECK REGISTERS AND BANK ACCOUNTS AND

         3    APPRAISALS OF THEIR PROPERTY IN ORDER TO SUBSTANTIATE

         4    THE REASONS THAT THEY GIVE, I WOULD AGREE.

         5               IN THAT SENSE OF DISPOSITIVENESS, NO, IT'S NOT

         6    DISPOSITIVE.    IT'S MOST LIKELY.      IT'S THE BEST

         7    INFORMATION THAT'S AVAILABLE.

         8    BY MR. DESAI:

         9        Q      DO YOU KNOW WHEN OCWEN ENTERS THE REASON FOR

        10    THE DEFAULT?

        11        A      IT ENTERS IT SOMETIME AFTER THE LOAN GOES INTO

        12    DEFAULT.    I'M NOT SURE EXACTLY WHEN.       IN THIS

        13    PARTICULAR CASE, MY ANALYSIS, MY TABULATION OF THESE

        14    REASONS WAS, IN ALL CASES, AFTER THE ESCROW ANALYSIS

        15    HAS BEEN DELAYED AND THE BORROWER WOULD BE AWARE OF

        16    WHATEVER NEGATIVE IMPACT THAT ESCROW ANALYSIS HAD.            BUT

        17    I CAN'T TELL YOU EXACTLY WHEN IN THE PROCESS IT

        18    HAPPENS, BUT IT'S AFTER THE LOAN HAS GONE INTO DEFAULT.

        19        Q      AND DID YOU COMPARE THE DATE ON WHICH OCWEN

        20    ENTERED THE REASON FOR DEFAULT TO THE DATE ON WHICH THE

        21    FORECLOSURE WAS INITIATED?

        22        A      I DID NOT, NO.

        23        Q      DID YOU COMPARE THE DATE ON WHICH OCWEN

        24    ENTERED THE REASON FOR DEFAULT TO THE DATE THAT THE

        25    FORECLOSURE SALE WAS COMPLETED, IF IT WAS COMPLETED?
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 176 of
                                      269

                                                                       Page 175
         1        A     BY THAT POINT -- NO, I DID NOT BECAUSE AT THAT

         2    POINT THE BORROWER IS OUT OF THE PICTURE.

         3        Q     AND DID YOU COMPARE THE DATE THAT OCWEN

         4    ENTERED THE DEFAULT REASON TO WHEN THEY BEGAN CHARGING

         5    THE CURRENT ESCROW AMOUNT?

         6        A     WELL, AS I SAY, IT IS IN ALL CASES AFTER THE

         7    DATE OF HARM, WHICH IS CERTAINLY IN THE CASE OF

         8    UNDERCHARGED BORROWERS, YES, IT WOULD BE AFTER THE NEW

         9    ESCROW AMOUNT IS CHARGED.

        10              I'D HAVE TO GO BACK AND LOOK TO SEE IF WE --

        11    HOW WE TREATED THE OVERCHARGED BORROWERS.          OUR

        12    INTENTION WAS TO ONLY CONSIDER REASONS THAT WERE

        13    ENTERED AFTER THE ALLEGED HARM DATE.         AND THAT WAS

        14    CERTAINLY OUR INTENTION.       I HAVE EVERY REASON TO

        15    BELIEVE THAT WE DID IT CORRECTLY AND PROPERLY.

        16        Q     AND WHEN YOU SAY "WE," DR. HAMM --

        17        A     I MEAN ME.

        18        Q     -- WHO ARE YOU REFERRING TO?

        19        A     I MEAN, ME.

        20        Q     YOU DID IT YOURSELF?

        21              THE REPORTER:     ONE AT A TIME, PLEASE.

        22              THE WITNESS:     NO, I HAD STAFF WORKING AT MY

        23    DIRECTION AND UNDER MY SUPERVISION DO IT.          BUT THIS IS

        24    MY REPORT AND I TAKE RESPONSIBILITY SINCE I REVIEWED

        25    THE MATERIAL BEFORE IT WENT INTO MY REPORT AND SHAPED
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 177 of
                                      269

                                                                      Page 176
         1    MY OPINIONS.

         2    BY MR. DESAI:

         3        Q      DID YOU REVIEW THE CODE THAT PRODUCED THE

         4    ANALYSIS SURROUNDING THE DATES THE DEFAULT REASONS WERE

         5    ENTERED?

         6               MS. ROSE-SMITH:     OBJECTION.

         7               THE WITNESS:    CAN YOU RE-ASK THE QUESTION?        I

         8    DIDN'T UNDERSTAND IT.

         9    BY MR. DESAI:

        10        Q      SURE.

        11               DID YOU REVIEW ANY STATISTICAL CODE OR

        12    PROGRAMMING CODE THAT WAS USED TO PRODUCE THE RESULTS

        13    THAT SURROUNDED YOUR ANALYSIS OF THE REASONS FOR

        14    DEFAULT?

        15               MS. ROSE-SMITH:     OBJECTION.

        16               THE WITNESS:    I DON'T KNOW WHETHER WE DID OR

        17    NOT.    I CAN'T TELL YOU AS I SIT HERE.

        18    BY MR. DESAI:

        19        Q      I'M ASKING IF YOU PERSONALLY DID.

        20        A      OH, I DID NOT PERSONALLY DO IT.

        21        Q      AND YOU WRITE THAT, "THERE IS NO MYSTERY AS TO

        22    WHY THESE LOANS ENDED UP IN FORECLOSURE."

        23               WHY DO YOU BELIEVE THERE'S NO MYSTERY,

        24    DR. HAMM?

        25        A      WELL, FOR MAYBE HALF OF THEM, THE LOANS WERE
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 178 of
                                      269

                                                                      Page 177
         1    WELL OVER 120 DAYS DELINQUENT AND THE REASONS THAT THE

         2    BORROWER GAVE ARE PRETTY -- PRETTY MUCH ANSWER THE

         3    QUESTION.    THE BORROWER SAYS, I CAN'T MAKE MY MORTGAGE

         4    PAYMENTS BECAUSE I'VE LOST MY JOB AND I HAVE NO SOURCE

         5    OF INCOME.    UNDER THOSE CIRCUMSTANCES, THERE'S NO

         6    MYSTERY WHY THE LOAN IS IN DEFAULT.         THE BORROWER HAS

         7    NO SOURCE OF INCOME TO MAKE THE PAYMENTS THAT THE

         8    BORROWER PROMISED TO MAKE.

         9              IF THE WIFE OF THE BORROWER SAYS MY HUSBAND IS

        10    IN JAIL AND HAS NO WAY TO EARN THE MONEY NEEDED TO PAY

        11    THE -- MAKE THE MORTGAGE PAYMENTS, THERE'S NO MYSTERY

        12    AS TO WHY THAT LOAN DEFAULTED.        DEFAULTED BECAUSE THE

        13    BORROWER DOES NOT HAVE THE SOURCE OF INCOME FROM WHICH

        14    HE CAN DRAW IN ORDER TO MAKE THE PAYMENT.

        15              IF THE BORROWER SAYS, MY WIFE IS SICK IN THE

        16    HOSPITAL.    I DON'T HAVE INSURANCE.       I DON'T HAVE

        17    MEDICARE.    I DON'T HAVE MEDICAID.      AND I'M HAVING TO

        18    USE EVERY PENNY OF MY RESOURCES IN ORDER TO PAY HER

        19    HOSPITAL BILLS AND I CAN'T MAKE THE MORTGAGE PAYMENTS,

        20    IT'S NO MYSTERY AS TO WHY THE LOAN IS IN DEFAULT.

        21        Q     WELL, LET'S EXPLORE SOME OF THIS MYSTERY.

        22    LET'S USE YOUR EXAMPLE OF THE BORROWER WHO SAYS THEY

        23    LOST THEIR JOB AND HAS NO SOURCE OF INCOME.

        24              DOES OCWEN CAPTURE FOR HOW LONG THAT BORROWER

        25    LOST THEIR JOB AND HAS NO SOURCE OF INCOME?
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 179 of
                                      269

                                                                      Page 178
         1              MS. ROSE-SMITH:      OBJECTION.

         2              THE WITNESS:     NO, BUT BECAUSE THE BORROWER HAS

         3    GIVEN HIS REASON AFTER THE LOAN HAS GONE IN TO DEFAULT,

         4    THE BORROWER HAS EXPLAINED FULLY WHY THE LOAN WENT INTO

         5    DEFAULT AND BECAME DELINQUENT.

         6    BY MR. DESAI:

         7          Q   BUT IF A BORROWER REGAINED A JOB AT A HIGHER

         8    WAGE THE VERY NEXT WEEK, WOULD THAT EXPLAIN WHY THEY

         9    WENT INTO FORECLOSURE STILL?

        10          A   THAT WOULD EXPLAIN WHY THEY CAME OUT OF

        11    FORECLOSURE AND WHY THEY DID NOT GO TO A FORECLOSURE

        12    SALE BECAUSE WERE THAT TO HAPPEN AND THE BORROWER

        13    REGAINED THE CAPACITY TO SERVICE THE LOAN, THE LOAN IS

        14    NOT GOING TO BE FORECLOSED.

        15          Q   DOES OCWEN DO ANY VALIDATION OF THE BORROWER'S

        16    REASON FOR DEFAULT?

        17          A   I'VE ALREADY TESTIFIED TO THAT.         IT DOES NOT.

        18    IT TAKES THE BORROWER'S WORD.

        19          Q   AND OCWEN DOES NOT KNOW OF ANY CHANGES TO THE

        20    BORROWER AFTER THE REASON THE DEFAULT IS ENTERED; IS

        21    THAT CORRECT?

        22              MS. ROSE-SMITH:      OBJECTION.

        23              THE WITNESS:     IT DOES NOT CONTINUALLY ASK THE

        24    BORROWER IF ANYTHING CHANGED, IF THAT'S WHAT YOU MEAN.

        25    ///
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 180 of
                                      269

                                                                      Page 179
         1    BY MR. DESAI:

         2        Q      IT IS.

         3               AND IN PARAGRAPH 341 YOU STATE THAT YOU

         4    CLASSIFIED LOANS -- I'M SORRY.        LET ME LET YOU GET

         5    THERE.

         6        A      I'M THERE.

         7        Q      AND IN PARAGRAPH 341, YOU STATE THAT YOU

         8    CLASSIFIED LOANS WITH DEFAULT REASONS UNDER ONE OF TWO

         9    CATEGORIES.

        10               THE FIRST WAS NON OCWEN REASON -- REASONS FOR

        11    DEFAULT AND THE SECOND FOR -- WAS REASONS FOR WHICH YOU

        12    COULD NOT RULE OUT THE POSSIBILITY OF A BORROWER'S

        13    ASSERTION THAT OCWEN'S CONDUCT MAY HAVE AFFECTED THE

        14    DEFAULT.

        15               IS THAT RIGHT?

        16        A      YES.

        17        Q      AND THESE ARE YOUR CLASSIFICATIONS; CORRECT?

        18        A      THAT'S CORRECT.     AND WE HAVE SPELLED THEM OUT

        19    FOR YOU IN THE MATERIALS THAT I'VE PRODUCED.

        20        Q      CORRECT.

        21               DO YOU BELIEVE THAT OCWEN, DURING THE RELEVANT

        22    TIME PERIOD, WAS FAILING TO PERFORM A TIMELY ESCROW

        23    ANALYSIS FOR BORROWERS SPECIFICALLY BASED ON THAT

        24    BORROWER'S REASON FOR DEFAULT?

        25               MS. ROSE-SMITH:     OBJECTION.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 181 of
                                      269

                                                                      Page 180
         1              THE WITNESS:     AS I THINK I'VE ANSWERED SIMILAR

         2    QUESTIONS IN THE PAST, OCWEN'S FAILURE TO PERFORM AN

         3    ESCROW ANALYSIS FOR LET'S CALL IT THE CLASS OF 2014

         4    WHEN ITS POLICY WAS NOT TO PERFORM ESCROW ANALYSES FOR

         5    DELINQUENT LOANS, WAS BASED ON THE LOAN'S DELINQUENCY,

         6    NOT THE REASON FOR THE DELINQUENCY.

         7              BUT, AGAIN, FROM A STATISTICAL STATEMENT, THE

         8    CORRELATION BETWEEN THESE REASONS AND BOTH THE

         9    OVERCHARGE OR UNDERCHARGE FLAG AND THE INITIATION OF

        10    FORECLOSURE IS SUCH THAT IT INVALIDATES ANY CONCLUSIONS

        11    THAT CAN BE DRAWN FROM PROFESSOR MCFADDEN'S MODEL.

        12              IN OTHER WORDS, IT DOESN'T MATTER WHAT OCWEN'S

        13    REASONING IS SO LONG AS THERE IS THIS CORRELATION

        14    BETWEEN THE REASON AND THE INDEPENDENT VARIABLE OF

        15    INTEREST AND THE DEPENDENT VARIABLE OF INTEREST.

        16    BY MR. DESAI:

        17          Q   DR. HAMM, IS IT YOUR OPINION THAT FOR ANY

        18    BORROWER WITH A NON OCWEN REASON FOR DEFAULT AS

        19    CATEGORIZED BY YOU, THAT OCWEN'S FAILURE TO PERFORM A

        20    TIMELY ESCROW ANALYSIS COULD NOT HAVE CAUSED THE

        21    INITIATION OF FORECLOSURE?

        22          A   THAT IS --

        23              MS. ROSE-SMITH:      OBJECTION.

        24              THE WITNESS:     -- THAT IS EXACTLY MY OPINION.

        25    ///
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 182 of
                                      269

                                                                      Page 181
         1    BY MR. DESAI:

         2         Q     AND IS IT YOUR OPINION THAT FOR ANY BORROWER

         3    WITH A NON OCWEN REASON FOR DEFAULT AS CATEGORIZED BY

         4    YOU, THAT OCWEN'S FAILURE TO PERFORM A TIMELY ESCROW

         5    ANALYSIS COULD NOT INCREASE THE PROBABILITY THAT A

         6    BORROWER HAVE A FORECLOSURE INITIATED?

         7               MS. ROSE-SMITH:       OBJECTION.

         8               THE WITNESS:     THAT IS MY OPINION.

         9    BY MR. DESAI:

        10         Q     PLEASE TURN TO -- APOLOGIZE, MAKE YOU GO BACK

        11    TO EXHIBIT 4, WHICH ARE YOUR EXHIBITS TO YOUR EXPERT

        12    REPORT.

        13               IT MIGHT TAKE YOU A MINUTE TO FIND, BUT I'M

        14    GOING TO DIRECT YOUR ATTENTION TO EXHIBIT 10E WHICH IS

        15    THE FREQUENCY OF THE REASONS FOR DEFAULT -- YEAH, THE

        16    FREQUENCY FOR REASONS OF DEFAULT.

        17         A     EXHIBIT 4?

        18         Q     EXHIBIT 10.    10E?

        19               MS. ROSE-SMITH:     LOOKS LIKE THIS.

        20               THE WITNESS:     I'M FAMILIAR WITH THE EXHIBIT.

        21    I WAS LOOKING FOR 4.

        22    BY MR. DESAI:

        23         Q     THIS IS WHERE IT GETS CONFUSING, IT'S

        24    EXHIBIT 4 TO THE DEPOSITION, BUT EXHIBIT 10 --

        25         A     OH, I SEE.    GOT IT.    GOT IT.    10.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 183 of
                                      269

                                                                      Page 182
         1        Q      10E.

         2        A      10E.     I'M THERE.

         3        Q      DO YOU BELIEVE THAT THE REASONS FOR DEFAULT

         4    THAT OCWEN HAS IDENTIFIED IN YOUR EXHIBIT 10E ARE

         5    EXHAUSTIVE?

         6        A      NO.    WELL, CURTAILMENT OF INCOME IS PRETTY

         7    BROAD.   BUT COULD THERE BE SOMETHING THAT IS NOT ON

         8    THIS LIST?    I THINK IT WOULD ACCOUNT FOR VERY FEW

         9    FORECLOSURE INITIATIONS, BUT I CAN'T -- I CAN'T RULE

        10    OUT THE POSSIBILITY THAT THERE IS ANOTHER REASON THAT'S

        11    NOT ON THIS LIST.      JUST NOT AN IMPORTANT REASON.       THESE

        12    ARE THE IMPORTANT REASONS.

        13        Q      I SEE.

        14               DOES THE EXHIBIT IDENTIFY THE FAILURE TO

        15    PERFORM A TIMELY ESCROW ANALYSIS AS A REASON FOR

        16    DEFAULT?

        17        A      NO.

        18        Q      DO YOU KNOW IF OCWEN TELLS BORROWERS THAT IT

        19    HAS OVERCHARGED THEM?

        20        A      WHEN IT ULTIMATELY PERFORMS AN ESCROW

        21    ANALYSIS, IT WILL TELL THEM IF THERE IS A SURPLUS IN

        22    THEIR ESCROW ACCOUNT AND IT WILL REFUND THAT MONEY TO

        23    THEM WITHIN A VERY SHORT PERIOD OF TIME, NO LONGER THAN

        24    30 DAYS.    BUT I THINK OCWEN'S POLICY IS MUCH QUICKER

        25    THAN THAT.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 184 of
                                      269

                                                                      Page 183
         1               I BELIEVE THE REASON WHY IT DOESN'T SEPARATELY

         2    IDENTIFY A LATE ESCROW ANALYSIS IS THERE WOULDN'T BE

         3    ANY ENTRIES FOR IT.

         4        Q      AND DID YOU REVIEW ANY OF OCWEN'S CONSUMER

         5    COMPLAINTS IN TRYING TO ASSESS WHETHER OR NOT THE

         6    BORROWER-STATED REASONS TO DEFAULTS WERE EXHAUSTIVE?

         7        A      NOT FOR THAT PURPOSE.      I REVIEWED SOME OF THE

         8    COMPLAINTS THAT APPEAR IN THE BUREAU'S COMPLAINT, BUT I

         9    DIDN'T REVIEW THEM FOR THE PURPOSE OF TRYING TO SEE IF

        10    THIS LIST OF REASONS IN EXHIBIT 10E THAT IS PART OF

        11    DEPOSITION EXHIBIT 4 WERE EXHAUSTIVE.

        12        Q      DID YOU REVIEW ANY OF -- ANY OCWEN BORROWER

        13    COMPLAINTS FOR PURPOSES OF FORMING YOUR OPINIONS IN

        14    THIS CASE?

        15        A      NO.

        16        Q      DID YOU HAVE ACCESS TO OCWEN'S CONSUMER

        17    COMPLAINT DATABASE THAT WAS PRODUCED IN THIS

        18    LITIGATION?

        19        A      I BELIEVE I DID.

        20        Q      WHY DIDN'T YOU REVIEW ANY OF OCWEN'S BORROWER

        21    COMPLAINTS IN ORDER TO FORM YOUR OPINIONS IN THIS CASE?

        22        A      BECAUSE IT WASN'T RELEVANT TO OPINING ON

        23    DAMAGES.    AT LEAST IN TERMS OF -- AS PROFESSOR MCFADDEN

        24    EXPLAINS THEM.

        25               AGAIN, I'M A REBUTTAL WITNESS, AND SO I TOOK
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 185 of
                                      269

                                                                      Page 184
         1    PROFESSOR MCFADDEN'S OPINIONS AND APPLIED MY ANALYSIS

         2    BASED ON MY ECONOMICS TRAINING, MY EXPERIENCE IN LOAN

         3    SERVICE, MY UNDERSTANDING OF THE PROCESS TO WHAT HE DID

         4    AND IDENTIFIED THE FLAWS THAT ARE SET FORTH IN THIS

         5    REPORT.   BUT I DIDN'T ATTEMPT TO PLOW NEW GROUND

         6    BECAUSE I WAS A REBUTTAL WITNESS.        I WASN'T ASKED TO DO

         7    ANYTHING BEYOND ANALYZE PROFESSOR MCFADDEN AND

         8    PROFESSOR POWELL'S OPINIONS AND SHARE MY CONCLUSIONS

         9    WITH THE COURT.

        10        Q     WELL, DR. HAMM, YOU STATE THAT FOR 17 PERCENT

        11    OF BORROWERS IN -- OUT OF THE -- IN THE RELEVANT

        12    POPULATION, THAT THEY SHOULD BE EXCLUDED FROM THE MODEL

        13    AND FROM THE DAMAGES CALCULATION BECAUSE THEY HAVE A

        14    NON OCWEN REASON FOR DEFAULT, AND YOU DID NOT THINK IT

        15    WAS RELEVANT FOR THOSE 17 PERCENT OF BORROWERS TO LOOK

        16    AT THEIR CONSUMER COMPLAINTS TO SEE IF THERE'S ANY

        17    ADDITIONAL INFORMATION THAT MIGHT EXPLAIN THEIR REASON

        18    FOR DEFAULT.

        19              IS THAT YOUR TESTIMONY?

        20              MS. ROSE-SMITH:      OBJECTION.

        21              THE WITNESS:     THAT'S MY TESTIMONY.      I DID NOT

        22    THINK IT WAS RELEVANT AND I DID REVIEW OVER 100 LOANS,

        23    WHICH IS OVER 100 LOANS MORE THAN PROFESSOR MCFADDEN

        24    DID AT LEAST IN SETTING FORTH IN HIS TWO REPORTS TO

        25    IDENTIFY THE REASON FOR DEFAULT.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 186 of
                                      269

                                                                      Page 185
         1               BUT NO, I DIDN'T THINK IT WAS RELEVANT.

         2    APPARENTLY NEITHER DID PROFESSOR MCFADDEN, TO REVIEW

         3    THOSE CONSUMER COMPLAINTS.

         4    BY MR. DESAI:

         5        Q      AS I MENTIONED EARLIER, I'D ASK THAT YOU LIMIT

         6    YOUR ANSWERS TO YOUR OPINIONS IN YOUR REPORT AND NOT

         7    CHARACTERIZE WHAT PROFESSOR MCFADDEN DID OR DIDN'T DO

         8    IN HIS.

         9               MS. ROSE-SMITH:     OBJECTION.    I BELIEVE HE WAS

        10    GIVING YOU HIS IMPRESSION OF THAT OPINION.

        11               MS. HEALEY:     I THINK HE WAS JUSTIFYING

        12    HIMSELF.

        13               MS. ROSE-SMITH:     HE'S NOT TESTIFYING ABOUT --

        14    HE'S NOT TESTIFYING ABOUT WHAT DR. MCFADDEN [SIC] SAYS,

        15    BUT HE IS SAYING HERE IS MY IMPRESSION OF WHAT MCFADDEN

        16    DID.    AND I THINK HE'S ALLOWED TO DO THAT BECAUSE YOU

        17    ASKED THE QUESTION.

        18    BY MR. DESAI:

        19        Q      SO, DR. HAMM, IS YOUR TESTIMONY THAT WHAT

        20    CONSUMERS ACTUALLY TOLD OCWEN ABOUT THEIR EXPERIENCES

        21    WAS NOT RELEVANT?

        22        A      NO.   WHEN --

        23               MS. ROSE-SMITH:     OBJECTION.

        24               THE WITNESS:    WHEN ASKED FOR THE REASON FOR

        25    THEIR DEFAULT, I THINK THEIR ANSWER IS HIGHLY RELEVANT.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 187 of
                                      269

                                                                      Page 186
         1    AND I HAVE THAT INFORMATION.       I DON'T NEED TO

         2    SUPPLEMENT IT.     I HAVE IT.

         3    BY MR. DESAI:

         4        Q     YOU CAN PUT EXHIBIT 4 TO THE SIDE.         WE'RE

         5    GOING TO GO BACK TO EXHIBIT 2, WHICH IS YOUR REBUTTAL

         6    REPORT.

         7        A     OKAY.

         8        Q     IN PARAGRAPH 338, DR. HAMM, YOU WRITE THAT --

         9    AND THIS IS IN THE VERY LAST SENTENCE -- "THAT

        10    PROFESSOR MCFADDEN CHOSE TO INCLUDE THESE LOANS CAUSING

        11    HIM TO GROSSLY OVERSTATE THE IMPORTANCE OF DELAYED

        12    ESCROW ANALYSES IN CAUSING FORECLOSURE."          AND BY "THESE

        13    LOANS" YOU'RE REFERRING TO THOSE LOANS WITH A NON OCWEN

        14    REASON FOR DEFAULT; CORRECT?

        15        A     LET ME READ THE WHOLE PARAGRAPH.

        16        Q     SURE.

        17        A     YES, THAT IS MY OPINION.

        18        Q     AND WHAT DO YOU MEAN BY "IMPORTANCE" IN THIS

        19    SENTENCE?

        20        A     WELL, I MEAN AS A CAUSAL FACTOR IN THE

        21    FORECLOSURE.    WE KNOW WHAT THE CAUSE WAS.        THE BORROWER

        22    TOLD US WHAT THE CAUSE WAS.       AND SO HE GROSSLY

        23    OVERSTATES THE IMPORTANCE OF DELAYED ESCROW ANALYSES AS

        24    A CAUSAL FACTOR IN A FORECLOSURE INITIATION, NEVER MIND

        25    ABOUT A FORECLOSURE, A FORECLOSURE INITIATION.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 188 of
                                      269

                                                                      Page 187
         1        Q     AND WHAT DO YOU MEAN BY "GROSS OVERSTATEMENT,"

         2    AS USED IN THIS SENTENCE?

         3        A     WELL, PROFESSOR MCFADDEN, BECAUSE HE -- AMONG

         4    OTHER DEFICIENCIES IN HIS ANALYSIS, BECAUSE HE INCLUDES

         5    LOANS WHERE AN EXPLANATION OF THE CAUSAL FACTOR IS NOT

         6    NEEDED, BECAUSE WE ALREADY KNOW WHAT THE CAUSAL FACTOR

         7    WAS, IT DISTORTS HIS -- THE OUTPUT OF HIS MODEL AND

         8    CAUSES THE HARM ATTRIBUTED TO A DELAYED ESCROW ANALYSIS

         9    TO BE GROSSLY HIGHER THAN IT ACTUALLY WAS.          THAT'S WHAT

        10    I MEAN.

        11        Q     WHEN YOU SAY "GROSSLY," DO YOU HAVE AN

        12    ESTIMATE OF HOW MUCH HIGHER YOU BELIEVE?

        13        A     AND YOU'RE JUST -- YOU'RE JUST ASKING ME HOW

        14    MUCH THIS ONE DEFICIENCY, PUTTING ASIDE ALL OTHER

        15    DEFICIENCIES?

        16        Q     THAT'S CORRECT.

        17        A     NO, I CAN'T TELL YOU WHAT ITS PROPORTIONATE

        18    CONTRIBUTION IS.

        19              I MEAN, OVERALL YOU KNOW MY OPINION, THAT HE

        20    OVERSTATES IT BY AN INFINITE PERCENTAGE.          THE TRUE

        21    PERCENTAGE IS ZERO.      AND PROBABILITY IS ZERO.       AND HE

        22    HAS SOMETHING IN THE 5 TO 6 TO 7 RANGE.

        23              BUT HOW MUCH OF THAT ERROR, HOW MUCH OF THAT

        24    DIFFERENCE BETWEEN ZERO AND 5 TO 6 TO 7 PERCENT IS DUE

        25    TO THE INCLUSION OF THESE LOANS WHERE WE ALREADY KNOW
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 189 of
                                      269

                                                                      Page 188
         1    WHAT CAUSED THE DEFAULT, I CAN'T SAY.

         2        Q     WHAT STATISTICAL ANALYSIS DID YOU PERFORM TO

         3    STUDY THE RELATIONSHIP BETWEEN THE REASON FOR DEFAULT

         4    AND THE INCREMENTAL CONTRIBUTION TO FORECLOSURE

         5    INITIATION?

         6        A     I SIMPLY CREDITED THE BORROWER WITH KNOWING

         7    WHY THE BORROWER WAS UNABLE TO FULFILL ITS PROMISES TO

         8    THE LENDER WHEN IT TOOK OUT THE LOAN.         AND I DIDN'T DO

         9    ANY FURTHER ANALYSIS OTHER THAN CREDIT THE BORROWER

        10    WITH HONESTY AND CANDOR.

        11        Q     AND THE ANALYSIS THAT YOU DESCRIBED, THAT

        12    WOULD NOT TELL YOU ABOUT THE INCREMENTAL IMPACT TO

        13    PROFESSOR MCFADDEN'S MODEL; IS THAT CORRECT?

        14        A     COULD YOU JUST CLARIFY THE QUESTION?          I THINK

        15    I KNOW WHAT YOU MEAN, BUT I'D LIKE TO MAKE SURE I KNOW

        16    WHAT YOU MEAN BEFORE I TRY TO ANSWER IT.

        17        Q     SURE.

        18              YOU PREVIOUSLY TESTIFIED THAT OUTSIDE THE

        19    ANALYSIS OF CREDITING THE BORROWER WITH KNOWING WHY THE

        20    BORROWER WAS UNABLE TO FULFILL ITS PROMISE TO THE

        21    LENDER WHEN IT TOOK OUT THE LOAN, YOU DID NOT PERFORM

        22    ANY ADDITIONAL ANALYSIS; IS THAT CORRECT?

        23        A     I THINK I'VE ALREADY ANSWERED THAT BEFORE, BUT

        24    YES, THAT IS CORRECT.

        25        Q     AND THE ANALYSIS THAT YOU JUST DESCRIBED THAT
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 190 of
                                      269

                                                                      Page 189
         1    YOU DID PERFORM, THAT WOULD NOT TELL YOU ABOUT THE

         2    INCREMENTAL IMPACT TO PROFESSOR MCFADDEN'S MODEL; IS

         3    THAT CORRECT?

         4              MS. ROSE-SMITH:      OBJECTION.

         5              THE WITNESS:     WELL, WHEN YOU ALREADY KNOW THE

         6    CAUSE OF THE DEFAULT, YOU DON'T NEED TO INCLUDE IT IN

         7    THE MODEL -- A MODEL THAT IS SEEKING TO DETERMINE HOW

         8    MUCH OF A CAUSAL FACTOR A LATE ESCROW ANALYSIS WAS.

         9              AND SO HE SHOULD HAVE TAKEN THESE LOANS OUT OF

        10    HIS -- BOTH HIS MODEL AND HIS DAMAGES CALCULATION

        11    BECAUSE WE ALREADY KNOW WHAT CAUSED THE FORECLOSURE

        12    INITIATION.    WE DON'T NEED TO ANALYZE IT FURTHER.          WE

        13    KNOW.

        14              SO AS A CONSEQUENCE, I BELIEVE HE SHOULD HAVE

        15    EXCLUDED THEM.

        16    BY MR. DESAI:

        17        Q     SO IS IT YOUR OPINION THAT FOR THE -- THOSE

        18    BORROWERS WITH A NON OCWEN REASON FOR DEFAULT, THAT

        19    DEFAULT CURED CAPTURES THE SOLE EXPLANATION FOR THE

        20    INITIATION FOR A BORROWER'S FORECLOSURE?

        21              MS. ROSE-SMITH:      OBJECTION.

        22              THE WITNESS:     LET'S PUT IT THIS WAY:       IT

        23    CAPTURES THE PRIMARY FACTOR OR FACTORS, BUT IT LEAVES

        24    NO ROOM FOR A OPPORTUNITY COST IN THE CASE OF

        25    OVERCHARGED BORROWERS, WHICH PROFESSOR MCFADDEN SAYS
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 191 of
                                      269

                                                                      Page 190
         1    AVERAGE $15.24 AND I SAY AVERAGED, AT MOST, $1.26.

         2              IT LEAVES NO ROOM FOR SUCH AN INSIGNIFICANT,

         3    TINY OPPORTUNITY COST TO INFLUENCE THE OUTCOME OF THE

         4    LOAN.

         5              AND I'VE OFFERED TO EXPLAIN WHY THIS IS

         6    NUMEROUS TIMES.     WE MAY GET TO IT IN THE COURSE OF THIS

         7    DEPOSITION.

         8              SAME FOR UNDERCHARGED BORROWERS.         THERE'S

         9    SIMPLY NO ROOM FOR A $27.49 OR $6, WHATEVER IT IS, TO

        10    HAVE THAT KIND OF EFFECT WHEN A BORROWER SAYS, I LOST

        11    MY JOB AND I CAN'T PAY THE MORTGAGE.         YOU -- YOU CAN'T

        12    ASSIGN ANY MEANINGFUL VALUE TO SUCH A TINY AND

        13    REVERSIBLE AND COMPENSABLE EFFECT OF A LATE ESCROW

        14    ANALYSIS.

        15              I'M NOT CONDONING LATE ESCROW ANALYSES.          I'M

        16    JUST SIMPLY SAYING THAT IN THE REAL WORLD THEY CAN'T

        17    HAVE ANYTHING CLOSE TO THE EFFECT THAT PROFESSOR

        18    MCFADDEN THINKS THEY DO.

        19    BY MR. DESAI:

        20        Q     DR. HAMM, CAN YOU PLEASE TURN TO TABLE 13 ON

        21    PAGE 132 OF YOUR REBUTTAL REPORT.

        22        A     I WILL.    I AM THERE.

        23        Q     AND IN THIS TABLE YOU HAVE A SUM OF 92 PERCENT

        24    OF LOANS NOT CAUSED BY ESCROW ANALYSIS.

        25        A     WITHOUT LOOKING AT INDIVIDUAL LOANS.          THAT'S
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 192 of
                                      269

                                                                      Page 191
         1    THE KEY.    I'M NOT SUGGESTING THAT 8 PERCENT WERE CAUSED

         2    BY ESCROW ANALYSIS -- DELAYED ESCROW ANALYSES.           I'M

         3    SIMPLY SAYING YOU CAN ELIMINATE 92 PERCENT OF THE LOANS

         4    JUST FOR THESE THREE COMPELLING REASONS.

         5        Q      AND WHAT ARE THESE PERCENTAGES OF?

         6        A      THE TOTAL.    THE PERCENT OF THE 32,109

         7    ALLEGEDLY HARMED AND FORECLOSED LOANS BEFORE --

         8    FORECLOSED LOANS, PERIOD.

         9        Q      AND YOU HAVE 92 PERCENT HERE.       AND YOU SAID

        10    THAT 8 PERCENT WOULD REQUIRE AN INDIVIDUAL ANALYSIS; IS

        11    THAT CORRECT?

        12        A      CORRECT.

        13        Q      AND DID YOU PERFORM AN INDIVIDUAL ANALYSIS OF

        14    THE ENTIRE 8 PERCENT OF THE 32,190 ALLEGEDLY HARMED AND

        15    FORECLOSED LOANS?

        16        A      I DID NOT.    I PERFORMED AN ANALYSIS OF EIGHT

        17    INDIVIDUAL LOANS IN MY SAMPLE OF 100 THAT COULD NOT

        18    OTHERWISE BE ELIMINATED AS HAVING BEEN SENT TO

        19    FORECLOSURE BY A LATE ESCROW ANALYSIS.         I DID REVIEW

        20    THOSE EIGHT LOANS.

        21        Q      AND JUST TO MAKE SURE WE'RE ON THE SAME PAGE,

        22    THIS 32,190 HERE, THIS IS THE SAME POPULATION OF 32,190

        23    FORECLOSURES THAT WERE INITIATED THAT WERE DISCUSSED

        24    EARLIER; CORRECT?

        25        A      CORRECT.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 193 of
                                      269

                                                                      Page 192
         1        Q      AND STARTING WITH THE FIRST, YOU IDENTIFY

         2    THREE DISTINCT REASONS AS TO WHY THAT YOU BELIEVE THAT

         3    THE FORECLOSURE COULD NOT HAVE BEEN INITIATED BY THE

         4    UNTIMELY ESCROW ANALYSIS; IS THAT CORRECT?

         5        A      CORRECT.

         6        Q      AND WHEN YOU SAY "FORECLOSED HERE," YOU

         7    ACTUALLY MEAN INITIATED FORECLOSURES; CORRECT?

         8        A      I MEAN ACTUALLY HAVING RESULTED IN A

         9    FORECLOSURE.    I MEAN, ALL OF THE -- THE PRINCIPAL

        10    DAMAGES THAT PROFESSOR MCFADDEN ATTRIBUTES TO LATE

        11    ESCROW ANALYSES COMES FROM THE LOSS OF EQUITY AND FEES

        12    THAT ARE IMPOSED ON THE BORROWER BUT INVARIABLY PAID BY

        13    THE INVESTOR LATE IN THE FORECLOSURE PROCESS.           THAT'S

        14    WHERE ALL OF THE MONEY COMES FROM.

        15               THE DAMAGES ARE NOT CAUSED FOR THE MOST PART

        16    BY THE INITIATION OF THE FORECLOSURE.         IT'S MOVING TO A

        17    FORECLOSURE SALE.

        18        Q      SO STARTING WITH THE FIRST NUMBER, 25 PERCENT,

        19    WHICH ARE -- AND THIS IS THE EARLIER POPULATION THAT WE

        20    DISCUSSED THAT YOU BELIEVE WERE MISSPECIFIED

        21    FORECLOSURES AS SUMMARIZED IN PARAGRAPH 332; IS THAT

        22    CORRECT?

        23        A      THE 7000-WHATEVER-IT-WAS THAT WERE ACTUALLY

        24    EITHER PAID OFF IN FULL, MODIFIED SO THAT ANY LATE

        25    ESCROW ANALYSIS, THE EFFECTS WERE COMPLETELY
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 194 of
                                      269

                                                                      Page 193
         1    ELIMINATED, OR OTHERWISE REINSTATED.         SO THAT WE

         2    KNOW -- WE CAN BE VERY SURE THAT THE LATE ESCROW

         3    ANALYSIS HAD NOTHING TO DO WITH -- DID NOT CAUSE ANY

         4    DAMAGES TO THOSE LOANS -- THOSE BORROWERS WHATSOEVER.

         5        Q     AND THOSE THAT KNOW ME KNOW THAT I'M HYPER

         6    PRECISE, ESPECIALLY WITH NUMBERS.

         7              SO I BELIEVE YOU'RE REFERRING TO THE 8,019

         8    LOANS IN TABLE 10 ON PAGE 124 THAT YOU BELIEVE WERE

         9    MISSPECIFIED; CORRECT?

        10        A     I AM.    THANK YOU.    I APPRECIATE THE

        11    CORRECTION.    MY MEMORY IS NOT AS GOOD AS I THINK IT IS.

        12        Q     NO WORRIES.

        13              AND DO YOU BELIEVE THAT THESE 25 PERCENT OF

        14    BORROWERS DID NOT SUFFER HARM AS A RESULT OF OCWEN'S

        15    FAILURE TO PERFORM A TIMELY ESCROW ANALYSIS?

        16        A     CORRECT, THAT IS MY OPINION.

        17        Q     AND DO YOU BELIEVE THAT THESE 25 PERCENT OF

        18    BORROWERS SHOULD BE EXCLUDED FROM PROFESSOR MCFADDEN'S

        19    ECONOMETRIC MODEL?

        20        A     YES, I BELIEVE THEY SHOULD BE.

        21        Q     AND IS IT YOUR OPINION THAT THE BORROWERS IN

        22    THIS POPULATION DID NOT SUFFER AN INCREASED RISK OF

        23    FORECLOSURE INITIATION DUE TO OCWEN'S FAILURE TO

        24    PERFORM A TIMELY ESCROW ANALYSIS?

        25        A     THAT IS MY OPINION.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 195 of
                                      269

                                                                      Page 194
         1        Q      LET'S GO ON TO THE 50 PERCENT.        THESE ARE THE

         2    50 PERCENT OF BORROWERS WITH A PREEXISTING DEFAULT THAT

         3    WE DISCUSSED EARLIER AND YOU SUMMARIZED IN TABLE 11; IS

         4    THAT CORRECT?

         5        A      YES.

         6        Q      AND IS IT YOUR OPINION THAT THESE 50 PERCENT

         7    OF BORROWERS DID NOT SUFFER HARM AS A RESULT OF OCWEN'S

         8    FAILURE TO PERFORM A TIMELY ESCROW ANALYSIS?

         9        A      LET ME GO BACK TO TABLE 11 --

        10        Q      SURE.

        11        A      -- JUST SO I CAN HAVE THAT IN FRONT OF ME

        12    BEFORE I ANSWER YOUR QUESTION.

        13        Q      UH-HUH.

        14        A      YES.    THESE WERE LOANS THAT WERE 120 DAYS

        15    DELINQUENT AT THE TIME OF THE ALLEGED SERVICING FAILURE

        16    AND NEVER MADE ANOTHER PAYMENT.

        17               ON AVERAGE, THESE LOANS OWED $50,000.         THEY

        18    WERE PAST DUE $50,000.      AND THE VERY IDEA THAT EVEN

        19    PROFESSOR MCFADDEN'S INFLATED OPPORTUNITY COST AT

        20    $15.24 ADDED TO A $50,000 PAST DUE AMOUNT COULD NOT

        21    POSSIBLY HAVE SENT ANY OF THESE LOANS TO FORECLOSURE.

        22    ESSENTIALLY THEY WERE DEAD AT THE TIME OF THE SERVICING

        23    FAILURE.    THEY NEVER PAID AN OVERCHARGE BECAUSE THEY

        24    NEVER MADE ANOTHER PAYMENT AFTER THEY BECAME 120 DAYS

        25    DELINQUENT.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 196 of
                                      269

                                                                      Page 195
         1              SO YES, THERE IS NO POSSIBILITY THAT A LATE

         2    ESCROW ANALYSIS COULD HAVE CAUSED ANY OF THESE

         3    BORROWERS TO INCUR ANY LOSSES.

         4        Q     WAS THE $50,000 AMOUNT THAT YOU JUST TESTIFIED

         5    TO, WAS THAT THE AVERAGE OR THE MEDIAN?

         6        A     I BELIEVE IT WAS THE AVERAGE.

         7        Q     DO YOU KNOW WHAT THE MEDIAN WAS?

         8        A     NO.

         9        Q     AND DO YOU BELIEVE THAT THESE 50 PERCENT OF

        10    BORROWERS SHOULD BE EXCLUDED FROM PROFESSOR MCFADDEN'S

        11    ECONOMETRIC MODEL?

        12        A     I MOST CERTAINLY DO.

        13        Q     IS IT YOUR OPINION THAT BORROWERS IN THIS

        14    POPULATION DID NOT SUFFER AN INCREASED RISK OF

        15    FORECLOSURE INITIATION DUE TO OCWEN'S FAILURE TO

        16    PERFORM A TIMELY ESCROW ANALYSIS?

        17        A     THAT IS MY OPINION.

        18        Q     FINALLY, BACK TO THIS TABLE, WE RETURN BACK TO

        19    THE 17 PERCENT OF BORROWERS WHO HAD A NON OCWEN REASON

        20    FOR DEFAULT, AND I BELIEVE YOU SUMMARIZE IN TABLE 12;

        21    IS THAT CORRECT?

        22        A     YES.

        23        Q     AND IS IT YOUR OPINION THAT THESE 17 PERCENT

        24    OF BORROWERS DID NOT SUFFER HARM AS A RESULT OF OCWEN'S

        25    FAILURE TO PERFORM A TIMELY ESCROW ANALYSIS?
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 197 of
                                      269

                                                                      Page 196
         1        A     THAT IS MY OPINION.

         2        Q     DO YOU BELIEVE THAT THESE 17 PERCENT OF

         3    BORROWERS SHOULD BE EXCLUDED FROM PROFESSOR MCFADDEN'S

         4    ECONOMETRIC MODEL?

         5        A     YES.

         6        Q     IS IT YOUR OPINION THAT BORROWERS IN THIS

         7    POPULATION DID NOT SUFFER INCREASED RISK OF FORECLOSURE

         8    INITIATION DUE TO OCWEN'S FAILURE TO PERFORM A TIMELY

         9    ESCROW ANALYSIS?

        10        A     THAT INDEED IS MY OPINION.

        11        Q     AND THE WAY YOU ARRIVED AT 92 PERCENT IN

        12    TABLE 13 IS BY ADDING THE 25 PERCENT MISSPECIFIED

        13    FORECLOSURES -- FORECLOSURES THAT YOU BELIEVE ARE

        14    MISSPECIFIED; THE 50 PERCENT OF PREEXISTING DEFAULTS

        15    THAT YOU BELIEVED SHOULD HAVE BEEN EXCLUDED; AND THE

        16    17 PERCENT OF UNRELATED REASONS FOR DEFAULT THAT YOU

        17    BELIEVE SHOULD BE EXCLUDED; CORRECT?

        18        A     CORRECT.

        19        Q     DID YOU DO ANY ANALYSIS TO DETERMINE WHETHER

        20    OR NOT THESE BORROWER POPULATIONS OVERLAP?

        21        A     WELL, TO THIS EXTENT, THE ONLY -- YES, AND

        22    THEY DO NOT OVERLAP BECAUSE THE PREEXISTING DEFAULTS

        23    THAT NEVER MADE ANOTHER PAYMENT WENT TO FORECLOSURE.

        24    THE 25 PERCENT THAT WERE MISSPECIFIED AS FORECLOSURES

        25    DID NOT GO TO FORECLOSURE -- A FORECLOSURE SALE AT
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 198 of
                                      269

                                                                      Page 197
         1    LEAST WITHOUT AN INTERVENING MODIFICATION OR

         2    REINSTATEMENT.     AND THE UNRELATED REASONS FOR DEFAULT

         3    ALL OCCURRED AFTER THE DATE OF HARM, OR THE ALLEGED

         4    DATE OF HARM, AND COULD NOT HAVE OVERLAPPED WITH EITHER

         5    OF THE OTHER TWO CATEGORIES.       SO I DON'T BELIEVE

         6    THERE'S ANY OVERLAP HERE.

         7        Q     SO IT'S YOUR TESTIMONY THAT YOU BELIEVE THERE

         8    WAS NO OVERLAP?

         9        A     THAT IS MY TESTIMONY.

        10              MR. DESAI, WHEN WE GET TO A GOOD POINT IN YOUR

        11    OUTLINE THAT WE COULD TAKE A BRIEF BREAK --

        12        Q     ABSOLUTELY.     WHY DON'T WE TAKE A BREAK NOW?

        13              THE VIDEOGRAPHER:      GOING OFF THE RECORD AT

        14    3:30 P.M.

        15              (RECESS TAKEN.)

        16              THE VIDEOGRAPHER:      GOING ON THE RECORD

        17    3:51 P.M.

        18    BY MR. DESAI:

        19        Q     DR. HAMM, IN PARAGRAPH 355 OF YOUR REBUTTAL

        20    REPORT, YOU OPINE THAT -- THIS IS PAGE 136.

        21        A     YES.

        22        Q     IN PARAGRAPH 355 YOU OPINE THAT "ACCORDING TO

        23    PROFESSOR MCFADDEN, ALL OF THE FACTORS THAT ARE THE

        24    PRIMARY CAUSES OF DEFAULT AND FORECLOSURES ACCOUNT FOR

        25    FEWER FORECLOSURES THAN ESCROW ANALYSIS DELAYS; IS THAT
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 199 of
                                      269

                                                                      Page 198
         1    CORRECT?

         2        A      THAT'S WHAT I SAY.

         3        Q      IS IT YOUR OPINION THAT PROFESSOR MCFADDEN'S

         4    ECONOMETRIC MODEL PREDICTS THAT DELAYED ESCROW ANALYSES

         5    POSE A HIGHER RISK TO CAUSING FORECLOSURE -- THE

         6    INITIATION OF FORECLOSURES THAN ALL OTHER PRIMARY

         7    CAUSES?

         8        A      LET'S PUT IT THIS WAY... PROFESSOR MCFADDEN'S

         9    OPINION IS THAT 51 PERCENT OF THE FORECLOSURES WOULD

        10    NOT HAVE HAPPENED HAD IT NOT BEEN FOR THE LATE ESCROW

        11    ANALYSIS.

        12               SO THAT ONLY LEAVES 49 PERCENT OF THE

        13    FORECLOSURES.

        14        Q      WHAT'S THE BASIS FOR YOUR OPINION?

        15        A      WELL, BECAUSE HE -- HE SAYS THAT 16,636

        16    FORECLOSURES WERE CAUSED BY THE LATE ESCROW ANALYSIS.

        17    THAT'S 51 PERCENT OF THE TOTAL.        SO THAT'S THE CAUSAL

        18    FACTOR FOR 51 PERCENT.      THAT LEAVES 49 PERCENT WHERE

        19    THERE WAS A DIFFERENT CAUSAL FACTOR.

        20        Q      AND LET'S MOVE ON TO PARAGRAPH 13 -- OR ONE --

        21    SORRY -- 357 WHERE YOU DESCRIBE YOUR HUNDRED LOAN

        22    SAMPLE.

        23        A      YES.

        24        Q      HOW DID YOU CHOOSE YOUR SAMPLE SIZE OF 100?

        25        A      THERE IS A PROGRAM, AND I THINK WE'VE TURNED
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 200 of
                                      269

                                                                      Page 199
         1    IT OVER TO YOU SO THAT YOU COULD REPLICATE IT.

         2              IT'S A PROGRAM THAT IS USED TO SELECT LOANS AT

         3    RANDOM TO MAKE UP A SAMPLE.       THAT'S HOW -- THAT'S HOW I

         4    SELECTED THE SPECIFIC LOANS.

         5              I SELECTED THE NUMBER 100, AS I EXPLAIN IN MY

         6    REPORT, BASED ON THE AUDITING GUIDELINES THAT ALLOW YOU

         7    TO DETERMINE THE MINIMUM SIZE OF THE SAMPLE.

         8              IF YOU'RE EXPECTING NO DEVIATIONS FROM THE

         9    EXPECTED RESULT -- IN THIS CASE MY EXPECTED RESULT IS

        10    THAT ESCROW ANALYSES -- DELAYED ESCROW ANALYSES WOULD

        11    CAUSE ZERO FORECLOSURES.

        12              AND SO IF YOU LOOK UP IN THE TABLE, THE BOOK

        13    THAT I CITE, PRINCIPLES OF AUDITING, IT'LL TELL YOU HOW

        14    MANY LOANS YOU HAVE TO SAMPLE IN ORDER TO HAVE, I

        15    THINK, A 5 PERCENT CONFIDENCE THAT IF YOU GET INDEED

        16    ZERO DEVIATIONS, THAT THERE IS ONLY A 3 PERCENT

        17    POSSIBILITY THAT THE VARIABLE YOU'RE TALKING ABOUT, IN

        18    THIS CASE A LATE ESCROW ANALYSIS, COULD HAVE CAUSED A

        19    FORECLOSURE.

        20        Q     WHAT STATISTICAL POWER DID YOU CHOOSE TO

        21    ASSESS YOUR SAMPLE?

        22        A     WHAT STATISTICAL POWER?

        23        Q     CORRECT.

        24        A     I LOOKED IT UP IN A TABLE.        I SELECTED THE

        25    EXPECTED DEVIATION RATE, ZERO.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 201 of
                                      269

                                                                      Page 200
         1              I SELECTED THE CONFIDENCE LEVEL THAT I WAS

         2    SEEKING, AS I RECALL IT WAS 5 PERCENT, IT COULD HAVE

         3    BEEN 3 PERCENT.

         4              AND I JUST LOOKED IT UP IN A TABLE AND IT'LL

         5    TELL YOU THIS IS HOW MANY LOANS YOU NEED TO SAMPLE IN

         6    ORDER TO HAVE THAT DEGREE OF CONFIDENCE THAT THE LATE

         7    ESCROW ANALYSES ARE NOT CAUSING ANY MATERIAL

         8    FORECLOSURES.

         9        Q     AND HOW DO YOU KNOW THAT 100 WAS AN

        10    APPROPRIATE SAMPLE SIZE?

        11        A     THAT'S WHAT THIS AUDITING TABLE TELLS YOU.           I

        12    DIDN'T BUILD THE TABLE, BUT I'M TOLD -- AND I -- I'VE

        13    USED THIS IN OTHER CASES.       I USED IT IN A CASE EARLIER

        14    THIS YEAR -- OR LATE -- EARLIER LAST YEAR.

        15              BUT IT'S A STANDARD REFERENCE FOR AUDITING A

        16    SAMPLE OF LOANS TO DETERMINE IF THERE ARE ANY

        17    DEVIATIONS FROM THE EXPECTED OUTCOME.         IF THERE ARE

        18    DEVIATIONS, THEN YOU NEED TO GET A LARGER SAMPLE AND

        19    YOU NEED TO DO MORE WORK.

        20              BUT THE INITIAL TEST IS, I SAID I'M GOING TO

        21    SAMPLE X LOANS AND I EXPECT THAT I WILL FIND NOT ONE

        22    SINGLE LOAN IN THAT SAMPLE WILL -- CAN BE REASONABLY --

        23    NOT ONE SINGLE LOAN IN THAT SAMPLE THAT IS A FORECLOSED

        24    LOAN THAT CAN BE REASONABLY ATTRIBUTED TO A LATE ESCROW

        25    ANALYSIS.    THAT WAS MY EXPECTATION.       IN AUDITING TERMS,
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 202 of
                                      269

                                                                      Page 201
         1    THAT WAS A ZERO DEVIATION FROM EXPECTATION.          AND THIS

         2    TABLE SAID IF YOU WANT TO DO THAT, YOU WANT TO HAVE A

         3    5 PERCENT CONFIDENCE LEVEL, YOU'VE GOT TO DO 99 LOANS.

         4    I ROUNDED IT TO 100 TO MAKE THE PERCENTAGES EASIER.

         5        Q     AND DID YOU ONLY DO ONE DRAW OF THE SAMPLE

         6    SIZE OF 100?

         7        A     I DON'T KNOW HOW THE STATISTICAL PROGRAM WORKS

         8    THAT DREW THE LOANS.      I KNOW THAT YOU ENTER A RANDOM

         9    NUMBER OF SOME SORT, AND BY PRESERVING THAT RANDOM

        10    NUMBER, ANOTHER EXPERT CAN CONFIRM THAT THE LOANS WERE

        11    DRAWN AT RANDOM.     AND IT'LL TELL YOU -- TELL YOU WHICH

        12    LOANS THEY ARE.

        13              BUT I'M NOT EXACTLY SURE HOW THIS PROGRAM

        14    WORKS.   IT MAY DO TWO OR THREE ITERATIONS BEFORE IT

        15    COMES UP TO 100, BUT I DON'T KNOW.

        16        Q     AND DO YOU KNOW WHETHER OR NOT YOUR SAMPLE OF

        17    100 WAS A SAMPLE WITH OR WITHOUT REPLACEMENT?

        18        A     WITH OR WITHOUT REPLACEMENT?

        19        Q     CORRECT.

        20        A     AS I SIT HERE, I DON'T KNOW.        I'D HAVE TO GO

        21    BACK AND TAKE A LOOK AT THE WORK PAPERS.

        22        Q     AND THAT WOULD BE IDENTIFIED -- IF IT WAS A

        23    SAMPLE WITH OR WITHOUT REPLACEMENT, IT WOULD BE

        24    IDENTIFIED IN YOUR BACKUP MATERIALS?

        25        A     I BELIEVE SO, YES.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 203 of
                                      269

                                                                      Page 202
         1        Q     AND FOR THE HUNDRED LOANS FOR WHICH YOU DREW

         2    THE SAMPLE, DID YOU REVIEW ANY -- ANY CONSUMER

         3    COMPLAINTS ASSOCIATED WITH THESE HUNDRED LOANS?

         4        A     NO.

         5        Q     LET'S GO TO PARAGRAPH 373 OF YOUR EXPERT

         6    REPORT.

         7        A     I'M THERE.

         8        Q     AND YOU WRITE IN PARAGRAPH 373 THAT, "MOST

         9    BORROWER DEFAULTS OCCUR BECAUSE THE BORROWER IS UNABLE

        10    TO AFFORD THE MONTHLY MORTGAGE PAYMENT AND DOES NOT

        11    HAVE EQUITY IN THE MORTGAGED PROPERTY.         MOST OTHER

        12    DEFAULTS OCCUR BECAUSE A BORROWER HAS DECIDED TO

        13    STRATEGICALLY DEFAULT DUE TO NEGATIVE EQUITY IN THEIR

        14    MORTGAGE PROPERTY."

        15              AND YOU SUPPORT THESE OPINIONS WITH

        16    FOOTNOTE 272; IS THAT CORRECT?

        17        A     YES, BUT I THINK I PROBABLY COULD HAVE CITED A

        18    COUPLE OF DOZEN SCHOLARLY STUDIES THAT WOULD SAY THAT

        19    MOST DEFAULTS OCCUR BECAUSE THE BORROWER IS UNABLE TO

        20    AFFORD THE MORTGAGE PAYMENT AND DOES NOT HAVE EQUITY IN

        21    THE MORTGAGE PROPERTY.

        22              IN FACT, ONE OF THE SCHOLARLY ARTICLES THAT

        23    PROFESSOR MCFADDEN PUT FORWARD IN HIS SURREBUTTAL

        24    REPORT GOES SO FAR AS TO SAY NEGATIVE EQUITY IS A

        25    NECESSARY CONDITION FOR FORECLOSURE BUT NOT A
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 204 of
                                      269

                                                                      Page 203
         1    SUFFICIENT CONDITION.

         2              I'M NOT SURE I WOULD GO QUITE THAT FAR.

         3              BUT IN ANY EVENT, I THINK THIS IS GENERALLY

         4    BELIEVED TO BE TRUE BY PEOPLE WHO HAVE STUDIED THE

         5    DEFAULT PROCESS CERTAINLY BELIEVED TO BE TRUE BY PEOPLE

         6    IN THE MORTGAGE BUSINESS OR LOAN SERVICING BUSINESS

         7    LIKE I WAS.

         8        Q     FOR THE TWO STUDIES YOU CITE IN FOOTNOTE 272,

         9    DID YOU PERFORM ANY REVIEW FOR WHETHER MORE RECENT

        10    VERSIONS OF THOSE STUDIES WERE AVAILABLE?

        11        A     I DID NOT.

        12        Q     DO YOU KNOW IF MORE RECENT VERSIONS ARE, IN

        13    FACT, AVAILABLE?

        14        A     OH, I THINK THERE'S ALWAYS ADDITIONAL

        15    INFORMATION OR ADDITIONAL STUDIES BEING ADDED TO THE

        16    LITERATURE.

        17        Q     AND HOW DO YOU DEFINE "NEGATIVE EQUITY" AS

        18    YOU'RE USING THIS TERM?

        19        A     THAT THE BORROWER OWES MORE TO THE INVESTOR

        20    THAN THE VALUE OF THE BORROWER'S PROPERTY.

        21        Q     AND WHEN YOU SEE --

        22        A     THE FAIR MARKET VALUE.

        23        Q     AND IN PARAGRAPH 370 -- STRIKE THAT.

        24              AND ARE YOU AWARE OF ANY RECENT STUDIES THAT

        25    ANALYZED STRATEGIC DEFAULTS SINCE THE 2014 TO 2019 TIME
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 205 of
                                      269

                                                                      Page 204
         1    PERIOD?

         2        A     OH, I THINK THERE HAVE BEEN SOME.         I COULDN'T

         3    TELL YOU ABOUT THEM AS I SIT HERE.

         4        Q     DO YOU KNOW IF ANY OF THOSE HAVE DIFFERENT

         5    FINDINGS THAN THOSE THAT YOU REPORT HERE?

         6        A     I WOULDN'T BE AT ALL SURPRISED IF THE

         7    INCIDENCES OF STRATEGIC DEFAULTS HAS COME DOWN.           I

         8    WOULD EXPECT IT TO COME DOWN AS WE RECOVER FROM THE

         9    COLLAPSE OF HOME VALUES DURING THE GREAT RECESSION.

        10              BUT I'M SURE ANY STUDY CONDUCTED EVEN AS

        11    RECENTLY AS YESTERDAY WOULD FIND THAT THERE ARE STILL

        12    BORROWERS WHO ARE SMART ENOUGH TO UNDERSTAND THAT IT IS

        13    NOT IN THEIR ECONOMIC INTEREST TO CONTINUE TO PAY THE

        14    MORTGAGE, EVEN IF THEY'RE CAPABLE OF IT, WHEN THE VALUE

        15    OF THEIR PROPERTY IS 25 PERCENT LESS THAN THE AMOUNT

        16    THEY OWE.

        17              IN OTHER WORDS, THE INCIDENCE OF STRATEGIC

        18    DEFAULT MAY HAVE DROPPED AS HOME PRICES RECOVERED, BUT

        19    IT HASN'T GONE AWAY.

        20        Q     AND PLEASE NOW TURN TO PARAGRAPH 379.

        21        A     379?

        22        Q     CORRECT.

        23        A     I'M THERE.

        24        Q     AND YOU WRITE IN PARAGRAPH 379 THAT FOR 14,469

        25    OF LOANS IN THE RELEVANT POPULATION, YOU WRITE "THAT
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 206 of
                                      269

                                                                      Page 205
         1    OCWEN PRODUCED ESTIMATED LOAN-TO-VALUE RATIOS BASED

         2    PREDOMINANTLY ON AN EXTERIOR INSPECTION VALUATIONS

         3    OBTAINED WHILE THE LOAN WAS IN DEFAULT"; IS THAT

         4    CORRECT?

         5        A      YES, IT'S WHAT I SAY.

         6        Q      AND WHAT DO YOU MEAN BY "PREDOMINANTLY"?

         7        A      THAT TYPICALLY THESE DAYS WHAT LOAN SERVICERS

         8    DO WHEN A LOAN GOES INTO DEFAULT, ONE OF THE FIRST

         9    THINGS THEY DO IS ORDER A VALUATION OF THAT LOAN.

        10               AND THERE ARE SEVERAL DIFFERENT WAYS -- WELL,

        11    THERE ARE A NUMBER OF DIFFERENT WAYS YOU CAN DO IT

        12    RANGING IN COST FROM A BROKER OR PRICE OPINION ALL THE

        13    WAY UP TO A FULL-FLEDGED APPRAISAL.         APPRAISALS ARE

        14    MORE THOROUGH, THEY'RE MORE COMPLETE, THEY NARROW THE

        15    RANGE OF VALUE, BUT THEY'RE MUCH MORE EXPENSIVE.

        16               BROKER PRICE OPINION IS RELATIVELY INEXPENSIVE

        17    BUT IT HAS A MUCH WIDER RANGE OF UNCERTAINTY BECAUSE

        18    THE BROKER SIMPLY LOOKS AT THE HOUSE FROM THE OUTSIDE,

        19    TAKES A LOOK AT WHAT PROPERTY IN THE NEIGHBORHOOD OF

        20    SIMILAR QUALITY AND FEATURES IS GOING FOR, SOLD FOR,

        21    AND THEN OFFERS AN OPINION ON WHAT THIS PROPERTY WOULD

        22    SELL FOR.    BUT HE OR SHE HAS NO IDEA WHAT THE CONDITION

        23    OF THE PROPERTY IS INSIDE, WHETHER THERE ARE ANY LATENT

        24    DEFECTS THAT HE CAN'T SPOT FROM OUTSIDE, WHETHER THE

        25    WALLS ARE ALL CHEWED UP, WHETHER IT'S INFESTED WITH
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 207 of
                                      269

                                                                      Page 206
         1    VERMIN OR ANYTHING ELSE.       HE JUST KNOWS THIS IS WHAT IT

         2    LOOKS LIKE ON THE OUTSIDE, THE LAWN'S BEING MOWED OR IT

         3    ISN'T BE MOWED, AND OFFERS HIS OPINION ON VALUE.

         4              AND THAT'S -- THE BROKER PRICE OPINION IS, I

         5    THINK, THE DOMINANT WAY OF VALUING.

         6              ANOTHER METHOD IS HYBRID VALUATION THAT WILL

         7    MAKE USE OF AN AUTOMATED VALUATION MODEL WHERE NOBODY

         8    WOULD EVEN LOOK AT THE PROPERTY AND MAKE AN ASSUMPTION

         9    THAT THIS PROPERTY IS SIMILAR IN CONDITION TO OTHER

        10    PROPERTIES THAT HAVE RECENTLY SOLD.         AND WE USE A

        11    PROPRIETARY ALGORITHM TO PUT A VALUE ON THE PROPERTY

        12    WITHIN A RANGE, PLUS OR MINUS.        THAT'S WHAT I MEAN BY

        13    "PREDOMINANTLY EXTERIOR INSPECTION VALUATION."

        14        Q     AND YOU JUST SAID THE BROKER PRICE OPINION IS

        15    A DOMINANT WAY OF VALUATING.       DOMINANT BY WHOM?

        16        A     LOAN SERVICERS BECAUSE IT'S RELATIVELY

        17    INEXPENSIVE AND IT PRODUCES SUFFICIENT -- A SUFFICIENT

        18    OPINION ON VALUE TO SUPPORT WHAT THE LOAN SERVICER HAS

        19    TO DO, WHICH IS TO DECIDE WHAT KIND OF LOSS MITIGATION

        20    IS MOST IMPORTANT HERE AND PERHAPS EVEN TO ADVISE THE

        21    BORROWER ON WHAT THE BEST COURSE OF ACTION FOR A

        22    BORROWER IS.

        23              A LOAN SERVICER, FOR EXAMPLE, IF IT BELIEVED

        24    THE PROPERTY WAS WORTH MORE THAN THE LOAN -- THAN THE

        25    OUTSTANDING BALANCE AND -- BUT THE BORROWER COULDN'T
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 208 of
                                      269

                                                                      Page 207
         1    AFFORD IT, A LOAN SERVICER MIGHT SAY YOU'RE MUCH BETTER

         2    OFF SELLING THE PROPERTY, POCKETING THE EQUITY, AND NOT

         3    CONTINUING TO -- NOT CONTINUE TO ALLOW THE VALUE TO GO

         4    DOWN AND HAVE THE LOAN END UP IN FORECLOSURE WHERE BY

         5    THAT TIME THE DEPRECIATION WILL HAVE USED UP ALL OF THE

         6    EQUITY.

         7        Q      DID YOU COMPARE THE DATE THE VALUATION WAS

         8    CAPTURED BY OCWEN TO THE DATE OF THE FORECLOSURE SALE?

         9        A      I THINK THAT INFORMATION IS -- ACTUALLY YOU

        10    NEED A DIFFERENT LOG OR DATASET IN ORDER TO GET THAT

        11    DATE.   YOU CAN INFER IT BY WHEN THE CHARGE HITS THE

        12    BORROWER'S ACCOUNT FOR THE VALUATION, BUT IT'S NOT

        13    PRECISE.

        14               OCWEN DOES TRACK THAT DATE, BUT I DON'T

        15    BELIEVE THAT WAS PART OF THE PRODUCTION, AT LEAST I

        16    HAVEN'T SEEN IT.

        17        Q      SO IS IT FAIR TO SAY THEN THAT YOU DID NOT DO

        18    ANY ADJUSTMENT TO THE VALUATIONS THAT YOU UTILIZED FOR

        19    PURPOSES OF YOUR EXPERT REPORT?

        20               MS. ROSE-SMITH:     OBJECTION.

        21               THE WITNESS:    WELL, IT WASN'T NECESSARY

        22    BECAUSE YOU -- YOU HAVE THE ACTUAL DATA ON WHAT THE

        23    PROPERTY IS WORTH.      YOU GET THAT FROM THE PYF ENTRY IN

        24    THE FINANCIAL HISTORY.      SO YOU KNOW WHAT IT FETCHED ON

        25    THE MARKET.    OF COURSE THAT'S NET OF ANY BROKER FEES OR
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 209 of
                                      269

                                                                      Page 208
         1    ESCROW FEES, BUT YOU CAN CERTAINLY DETERMINE --

         2    DETERMINE THAT.

         3              BUT I DIDN'T DO -- I USED THE BEST AVAILABLE

         4    INFORMATION AND DIDN'T TRY TO IMPROVE UPON IT.

         5    BY MR. DESAI:

         6        Q     DO YOU KNOW IF BORROWERS WHO HAVE EQUITY

         7    ATTEMPT TO AVOID FORECLOSURE BY WORKING WITH OCWEN?

         8        A     YES, THEY DO.

         9        Q     AND WHAT'S THE BASIS FOR YOUR KNOWLEDGE?

        10        A     WELL, OCWEN IS A LEADER IN LOSS MITIGATION.

        11    EVERYTHING I KNOW ABOUT OCWEN IS IT'S -- IT DOES MORE

        12    MODS THAN ANY OTHER MAJOR LOAN SERVICER.

        13              THIS ACCORDING TO U.S. TREASURY DEPARTMENT

        14    BASED ON ITS EXPERIENCE IN HAMP.

        15              I MEAN, OCWEN GETS THE FUNDAMENTAL LOGIC OF

        16    LOAN SERVICING AND THAT IS YOU HAVE ESSENTIALLY ONE

        17    EARNING ASSET AND THAT'S THE SERVICING RIGHTS ON THE

        18    LOAN IN YOUR PORTFOLIO.      AND YOUR BEST BET IS ALWAYS TO

        19    TRY TO KEEP THAT LOAN ON THE BOOKS AS LONG AS YOU CAN

        20    AND TO PRESERVE THE MAXIMUM VALUE SO THAT YOUR

        21    INVESTOR, WHO YOU'RE DUTY BOUND TO SERVE, DOESN'T TAKE

        22    A LOSS.

        23              SO YES, OCWEN, I KNOW JUST FROM WORKING --

        24    REVIEWING OCWEN DOCUMENTS AND IN MY FAMILIARITY WITH

        25    OCWEN IS, YES, THEY WILL WORK WITH A BORROWER TO TRY TO
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 210 of
                                      269

                                                                      Page 209
         1    MINIMIZE THE BORROWER -- MINIMIZE THE INVESTOR'S LOSS

         2    WHEN THEY HAVE A PROPERTY THAT IS WORTH LESS THAN THE

         3    AMOUNT THAT IS OWED.      OR EVEN IF IT'S WORTH MORE THAN

         4    THE AMOUNT THAT IS OWED BUT THE BORROWER CAN'T AFFORD

         5    TO MAKE THE PAYMENTS.

         6              I THINK THIS IS GENERALLY TRUE IN THE

         7    SERVICING INDUSTRY TODAY.       IT'S MUCH DIFFERENT THAN

         8    WHEN I WAS IN THE INDUSTRY.       BUT OCWEN IS, I THINK,

         9    REGARDED BY PRETTY MUCH EVERYBODY AS A LEADER IN LOSS

        10    MITIGATION STRATEGIES.

        11        Q     DR. HAMM, YOU JUST SAID WHEN YOU WERE LAST IN

        12    THE MORTGAGE SERVICING INDUSTRY.

        13              WHEN DID YOU EXIT THE MORTGAGE SERVICING

        14    INDUSTRY?

        15        A     WELL, I WAS IN CHARGE OF LOAN SERVICE FROM

        16    1988 TO 1991 I THINK AT WORLD SAVINGS AND THEN I WAS

        17    INVOLVED IN LOAN SERVICING AT THE FEDERAL HOME LOAN

        18    BANK THROUGH 1995.

        19              BUT IN TERMS OF MY ACTIVE PARTICIPATION IN THE

        20    MARKET, THAT ENDED IN 1995.

        21              BUT, OF COURSE, AS AN ECONOMIC CONSULTANT IN

        22    THE MORTGAGE AND MORTGAGE SERVICING AREA, I'VE KEPT

        23    MY -- MAINTAINED MY KNOWLEDGE AND CONTINUED TO LEARN

        24    ABOUT DEVELOPMENTS IN THE MORTGAGE BUSINESS.           AND

        25    THAT'S WHY I SAY THAT MODIFICATIONS ARE MUCH MORE
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 211 of
                                      269

                                                                      Page 210
         1    COMMON TODAY THAN THEY WERE WHEN I WAS A LOAN SERVICE

         2    MANAGER.

         3        Q      DR. HAMM, IS IT YOUR OPINION THAT AN EXTERIOR

         4    INSPECTION VALUATION IS THE SAME AS A FAIR MARKET VALUE

         5    FOR THE BORROWERS?

         6               MS. ROSE-SMITH:     OBJECTION.

         7               THE WITNESS:    IT IS AN ESTIMATE OF THE FAIR

         8    MARKET VALUE IN THAT IT IS THE BROKER'S OPINION AS TO

         9    WHAT THAT HOUSE COULD SELL FOR IF IT WAS PLACED ON THE

        10    MARKET FOR A REASONABLE PERIOD OF TIME.          SO IT'S AN

        11    ESTIMATE OF WHAT THAT IS.

        12               BUT THE ONLY WAY TO KNOW WHAT THE FAIR MARKET

        13    VALUE OF A PROPERTY IS, IS TO PUT IT UP FOR SALE AND

        14    SEE WHAT YOU CAN SELL IT FOR.

        15    BY MR. DESAI:

        16        Q      DR. HAMM, YOU KEEP USING THE TERM "BROKER."

        17               WHAT IS YOUR UNDERSTANDING OF WHO IT IS THAT

        18    PERFORMS THIS EXTERIOR INSPECTION OF PROPERTIES?

        19        A      WELL, IN -- WHEN I'M TALKING ABOUT BPOS, IT IS

        20    A LICENSED REAL ESTATE BROKER.        THERE ARE ALSO EXTERNAL

        21    VISUAL APPRAISALS CONDUCTED BY LICENSED APPRAISERS.

        22    THOSE, I THINK, ARE A LITTLE BIT MORE EXPENSIVE THAN

        23    BPOS, AND THAT'S WHY BPOS I THINK ARE USED MORE

        24    COMMONLY.

        25        Q      DO YOU KNOW IF OTHER DATA SOURCES EXIST TO
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 212 of
                                      269

                                                                      Page 211
         1    DETERMINE THE FAIR MARKET VALUE FOR THESE OCWEN

         2    BORROWER HOMES?

         3        A     NO, I DON'T KNOW OF ANOTHER SOURCE OTHER THAN

         4    THE BROKER'S ESTIMATE OR THE LICENSED APPRAISER'S

         5    ESTIMATE BASED ON AN EXTERNAL VISUAL APPRAISAL OR AN

         6    AUTOMATED VALUATION MACHINE ESTIMATE -- OR AUTOMATED

         7    VALUATION MODEL, ESTIMATE OF THE FAIR MARKET VALUE.            I

         8    DON'T KNOW OF ANOTHER SOURCE.

         9        Q     DOES ZILLOW.COM HAVE AN AUTOMATED VALUATION

        10    MODEL?

        11        A     WELL, THEY HAVE WHAT'S CALLED A ZESTIMATE.

        12    I'M VERY FAMILIAR WITH THE ZESTIMATE.

        13              YES, THEY DO HAVE THAT.       I THINK THAT -- I

        14    THINK THEY WILL TELL YOU, BECAUSE THEY'VE TOLD ME, THAT

        15    IT IS NOT A SUBSTITUTE FOR AN APPRAISAL.          IT'S BASED ON

        16    CERTAIN INFORMATION.      AND IN CALIFORNIA THAT

        17    INFORMATION IS UNRELIABLE.       IT'S DISTORTED BY

        18    PROPOSITION 13, AND I'VE TRIED FOR SEVERAL YEARS NOW TO

        19    GET THEM TO ALTER THEIR ALGORITHM TO TAKE INTO ACCOUNT

        20    THE DEFECT IN IT, BUT THEY HAVE A MODEL.          BUT I DON'T

        21    THINK THEY WOULD TRY TO CONVINCE YOU IT WAS EQUIVALENT

        22    TO AN APPRAISAL OF A FAIR MARKET VALUE.

        23        Q     MY QUESTION IS MUCH SIMPLER.

        24              DOES ZILLOW.COM HAVE AN ESTIMATE OF FAIR

        25    MARKET VALUES OF HOMES?
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 213 of
                                      269

                                                                      Page 212
         1        A     THEY GIVE YOU A RANGE OF WHICH THEY THINK THE

         2    HOME WILL SELL.     THEY GIVE YOU SOMETHING THAT IS A

         3    ZESTIMATE, BUT AS I'VE EXPLAINED, THEY DON'T CONSIDER

         4    THAT THE EQUIVALENT OF AN APPRAISAL.         SO -- AND I

         5    CERTAINLY DON'T EITHER.

         6        Q     AND IS YOUR UNDERSTANDING OF ZILLOW'S

         7    EVALUATION OF ITS ZESTIMATE PUBLISHED ANYWHERE?

         8        A     IT'S AVAILABLE ONLINE FOR JUST ABOUT EVERY

         9    PROPERTY THAT THEY HAVE INFORMATION ON.

        10        Q     MY QUESTION WAS YOUR RECOLLECTION OF WHAT YOU

        11    BELIEVE ZILLOW ITSELF WOULD SAY ABOUT ITS -- THE

        12    RELIABILITY OF ITS ZESTIMATE, IS THAT PUBLISHED

        13    ANYWHERE?

        14        A     I'M SURE IT IS.      I'M SURE THAT IF YOU EXPLORE

        15    THEIR WEBSITE, YOU WILL FIND A PAGE THAT DESCRIBES WHAT

        16    THE ZESTIMATE IS, HOW THEY PUT IT TOGETHER.          I DON'T

        17    THINK THEY WERE GIVING ME ANY PROPRIETARY INFORMATION.

        18    I WAS TRYING TO HELP THEM, AND THAT'S WHAT -- HAD

        19    NOTHING TO DO WITH THIS CASE.        I WAS TRYING TO HELP

        20    THEM CLEAN UP THEIR ALGORITHM, AND IN THE COURSE OF IT

        21    THEY EXPLAINED TO ME HOW THEY GO ABOUT MAKING AN

        22    ESTIMATE.

        23        Q     AND YOU USED ZILLOW.COM IN PARAGRAPH 377; IS

        24    THAT CORRECT?

        25        A     I DON'T KNOW.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 214 of
                                      269

                                                                      Page 213
         1        Q      SPECIFICALLY IN FOOTNOTE 276.

         2               IN YOUR -- LET ME COMPLETE THE STATEMENT.

         3               YOU USED ZILLOW.COM TO GET THE PURCHASE PRICE

         4    FOR A HOME; CORRECT?

         5        A      UMM...

         6               MS. ROSE-SMITH:      WHICH FOOTNOTE DID YOU SAY?

         7               MR. DESAI:    276.

         8               THE WITNESS:    276.   YES, THAT INFORMATION CAME

         9    FROM ZILLOW.COM.

        10    BY MR. DESAI:

        11        Q      ARE YOU FAMILIAR WITH CORELOGIC?

        12        A      YES.

        13        Q      DOES CORELOGIC ALSO MAINTAIN DATA ON THE FAIR

        14    MARKET VALUE OF HOMES?

        15        A      I BELIEVE SO, YES.

        16        Q      YOU DID NOT USE THE CORELOGIC FAIR MARKET

        17    ESTIMATE IN YOUR ANALYSIS IN PARAGRAPH 379; IS THAT

        18    CORRECT?

        19        A      NO, WASN'T NECESSARY.      I DIDN'T.

        20        Q      YOU ONLY RELIED ON THE -- STRIKE THAT.

        21               DO YOU KNOW WHAT OCWEN DOES TO DETERMINE THE

        22    FAIR MARKET VALUE OF A PROPERTY FOR PURPOSES OF

        23    CONSTRUCTING A FORECLOSURE BID AT A FORECLOSURE

        24    AUCTION?

        25        A      WHAT THEY DO IS THEY BID THE AMOUNT THAT IS
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 215 of
                                      269

                                                                      Page 214
         1    OWED THEM, AND IF SOMEONE OUTBIDS THEM, IN OTHER WORDS

         2    MAKES THEIR INVESTOR WHOLE, MAKES THEM WHOLE, THEY'RE

         3    DELIGHTED.

         4              TYPICALLY OR FREQUENTLY WHAT HAPPENS IS NOBODY

         5    WILL OUTBID THEM AND THEN THE PROPERTY IS OWNED BY THE

         6    SERVICER IN THE NAME OF THE INVESTOR AND IS CONSIDERED

         7    REAL ESTATE OWNED.

         8              BUT THE BID IS SET AT THE AMOUNT THAT IS DUE

         9    ON THE LOAN.

        10        Q     WHAT IF THE PAYOFF AMOUNT IS FAR BELOW MARKET

        11    VALUE?   DO YOU KNOW WHAT OCWEN DOES?

        12        A     IF THE PAYOFF -- I DON'T UNDERSTAND --

        13              MS. ROSE-SMITH:      OBJECTION.

        14              THE WITNESS:     I DON'T UNDERSTAND YOUR

        15    QUESTION.

        16    BY MR. DESAI:

        17        Q     WHAT IF THE BORROWER OWES AN AMOUNT THAT IS

        18    FAR LESS THAN THE FAIR MARKET VALUE?         HOW DOES OCWEN

        19    MAKE THAT DETERMINATION?

        20        A     AS I SAID, THEY HAVE A BROKER PRICE OPINION OF

        21    WHAT THE FAIR MARKET VALUE IS.        AND IF THERE IS A

        22    SIGNIFICANT DISCREPANCY IN THE BORROWER'S FAVOR -- IN

        23    OTHER WORDS, IF THE -- THE AMOUNT OWED ON THE LOAN IS

        24    SIGNIFICANTLY LESS THAN THE BROKER PRICE OPINION OF

        25    WHAT THE LOAN -- WHAT THAT PROPERTY IS WORTH ON THE
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 216 of
                                      269

                                                                      Page 215
         1    MARKET, IT WILL GENERALLY -- I'M NOT SURE EXACTLY WHAT

         2    OCWEN WOULD DO.     I KNOW WHAT WE DID AT WORLD SAVINGS.

         3              WE WOULD TELL THE BORROWER THAT IF THEY CAN'T

         4    AFFORD TO CONTINUE MAKING THE PAYMENTS ON THE LOAN,

         5    THEY'RE BETTER OFF SELLING THE PROPERTY AND MOVING INTO

         6    SOMETHING THEY CAN AFFORD BECAUSE THAT WAY THEY'LL COME

         7    OUT WITH THE EQUITY AS OPPOSED TO SIMPLY LETTING THE

         8    PROPERTY DETERIORATE AND ENDING UP WITH LESS.

         9              IF I UNDERSTOOD YOUR QUESTION, THAT'S MY

        10    RESPONSE.

        11        Q     DO YOU KNOW IF THAT IS WHAT OCWEN WOULD TELL

        12    BORROWERS, BY THAT I MEAN YOU MENTIONING YOUR PREVIOUS

        13    ANSWER THAT WE WOULD TELL BORROWERS THAT IF THEY CAN'T

        14    CONTINUE MAKING PAYMENTS ON THE LOAN, THEY'RE BETTER

        15    OFF SELLING THE PROPERTY AND MOVING INTO SOMETHING THEY

        16    CAN AFFORD BECAUSE THAT WAY THEY'LL COME OUT WITH THE

        17    EQUITY AS OPPOSED TO SIMPLY LETTING THE PROPERTY

        18    DETERIORATE AND ENDING UP WITH LESS?

        19              MS. ROSE-SMITH:      OBJECTION.

        20              THE WITNESS:     WHAT OCWEN AND ALL LOAN

        21    SERVICERS WILL DO, IS, HERE ARE YOUR OPTIONS:           YOU

        22    CAN -- YOU CAN BRING THE LOAN CURRENT.         THAT'S WHAT WE

        23    HOPE YOU WILL DO.     AND THEN CONTINUE TO MEET -- MAKE

        24    GOOD ON THE PROMISES YOU MADE WHEN YOU GOT THE LOAN.

        25              IF YOU QUALIFY -- IF YOU CAN'T AFFORD YOUR
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 217 of
                                      269

                                                                      Page 216
         1    CURRENT LOAN AND YOU QUALIFY, WE WILL BE HAPPY TO

         2    DISCUSS A MODIFICATION OF THE TERMS AND TRY TO REVISE

         3    THEM SO THAT YOU CAN AFFORD THE LOAN.

         4              IF THAT'S NOT GOING TO WORK, YOU CAN SELL THE

         5    PROPERTY ON YOUR OWN FOR WHATEVER YOU GET FOR IT, AND

         6    WE WILL RELEASE YOU FROM THE DEBT.

         7              ONE OF THE OTHER OPTIONS THEY DISCUSS, THEY

         8    HAVE VARIOUS MODIFICATION PROGRAMS.         THEY MAY DISCUSS

         9    THOSE INDIVIDUALLY OR COLLECTIVELY, BUT THEY GIVE THE

        10    BORROWER WHAT THE BORROWER'S OPTIONS ARE AND WORK WITH

        11    THE BORROWER TO HELP THE BORROWER MAKE A GOOD DECISION.

        12    BY MR. DESAI:

        13        Q     DR. HAMM, ARE YOU FAMILIAR WITH THE DETERMINE

        14    GSC?

        15        A     YES.

        16        Q     DO YOU KNOW IF THE GSC LET OCWEN USE THE BPO

        17    AS THE BASIS TO CONSTRUCT A FORECLOSURE BID?

        18              MS. ROSE-SMITH:      OBJECTION.

        19              THE WITNESS:     I DON'T KNOW ONE WAY OR THE

        20    OTHER.

        21              BY GSC, I ASSUME YOU'RE REFERRING TO FANNIE

        22    MAE AND FREDDIE MAC.

        23    BY MR. DESAI:

        24        Q     THAT'S CORRECT.

        25              IS IT YOUR OPINION THAT ALL BORROWER -- ALL
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 218 of
                                      269

                                                                      Page 217
         1    OCWEN BORROWERS WHO HAVE A FORECLOSURE INITIATED BELONG

         2    IN ONE OF THE TWO POPULATIONS WHICH YOU DESCRIBED IN

         3    PARAGRAPH 373, THE FIRST PARAGRAPH BEING THEY CAN'T

         4    AFFORD THEIR MONTHLY MORTGAGE AND HAVE NEGATIVE EQUITY,

         5    AND THE SECOND POPULATION BEING THEY STRATEGICALLY

         6    DEFAULT?

         7               MS. ROSE-SMITH:     OBJECTION.

         8               THE WITNESS:    I THINK THE OVERWHELMING

         9    PERCENTAGE OF BORROWERS FALL INTO THOSE CATEGORIES AND

        10    THAT IS INDEED THE CONCLUSION REACHED BY THE SCHOLARLY

        11    LITERATURE, IS THERE SOME -- SOMEONE WHO CAN AFFORD TO

        12    PAY THE MORTGAGE AND HAS POSITIVE EQUITY BUT DECIDES

        13    NOT TO DO IT FOR WHATEVER REASON AND WOULD PREFER TO

        14    DEFAULT RATHER THAN DO SOMETHING ELSE.         IN A SAMPLE

        15    SIZE THIS BIG, THERE MIGHT BE AN OUTLIER LIKE THAT.

        16               BUT I THINK IF YOU REVIEW THE SCHOLARLY

        17    LITERATURE, YOU WILL FIND THAT THE SECOND SENTENCE OR

        18    THIRD SENTENCE IN -- THE THIRD AND FOURTH SENTENCES IN

        19    PARAGRAPH 373 CAPTURE THE OVERWHELMING MAJORITY OF

        20    BORROWERS WHO ARE -- GO INTO FORECLOSURE.

        21    BY MR. DESAI:

        22        Q      AND WHAT PERCENTAGE OF OCWEN BORROWERS WHO HAD

        23    A FORECLOSURE INITIATED FIT INTO YOUR FIRST POPULATION,

        24    CANNOT AFFORD THEIR MORTGAGE AND HAVE NEGATIVE EQUITY?

        25               MS. ROSE-SMITH:     OBJECTION.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 219 of
                                      269

                                                                      Page 218
         1              THE WITNESS:     WELL, I HAVEN'T REVIEWED THE

         2    INFORMATION AT THE TIME THAT THEY GO INTO FORECLOSURE.

         3    WE KNOW WHAT THE PROCEEDS ARE FROM THE FORECLOSURE OR

         4    THE PAYOFF, WHATEVER IT IS, BECAUSE WE HAVE THOSE PYF

         5    AND PYC FIELDS AND RFP 22.

         6              BUT, AGAIN, AS I SAY, PROFESSOR MCFADDEN CITES

         7    A STUDY THAT CLAIMS NEGATIVE EQUITY IS A NECESSARY

         8    CONDITION FOR FORECLOSURE.       AND FOR THE MOST PART

         9    THAT'S TRUE.    I DON'T THINK IT'S NECESSARILY A NEGATIVE

        10    REQUIREMENT -- OR A PREREQUISITE, BUT IT CERTAINLY IS

        11    THE CASE IN MOST SITUATIONS.

        12    BY MR. DESAI:

        13        Q     OKAY.    DR. HAMM, DID YOU PERFORM AN ANALYSIS

        14    TO ALLOCATE OCWEN-SPECIFIC BORROWERS INTO ONE OF THE

        15    TWO POPULATIONS THAT YOU DESCRIBED?

        16        A     NO.

        17        Q     IS IT YOUR OPINION THAT NOT A SINGLE ONE OF

        18    THE APPROXIMATELY 14,500 BORROWERS WHO HAD FORECLOSURES

        19    SALE HAD LOST EQUITY?

        20              MS. ROSE-SMITH:      OBJECTION.

        21              THE WITNESS:     NO.

        22    BY MR. DESAI:

        23        Q     IN PARAGRAPH 375 YOU OPINE THAT THE 10 PERCENT

        24    DECLINE IN REO -- REO-OWNED PROPERTY IS EXPERIENCED BY

        25    THE INVESTOR, NOT THE BORROWER; IS THAT RIGHT?
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 220 of
                                      269

                                                                      Page 219
         1         A     THAT'S RIGHT.

         2         Q     FIRST, IN YOUR REPORT, YOU DO NOT DISPUTE THE

         3    10 PERCENT DECLINE IN REO-OWNED PROPERTY VALUE IS

         4    CORRECT; IS THAT RIGHT?

         5               MS. ROSE-SMITH:     OBJECTION.

         6               THE WITNESS:     WELL, I THINK IT'S AN

         7    OVERSTATEMENT, BUT I DID NOT DISPUTE IT IN MY REPORT.

         8    BY MR. DESAI:

         9         Q     ARE YOU FAMILIAR WITH THE CONCEPT OF A

        10    DEFICIENCY JUDGMENT?

        11         A     YES.

        12         Q     AND WHAT IS A DEFICIENCY JUDGMENT?

        13         A     A DEFICIENCY JUDGMENT IS WHEN YOU GO TO COURT

        14    AND SEEK A COURT ORDER TO RECOVER MONEY OWED BY, IN

        15    THIS CASE, A BORROWER TO A LENDER.

        16         Q     AND IF THE FORECLOSURE PROCEEDS ARE LESS THAN

        17    THE TOTAL DEBT OWED, IS THAT KNOWN AS A DEFICIENCY?

        18         A     YES.

        19         Q     SO THE AMOUNT OF PROCEEDS RECEIVED AT A

        20    FORECLOSURE SALE IS RELEVANT TO CALCULATING THE AMOUNT

        21    OF THE DEFICIENCY; CORRECT?

        22         A     YES.

        23         Q     AND AT A FORECLOSURE SALE, IF THE FORECLOSURE

        24    BID IS HIGHER THAN THE PAYOFF AMOUNT, WOULD THE

        25    BORROWER RECEIVE THE SURPLUS FUNDS?
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 221 of
                                      269

                                                                      Page 220
         1        A     YES.

         2        Q     ARE BORROWERS LIABLE TO PAY DEFICIENCY

         3    JUDGMENTS?

         4        A     WHAT DO YOU MEAN "LIABLE"?

         5        Q     DO THEY HAVE AN OBLIGATION TO PAY THE

         6    DEFICIENCY JUDGMENT?

         7        A     IF A LENDER OR INVESTOR GOES TO COURT AND GETS

         8    SUCH A JUDGMENT, IF IT'S A LEGAL ORDER TO THE BORROWER

         9    TO PAY -- VERY RARELY HAPPENS, BUT IF IT DOES HAPPEN --

        10    THEN UNDER THE LAW THE BORROWER WOULD BE OBLIGATED TO

        11    PAY.

        12              UNDOUBTEDLY IN THE VAST MAJORITY OF CASES

        13    WOULD NOT HAVE THE RESOURCES TO PAY, WHICH IS WHY

        14    DEFICIENCY JUDGMENTS ARE SO RARE.

        15              BUT IN THEORY, YES, THEY WOULD HAVE A LEGAL

        16    OBLIGATION.

        17              IF AN INVESTOR DOES NOTHING TO SEEK ADDITIONAL

        18    RESOURCES FROM THE BORROWER WHO HAS DEFAULTED AND WHERE

        19    THE SALE OF THE COLLATERAL IS NOT SUFFICIENT TO PAY OFF

        20    ALL OF THE AMOUNT OWED, THEN THE BORROWER IS NOT ON THE

        21    HOOK.

        22              IT'S OCWEN'S POLICY, AS I UNDERSTAND IT, NOT

        23    TO SEEK ADDITIONAL RESOURCES FROM BORROWERS IN THE CASE

        24    OF A DEFICIENCY.     CERTAINLY IN THE CASE OF SHORT SALES

        25    AND DEED IN LIEU AND I BELIEVE IN THE CASE OF
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 222 of
                                      269

                                                                      Page 221
         1    FORECLOSURE SALES AS WELL.

         2        Q     IF AN INVESTOR OR LENDER GOES TO COURT AND

         3    GETS A DEFICIENCY JUDGMENT, DOES A BORROWER HAVE AN

         4    OBLIGATION TO PAY THAT DEFICIENCY JUDGMENT?

         5        A     WELL, YOU'RE ASKING ME A LEGAL QUESTION.          I

         6    CAN TELL YOU WHAT MY UNDERSTANDING IS, BUT I WOULD

         7    DEFER TO SOMEONE WITH LEGAL TRAINING TO GIVE YOU A MORE

         8    PRECISE ANSWER.

         9              MY UNDERSTANDING, IF A COURT ORDERS SOMEONE TO

        10    PAY, THAT BARRING FURTHER LEGAL ACTION, THEY HAVE AN

        11    OBLIGATION TO PAY.      NOT NECESSARILY THE ABILITY TO PAY,

        12    BUT THEY HAVE AN OBLIGATION TO PAY.

        13              AND THEY CAN GO TO COURT AND GET THAT

        14    JUDGMENT -- THEY CAN GET THAT JUDGMENT REVERSED --

        15    SORRY.

        16        Q     NO PROBLEM.

        17        A     -- THEY CAN GET THAT JUDGMENT REVERSED AND IN

        18    WHICH CASE THEY'RE OFF THE HOOK.        THAT'S MY

        19    UNDERSTANDING OF HOW IT WORKS.

        20        Q     HOW --

        21        A     I'M NOT -- I'M NOT AS UP TO SPEED ON THIS AS I

        22    MIGHT BE IF THIS WAS A COMMON PRACTICE IN LOAN

        23    SERVICING, BUT IT IS A MOST UNCOMMON PRACTICE.

        24        Q     DR. HAMM, WHAT IS -- ARE YOU FAMILIAR WITH

        25    WHAT THE PROCESS IS BY WHICH A BORROWER GET THE
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 223 of
                                      269

                                                                      Page 222
         1    DEFICIENCY JUDGMENT REVERSED, WHAT IT'S KNOWN AS?

         2        A     NO.

         3        Q     WHO OWNS THE RIGHT TO COLLECT ON A DEFICIENCY

         4    JUDGMENT?

         5              MS. ROSE-SMITH:      OBJECTION.

         6              THE WITNESS:     WHOEVER FILED THE DEFICIENCY

         7    JUDGMENT AND CONVINCED THE COURT TO GRANT IT.

         8    BY MR. DESAI:

         9        Q     IF AN INVESTOR OWNS A DEFICIENCY JUDGMENT, CAN

        10    THEY DICTATE THE COLLECTION OF THAT JUDGMENT?

        11        A     THEY CAN SEEK THE COLLECTION OF THAT JUDGMENT.

        12        Q     DOES OCWEN OWN THE DEFICIENCY JUDGMENT?

        13              MS. ROSE-SMITH:      OBJECTION.

        14              THE WITNESS:     I BELIEVE THE INVESTOR OWNS THE

        15    DEFICIENCY JUDGMENT.      IF THERE IS A DEFICIENCY

        16    JUDGMENT, IT WILL NOT BE FILED BY OCWEN.          IT WILL NOT

        17    BE FILED ON BEHALF OF OCWEN BECAUSE OCWEN'S POLICY, AS

        18    I UNDERSTAND IT, IS NOT TO GO AFTER THE BORROWERS IN

        19    THOSE CIRCUMSTANCES.

        20              THE INVESTOR MAY CHOOSE TO DO SO, BUT OF

        21    COURSE THE INVESTOR IS WELL AWARE OF THE FACT THAT THE

        22    REASON THE BORROWER DEFAULTED IN THE FIRST PLACE IS

        23    THEY DON'T HAVE RESOURCES TO AFFORD THE LOAN AND TO PAY

        24    OFF THE MORTGAGE, AND AS A CONSEQUENCE, INVESTORS

        25    KNOW -- IN FACT, I'VE HEARD INVESTORS SAY THIS, THAT
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 224 of
                                      269

                                                                      Page 223
         1    IT'S NOT WORTH THE LEGAL EXPENSE IN ORDER TO TRY TO GET

         2    MONEY FROM A BORROWER WHO HAS DEFAULTED ON THE

         3    MORTGAGE, EXCEPT IN RARE CASES.

         4    BY MR. DESAI:

         5        Q     DR. HAMM, IF FANNIE MAE IS THE INVESTOR, CAN

         6    THEY DECIDE TO COLLECT ON THE JUDGMENT?

         7              MS. ROSE-SMITH:      OBJECTION.    I JUST NEED TO

         8    SAY A LITTLE BIT MORE ABOUT THIS PARTICULAR OBJECTION.

         9    THERE'S BEEN A LONG SERIES OF QUESTIONS THAT YOU'VE

        10    ASKED WHERE YOU'RE ASKING WHAT ARE, IN MY OPINION,

        11    LEGAL QUESTIONS ABOUT OWNERSHIP OF JUDGEMENTS AND

        12    RIGHTS TO COLLECT ON JUDGMENTS.

        13              I'M LETTING HIM ANSWER THE QUESTIONS TO THE

        14    EXTENT THAT HE KNOWS, BUT I DO HAVE AN OBJECTION THAT

        15    TO THE EXTENT THAT WHAT YOU'RE ASKING CALLS FOR A LEGAL

        16    CONCLUSION.    HE'S JUST ANSWERING BASED ON HIS OWN

        17    PERSONAL KNOWLEDGE.

        18    BY MR. DESAI:

        19        Q     GO AHEAD.     YOU CAN ANSWER THE QUESTION.

        20        A     MY UNDERSTANDING IS THAT IF FANNIE MAE WAS THE

        21    INVESTOR IN A LOAN, THE LOAN IS FORECLOSED, THE

        22    PROPERTY IS SOLD, EITHER AT FORECLOSURE AUCTION OR AS

        23    REO, THAT FANNIE MAE STILL HOLDS THE NOTE.          THEY CAN

        24    STILL SEEK, IF THEY WISH, TO GET A JUDGMENT AGAINST THE

        25    BORROWER TO MAKE GOOD ON THE AMOUNT OWED, BUT IT RARELY
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 225 of
                                      269

                                                                      Page 224
         1    HAPPENS.

         2               IF YOU TOOK A LOOK AT THE DATA ON CASH FLOWS

         3    WITH RESPECT TO DEFAULTED MORTGAGES, YOU'LL SEE A TINY

         4    AMOUNT FROM A BROAD CATEGORY OF OTHER REVENUE SOURCES

         5    THAT INCLUDE BUT IS NOT LIMITED TO DEFICIENCY

         6    JUDGMENTS.    IT JUST DOESN'T HAPPEN VERY OFTEN BECAUSE

         7    THE ECONOMICS DON'T MAKE IT A SENSIBLE COURSE OF

         8    ACTION.

         9        Q      DR. HAMM, DO YOU HAVE ANY IDEA HOW LONG A

        10    DEFICIENCY JUDGMENT CAN LAST?

        11               MS. ROSE-SMITH:     SAME OBJECTION.

        12               THE WITNESS:    NO.

        13    BY MR. DESAI:

        14        Q      YOU WRITE IN PARAGRAPH 393 THAT THE LEGAL AND

        15    ADMINISTRATIVE FEES IDENTIFIED BY PROFESSOR MCFADDEN AS

        16    ONE COMPONENT OF HIS DAMAGES ESTIMATE ARE ALMOST NEVER

        17    PAID BY THE BORROWERS.      THEY'RE PAID BY INVESTORS.

        18               DID I READ THAT CORRECTLY?

        19        A      YES.

        20        Q      AND WHAT IS YOUR BASIS FOR YOUR OPINION THAT

        21    BORROWERS ALMOST NEVER PAY THE LEGAL ADMINISTRATIVE

        22    FEES IDENTIFIED BY PROFESSOR MCFADDEN?

        23        A      MY EXPERIENCE IN THE INDUSTRY.        MY REVIEW OF

        24    OCWEN DATA FOR MANY LOANS.       THE ANALYSES THAT I DID IN

        25    CONNECTION WITH THIS CASE THAT SHOWS THE AMOUNT OF THE
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 226 of
                                      269

                                                                      Page 225
         1    INVESTORS' LOSS ON SUCH LOANS.

         2        Q     DR. HAMM, IF A BORROWER WANTS TO REINSTATE

         3    THEIR LOAN, DO THEY HAVE TO PAY THE FORECLOSURE-RELATED

         4    LEGAL ADMINISTRATIVE FEES?

         5              MS. ROSE-SMITH:      OBJECTION.

         6              THE WITNESS:     GENERALLY NO.

         7    BY MR. DESAI:

         8        Q     AND WHAT'S THE BASIS FOR YOUR UNDERSTANDING?

         9        A     THAT'S MY UNDERSTANDING OF WHAT IT SAYS IN

        10    OCWEN'S REINSTATEMENT LETTERS.        THEY NEED TO BRING THE

        11    LOAN CURRENT WITH RESPECT TO PRINCIPAL AND INTEREST AND

        12    ESCROW, BUT THE FEES CAN SIT THERE AND BE PAID OFF AT

        13    THE TIME THE LOAN IS ULTIMATELY PAID OFF.

        14              THAT'S MY UNDERSTANDING OF WHAT IT SAYS.          I'VE

        15    REVIEWED A NUMBER OF LETTERS THAT -- AND THAT'S MY

        16    INTERPRETATION OF WHAT THEY'RE TELLING THE BORROWER.

        17        Q     IF A BORROWER WANTS TO PAY OFF THEIR LOAN, DO

        18    THEY HAVE TO PAY THE FORECLOSURE-RELATED ADMINISTRATIVE

        19    FEES?

        20        A     YES.

        21        Q     AND A DEFICIENCY JUDGMENT, IS IT YOUR

        22    UNDERSTANDING THAT IT WOULD INCLUDE THE

        23    FORECLOSURE-RELATED LEGAL ADMINISTRATIVE FEES?

        24        A     AGAIN, I'M SURE THAT PRACTICES VARY AMONGST

        25    THE STATES THAT PERMIT DEFICIENCY JUDGMENT.          NOT ALL
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 227 of
                                      269

                                                                      Page 226
         1    STATES PERMIT DEFICIENCY JUDGMENTS AGAINST THE

         2    BORROWER.    I KNOW IN CALIFORNIA IT'S VERY, VERY LIMITED

         3    WHAT YOU CAN GO AFTER THE BORROWER FOR.          SO I'M SURE

         4    THAT THERE'S NO SINGLE ANSWER TO YOUR QUESTION.

         5              BUT I'M SURE SOME STATES WOULD PERMIT A

         6    INVESTOR TO SEEK TO -- TO SEEK TO RECOVER ANYTHING THAT

         7    THE INVESTOR IS OWED FROM THE BORROWER.          AS I SAID,

         8    THIS IS KIND OF ACADEMIC BECAUSE IT JUST DOESN'T HAPPEN

         9    WITH ANY KIND OF FREQUENCY.

        10        Q     DID YOU REVIEW ANY REINSTATEMENT LETTERS FOR

        11    BORROWERS IN THIS CASE?

        12        A     NO.

        13        Q     IF A BORROWER OBTAINED A LOAN MODIFICATION, DO

        14    YOU KNOW WHETHER OR NOT FORECLOSURE FEES ARE EVER

        15    CAPITALIZED INTO THE PRINCIPAL ON THE LOAN MOD?

        16        A     ARE THEY EVER CAPITALIZED?

        17        Q     CORRECT.

        18        A     I'M SURE THAT IN SOME CASES THEY ARE.

        19    PROBABLY A MAJORITY OF THE CASES THEY ARE NOT, BUT I'M

        20    SURE THAT YOU CAN FIND ONE OR MORE SITUATIONS WHERE

        21    THEY WERE CAPITALIZED.      IT WOULD ALL DEPEND ON WHAT THE

        22    BORROWER'S CAPABLE OF PAYING.

        23        Q     DR. HAMM, DO YOU HOLD YOURSELF OUT AS AN

        24    EXPERT IN ECONOMETRICS?

        25        A     WELL, I CERTAINLY HAVE ENOUGH EXPERTISE IN
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 228 of
                                      269

                                                                      Page 227
         1    ECONOMETRICS TO RENDER THE OPINIONS THAT ARE IN MY

         2    REPORT.   I HAVE BEEN PUT FORWARD BY THE UNITED STATES

         3    AS AN EXPERT IN ECONOMETRIC AND THE COURT HAS ACCEPTED

         4    ME AS SUCH.

         5              SEVERAL COURTS HAVE ACCEPTED MY TESTIMONY ON

         6    ECONOMETRIC ISSUES.

         7              I DON'T THINK YOU CAN GET -- YOU CAN GET A

         8    PH.D. IN ECONOMICS SINCE MAYBE 1955 OR 1960 WITHOUT

         9    HAVING A SOLID GROUNDING IN ECONOMETRICS BECAUSE THAT'S

        10    HOW EMPIRICAL RESEARCH IS CONDUCTED IN ALL FUNCTIONAL

        11    AREAS OF ECONOMICS.

        12              SO IN THAT SENSE I HAVE ECONOMETRIC EXPERTISE.

        13    BUT I DON'T MARKET MYSELF AS AN EXPERT IN ECONOMETRICS.

        14    I DON'T SEEK CASES THAT REQUIRE THAT KIND OF EXPERTISE,

        15    BUT I HAVE IT.

        16        Q     HAVE YOU EVER TAUGHT A GRADUATE-LEVEL CLASS IN

        17    ECONOMETRIC?

        18        A     WELL, I'VE TAUGHT A GRADUATE-LEVEL COURSE IN

        19    LABOR ECONOMICS AND I CAN'T REMEMBER WHETHER WE HAD

        20    ECONOMETRIC ISSUES IN THAT COURSE.         IT WAS MORE THAN

        21    50 YEARS AGO.     IT PROBABLY -- SOME OF THE READINGS

        22    WOULD HAVE ECONOMETRIC MODELS IN THEM AND I WOULD HAVE

        23    HAD TO SPEAK TO THAT, BUT THE FOCUS WAS CERTAINLY NOT

        24    ON ECONOMETRICS.

        25        Q     HAVE YOU EVER PUBLISHED A PAPER ON ECONOMETRIC
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 229 of
                                      269

                                                                      Page 228
         1    MODELING?

         2        A     NO.

         3        Q     HAVE YOU EVER PUBLISHED AN ARTICLE ON

         4    ECONOMETRICA?

         5        A     NO.

         6        Q     HAVE YOU EVER BEEN THE EDITOR OF A

         7    PEER-REVIEWED JOURNAL REGARDING ECONOMETRIC MODELING?

         8        A     NO.

         9        Q     HAVE YOU EVER BEEN A REFEREE ON A

        10    PEER-REVIEWED JOURNAL REGARDING ECONOMETRIC MODELING?

        11        A     NO.

        12              MR. DESAI:     I'M HANDING THE COURT REPORTER FOR

        13    MARKING AS EXHIBIT 7.

        14              (EXHIBIT 7 WAS MARKED FOR

        15              IDENTIFICATION AND WAS ATTACHED

        16              HERETO.)

        17    BY MR. DESAI:

        18        Q     EXHIBIT 7 WAS PRODUCED BY YOUR COUNSEL IN

        19    RESPONSE TO THE BUREAU'S DEPOSITION SUBPOENA TO YOU.

        20              DO YOU RECALL THIS DOCUMENT?

        21        A     YES.

        22        Q     WHEN WERE YOU RETAINED BY OCWEN?

        23        A     MAY OR EARLY JUNE.      I DON'T RECALL EXACTLY

        24    WHEN.

        25        Q     AND IN EXHIBIT 7 YOU IDENTIFY 201.81 HOURS FOR
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 230 of
                                      269

                                                                      Page 229
         1    YOUR WORK ON THE OCWEN LITIGATION THROUGH JANUARY 19TH,

         2    2020; IS THAT CORRECT?

         3        A      CORRECT.

         4        Q      AND THIS INCLUDES TIME SPENT BOTH IN YOUR WORK

         5    RESPONDING TO PROFESSOR MCFADDEN AND DR. POWELL'S

         6    OPINIONS; IS THAT CORRECT?

         7        A      CORRECT.

         8        Q      HOW MUCH OF THIS 201.81 HOURS WAS SPENT ON

         9    WORK RELATED TO RESPONDING TO PROFESSOR MCFADDEN?

        10        A      I DON'T KNOW.

        11        Q      DO YOU HAVE AN ESTIMATE?

        12        A      NO.

        13        Q      IS IT FAIR TO SAY HALF?

        14        A      I DON'T HAVE AN ESTIMATE.       I MEAN, WHAT I

        15    CAN'T SEPARATE OUT IS THE PRELIMINARY WORK THAT I HAD

        16    TO DO THAT POTENTIALLY OR ACTUALLY APPLIED TO BOTH

        17    MATTERS.    AND SO I CAN'T BE SURE.

        18               IT MAY BE MORE THAN HALF, BUT I DON'T REALLY

        19    HAVE A GOOD FEEL FOR HOW IT WOULD BREAK DOWN BETWEEN

        20    POWELL, MCFADDEN, AND JOINT.

        21        Q      DO YOU BELIEVE YOU SPENT MORE TIME PREPARING

        22    FOR -- PREPARING YOUR OPINIONS REGARDING PROFESSOR

        23    MCFADDEN'S OPINIONS THAN DR. POWELL'S?

        24        A      YES.

        25        Q      HOW MUCH TOTAL COMPENSATION DID YOU EARN FOR
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 231 of
                                      269

                                                                      Page 230
         1    PREPARING THIS EXPERT REPORT?

         2        A      WELL, I CAN ONLY TELL YOU HOW MUCH

         3    COMPENSATION FEES I HAVE RECEIVED THROUGH JANUARY 19TH,

         4    2020 FOR ALL OF THE ACTIVITIES, ALL OF THE TIME I

         5    BILLED ON THESE TWO CASES.       I DON'T BREAK IT OUT

         6    SEPARATELY FOR PREPARATION OF THE EXPERT REPORT, BUT

         7    THE TOTAL, AS YOU CAN SEE FROM EXHIBIT 7, IS

         8    $136,221.75.

         9        Q      AND YOU NOTE THAT YOU WERE ASSISTED BY STAFF

        10    AT THE BERKLEY RESEARCH GROUP IN PREPARING EXPERT

        11    OPINIONS; IS THAT RIGHT?

        12        A      CORRECT.

        13        Q      AND WHO AT THE BERKLEY RESEARCH GROUP ASSISTED

        14    YOU?

        15        A      MANY PEOPLE.    WELL, THE PRIMARY INDIVIDUALS

        16    WHO ASSISTED ME ARE GREG HALM, WHO I MENTIONED BEFORE,

        17    H-A-L-M.    ALSO, ANTHONY SANTANA, S-A-N-T-A-N-A; SCOTT

        18    STERNBERG, THAT'S SCOTT WITH TWO TS, AND STERNBERG,

        19    S-T-E-R-N-B-E-R-G; KELLY LEAR NORDBY, KELLY WITH ONE E,

        20    LEAR, L-E-A-R, NORDBY, N-O-R-D-B-Y.

        21               THOSE ARE THE INDIVIDUALS THAT I WORKED WITH

        22    MOST CLOSELY ON THIS.

        23               IN ADDITION THERE WERE A NUMBER OF RESEARCH

        24    ASSOCIATES WHO CARRIED OUT DISCREET TASKS IN THE COURSE

        25    OF THE CASE.    SOME OF THEIR NAMES I REMEMBER -- I KNOW
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 232 of
                                      269

                                                                      Page 231
         1    OF, BUT IF I REVIEWED THE BILLING STATEMENTS, I COULD

         2    TELL YOU WHO ALL OF THEM WERE.

         3        Q      AND DO YOU KNOW HOW MUCH TIME YOUR SUPPORT

         4    STAFF AT THE BERKLEY RESEARCH GROUP SPENT IN ASSISTING

         5    YOU IN RESPONDING TO THESE REPORTS?

         6        A      NO.   I'D HAVE TO LOOK AT THE BILLING RECORDS.

         7        Q      DO YOU HAVE AN ESTIMATE?

         8        A      NO.

         9        Q      DO YOU KNOW HOW MUCH BERKLEY RESEARCH GROUP

        10    WAS COMPENSATED FOR SUPPORTING YOU FOR YOUR OPINIONS IN

        11    THE OCWEN LITIGATIONS?

        12        A      NO.

        13        Q      DO YOU HAVE AN ESTIMATE?

        14        A      I'D SAY IN EXCESS OF $750,000, BUT I DON'T --

        15    I CAN'T DO BETTER THAN THAT.

        16        Q      DO YOU THINK IT WAS MORE THAN A MILLION

        17    DOLLARS?

        18               MS. ROSE-SMITH:     OBJECTION.

        19               THE REPORTER:    I'M SORRY?

        20    BY MR. DESAI:

        21        Q      DO YOU THINK IT WAS MORE THAN A MILLION

        22    DOLLARS?

        23        A      I DON'T KNOW.    I DON'T HAVE A THOUGHT EITHER

        24    WAY.    I DON'T KNOW WHAT THE STATUS OF COLLECTIONS ARE.

        25    I DON'T KNOW WHAT THE TOTAL OF THE BILLED AMOUNT IS AND
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 233 of
                                      269

                                                                      Page 232
         1    HOW MUCH WE COLLECTED.

         2              I DON'T RULE OUT THE POSSIBILITY THAT IT'S

         3    MORE THAN A MILLION DOLLARS, BUT I DON'T KNOW WHAT IT

         4    IS.

         5          Q   AND HOW DID THE BERKLEY RESEARCH GROUP STAFF

         6    ASSIST YOU?

         7          A   THEY ASSISTED ME IN MANY DIFFERENT WAYS.          THEY

         8    GATHERED THE DATA THAT I FELT I NEEDED IN ORDER TO

         9    COMPLETE MY ASSIGNMENT.      THEY DID ANALYZE THE OCWEN

        10    DATA, AS I DIRECTED THEM TO, THAT APPEAR ON MY

        11    DOCUMENTS CONSIDERED LIST.       THEY PREPARED TABLES.      THEY

        12    AUDITED MY REPORT AFTER IT WAS COMPLETED OR IN THE

        13    PROCESS OF BEING COMPLETED IN ORDER TO ENSURE,

        14    HOPEFULLY ENSURE, THAT THERE WERE NO FACTUAL ERRORS.

        15              MS. HAYES PINDER:      MR. HAMM, I DON'T MEAN TO

        16    INTERRUPT YOU.

        17              THE WITNESS:     THOSE WERE THE PRINCIPAL DUTIES

        18    THAT THEY PERFORMED ON MY BEHALF AND UNDER MY

        19    SUPERVISION.

        20              MS. HAYES PINDER:      SABRINA, I WAS GOING TO ASK

        21    IF YOUR CLIENT WANTS, TO THE EXTENT THERE'S ANY

        22    DISTINCTION BETWEEN WHAT HIS TEAM DID FOR FLORIDA

        23    VERSUS MCFADDEN'S REPORT SO THAT IF YOU WANT TO

        24    ELIMINATE SOME QUESTIONS TOMORROW, IF THERE'S ANY

        25    DISTINCTIONS RELATED TO WORK PERFORMED RELATED TO
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 234 of
                                      269

                                                                      Page 233
         1    MR. POWELL'S REPORT, YOU KNOW, MAYBE SET THAT FORTH

         2    SO -- SO HE DOESN'T HAVE TO BE ASKED THE SAME EXACT

         3    KIND OF QUESTIONS TOMORROW.       I'M JUST TRYING TO HELP.

         4              MS. ROSE-SMITH:      NO, NO.   SO I APPRECIATE

         5    THAT.    I SUSPECT THAT THE ANSWER'S ROUGHLY THE SAME,

         6    BUT --

         7              MS. HAYES PINDER:      IT SEEMS LIKE --

         8              MS. ROSE-SMITH:      -- WHEN HE SAYS HE PREPARE --

         9    HE HAD THEM PREPARE TABLES, HE MAY HAVE HAD THEM

        10    PREPARE DIFFERENT TABLES FOR ONE SIDE OR THE OTHER.

        11              SO I APPRECIATE WHAT YOU'RE TRYING TO DO, BUT

        12    I THINK THE BEST WE CAN SAY IS THAT HE DID THE SAME

        13    KIND OF -- THEY DID THE SAME KINDS OF ACTIVITIES, BUT

        14    MAYBE TO DIFFERENT DEGREES.

        15              MS. HAYES PINDER:      RIGHT, RIGHT, RIGHT.

        16              THE WITNESS:     I WILL TELL YOU THAT MS. NORDBY

        17    DID NOT ASSIST ME ON THE POWELL CASE, AS BEST I CAN

        18    RECALL.

        19    BY MR. DESAI:

        20        Q     DID YOUR STAFF CONTRIBUTE TO THE DRAFTING OF

        21    YOUR REPORT?

        22        A     YES, SOME SPECIFIC SECTIONS.        I WOULD ASK

        23    ABOUT BACKGROUND INFORMATION ON THE COMPLAINT.           I WOULD

        24    ASK THEM TO GIVE ME A DRAFT THAT I WOULD THEN REVISE.

        25        Q     AND YOU SAID THAT YOUR SUPPORT STAFF ASSISTED
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 235 of
                                      269

                                                                      Page 234
         1    YOU IN ANALYZING THE DATA AND PREPARING THE TABLES THAT

         2    APPEARED IN YOUR REPORT; IS THAT CORRECT?

         3        A     YES.

         4        Q     DID YOU REVIEW, PERSONALLY, THE BACKUP -- THE

         5    CODE USED TO GENERATE THOSE ANALYSES AND TABLES?

         6        A     I LOOKED AT THE CODE, BUT I THINK IT WOULD BE

         7    AN EXAGGERATION TO SAY THAT I REVIEWED IT.          I LOOKED AT

         8    SOME OF THE CODE.

         9        Q     YOU DID NOT LOOK AT ALL OF IT, THOUGH.

        10              IS THAT FAIR?

        11        A     I DON'T BELIEVE SO, NO.

        12        Q     SO IS IT FAIR TO SAY THAT YOU TRUSTED THAT

        13    YOUR DIRECTED STAFF DID THEIR WORK ACCURATELY?

        14              MS. ROSE-SMITH:      OBJECTION.

        15              THE WITNESS:     WELL, I TRUST THEM TO DO IT

        16    ACCURATELY, BUT AS I SAY, WE ALSO HAVE A QUALITY

        17    CONTROL PROCESS THAT AUDITS THE WORK AND RELIES ON

        18    INDIVIDUALS WHO HAVE THE CAPABILITY TO UNDERSTAND THE

        19    ANALYSES BUT WEREN'T INVOLVED IN THEIR PREPARATION SO

        20    THERE'S NO CONFLICT OF INTEREST.

        21    BY MR. DESAI:

        22        Q     DR. HAMM, YOU ADOPT ALL OF THE WORK UNDERLYING

        23    YOUR OPINIONS THE SAME AS YOU DO WHAT'S WRITTEN HERE;

        24    IS THAT CORRECT?

        25        A     I DON'T UNDERSTAND YOUR QUESTION.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 236 of
                                      269

                                                                       Page 235
         1        Q     STRIKE IT.

         2              WHY DON'T WE GO OFF THE RECORD?

         3              THE VIDEOGRAPHER:      GOING OFF THE RECORD

         4    4:48 P.M.

         5              (RECESS TAKEN.)

         6              THE VIDEOGRAPHER:      GOING BACK ON THE RECORD

         7    5:07 P.M.

         8    BY MR. DESAI:

         9        Q     DR. HAMM, EARLIER YOU TESTIFIED THAT OCWEN WAS

        10    A LEADER IN LOAN MODIFICATION.

        11              DO YOU RECALL THAT?

        12        A     I DO.

        13        Q     AND MY QUESTION FOR YOU IS:        DO BORROWERS WITH

        14    POSITIVE EQUITY WHO ARE ALSO IN FORECLOSURE, DO THEY

        15    APPLY FOR LOAN MODIFICATIONS EVER?

        16              MS. ROSE-SMITH:      OBJECTION.

        17              THE WITNESS:     THEY CAN.    SURE.    SURE.

        18    BY MR. DESAI:

        19        Q     DO YOU KNOW WHETHER OR NOT OCWEN BORROWERS

        20    WITH POSITIVE EQUITY WHO ARE IN FORECLOSURE, DO THEY

        21    EVER APPLY FOR LOAN MODIFICATIONS?

        22        A     OCWEN BORROWERS WHO HAVE RECEIVED A

        23    FORECLOSURE NOTICE --

        24        Q     CORRECT.

        25        A     -- AND HAVE POSITIVE EQUITY.        YES, I'M SURE
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 237 of
                                      269

                                                                      Page 236
         1    SOME OF THEM APPLY FOR MODIFICATION.         THEY WANT TO STAY

         2    IN THEIR HOUSE.

         3          Q   AND WHY WOULD A BORROWER WITH POSITIVE EQUITY

         4    WHO'S ALSO IN FORECLOSURE, APPLY FOR A LOAN MOD?

         5              MS. ROSE-SMITH:      OBJECTION.

         6              THE WITNESS:     BECAUSE THEY WANT TO KEEP THEIR

         7    HOUSE.    THEY'RE ATTACHED TO THE HOUSE.       AND THEY CAN'T

         8    AFFORD TO STAY IN IT UNDER THE LOAN TERMS AND THE

         9    PROMISSORY NOTE THAT THEY SIGNED, AND THEY'RE HOPING

        10    THAT OCWEN AND THE INVESTOR WILL DECIDE THAT IT IS

        11    BETTER TO MAKE THE LOAN MORE AFFORDABLE THAN TO SEND IT

        12    INTO FORECLOSURE AND RISK TAKING A LOSS AS A RESULT.

        13    THAT'S WHY THEY WOULD DO IT.

        14              WHETHER OCWEN WOULD GRANT THEIR REQUEST WOULD

        15    DEPEND ON THE DISCOUNTED PRESENT VALUE ANALYSIS.

        16    BY MR. DESAI:

        17          Q   SO IT'S POSSIBLE THAT SOME BORROWERS MIGHT

        18    PREFER -- WITH POSITIVE EQUITY WHO'VE HAD A FORECLOSURE

        19    INITIATED, MIGHT PREFER A LOAN MODIFICATION OVER JUST

        20    SELLING THE HOUSE; IS THAT CORRECT?

        21          A   YES.

        22              MS. ROSE-SMITH:      OBJECTION.

        23              MR. DESAI:     I THINK WE ARE DONE.

        24              MS. ROSE-SMITH:      I HAVE A FEW QUESTIONS.

        25    ///
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 238 of
                                      269

                                                                      Page 237
         1                              EXAMINATION

         2    BY MS. ROSE-SMITH:

         3        Q     EARLIER TODAY, DR. HAMM, YOU WERE ASKED ABOUT

         4    THE BRG INTERVIEW OF ANDY COMBS THAT WAS CONDUCTED BY

         5    GREG HALM.

         6              DO YOU REMEMBER THAT?

         7        A     I DO.

         8        Q     CAN I ASK YOU, ARE ALL OF THE FACTUAL -- IS

         9    ALL OF THE FACTUAL INFORMATION THAT YOU OBTAINED AS A

        10    RESULT OF THAT INTERVIEW REFLECTED IN YOUR REPORT?

        11        A     YES.

        12        Q     DO YOU HAVE ANY REASON TO BELIEVE THAT GREG

        13    HALM LEARNED ANYTHING IN THE INTERVIEW THAT BRG

        14    CONDUCTED THAT WILL CONTRADICT THE FACTUAL DETAILS YOU

        15    RELIED ON FROM THAT INTERVIEW IN YOUR REPORT?

        16        A     NO.    IN FACT, I'M VERY CONFIDENT THAT HE

        17    WOULDN'T WITHHOLD SUCH INFORMATION FROM ME BECAUSE AS

        18    AN EXPERT IN HIS OWN RIGHT, HE KNOWS HOW DANGEROUS IT

        19    WOULD BE TO DO SOMETHING LIKE THAT.         SO I HAVE EVERY

        20    CONFIDENCE THAT HE FAITHFULLY CONVEYED WHAT HE LEARNED

        21    FROM MR. COMBS.

        22        Q     EARLIER TODAY YOU TESTIFIED THAT YOU DID NOT

        23    ALWAYS HAVE OCWEN DATA ON THE DATE OF THE LAST ESCROW

        24    ANALYSIS, SO THE DATA THAT YOU HAD AVAILABLE TO YOU DID

        25    NOT ALWAYS REFLECT THE DATE OF THE LAST ESCROW
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 239 of
                                      269

                                                                      Page 238
         1    ANALYSIS.

         2              DO YOU RECALL THAT?

         3        A     I DO.

         4        Q     WHY WAS THAT?

         5        A     WELL, BECAUSE I THINK THE COMPLETE DATASET

         6    BEGINS JANUARY 1ST, 2014.       THERE IS SOME INFORMATION

         7    THAT GOES BACK TO 2013, BUT I DON'T BELIEVE IT'S

         8    COMPLETE.

         9              AND YOU COULD HAVE AN ESCROW ANALYSIS, A LAST

        10    ESCROW ANALYSIS ON DECEMBER 30, 2012 THAT WOULDN'T

        11    NECESSARILY HAVE A DUE DATE OR A NEW ESCROW ANALYSIS

        12    UNTIL 2014.    THERE'S NO WAY YOU WOULD KNOW WHAT THE

        13    DATE OF THAT ESCROW ANALYSIS WAS.

        14        Q     DO YOU RECALL THE QUESTIONS YOU WERE ASKED

        15    TODAY ABOUT RFP 5, THE DELINQUENCY DATA THAT WAS

        16    PROVIDED TO THE BUREAU BY OCWEN?

        17        A     I DO.

        18        Q     WHY IS IT THAT YOU CHOSE TO RELY ON THE RFP 22

        19    DATA RATHER THAN THE DATA PROVIDED IN RFP 5 WHEN

        20    ATTEMPTING TO DETERMINE INFORMATION ABOUT THE

        21    DELINQUENCIES?

        22        A     WELL, TWO REASONS.

        23              MR. DESAI:     OBJECTION.

        24              THE WITNESS:     TWO REASONS.     NUMBER ONE, OCWEN

        25    ADVISED THE BUREAU WHEN IT SUBMITTED ITS RESPONSES TO
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 240 of
                                      269

                                                                      Page 239
         1    THE INTERROGATORIES THAT THE MOST RELIABLE SOURCE OF

         2    INFORMATION WAS RFP 22.

         3              SECONDLY, AS I THINK I TESTIFIED DURING THE

         4    DIRECT, I KNOW FROM MY OWN EXPERIENCE THAT THE

         5    FINANCIAL HISTORY FILES ARE THE MOST COMPLETE, THE MOST

         6    RELIABLE SOURCE OF INFORMATION ON SUCH MATTERS AS

         7    DELINQUENCY.

         8              AND SO THOSE ARE THE TWO REASONS THAT I USED

         9    THEM.

        10              I THINK THAT -- AS I RECALL, I THINK THIS IS

        11    ON MY DOCUMENTS CONSIDERED LIST, THE TRANSMITTAL LETTER

        12    FOR THE RESPONSES TO THE INTERROGATORIES EXPLICITLY

        13    SAYS THAT RFP 22 IS THE MOST RELIABLE SOURCE OF DATA.

        14    BY MS. ROSE-SMITH:

        15        Q     SEVERAL TIMES OVER THE COURSE OF THE DAY IN

        16    GIVING A RESPONSE TO COUNSEL YOU SAID, I'M HAPPY TO

        17    EXPLAIN WHY IT'S MY OPINION THAT LATE ESCROW ANALYSES

        18    CAUSED ZERO FORECLOSURES, AND YOU MENTION I'M SURE

        19    WE'LL GET TO THAT AT SOME POINT IN THE DEPOSITION.

        20              CAN YOU EXPLAIN WHAT IT IS THAT IS THE BASIS

        21    FOR YOUR OPINION THAT LATE ESCROW ANALYSES CAUSED ZERO

        22    FORECLOSURES?

        23        A     YES, I THINK I CAN DO IT QUICKLY.

        24              SO PROFESSOR MCFADDEN'S THESIS IS THAT

        25    OVERCHARGES THAT HAD AN ADVERSE ECONOMIC EFFECT ON THE
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 241 of
                                      269

                                                                      Page 240
         1    BORROWER AVERAGING $15.24 BY HIS RECKONING, $1.26 BY MY

         2    RECKONING, THAT THESE ADVERSE EFFECTS WERE SUFFICIENT

         3    TO SEND AN OTHERWISE AFFORDABLE LOAN TO FORECLOSURE

         4    AND, IN FACT, ACCOUNTED FOR 5100 FORECLOSURES THAT

         5    WOULDN'T HAVE HAPPENED WERE IT NOT FOR THIS $1.26 TO

         6    $15.24 ECONOMIC BURDEN.

         7              SIMILARLY, WITH RESPECT TO THE UNDERCHARGES,

         8    IT IS HIS THESIS THAT A PAYMENT SHOCK AMOUNTING TO

         9    .5 PERCENT, WHICH ASSUMING AN AVERAGE-SIZED LOAN AS

        10    REPORTED IN MY REPORT WOULD WORK OUT TO $6 A MONTH FOR

        11    12 MONTHS OR SIX PLUS A MONTH FOR 12 MONTHS, THAT THAT

        12    WOULD SEND LOANS INTO FORECLOSURE.         I THINK THAT'S THE

        13    5100, THE OVERCHARGE LOANS ARE MORE LIKE 11,500.

        14              THIS WOULD NEVER HAPPEN.       AND THE REASON IS

        15    OCWEN IS IN THE BUSINESS OF SERVICING LOANS.           THEY GET

        16    THEIR REVENUE FROM THE SERVICING FEE ON THE LOANS IN

        17    THEIR PORTFOLIO.

        18              ON AVERAGE, EACH OF THE LOANS THAT WE'RE HERE

        19    TO TALK ABOUT TODAY, THE ALLEGEDLY HARMED LOANS, HAD AN

        20    ANNUAL VALUE TO OCWEN OF 500 TO $1,000.

        21              SO EVERY YEAR, OCWEN GETS BETWEEN $500 AND A

        22    THOUSAND DOLLARS FOR THIS -- FOR SERVICING THIS LOAN.

        23              THEY WOULD NEVER LET A $15 DEFICIENCY -- THE

        24    BORROWER SAYS, I CAN AFFORD THIS LOAN EXCEPT FOR THE

        25    $15 THAT I HAVE TO PAY IN INTEREST CHARGES BECAUSE YOU
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 242 of
                                      269

                                                                      Page 241
         1    OVERCHARGED ME.     THEY WOULD NEVER LET THAT LOAN GO BAD.

         2    IT WOULD BE A CRAZY BUSINESS DECISION.         IT'S NOT HOW

         3    LOAN SERVICERS OPERATE.

         4              SIMILARLY WITH THE UNDERCHARGED LOANS, IF A

         5    BORROWER CAME IN AND SAID, LOOK, I CAN AFFORD TO MAKE

         6    THE MONTHLY PAYMENTS, BUT NOT IF YOU'RE GOING TO ADD $6

         7    OR $15 OR $30 TO THE ANNUAL PAYMENT IN ORDER TO RECOUP

         8    THE UNDERCHARGE, WHAT A LOAN SERVICER WOULD DO, AND I'M

         9    SURE OCWEN WOULD DO, IS SAY HOW MUCH TIME DO YOU NEED

        10    TO PAY THAT OFF?

        11              THEY SAY THREE YEARS, THEN THEY'D STRETCH THAT

        12    OUT OVER THREE YEARS.      THEY SAID I JUST CAN'T AFFORD TO

        13    PAY IT, THEN THEY'D LET THAT DEFICIENCY SIT IN THE

        14    ACCOUNT BECAUSE IT'S MUCH CHEAPER TO THE INVESTOR AND

        15    TO OCWEN THAN TO LOSE THE LOAN AND $500 TO A THOUSAND

        16    DOLLARS IN ANNUAL CASH FLOW.       THAT'S WHY A DEFICIENCY

        17    ANALYSIS WOULD NEVER RESULT IN FORECLOSURE.          OCWEN

        18    WOULDN'T LET IT.

        19    BY MS. ROSE-SMITH:

        20        Q     DO YOU KNOW WHETHER, IN FACT, OCWEN DID SPREAD

        21    OUT THE AMOUNT THAT WAS OWED FOR UNDERCHARGES OVER

        22    PERIODS LIKE YOU GAVE IN YOUR EXAMPLE, THREE YEARS OR

        23    LONGER?

        24              MR. DESAI:     OBJECTION.

        25              THE WITNESS:     IN SOME CASES THEY SPREAD THE
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 243 of
                                      269

                                                                      Page 242
         1    PAYMENTS OUT OVER 60 MONTHS, FIVE YEARS.

         2    BY MS. ROSE-SMITH:

         3        Q     EARLIER YOU WERE ASKED A SERIES OF QUESTIONS

         4    ABOUT WHETHER THE ESCROW PAYMENT CHANGES THAT YOU

         5    OBSERVED IN THE TRANSACTION DATA THAT WAS PROVIDED BY

         6    OCWEN COULD EVER BE ANYTHING OTHER THAN AS A RESULT OF

         7    A PAYMENT CHANGE.

         8              DO YOU REMEMBER THAT?

         9        A     YES.

        10        Q     IN A CIRCUMSTANCE WHERE THE BORROWER PAYS OFF

        11    AN ESCROW SHORTAGE, BUT THEY ONLY DO SO AFTER OCWEN HAS

        12    BEGUN SPREADING THAT OWED SHORTAGE OUT OVER THE COURSE

        13    OF THE BORROWER'S SUCCESSIVE NEXT MONTHLY PAYMENTS --

        14    SO THE BORROWER THEN ALREADY HAS MADE SOME OF THOSE

        15    PAYMENTS -- WOULD -- WOULD THERE BE A PAYMENT CHANGE

        16    THAT YOU MIGHT HAVE MISTAKEN IN YOUR REPORT FOR AN

        17    ESCROW ANALYSIS?

        18        A     IT'S POSSIBLE IF A BORROWER HAD A POINT OF

        19    VIEW ABOUT WHAT WAS IN THEIR ECONOMIC INTEREST THAT IS

        20    THE EXACT OPPOSITE OF PROFESSOR MCFADDEN'S AND SAID,

        21    I'M MUCH BETTER OFF GIVING OCWEN MONEY I DON'T HAVE TO

        22    YOU THAN TO HOLD IT IN MY POCKET AND USE IT FOR OTHER

        23    PURPOSES.

        24              IF THEY PAID THE SHORTAGE AND IF OCWEN ROLLED

        25    BACK THE PAYMENT TO ESCROW TO THE TARGET PAYMENT, YES,
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 244 of
                                      269

                                                                      Page 243
         1    THAT COULD -- THAT COULD SHOW UP AS A PAYMENT CHANGE

         2    THAT WOULD NOT BE THE RESULT OF A NEW ESCROW ANALYSIS

         3    EXCEPT WE ATTEMPTED TO SCREEN FOR THINGS LIKE THIS IN

         4    PUTTING TOGETHER OUR COUNT OF THE 3,012 LOANS WITH

         5    SUBSEQUENT ESCROW PAYMENT CHANGES.         COULD WE HAVE

         6    MISSED SOME?      YES, IT'S POSSIBLE.

         7        Q     BUT DO YOU THINK THE NUMBER YOU ULTIMATELY

         8    CAME UP WITH REFLECTS IN ANY SIGNIFICANT NUMBER ONES

         9    WHERE YOU MISTOOK A PAYMENT CHANGE FOR AN ESCROW

        10    ANALYSIS THAT ACTUALLY WASN'T CONDUCTED?

        11        A     I CAN'T RULE OUT THAT THERE ARE SOME, BUT I

        12    DON'T THINK THEY ACCOUNT FOR MANY OF THE 3,012.

        13        Q     EARLIER YOU WERE ALSO ASKED ABOUT WHAT, IF

        14    ANYTHING, YOU DID TO CONFIRM THE INFORMATION THAT YOU

        15    OBTAINED FROM ANDY COMBS REGARDING THAT DECEMBER 2014

        16    TO MARCH 2015 PERIOD WHERE OCWEN DID NOT CONDUCT ESCROW

        17    ANALYSES ON LOANS.

        18              DO YOU REMEMBER THAT?

        19        A     I DO.

        20        Q     DID YOU CHECK THE DATA THAT YOU HAD AVAILABLE

        21    TO YOU TO SEE IF THE DATA ITSELF WAS CONSISTENT WITH

        22    WHAT YOU LEARNED FROM MR. COMBS ABOUT OCWEN NOT

        23    CONDUCTING ANALYSES DURING THIS PERIOD?

        24              MR. DESAI:     OBJECTION.

        25              THE WITNESS:     WELL, I HAVE A CHART IN MY
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 245 of
                                      269

                                                                      Page 244
         1    REPORT THAT SHOWS A DELINQUENCY, NON DELINQUENCY STATUS

         2    OF LOANS IN BOTH OF THOSE COHORTS, I'M GOING TO CALL

         3    THEM THE CLASS OF 2014, THE MOSTLY DELINQUENT LOANS.

         4    AND THEN THOSE THAT CAME TO THEIR ESCROW ANALYSIS DATE

         5    DURING THE HIATUS WHEN OCWEN WAS MAKING THE SYSTEM

         6    CHANGE.

         7              AND THAT CHART IS CERTAINLY CONSISTENT WITH

         8    WHAT WE LEARNED FROM MR. COMBS, THAT THIS WAS -- THIS

         9    WAS A SYSTEM-WIDE CESSATION OF ESCROW ANALYSES AND IT

        10    WAS NOT -- DID NOT JUST APPLY TO DELINQUENT LOANS OR

        11    NON DELINQUENT LOANS.      IT'S A PATTERN THAT YOU WOULD

        12    EXPECT IF THE DISTRIBUTION OF LOANS WERE RANDOM.

        13    BY MS. ROSE-SMITH:

        14        Q     EARLIER YOU WERE ASKED ABOUT THE CRITICISMS

        15    THAT YOU OFFER OF DR. MCFADDEN WHERE YOU SAY THAT HE --

        16    HE DIDN'T CONSIDER CERTAIN CONFOUNDING FACTORS.           AND I

        17    BELIEVE YOU TESTIFIED THAT IN A LOT OF CASES THE DATA

        18    THAT YOU BELIEVED MCFADDEN SHOULD HAVE CONSIDERED WAS

        19    NOT ACTUALLY AVAILABLE TO HIM.

        20              DO YOU REMEMBER THAT?

        21        A     I DO.

        22              MR. DESAI:     OBJECTION.

        23    BY MS. ROSE-SMITH:

        24        Q     GIVEN THAT DR. MCFADDEN DIDN'T HAVE THE DATA

        25    THAT YOU CLAIM IN YOUR REPORT HE SHOULD HAVE BEEN
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 246 of
                                      269

                                                                       Page 245
         1    CONSIDERING IN HIS MODEL, WHAT DO YOU SUPPOSE HE SHOULD

         2    HAVE DONE?

         3        A     HE SHOULD HAVE TAKEN A DIFFERENT APPROACH AND

         4    PERHAPS PULLED A SAMPLE OF LOANS AND REVIEWED THE LOAN

         5    FILES AND ATTEMPTED TO DETERMINE THE CAUSAL INFLUENCE,

         6    IF ANY, OF THE LATE ESCROW ANALYSIS ON SUBSEQUENT

         7    PERFORMANCE OF THOSE LOANS.

         8              WHAT HE SHOULDN'T DO IS TRY TO EXPLAIN THE

         9    IMPORTANCE OF LATE ESCROW ANALYSES WITHOUT INCLUDING

        10    THE -- THE VARIABLES THAT HE HIMSELF RECOGNIZES ARE

        11    INSTRUMENTAL IN ACCOUNTING FOR FORECLOSURES.

        12        Q     I WANT YOU TO TURN TO EXHIBIT 4.         AND

        13    PARTICULARLY WITHIN EXHIBIT 4, I WANT YOU TO LOOK AT

        14    THE -- AT THE PAGE THAT'S LABELED EXHIBIT 10-A.

        15        A     OH, I TURNED RIGHT TO IT.

        16        Q     HOW DO YOU ALWAYS MANAGE TO DO THAT?

        17        A     IT'S THE FIRST TIME.

        18        Q     EARLIER TODAY YOU WERE ASKED ABOUT THE PYF

        19    TRANSACTION CODE THAT YOU OBSERVED IN THE TRANSACTION

        20    HISTORY DATA.

        21        A     YES.

        22        Q     DO YOU RECALL THAT?

        23        A     I DO.

        24        Q     IF YOU LOOK AT FOOTNOTE NUMBER 2 ON

        25    EXHIBIT 10-A, THERE'S A REFERENCE TO THAT PYF
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 247 of
                                      269

                                                                      Page 246
         1    TRANSACTION CODE.

         2               DO YOU SEE THAT?

         3        A      YES.

         4        Q      AND THERE ARE ALSO REFERENCES TO THE PYC

         5    TRANSACTION CODE AT THE LAST LINE OF THAT FOOTNOTE.

         6               DO YOU SEE THAT?

         7        A      YES, YES.

         8        Q      AND I BELIEVE YOU TESTIFIED ABOUT THE PYF AND

         9    THE PYC TRANSACTION CODE, BUT WHAT ARE THE OTHER

        10    TRANSACTION CODES THAT ARE REFERENCED HERE?

        11        A      THEY ARE -- THE PYW, PYT AND PYG CODES.         I

        12    CAN'T REMEMBER EXACTLY WHAT THEY REPRESENT, BUT THEY'RE

        13    ALSO INDICATIVE OF SHORT PROCEEDS, WHERE THE PROCEEDS

        14    FROM SALE ARE NOT SUFFICIENT TO COMPLETELY PAY OFF THE

        15    AMOUNT DUE.

        16               AND I'M SORRY, WITH THE DATA DICTIONARY, I CAN

        17    TELL YOU, BUT I CAN'T TELL YOU FROM MEMORY.          THEY DON'T

        18    SHOW UP A LOT AND THAT'S, I THINK, THE REASON WHY

        19    I'M -- I'M UNABLE TO TELL YOU EXACTLY WHAT THEY ARE.

        20        Q      EARLIER YOU WERE ASKED IF YOU HAD DONE ANY

        21    ANALYSIS TO -- TO TRY AND UNDERSTAND THE RELATIONSHIP

        22    BETWEEN THE BORROWER'S REASON FOR DEFAULT AND THE

        23    INCREMENTAL CONTRIBUTION TO FORECLOSURE INITIATION THAT

        24    MIGHT HAVE BEEN CAUSED BY THAT, THE REASON FOR THAT

        25    DEFAULT.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 248 of
                                      269

                                                                      Page 247
         1              DO YOU BELIEVE THAT?

         2        A     I DO.

         3              MR. DESAI:     OBJECTION.

         4    BY MS. ROSE-SMITH:

         5        Q     ARE YOU AWARE OF STUDIES IN THE ACADEMIC

         6    LITERATURE THAT DO STUDY THAT RELATIONSHIP?

         7        A     THE RELATIONSHIP BETWEEN SOME OF THE REASONS

         8    FOR DEFAULT THAT ARE LISTED IN 10E, EXHIBIT 10E THAT'S

         9    PART OF EXHIBIT 4, AND PERFORMANCE OF THE LOAN,

        10    DEFAULT, FOR EXAMPLE?

        11        Q     YES.

        12        A     YES.    THERE IS A LOT OF LITERATURE ON THIS,

        13    QUITE A BIT OF LITERATURE.       I'D LIKE TO SAY I -- I'D

        14    LOVE TO SAY I REVIEWED IT ALL, BUT I HAVEN'T COME CLOSE

        15    BECAUSE THERE'S SO MUCH OF IT, BUT IT'S SOMETHING THAT

        16    IS -- CONTINUES TO DRAW THE ATTENTION OF SCHOLARS.

        17        Q     AND IS THAT --

        18              THE REPORTER:     I'M SORRY.

        19              THE WITNESS:     OF SCHOLARS.     I'M SORRY.

        20    BY MS. ROSE-SMITH:

        21        Q     AND IS THAT LITERATURE -- I KNOW YOU HAVEN'T

        22    HAD THE OPPORTUNITY TO REVIEW IT ALL -- BUT IS THAT

        23    LITERATURE SOMETHING WITH WHICH YOU ARE FAMILIAR?

        24        A     YES, I AM.

        25              MS. ROSE-SMITH:      THAT'S ALL THE QUESTIONS I
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 249 of
                                      269

                                                                      Page 248
         1    HAVE.

         2              MR. DESAI:     I HAVE A FEW.

         3                         FURTHER EXAMINATION

         4    BY MR. DESAI:

         5        Q     DR. HAMM, IN RESPONSE TO QUESTIONS FROM

         6    COUNSEL YOU STATED THAT OCWEN, IN A TRANSMITTAL LETTER,

         7    REFERRED TO RFP 22 AS THE MOST RELIABLE DATA.

         8              ARE YOU FAMILIAR WITH THAT?

         9        A     YES, I THINK THEY MENTIONED RFP 22.          THEY MAY

        10    HAVE MENTIONED IT BY ITS GENERIC NAME, THE FINANCIAL

        11    HISTORY FILE.     BUT YES, I AM FAMILIAR WITH IT.

        12        Q     MAY THEY NOT HAVE REFERRED TO RFP 22 AS THE

        13    MOST RELIABLE, BUT INSTEAD THE MOST DETAILED?

        14        A     THAT COULD BE.     I HAVEN'T REVIEWED THE LETTER

        15    IN SOME TIME.

        16        Q     SO YOU DON'T KNOW, IN FACT, IF THEY SAID THE

        17    MOST RELIABLE; IS THAT CORRECT?

        18        A     AS I SIT HERE, THAT'S CORRECT.

        19        Q     YOU TESTIFIED EARLIER IN RESPONSE TO A

        20    QUESTION FROM MS. ROSE-SMITH THAT OCWEN RECEIVES

        21    BETWEEN 500 TO A THOUSAND DOLLARS PER YEAR IN VALUE PER

        22    LOAN IT SERVICES; IS THAT CORRECT?

        23        A     CORRECT.

        24        Q     IS THAT NUMBER DISCLOSED IN YOUR REBUTTAL

        25    REPORT?
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 250 of
                                      269

                                                                      Page 249
         1        A     I DON'T ACTUALLY KNOW.       I DON'T THINK SO.

         2        Q     IS THAT NUMBER CONTAINED IN YOUR BACKUP

         3    MATERIALS?

         4        A     I CAN'T SAY ONE WAY OR THE OTHER AS I SIT

         5    HERE --

         6        Q     WHAT IS THE BASIS -- SORRY.

         7              WHAT IS THE BASIS FOR YOUR OPINION THAT OCWEN

         8    EARNS BETWEEN 500 TO A THOUSAND DOLLARS PER YEAR IN

         9    VALUE TO OCWEN?

        10        A     WELL, BECAUSE THE SERVICING FEE THAT THE LOAN

        11    SERVICER IS ABLE TO RETAIN IS BETWEEN ONE-QUARTER OF A

        12    PERCENT OF THE OUTSTANDING PRINCIPAL BALANCE AND HALF A

        13    PERCENT OF THE OUTSTANDING PRINCIPAL BALANCE.

        14              AND ACCORDING TO DATA IN MY REPORT, THE

        15    AVERAGE LOAN BALANCE OR UNPAID PRINCIPAL BALANCE OF THE

        16    LOANS IN QUESTION IS $200,400, OR SOMETHING LIKE THAT.

        17    SO IF YOU MULTIPLY THAT FIRST BY .0025 AND THEN .005

        18    YOU GET 500 TO A THOUSAND DOLLARS.

        19        Q     WHEN DID YOU PERFORM THIS ANALYSIS TO ARRIVE

        20    AT OCWEN EARNS BETWEEN 500 TO A THOUSAND DOLLARS PER

        21    VALUE?

        22        A     WELL, I KNEW ALL ALONG.       I DON'T KNOW WHEN I

        23    ACTUALLY PERFORMED THE MATH TO DO THAT, BUT OBVIOUSLY

        24    I'M VERY FAMILIAR WITH THE COMPENSATION THAT LOAN

        25    SERVICERS RECEIVE.      I KNOW IT'S A QUARTER TO A HALF,
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 251 of
                                      269

                                                                      Page 250
         1    BUT I DON'T KNOW WHETHER -- WHERE I ACTUALLY MULTIPLIED

         2    IT OUT.

         3        Q     IS IT POSSIBLE YOU DID THIS MATH AFTER YOU

         4    SUBMITTED YOUR SURREBUTTAL REPORT?

         5        A     IT'S POSSIBLE.

         6        Q     IS IT POSSIBLE YOU DID THIS MATH IN

         7    PREPARATION FOR THIS DEPOSITION?

         8        A     NO.

         9        Q     YOU ALSO SAID WHEN TESTIFYING ABOUT THIS $500

        10    TO A THOUSAND DOLLARS TO OCWEN, YOU SUGGEST THAT OCWEN

        11    WOULDN'T LET A LOAN GO TO FORECLOSURE BECAUSE IT

        12    WOULDN'T BE IN THEIR ECONOMIC INTEREST.

        13              DO YOU RECALL THAT?

        14        A     I DO.

        15              MS. ROSE-SMITH:      OBJECTION.

        16    BY MR. DESAI:

        17        Q     IS IT YOUR TESTIMONY THAT OCWEN ALWAYS ACTS IN

        18    ITS ECONOMIC SELF-INTEREST?

        19              MS. ROSE-SMITH:      OBJECTION.

        20              THE WITNESS:     IN EVERY CONCEIVABLE DECISION

        21    THAT'S EVER MADE, NO.

        22              GENERALLY SPEAKING, YES.

        23              IN FACT, IN THE OVERWHELMING MAJORITY OF

        24    CASES, IT DOES.     AND THAT'S GENERALLY TRUE OF

        25    BUSINESSES THAT ARE ABLE TO SURVIVE.
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 252 of
                                      269

                                                                      Page 251
         1    BY MR. DESAI:

         2        Q      AND IN RELATION TO OCWEN SERVICING FEES, DO

         3    YOU KNOW IF A BORROWER GOES INTO DEFAULT, DOES OCWEN

         4    CHARGE LATE FEES?

         5        A      IT -- WELL, IF THEY -- NOT ON ACCOUNT OF

         6    DEFAULT.    THEY CHARGE A LATE FEE WHEN THE BORROWER

         7    MAKES A LATE PAYMENT.

         8        Q      WHO EARNS THE FEES, THESE LATE FEES?

         9               MS. ROSE-SMITH:     OBJECTION.

        10               THE WITNESS:    WELL, THEY ARE -- OCWEN KEEPS

        11    THE LATE FEES.     THEY'RE BUILT INTO THE PRICING MODEL.

        12    THEY COMPENSATE OCWEN FOR THE COST OF BORROWING THE

        13    MONEY TO PAY THE INVESTOR WHEN THE BORROWER DOES NOT

        14    PAY OCWEN.

        15               SO IT'S KIND OF A NET TO OCWEN.

        16    BY MR. DESAI:

        17        Q      SO DR. HAMM, IS IT YOUR TESTIMONY THAT OCWEN'S

        18    LATE FEES ARE NOT PROFITABLE?

        19               MS. ROSE-SMITH:     OBJECTION.

        20               THE WITNESS:    GENERALLY SPEAKING, THEY'RE

        21    NOT -- THEY'RE NOT A SIGNIFICANT PART OF THE PROFIT

        22    STREAM.    THEY MAY BE A SIGNIFICANT PART OF THE REVENUE

        23    STREAM.    BUT AGAIN, OCWEN HAS TO FINANCE ITSELF, THE

        24    PAYMENTS TO THE INVESTORS WHEN THE BORROWER DOESN'T

        25    MAKE THE PAYMENTS.      AND THE TWO GENERALLY NET OUT --
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 253 of
                                      269

                                                                      Page 252
         1    THERE MAY BE -- I HAVEN'T ACTUALLY STUDIED WHAT THE

         2    ACTUAL COST OF CAPITAL IS FOR OCWEN AND -- BUT AGAIN

         3    THERE'S AN OFFSET TO THAT.       IT'S NOT PURE PROFIT.

         4    THERE MAY BE SOME PROFIT.       THERE MAY BE SOME LOSS.       I

         5    CAN'T SAY AS I SIT HERE.

         6    BY MR. DESAI:

         7          Q    SO, DR. HAMM, YOU HAVEN'T ACTUALLY PERFORMED

         8    ANY ANALYSIS COMPARING THE LATE FEES OCWEN EARNS TO THE

         9    COST IT MUST EXPEND TO EARN THOSE FEES; IS THAT

        10    CORRECT?

        11          A    THAT IS CORRECT.

        12          Q    DOES OCWEN EARN ANY -- DOES OCWEN EARN ANY

        13    OTHER DEFAULT-RELATED FEES?

        14               MS. ROSE-SMITH:     OBJECTION.

        15               THE WITNESS:    WELL, IT CHARGES DEFAULT-RELATED

        16    FEES.     IT ASSESSES THOSE FEES AGAINST THE BORROWER'S

        17    ACCOUNT TO -- FOR OUT-OF-POCKET COSTS THAT IT INCURS

        18    AND IN MOST CASES GETS REIMBURSED FOR THOSE

        19    OUT-OF-POCKET COSTS NOT FOR THE BORROWER, BUT BY THE

        20    INVESTOR.

        21               IN SOME CASES IT HAS TO EAT THOSE COSTS

        22    BECAUSE THERE'S NOT SUFFICIENT FUNDS RESULTING FROM THE

        23    LIQUIDATION FROM THE COLLATERAL TO COVER THOSE COSTS.

        24    IT'S NOT A SOURCE OF PROFIT.

        25    ///
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 254 of
                                      269

                                                                      Page 253
         1    BY MR. DESAI:

         2        Q      WHAT IS THE BASIS FOR YOUR OPINION THAT IT'S

         3    NOT A SOURCE OF PROFIT?

         4        A      BECAUSE THE COSTS ARE GENERALLY PASSED ON.

         5    SERVICERS TODAY -- AND THIS WAS ALSO TRUE IN MY DAY --

         6    HAVE TO BE ABLE TO DEFEND THEIR CHARGES AND THE CHARGES

         7    HAVE TO BE REASONABLE AND AS -- ACCORDINGLY, LIKE A BPO

         8    FEE IS GENERALLY PASSED, RIGHT, TO THE BORROWER.           IF

         9    THE BORROWER DOESN'T PAY IT, OCWEN HAS TO PAY IT.

        10    OCWEN WILL GET REIMBURSED FROM THE INVESTOR IF THE

        11    BORROWER GOES INTO FORECLOSURE, BUT OCWEN DOESN'T MAKE

        12    ANY MONEY OFF OF THAT.

        13        Q      IF THE BORROWER PAYS THE FEE, DOES OCWEN KEEP

        14    THAT MONEY?

        15               MS. ROSE-SMITH:     OBJECTION.

        16               THE WITNESS:    WELL, OCWEN HAS ALREADY LAID OUT

        17    THE MONEY FOR THE BPO FEE, SO IF THE BORROWER

        18    REIMBURSES OCWEN, THEN OCWEN IS MADE WHOLE.          IT HASN'T

        19    MADE ANY MONEY.     IT HAS SIMPLY GOTTEN ITS OUTLAY OF

        20    CASH BACK.

        21    BY MR. DESAI:

        22        Q      SO IN THE CASE OF A DEFAULT, IF A BORROWER

        23    HASN'T PAID, OCWEN COULD BE OUT THE MONEY; IS THAT

        24    CORRECT?

        25        A      ONLY IN THE CIRCUMSTANCES WHERE LIQUIDATION OF
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 255 of
                                      269

                                                                      Page 254
         1    THE COLLATERAL IS NOT SUFFICIENT TO GENERATE THE AMOUNT

         2    OF MONEY NEEDED FOR THE INVESTOR TO REIMBURSE OCWEN FOR

         3    THAT FEE.    AND THAT DOESN'T HAPPEN TOO OFTEN.         IT DOES

         4    HAPPEN.   BUT IN MOST CASES THE COLLATERAL WILL FETCH

         5    ENOUGH MONEY TO COVER WHAT ARE CALLED "DEFAULT

         6    SERVICING FEES" SO THAT OCWEN WILL BREAK EVEN.

         7        Q     ONCE A FORECLOSURE SALE IS COMPLETED AND THE

         8    LIQUID -- AND THE FORECLOSURE PROCEEDS HAVE BEEN

         9    RECOVERED, ARE THE PROCEEDS -- ARE THE PROCEED SALES

        10    PAID TO OCWEN BEFORE THEY'RE PAID TO THE INVESTOR?

        11        A     WELL --

        12              MS. ROSE-SMITH:      OBJECTION.

        13              THE WITNESS:     -- IT CAN BE -- IT CAN GO ONE OF

        14    TWO WAYS.    IT CAN BE PAID TO OCWEN OR IT CAN BE

        15    DEPOSITED IN AN ACCOUNT THAT IS OWNED BY THE INVESTOR

        16    THAT OCWEN HAS THE AUTHORITY GRANTED BY THE INVESTOR TO

        17    WITHDRAW FROM SOLELY FOR THE PURPOSE OF COVERING ITS

        18    DEFAULT SERVICE FEES.

        19    BY MR. DESAI:

        20        Q     SO AT THE TIME OF A FORECLOSURE SALE AND THE

        21    PROCEEDS HAVE BEEN RECEIVED, OCWEN WOULD BE REPAID FOR

        22    ANY OF THE DEFAULT FEES THAT HAVE NOT BEEN RECOVERED TO

        23    DATE; CORRECT?

        24              MS. ROSE-SMITH:      OBJECTION.

        25              THE WITNESS:     FOR THE COSTS THAT IT HAD
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 256 of
                                      269

                                                                      Page 255
         1    INCURRED FOR THOSE DEFAULT SERVICING TASKS THAT IT HAD

         2    NOT PREVIOUSLY RECOVERED, IT WOULD GET THAT FROM THE

         3    INVESTOR.

         4    BY MR. DESAI:

         5        Q     YOU STATED EARLIER, ALSO IN RESPONSE TO A

         6    QUESTION BY MS. ROSE-SMITH, WHEN DISCUSSING CONFOUNDING

         7    FACTORS THAT FACED WITH THESE CONFOUNDING FACTORS

         8    PROFESSOR MCFADDEN SHOULD HAVE TAKEN A DIFFERENT

         9    APPROACH.

        10              DO YOU RECALL THAT?

        11        A     I DO.

        12        Q     AND YOU SAID HE SHOULD HAVE APPLIED A SIMPLER

        13    APPROACH.

        14              DO YOU RECALL THAT?

        15        A     I DON'T THINK I RECALL SAYING HE SHOULD HAVE.

        16    I THINK I SAID HE COULD HAVE, BUT THERE ARE OTHER

        17    ALTERNATIVES.     BUT WHAT I SAID HE SHOULD NOT DO IS PUT

        18    FORWARD A MODEL THAT OMITTED VARIABLES THAT HE CONCURS

        19    ARE IMPORTANT DETERMINATES OF FORECLOSURE AND THAT ARE

        20    CORRELATED WITH THE INDEPENDENT VARIABLE OF CONCERN

        21    HERE.   HE WOULD HAVE OTHER OPTIONS.        ONE OF THEM WOULD

        22    BE TO DRAW A SAMPLE.      ANOTHER OPTION -- OR THERE MAY BE

        23    OTHER OPTIONS.     IF I THOUGHT MORE ABOUT IT, I MIGHT

        24    COME UP WITH THEM.      BUT THERE'S ONE OPTION.

        25        Q     IN YOUR SURREBUTTAL REPORT, YOU DON'T IDENTIFY
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 257 of
                                      269

                                                                      Page 256
         1    THIS SAMPLING ALTERNATIVE; IS THAT CORRECT?

         2        A     I DO NOT.

         3              MR. DESAI:     NO OTHER QUESTIONS.

         4              MS. ROSE-SMITH:      NOTHING FURTHER FOR ME.

         5              WE'LL MARK THIS DEPOSITION AS CONFIDENTIAL

         6    PURSUANT TO THE PARTY'S PROTECTIVE ORDER IN THIS CASE

         7    AND HE'S GOING TO READ AND SIGN.

         8              MR. DESAI:     WE CAN GO OFF THE RECORD.

         9              THE VIDEOGRAPHER:      GOING OFF THE RECORD.      IT'S

        10    5:33 P.M.    THIS CONCLUDES THE COURT DEPOSITION.

        11                (DEPOSITION CONCLUDED AT 5:33 P.M.)

        12                                 -O0O-

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 258 of
                                      269

                                                                      Page 257
         1                       INSTRUCTIONS TO WITNESS

         2

         3              PLEASE READ YOUR DEPOSITION OVER CAREFULLY AND

         4    MAKE ANY NECESSARY CORRECTIONS.        YOU SHOULD STATE THE

         5    REASON IN THE APPROPRIATE SPACE ON THE ERRATA SHEET FOR

         6    ANY CORRECTIONS THAT ARE MADE.        AFTER DOING SO, PLEASE

         7    SIGN THE ERRATA SHEET AND DATE IT.

         8              YOU ARE SIGNING SAME SUBJECT TO THE CHANGES

         9    YOU HAVE NOTED ON THE ERRATA SHEET, WHICH WILL BE

        10    ATTACHED TO YOUR DEPOSITION.

        11              IT IS IMPERATIVE THAT YOU RETURN THE ORIGINAL

        12    ERRATA SHEET TO THE DEPOSING ATTORNEY WITHIN THIRTY

        13    (30) DAYS OF RECEIPT OF THE DEPOSITION TRANSCRIPT BY

        14    YOU.   IF YOU FAIL TO DO SO, THE DEPOSITION TRANSCRIPT

        15    MAY BE DEEMED TO BE ACCURATE AND MAY BE USED IN COURT.

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 259 of
                                      269

                                                                      Page 258
         1                                - - - - - -

         2                                E R R A T A

         3                                - - - - - -

         4    PAGE    LINE    CHANGE

         5    ____    ____    _______________________________________

         6    REASON:      __________________________________________

         7    ____    ____    _______________________________________

         8    REASON:      __________________________________________

         9    ____    ____    _______________________________________

        10    REASON:      __________________________________________

        11    ____    ____    _______________________________________

        12    REASON:      __________________________________________

        13    ____    ____    _______________________________________

        14    REASON:      __________________________________________

        15    ____    ____    _______________________________________

        16    REASON:      __________________________________________

        17    ____    ____    _______________________________________

        18    REASON:      __________________________________________

        19    ____    ____    _______________________________________

        20    REASON:      __________________________________________

        21    ____    ____    _______________________________________

        22    REASON:      __________________________________________

        23    ____    ____    _______________________________________

        24    REASON:      __________________________________________

        25
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 260 of
                                      269

                                                                      Page 259
         1                      ACKNOWLEDGMENT OF DEPONENT

         2

         3              I, WILLIAM G. HAMM, PH.D., DO HEREBY CERTIFY

         4    THAT I HAVE READ THE FOREGOING PAGES, AND THAT THE SAME

         5    IS A CORRECT TRANSCRIPTION OF THE ANSWERS GIVEN BY ME

         6    TO THE QUESTIONS THEREIN PROPOUNDED, EXCEPT FOR THE

         7    CORRECTIONS OR CHANGES IN FORM OR SUBSTANCE, IF ANY,

         8    NOTED IN THE ATTACHED ERRATA SHEET.

         9

        10

        11    ____________________              _______________________

        12        (DATE)                                 (SIGNATURE)

        13

        14

        15

        16    SUBSCRIBED AND SWORN TO BEFORE ME THIS ______DAY

        17    OF_______________, 2020.

        18

        19    MY COMMISSION EXPIRES:_______________

        20

        21

        22

        23    ___________________________________

        24                NOTARY PUBLIC

        25
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 261 of
                                      269

                                                                      Page 260
         1              DEPOSITION OFFICER'S CERTIFICATE

         2

         3    STATE OF CALIFORNIA )
                                  ) SS.
         4    COUNTY OF ORANGE    )

         5              I, LISA DAY, HEREBY CERTIFY:

         6              I AM A DULY QUALIFIED CERTIFIED SHORTHAND

         7    REPORTER IN THE STATE OF CALIFORNIA, HOLDER OF

         8    CERTIFICATE NO. CSR 12960 ISSUED BY THE COURT REPORTERS

         9    BOARD OF CALIFORNIA AND WHICH IS IN FULL FORCE AND

        10    EFFECT. (FED. R. CIV. P. 28(A).)

        11              I AM AUTHORIZED TO ADMINISTER OATHS OR

        12    AFFIRMATIONS PURSUANT TO CALIFORNIA CODE OF CIVIL

        13    PROCEDURE, SECTION 2093(B) AND PRIOR TO BEING EXAMINED,

        14    THE DEPONENT WAS FIRST DULY SWORN BY ME.          (FED R. CIV.

        15    28(A), 30(F)(1).)

        16              I AM NOT A RELATIVE OR EMPLOYEE OR ATTORNEY OR

        17    COUNSEL OF ANY OF THE PARTIES, NOR AM I A RELATIVE OR

        18    EMPLOYEE OF SUCH ATTORNEY OR COUNSEL, NOR AM I

        19    FINANCIALLY INTERESTED IN THIS ACTION.         (FED R. CIV. P.

        20    28.)

        21              I AM THE DEPOSITION OFFICER THAT

        22    STENOGRAPHICALLY RECORDED THE TESTIMONY IN THE

        23    FOREGOING DEPOSITION AND THE FOREGOING TRANSCRIPT IS A

        24    TRUE RECORD OF THE TESTIMONY GIVEN.         (FED. R. CIV. P.

        25    30(F)(1).)
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 262 of
                                      269

                                                                      Page 261
         1              BEFORE COMPLETION OF THE DEPOSITION, REVIEW OF

         2    THE TRANSCRIPT WAS REQUESTED.        IF REQUESTED, ANY

         3    CHANGES MADE BY THE DEPONENT (AND PROVIDED TO THE

         4    REPORTER) DURING THE PERIOD ALLOWED, ARE APPENDED

         5    HERETO. (FED. R. CIV. P. 30(E).)

         6

         7

         8    DATED FEBRUARY 11, 2020.

         9

        10

        11                            __________________________
                                        LISA DAY, CSR NO. 12960
        12

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 263 of
                                      269
                                                                             260


         1              DEPOSITION OFFICER'S CERTIFICATE

         2

         3    STATE OF CALIFORNIA )
                                  ) SS.
         4    COUNTY OF ORANGE    )

         5              I, LISA DAY, HEREBY CERTIFY:

         6              I AM A DULY QUALIFIED CERTIFIED SHORTHAND

         7    REPORTER IN THE STATE OF CALIFORNIA, HOLDER OF

         8    CERTIFICATE NO. CSR 12960 ISSUED BY THE COURT REPORTERS

         9    BOARD OF CALIFORNIA AND WHICH IS IN FULL FORCE AND

        10    EFFECT. (FED. R. CIV. P. 28(A).)

        11              I AM AUTHORIZED TO ADMINISTER OATHS OR

        12    AFFIRMATIONS PURSUANT TO CALIFORNIA CODE OF CIVIL

        13    PROCEDURE, SECTION 2093(B) AND PRIOR TO BEING EXAMINED,

        14    THE DEPONENT WAS FIRST DULY SWORN BY ME.         (FED R. CIV.

        15    28(A), 30(F)(1).)

        16              I AM NOT A RELATIVE OR EMPLOYEE OR ATTORNEY OR

        17    COUNSEL OF ANY OF THE PARTIES, NOR AM I A RELATIVE OR

        18    EMPLOYEE OF SUCH ATTORNEY OR COUNSEL, NOR AM I

        19    FINANCIALLY INTERESTED IN THIS ACTION.         (FED R. CIV. P.

        20    28.)

        21              I AM THE DEPOSITION OFFICER THAT

        22    STENOGRAPHICALLY RECORDED THE TESTIMONY IN THE

        23    FOREGOING DEPOSITION AND THE FOREGOING TRANSCRIPT IS A
        24    TRUE RECORD OF THE TESTIMONY GIVEN.        (FED. R. CIV. P.

        25    30(F)(1).)




                           Heritage Reporting Corporation
                                   (202) 628-4888
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 264 of
                                      269

                                                                              261

         1              BEFORE COMPLETION OF THE DEPOSITION, REVIEW OF

         2    THE TRANSCRIPT WAS REQUESTED.       IF REQUESTED, ANY

         3    CHANGES MADE BY THE DEPONENT (AND PROVIDED TO THE

         4    REPORTER) DURING THE PERIOD ALLOWED, ARE APPENDED
         5    HERETO. (FED. R. CIV. P. 30(E).)

         6

         7

         8    DATED FEBRUARY 11, 2020.

         9

        10

        11
                                       LISA DAY, CSR NO. 12960
        12

        13

        14

        15

        16

        17

        18
        19

        20

        21

        22

        23

        24

        25




                          Heritage Reporting Corporation
                                  (202) 628-4888
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 265 of
                                      269
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 266 of
                                      269
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 267 of
                                      269
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 268 of
                                      269
Case 9:17-cv-80495-KAM Document 656-5 Entered on FLSD Docket 06/26/2020 Page 269 of
                                      269
